Exhibit 10.1

Execution Version

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, this “RSA” and,
together with the Exhibits hereto, this “Agreement”), dated as of June 23, 2020,
is entered into by and among the following parties:

(i) GNC Holdings, Inc. (“GNC”), GNC Parent LLC, GNC Corporation, General
Nutrition Centers, Inc., General Nutrition Corporation, General Nutrition
Investment Company, Lucky Oldco Corporation, GNC Funding Inc., GNC International
Holdings Inc., GNC Headquarters LLC, Gustine Sixth Avenue Associates, Ltd.,
General Nutrition Centres Company, GNC Government Services, LLC, GNC Canada
Holdings, Inc., GNC Puerto Rico Holdings, Inc., GNC Puerto Rico, LLC, and GNC
China Holdco, LLC (each, together with GNC, a “Company Entity,” and
collectively, together with GNC, the “Company”);

(ii) the undersigned holders, or the undersigned managers, beneficial holders,
general partners or investment advisors of holders (but only in their respective
capacities as the managers, beneficial holders, general partners or investment
advisors of such holders), of Claims under the Tranche B-2 Term Loan (as defined
below) that have executed and delivered counterpart signature pages to this
Agreement or a Joinder Agreement to counsel to the Company (the “Consenting Term
Lenders”);

(iii) the undersigned holders, or the undersigned managers, beneficial holders,
general partners or investment advisors of holders (but only in their respective
capacities as the managers, beneficial holders, general partners or investment
advisors of such holders), of Claims under the ABL FILO Term Loan (as defined
below) that have executed and delivered counterpart signature pages to this
Agreement or a Joinder Agreement to counsel to the Company (the “Consenting FILO
Lenders”, and together with the Consenting Term Lenders, the “Consenting
Creditors”); and

The Company Entities and the Consenting Creditors are referred to as the
“Parties” and individually as a “Party.”

WHEREAS, the Parties have in good faith and at arm’s length negotiated and
agreed to the terms of a financial restructuring as set forth in the term sheet
attached hereto as Exhibit A (the “Restructuring Term Sheet”) and a chapter 11
plan of reorganization (together with all exhibits, annexes, and schedules
thereto, as each may be amended, restated, amended and



--------------------------------------------------------------------------------

restated, supplemented, or otherwise modified in accordance with its terms and
this Agreement, the “Plan”, and the transactions as described herein, in the
Restructuring Term Sheet and in the Plan, the “Restructuring”) intended to be
consummated through voluntary reorganization cases (the “Chapter 11 Cases”)
under chapter 11 of title 11 of the Bankruptcy Code (defined below) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) on the terms set forth in this Agreement (including the Restructuring
Term Sheet);

WHEREAS, the Parties intend GNC Holdings, Inc. to act as foreign representative
of the Company Entities and to commence a recognition proceeding under Part IV
of the Companies’ Creditors Arrangement Act (the “CCAA”) in the Ontario Superior
Court of Justice (Commercial List) (the “Canadian Court”) to recognize in Canada
the Chapter 11 Cases as foreign main proceedings (the “Recognition
Proceedings”);

WHEREAS, certain of the Consenting Term Lenders, Consenting FILO Lenders and/or
their affiliates have further agreed to provide the Company with
debtor-in-possession financing (the “DIP Facility”) pursuant to a credit
agreement substantially in the form attached hereto as Exhibit B (the “DIP
Credit Agreement”);

WHEREAS, as of the date hereof, the Consenting Creditors hold, in the aggregate,
approximately (a) 92 percent of the aggregate outstanding principal amount of
the Tranche B-2 Term Loan; and (b) 87 percent of the aggregate outstanding
principal amount of the ABL FILO Term Loan; and

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

1. Certain Definitions.

Capitalized terms used but not defined in this Agreement have the meanings
ascribed to them in the Restructuring Term Sheet. As used in this Agreement, the
following terms have the following meanings:

a. “ABL Credit Agreement” means that certain Credit Agreement, dated as of
February 28, 2018 (as amended by that certain First Amendment, dated as of
March 20, 2018, and that certain Second Amendment, dated as of May 15, 2020, and
as may be further amended, amended and restated, supplemented or otherwise
modified from time to time), among GNC Corporation, General Nutrition Centers,
Inc., as administrative borrower, certain of the Company Entities, as subsidiary
borrowers, the lenders and agents parties thereto, and JPMorgan Chase Bank,
N.A., as administrative agent.

b. “ABL FILO Term Loan” means the FILO Term Loans (as defined in the ABL Credit
Agreement) under the ABL Credit Agreement.

 

2



--------------------------------------------------------------------------------

c. “ABL FILO Term Loan Claim” means any Claim arising under or based upon the
ABL FILO Term Loan including any roll-up Claims under the DIP ABL FILO Credit
Agreement related thereto.

d. “Ad Hoc Groups” means the Crossover Ad Hoc Group and the FILO Ad Hoc Group.

e. “Agreement” has the meaning set forth in the preamble hereto.

f. “Agreement Effective Date” means the date on which counterpart signature
pages to this Agreement shall have been executed and delivered by (i) each
Company Entity, and (ii) Consenting Creditors holding (A) at least 66 2/3% in
aggregate principal amount outstanding of the Tranche B-2 Term Loan, and (B) at
least 66 2/3% in aggregate principal amount outstanding of the ABL FILO Term
Loan.

g. “Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, recapitalization, assignment for the benefit of creditors,
merger, transaction, consolidation, business combination, joint venture,
partnership, sale of assets, financing (debt or equity), restructuring,
repurchase, refinancing, extension or repayment of a material portion of the
Company’s funded debt or similar transaction of or by any of the Company
Entities, other than the transactions contemplated by and in accordance with
this Agreement.

h. “Avoidance Actions” means any and all avoidance, recovery, subordination, or
other claims, actions, or remedies that may be brought by or on behalf of the
Debtors or their estates or other authorized parties in interest under the
Bankruptcy Code or applicable non-bankruptcy law, including actions or remedies
under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the
Bankruptcy Code or under similar or related state or federal statutes and common
law, including fraudulent transfer laws.

i. “Bankruptcy Code” means title 11 of the United States Code.

j. “Bankruptcy Court” has the meaning set forth in the recitals to this
Agreement.

k. “Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of New York.

l. “beneficial ownership” means the direct or indirect economic ownership of,
and/or the power, whether by contract or otherwise, to direct the exercise of
the voting rights and the disposition of, the applicable Claims or Interests or
the right to acquire such Claims or Interests.

m. “Canadian Court” has the meaning set forth in the recitals to this Agreement.

n. “Causes of Action” means any action, claim, cross-claim, third-party claim,
cause of action, controversy, dispute, demand, right, lien, indemnity,
contribution, guaranty, suit, obligation, liability, loss, debt, fee or expense,
damage, interest, judgment, cost, account, defense, remedy, offset, power,
privilege, proceeding, license, and franchise of any kind or

 

3



--------------------------------------------------------------------------------

character whatsoever, known, unknown, foreseen or unforeseen, existing or
hereafter arising, contingent or non-contingent, matured or unmatured, suspected
or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively (including any alter ego
theories), whether arising before, on, or after the Petition Date, in contract
or in tort, in law or in equity or pursuant to any other theory of law
(including under any state or federal securities laws). For the avoidance of
doubt, Cause of Action also includes (i) any right of setoff, counterclaim, or
recoupment and any claim for breach of contract or for breach of duties imposed
by law or in equity, (ii) the right to object to Claims or Interests, (iii) any
claim pursuant to section 362 or chapter 5 of the Bankruptcy Code, (iv) any
claim or defense including fraud, mistake, duress, and usury and any other
defenses set forth in section 558 of the Bankruptcy Code, and (v) any Avoidance
Action or state law fraudulent transfer claim.

o. “CCAA” has the meaning set forth in the recitals to this Agreement.

p. “Chapter 11 Cases” has the meaning set forth in the recitals to this
Agreement.

q. “Claim” has the meaning ascribed to such term under section 101(5) of the
Bankruptcy Code.

r. “Company” has the meaning set forth in the recitals to this Agreement.

s. “Company Entity” has the meaning set forth in the recitals to this Agreement.

t. “Company Termination Event” has the meaning set forth in Section 7.b of this
Agreement.

u. “Confidentiality Agreement” has the meaning set forth in Section 4.b(iv) of
this Agreement.

v. “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases within the meaning of
Bankruptcy Rules 5003 and 9021.

w. “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan in the Chapter 11 Cases, which remains in full force and effect and is not
subject to a stay.

x. “Confirmation Recognition Order” means an order of the Canadian Court in the
Recognition Proceedings recognizing and enforcing in Canada the Confirmation
Order in full force and effect

y. “Consenting Creditors`” has the meaning set forth in the recitals to this
Agreement.

z. “Consenting Creditors Group” means any of the group of Consenting FILO
Lenders or the group of Consenting Term Lenders.

 

4



--------------------------------------------------------------------------------

aa. “Consenting Creditor Termination Event” has the meaning set forth in
Section 7.a of this Agreement.

bb. “Consenting FILO Lenders” has the meaning set forth in the recitals to this
Agreement.

cc. “Consenting Term Lenders” has the meaning set forth in the recitals to this
Agreement.

dd. “Consenting Term Lender Termination Event” has the meaning set forth in
Section 7.a of this Agreement.

ee. “Crossover Ad Hoc Group” means the ad hoc group of holders of the Tranche
B-2 Term Loan and ABL FILO Term Loan represented by Milbank LLP.

ff. “Debtors” means the Company Entities that commence Chapter 11 Cases.

gg. “Definitive Documents” has the meaning set forth in Section 2 of this
Agreement.

hh. “DIP ABL FILO Credit Agreement” means the Amended and Restated ABL Credit
Agreement in substantially the form attached hereto as Exhibit C.

ii. “DIP Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

jj. “DIP Facility” has the meaning set forth in the recitals to this Agreement.

kk. “DIP Motion” has the meaning set forth in Section 2 of this Agreement.

ll. “DIP Orders” means the Interim DIP Order and the Final DIP Order.

mm. “Disclosure Statement” means the disclosure statement in respect of the
Plan, including all exhibits and schedules thereto, as approved or ratified by
the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code..

nn. “Disclosure Statement Motion” means the motion of the Debtors seeking
approval of the Disclosure Statement and the Solicitation Materials and allowing
the solicitation of votes on the Plan to commence.

oo. “Disclosure Statement Order” means the order of the Bankruptcy Court
approving the Disclosure Statement in the Chapter 11 Cases, which remains in
full force and effect and is not subject to a stay.

pp. “Effective Date” means the date on which the Plan becomes effective in
accordance with its terms.

qq. “Executory Contracts and Leases Information” has the meaning set forth in
Section 6.a(xiv).

 

5



--------------------------------------------------------------------------------

rr. “Exit Term Loan Facilities” means the term loan facilities on substantially
the terms set forth in the Exit Term Loan Facilities Term Sheet.

ss. “Exit Term Loan Facilities Documents” has the meaning set forth in Section 2
of this Agreement.

tt. “Exit Term Loan Facilities Term Sheet” means the Exit Term Loan Facilities
Term Sheet attached as Exhibit I to the DIP Credit Agreement.

uu. “Exit Revolver/FILO Facility” means the revolver and term loan facility on
substantially the terms set forth in the Exit Revolver/FILO Facility Term Sheet.

vv. “Exit Revolver/FILO Facility Documents” has the meaning set forth in
Section 2 of this Agreement.

ww. “Exit Revolver/FILO Facility Term Sheet” means the Exit Revolver/FILO
Facility Term Sheet attached as Exhibit B to the DIP Credit Agreement.

xx. “Exit Term Sheets” means the Exit Term Loan Facilities Term Sheet and the
Exit Revolver/FILO Facility Term Sheet.

yy. “FILO Ad Hoc Group” means the ad hoc group of holders of the ABL FILO Term
Loan represented by Paul, Weiss, Rifkind, Wharton & Garrison LLP.

zz. “FILO Ad Hoc Group Termination Event” has the meaning set forth in
Section 7.b.

aaa. “FILO Lenders” means the holders of the ABL FILO Term Loan and/or any
roll-up Claims under the DIP ABL FILO Credit Agreement related thereto.

bbb. “Final DIP Order” means the final order of the Bankruptcy Court
authorizing, among other things, the Debtors to enter into and make borrowings
under the DIP Facility on a final basis and granting certain rights,
protections, and liens to and for the benefit of the DIP Lenders.

ccc. “Final DIP Recognition Order” means an order of the Canadian Court in the
Recognition Proceedings recognizing and enforcing in Canada the Final DIP Order
in full force and effect.

ddd. “First and Second Day Pleadings” means the “first-day” and “second-day”
pleadings, motions and applications (excluding retention applications) that the
Company determines are necessary to file in the Chapter 11 Cases.

eee. “GNC” has the meaning set forth in the recitals to this Agreement.

fff. “Initial Recognition Order” means an order of the Canadian Court, among
other things, recognizing the Chapter 11 Cases as foreign main proceedings under
Part IV of the CCAA.

 

6



--------------------------------------------------------------------------------

ggg. “Interest” means an equity interest.

hhh. “Interim CCAA Order” means the order issued by the Canadian Court which
provides, among other things, an interim stay against the Company Entities in
Canada and have been entered before the “first day” hearing in the Chapter 11
Cases.

iii. “Interim DIP Order” means the interim order of the Bankruptcy Court
authorizing, among other things, the Debtors to (i) enter into and make
borrowings under the DIP Facility on an interim basis and granting certain
rights, protections, and liens to and for the benefit of the DIP Lenders, and
(ii) enter into the DIP ABL FILO Credit Agreement and granting certain rights,
protections, and liens to and for the benefit of the FILO Lenders as provided in
the DIP ABL FILO Credit Agreement.

jjj. “Interim DIP Recognition Order” means the order issued by the Canadian
Court recognizing and enforcing in Canada the Interim DIP Order in full force
and effect.

kkk. “Joinder Agreement” means the form of joinder agreement attached hereto as
Exhibit D.

lll. “Lenders” means the lenders party from time to time to the ABL Credit
Agreement or the Tranche B-2 Term Loan Credit Agreement.

mmm. “MIP” has the meaning set forth in Section 2 of this Agreement.

nnn. “Mutual Termination Event” has the meaning set forth in Section 7.d of this
Agreement.

ooo. “New ABL/FILO Facility” has the meaning set forth in the Restructuring Term
Sheet.

ppp. “New Common Shares” has the meaning ascribed to such term in the
Restructuring Term Sheet.

qqq. “New Corporate Governance Documents” means the form of certificate or
articles of incorporation, bylaws, limited liability company agreement,
partnership agreement, and such other applicable formation, organizational and
governance documents (if any) of the Reorganized Company Entities, the material
terms of each of which shall be included in the Plan Supplement.

rrr. “New Stockholders Agreement” means that certain shareholders agreement that
will govern certain matters related to the governance of the Reorganized Company
and the New Common Shares, the material terms of which shall be included in the
Plan Supplement.

sss. “Outside Date” has the meaning set forth in Section 3 of this Agreement.

ttt. “Party(ies)” has the meaning set forth in the recitals to this Agreement.

uuu. “Permitted Transfer” has the meaning set forth in Section 4.b of this
Agreement.

 

7



--------------------------------------------------------------------------------

vvv. “Permitted Transferee” has the meaning set forth in Section 4.b of this
Agreement.

www. “Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited partnership, limited liability company, joint
venture, association, trust, governmental entity, or other entity or
organization.

xxx. “Petition Date” has the meaning set forth in Section 3.a of this Agreement.

yyy. “Plan” has the meaning set forth in the recitals to this Agreement.

zzz. “Plan Supplement” means a supplement or supplements to the Plan containing
certain documents and forms of documents, schedules, and exhibits, in each case
subject to the terms and provisions of the RSA (including any consent rights in
favor of the Consenting Creditors) relevant to the implementation of the Plan,
to be filed with the Bankruptcy Court, as amended, modified or supplemented from
time to time in accordance with the terms hereof and in accordance with the
Bankruptcy Code, the Bankruptcy Rules, and the RSA (including any consent rights
in favor of the Consenting Creditors), which shall include, but not be limited
to (i) the New Corporate Governance Documents, (ii) the number and slate of
directors to be appointed to the board of directors of the Reorganized Company
to the extent known and determined, including the information required to be
disclosed in accordance with section 1129(a)(5) of the Bankruptcy Code,
(iii) the MIP, (iv) the Exit Term Loan Facilities Documents, (v) the Exit
Revolver/FILO Facility Documents, (vi) a schedule of retained Causes of Action,
and (viii) the Schedule of Rejected Contracts.

aaaa. “Qualified Marketmaker” has the meaning set forth in Section 4.b(ii) of
this Agreement.

bbbb. “Recognition Proceedings” has the meaning set forth in the recitals to
this Agreement.

cccc. “Reorganized Company” means the Company as reorganized on the Effective
Date in accordance with the Plan.

dddd. “Representatives” means, with respect to any Person, such Person’s
directors, officers, members, partners, managers, employees, agents, investment
bankers, attorneys, accountants, advisors, and other representatives.

eeee. “Required Consenting Term Lenders” means those Consenting Term Lenders
holding at least 50.1% in aggregate principal amount of the Tranche B-2 Term
Loan held by Consenting Term Lenders, the approval of which, in the case of a
Consenting Term Lender that is part of the Crossover Ad Hoc Group, may be
communicated to the Debtors by email from counsel to the Crossover Ad Hoc Group
and the Debtors shall be entitled to rely on such email.

ffff. “Required FILO Ad Hoc Group Members” means those Consenting FILO Lenders
that are members of the FILO Ad Hoc Group holding at least 50.1% in aggregate
principal amount of the ABL FILO Term Loans held by Consenting FILO Lenders that
are members of the FILO Ad Hoc Group, the approval of which may be communicated
to the Debtors by email from counsel to the FILO Ad Hoc Group, and the Debtors
shall be entitled to rely on such email.

 

8



--------------------------------------------------------------------------------

gggg. “Required Consenting Sale Parties” has the meaning set forth in
Section 8.b.

hhhh. “Restructuring” has the meaning set forth in the recitals to this
Agreement.

iiii. “Restructuring Term Sheet” has the meaning set forth in the recitals to
this Agreement.

jjjj. “Revolving Loans” means advances and all other outstanding Obligations (as
defined in the ABL Credit Agreement) under the Revolving Credit Facility (as
defined in the ABL Credit Agreement).

kkkk. “RSA” has the meaning set forth in the preamble to this Agreement.

llll. “Schedule of Rejected Contracts” means the schedule of executory contracts
and unexpired leases to be rejected by the Debtors pursuant to the Plan, if any,
as the same may be amended, modified, or supplemented from time to time.

mmmm. “Solicitation Materials” means the Disclosure Statement and the related
ballots and solicitation materials.

nnnn. “Supplemental Order” means an order of the Canadian Court, among other
things, granting customary additional relief in the Recognition Proceedings.

oooo. “Support Period” means, with respect to any Party, the period commencing
on the Agreement Effective Date and ending on the earlier of (i) the date on
which this Agreement is terminated by or with respect to such Party in
accordance with Section 7 hereof and (ii) the Effective Date.

pppp. “Termination Events” has the meaning set forth in Section 7.d of this
Agreement.

qqqq. “Term Lenders” means the holders of the Tranche B-2 Term Loans.

rrrr. “Tranche B-2 Term Loan” means the Tranche B-2 Term Loans (as defined in
the Tranche B-2 Term Loan Credit Agreement).

ssss. “Tranche B-2 Term Loan Claim” means any Claim on account of the Tranche
B-2 Term Loan.

tttt. “Tranche B-2 Term Loan Credit Agreement” means that certain Amended and
Restated Term Loan Credit Agreement, dated as of February 28, 2018 (as amended
by that certain First Amendment, dated as of May 15, 2020, and as may be further
amended, amended and restated, supplemented or otherwise modified from time to
time), among GNC Corporation, General Nutrition Centers, Inc., as borrower, the
lenders and agents parties thereto, and JPMorgan Chase Bank, N.A., as
administrative agent.

 

9



--------------------------------------------------------------------------------

uuuu. “Transfer” has the meaning set forth in Section 4.b of this Agreement.

vvvv. “Unsecured Notes” means the convertible notes issued pursuant to that
certain Indenture, dated as of August 10, 2015, among GNC Holdings, the other
subsidiaries party thereto and The Bank of New York Mellon Trust Company, N.A.
as trustee.

2. Definitive Documents.

The definitive documents, including any amendments, supplements or modifications
thereof approved in accordance with the terms of this Agreement, (the
“Definitive Documents”) with respect to the Restructuring are (as applicable):
(a) the Plan; (b) the Plan Supplement; (c) the Disclosure Statement; (d) the
Disclosure Statement Motion, the Solicitation Materials and the Disclosure
Statement Order; (e) the Confirmation Order and Confirmation Recognition Order;
(f) the motion seeking approval of the Company’s incurrence of postpetition debt
financing (the “DIP Motion”), the DIP Credit Agreement, and the DIP ABL FILO
Credit Agreement; (g) the DIP Orders; (h) the definitive documentation with
respect to the management incentive plan of the Company (the “MIP”) and any
other documents or agreements related to any management incentive or retention
programs, including any management employment agreements; (i) the agreements
with respect to the Exit Term Loan Facilities, and any agreements, commitment
letters, documents, or instruments related thereto (the “Exit Term Loan
Facilities Documents”); (j) the agreements with respect to the Exit
Revolver/FILO Facility, and any agreements, commitment letters, documents, or
instruments related thereto (the “Exit Revolver/FILO Loan Facility Documents”);
(k) the New Corporate Governance Documents and the New Stockholders Agreement;
(l) the First and Second Day Pleadings, all interim and final orders sought
pursuant thereto, the Interim Recognition Order, the Supplemental Order and the
Interim CAA Order; (m) to the extent not provided for in the business plan
provided to the Consenting Creditors prior to the Agreement Effective Date, any
and all material motions filed on or after the Petition Date to assume, reject
or assume and assign an executory contract or unexpired lease of the Company and
the order or orders of the Bankruptcy Court approving such motions (except for
such motions already included in the First and Second Day Pleadings, which have
already been approved, and any order of the Bankruptcy Court approving the
same), (n) any and all other material agreements, documents, motions, pleadings
and orders reasonably necessary or desirable to effectuate the Restructuring or
that is contemplated by the Plan, including without limitation any materials,
motions, orders or reports filed or sought, as applicable, in the Recognition
Proceedings with respect to the foregoing, and (o) in the case of each of the
foregoing clauses (a) through (n), all material exhibits, appendices, and
supplements thereto. Each Definitive Document, including all exhibits, annexes,
schedules, amendments and supplements relating to such Definitive Documents,
shall be consistent with this Agreement and otherwise in form and substance
acceptable to the Company and the Required Consenting Term Lenders; provided,
that the following shall also be subject to the approval of the Required FILO Ad
Hoc Group Members, such approval not to be unreasonably withheld, delayed or
conditioned: (1) the terms of the Exit Revolver/FILO Loan Facility Documents
except for terms set forth in the Exit Revolver/FILO Facility Term Sheet;
(2) the terms of the Interim DIP Order and Interim DIP Recognition Order (in
each case to the extent relating to the DIP ABL FILO Credit Agreement), the
Final DIP Order and Final DIP Recognition Order (in each case to the extent
relating to the DIP ABL FILO Credit Agreement), and the DIP ABL FILO Credit
Agreement, including any amendment, modification, waiver, forbearance, or
supplement thereto,

 

10



--------------------------------------------------------------------------------

in each case except for (x) terms set forth in the DIP ABL FILO Credit Agreement
exhibit to the RSA and (y) terms that are not adverse to the FILO Lenders; and
(3) each of the material terms of all other Definitive Documents (other than the
Definitive Documents referred to in clauses (h) and (k) of his Section 2),
including any amendment, modification, or supplement thereto, that both (x) is
not expressly set forth in this Agreement and (y) would reasonably be expected
to adversely affect the recoveries, rights, or obligations of the holders of ABL
FILO Term Loan Claims.

3. Milestones.

During the Support Period, the Company shall use commercially reasonable efforts
to implement the Restructuring in accordance with the following milestones
(the “Milestones”), as applicable:

a. no later than 11:59 p.m. (prevailing Eastern Time) on June 21, 2020, the
Company Entities shall have commenced the Chapter 11 Cases in the Bankruptcy
Court (the “Petition Date”);

b. as soon as reasonably practicable after the Petition Date, but in no event
later than the date that is two (2) Business Days after the Petition Date, the
Canadian Court shall have entered the Interim CCAA Order;

c. on the Petition Date, the Debtors shall file with the Bankruptcy Court the
DIP Motion (including the proposed Interim DIP Order);

d. as soon as reasonably practicable, but in no event later than the date that
is three (3) Business Days after commencement of the “first day” hearing in the
Chapter 11 Cases, the Canadian Court shall have entered the Initial Recognition
Order and Supplemental Order;

e. as soon as reasonably practicable, but in no event later than the date that
is seven (7) calendar days after the Petition Date, the Company shall file with
the Bankruptcy Court the Plan and the Disclosure Statement;

f. as soon as reasonably practicable, but in no event later than the date that
is ten (10) Business Days after the Petition Date, the Debtors shall file with
the Bankruptcy Court the Disclosure Statement Motion;

g. as soon as reasonably practicable, but in no event later than the date that
is seven (7) calendar days after the Petition Date, the Company shall have
(i) repaid in full the Revolving Loans and (ii) executed and delivered the DIP
ABL FILO Credit Agreement;

h. as soon as reasonably practicable, but in no event later than the date that
is three (3) Business Days after the Petition Date, the Bankruptcy Court shall
have entered the Interim DIP Order;

i. as soon as reasonably practicable, but in no event later than the date that
is three (3) Business Days after the entry of the Interim DIP Order, the
Canadian Court shall have entered the Interim DIP Recognition Order;

 

11



--------------------------------------------------------------------------------

j. as soon as reasonably practicable, but in no event later than the date that
is thirty-five (35) calendar days after the Petition Date, the Bankruptcy Court
shall have entered the Final DIP Order;

k. as soon as reasonably practicable, but in no event later than the date that
is three (3) Business Days after the entry of the Final DIP Order, the Canadian
Court shall have entered the Final DIP Recognition Order;

l. as soon as reasonably practicable, but in no event later than the date that
is forty-five (45) calendar days after the Petition Date, the Bankruptcy Court
shall have entered a Disclosure Statement Order;

m. as soon as reasonably practicable, but in no event later than the date that
is 120 calendar days after the Petition Date, the Bankruptcy Court shall have
entered a Confirmation Order;

n. as soon as reasonably practicable, but in no event later than the date that
is three (3) Business Days after the entry of the Confirmation Order, the
Canadian Court shall have entered a the Confirmation Recognition Order; and

o. as soon as reasonably practicable, but in no event later than the earlier of
(i) twenty-one (21) calendar days after the Confirmation Date, and (ii) the date
that is one-hundred and forty-one (141) calendar days after the Petition Date,
the Effective Date shall occur (the “Outside Date”);

provided, however, in each case, the dates set forth above may be extended or
waived (with email from counsel being sufficient to evidence the same) with the
consent of the Required Consenting Term Lenders; provided, further, any
amendment, modification, extension, or waiver of the dates set forth in Sections
3(c), 3(g) – (k), and 3(o) (but in the case of Section 3(n), with respect to a
waiver of the Outside Date or an extension of the Outside Date beyond the date
that is 170 calendar days after the Petition Date) shall also require the
consent of the Required FILO Ad Hoc Group Members.

4. Agreements of the Consenting Creditors.

a. Restructuring Support. During the Support Period, subject to the terms and
conditions hereof, each Consenting Creditor agrees, severally and not jointly,
that it shall:

(i) negotiate in good faith with the Company, its Representatives, and other
Consenting Creditors and their respective Representatives, and use commercially
reasonable efforts to execute, perform its obligations under and consummate the
transactions contemplated by, the Definitive Documents to which it is or will be
a party or for which its approval or consent is required;

(ii) support and not object to the Plan, including the other transactions
contemplated by this Agreement, the Restructuring Term Sheet, the DIP Credit
Agreement, the Exit Term Sheets and the Definitive Documents, and use
commercially reasonable efforts to take any reasonable action necessary or
reasonably requested by the Company in a timely manner to effectuate the Plan
and the transactions contemplated by this Agreement, the Restructuring Term
Sheet, the DIP Credit Agreement, the Exit Term Sheets, and the Definitive
Documents, in a manner consistent with this Agreement, including the timelines
set forth herein;

 

12



--------------------------------------------------------------------------------

(iii) not, directly or indirectly, seek, solicit, support, encourage, propose,
assist, consent to, vote for, or enter or participate in any discussions or any
agreement with any non-Party regarding, any Alternative Transaction; provided,
that nothing in this clause (iii) shall affect any rights, if any, of the
Consenting Creditors set forth in Section 10;

(iv) support and not object to the DIP Motion and entry of the DIP Orders in
accordance with this Agreement;

(v) support and not object to entry of the Disclosure Statement Order and the
Confirmation Order in accordance with this Agreement;

(vi) not, directly or indirectly, or encourage any other Person to, directly or
indirectly, (A) object to, delay, postpone, challenge, oppose, impede, or take
any other action or any inaction to interfere with or delay the acceptance,
implementation, or consummation of the Plan and the transactions contemplated in
this Agreement (including the DIP Facility) on the terms set forth in this
Agreement, the Restructuring Term Sheet, the DIP Term Sheet, and any applicable
Definitive Document, including commencing or joining with any Person in
commencing any litigation or involuntary case for relief under the Bankruptcy
Code against any Company Entity or any subsidiary thereof; (B) solicit,
negotiate, propose, file, support, enter into, consummate, file with the
Bankruptcy Court, vote for, or otherwise knowingly take any other action in
furtherance of any restructuring, workout, plan of arrangement, or plan of
reorganization for the Company that is materially inconsistent with this
Agreement; (C) exercise any right or remedy for the enforcement, collection, or
recovery of any claim against the Company or any direct or indirect subsidiaries
of the Company that do not file for chapter 11 relief under the Bankruptcy Code,
except in a manner consistent with this Agreement or (D) object to or oppose, or
support any other Person’s efforts to object to or oppose, any motions filed by
the Company that are consistent with this Agreement;

(vii) subject to the receipt of the Disclosure Statement (and the other
Solicitation Materials) in accordance with the Disclosure Statement Order,
(A) timely vote or cause to be voted any Claims it holds to accept the Plan (to
the extent permitted to vote) by delivering its duly executed and completed
ballot or ballots, as applicable, accepting the Plan on a timely basis following
commencement of the solicitation of acceptances of the Plan in accordance with
sections 1125(g) and 1126 of the Bankruptcy Code; (B) except as set forth in
this Agreement, not change or withdraw such vote or the elections described
below (or cause or direct such vote or elections to be changed or withdrawn)
during the Support Period; provided, however, that nothing in this Agreement
shall prevent any Party from changing, withholding, amending, or revoking (or
causing the same) its timely election or vote with respect to the Plan if this
Agreement has been duly terminated with respect to such Party; and (C) to the
extent it is permitted to elect whether to opt into or opt out of the releases
set forth in the Plan, elect to opt into or not elect to opt out of the
releases, as applicable, set forth in the Plan by timely delivering its duly
executed and completed ballot or ballots indicating such election;

 

13



--------------------------------------------------------------------------------

(viii) not direct JPMorgan Chase Bank, N.A. (in its capacity as administrative
agent under the ABL Credit Agreement and Tranche B-2 Term Loan Credit Agreement)
to take any action inconsistent with such Consenting Creditor’s obligations
under this Agreement, and, if such administrative agent takes any action
inconsistent with such Consenting Creditor’s obligations under this Agreement,
such Consenting Creditor shall use its commercially reasonable efforts (which
shall exclude the provision of any indemnity) to request that such
administrative agent cease and refrain from taking any such action;

(ix) to the extent any legal or structural impediment arises that would prevent,
hinder or delay the consummation of the Plan, negotiate with the Consenting
Creditors and the Debtors in good faith appropriate additional or alternative
provisions to address any such impediment; and

(x) in the case of a holder of Claims under the ABL FILO Term Loan, effective as
of the repayment in full the Revolving Loans, execute and deliver the DIP ABL
FILO Credit Agreement.

b. Transfers.

(i) During the Support Period, each Consenting Creditor agrees, solely with
respect to itself, that it shall not sell, resell, reallocate, use, pledge,
assign, transfer, hypothecate, donate, permit the participation in, or otherwise
encumber or dispose of, directly or indirectly (including through derivatives,
options, swaps, pledges, forward sales or other transactions) (each, a
“Transfer”) any ownership (including any beneficial ownership) interest in its
Claims against any Company Entity, or any option thereon or any right or
interest therein (including by granting any proxies or depositing any interests
in such Claims into a voting trust or by entering into a voting agreement with
respect to such Claims), unless (1) the intended transferee is another
Consenting Creditor, (2) as of the date of such Transfer, the Consenting
Creditor controls such transferee, or (3) the intended transferee executes and
delivers to counsel to the Company an executed Joinder Agreement before such
Transfer is effective (it being understood that any Transfer shall not be
effective as against the Company until notification of such Transfer and a copy
of the executed Joinder Agreement (if applicable) is received by counsel to the
Company) (each such transfer, a “Permitted Transfer” and such party to such
Permitted Transfer, a “Permitted Transferee”). Upon satisfaction of the
foregoing requirements in this Section 4.b and any transfer restrictions set
forth in the DIP Credit Agreement, (i) the Permitted Transferee shall be deemed
to be a Consenting Creditor hereunder to the same extent as such Permitted
Transferee’s transferor (it being understood that, for purposes of the
foregoing, to the extent the Claims transferred to the Permitted Transferee were
transferred by a Qualified Marketmaker (as defined below), the transferor shall
be deemed to be the Consenting Party that last held such Claims prior to the
Qualified Marketmaker), and, for the avoidance of doubt, a Permitted Transferee
is bound as a Consenting Creditor under this Agreement with respect to any and
all Claims against, in, any of the Company Entities, whether held at the time
such Permitted Transferee becomes a Party or later acquired by such Permitted
Transferee, and each Permitted Transferee is deemed to make all of the
representations and warranties of a Consenting Creditor set forth in this
Agreement, and (ii) the transferor shall be deemed to relinquish its rights (and
be released from its obligations) under this Agreement to the extent of such
transferred rights and obligations.

 

14



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary herein, a Consenting Creditor may
Transfer any ownership in its Claims against any Company Entity, or any option
thereon or any right or interest therein, to a Qualified Marketmaker that
acquires Claims against any Company Entity with the purpose and intent of acting
as a Qualified Marketmaker for such Claims, and such Qualified Marketmaker shall
not be required to execute and deliver to counsel to any Party a Joinder
Agreement in respect of such Claims if (A) such Qualified Marketmaker
subsequently Transfers such Claims within ten (10) Business Days of its
acquisition to an entity that is not an affiliate, affiliated fund, or
affiliated entity with a common investment advisor of such Qualified
Marketmaker, (B) the transferee otherwise is a Permitted Transferee, and (C) the
Transfer otherwise is a Permitted Transfer. To the extent that a Consenting
Creditor is acting in its capacity as a Qualified Marketmaker, it may Transfer
any right, title, or interest in any Claims against any Company Entity that such
Consenting Creditor acquires in its capacity as a Qualified Marketmaker from a
holder of such Claims who is not a Consenting Creditor without regard to the
requirements set forth in Section 4.b hereof. As used herein, the term
“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers claims against the
Company Entities (or enter with customers into long and short positions in
claims against the Company Entities), in its capacity as a dealer or market
maker in claims against the Company and (b) is, in fact, regularly in the
business of making a market in claims against issuers or borrowers (including
debt securities or other debt).

(iii) This Agreement shall in no way be construed to preclude the Consenting
Creditors from acquiring additional Claims against in any Company Entity;
provided, that (A) if any Consenting Creditor acquires additional Claims against
any Company Entity during the Support Period, such Consenting Creditor shall
report its updated holdings to the legal advisor to the Ad Hoc Group of which it
is part and the Company within five (5) Business Days of such acquisition, which
notice may be deemed to be provided by the filing of a statement with the
Bankruptcy Court as required by Rule 2019 of the Federal Rules of Bankruptcy
Procedures, including revised holdings information for such Consenting Creditor,
and (B) any acquired Claims shall automatically and immediately upon acquisition
by a Consenting Creditor be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given).

(iv) This Section 4.b shall not impose any obligation on the Company to issue
any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Creditor to Transfer any
Claims. Notwithstanding anything to the contrary herein, to the extent the
Company and another Party have entered into a separate agreement with respect to
the issuance of a “cleansing letter” or other public disclosure of information
(each such executed agreement, a “Confidentiality Agreement”), the terms of such
Confidentiality Agreement shall continue to apply and remain in full force and
effect according to its terms, and this Agreement does not supersede any rights
or obligations otherwise arising under such Confidentiality Agreement.

(v) Any Transfer made in violation of this Section 4.b shall be void ab initio.

 

15



--------------------------------------------------------------------------------

(vi) Notwithstanding anything to the contrary in this Section 4, the
restrictions on Transfer set forth in this Section 4.b shall not apply to the
grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.

c. Ad Hoc Group Composition. At the Company’s request, which shall not be more
frequent than once per month during the Support Period, counsel to each Ad Hoc
Group shall provide counsel to the Company with a list of each member of such Ad
Hoc Group and such member’s holdings of Tranche B-2 Term Loans, ABL FILO Term
Loans and Revolving Credit Facility Exposure (if any).

5. Additional Provisions Regarding Consenting Creditor Commitments.

Notwithstanding anything to the contrary herein, nothing in this Agreement
shall:

a. be construed to prohibit any Consenting Creditor from appearing as a
party-in-interest in any matter arising in the Chapter 11 Cases;

b. be construed to prohibit any Consenting Creditor from enforcing any right,
remedy, condition, consent, or approval requirement under this Agreement or any
Definitive Documents;

c. affect the ability of any Consenting Creditor to consult with any other
Consenting Creditor, the Company Entities, or any other party in interest in the
Chapter 11 Cases (including any official committee or the United States Trustee)
so as long as such consultation and any communications in connection therewith
are not materially inconsistent with this Agreement and are not for the purpose
of delaying, interfering, impeding, or taking any other action to delay,
interfere, or impede, directly or indirectly, the Restructuring;

d. impair or waive the rights of any Consenting Creditor to assert or raise any
objection permitted under this Agreement in connection with the Restructuring;

e. prevent any Consenting Creditor from enforcing this Agreement or any other
Definitive Document (to the extent it has rights thereunder), or from contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, such
documents;

f. prohibit any Consenting Creditor from withdrawing its vote to support the
Plan from and after a Termination Event as to such Consenting Creditor (other
than a Termination Event as a result of the occurrence of the Effective Date);
or

g. prevent any Consenting Creditor from taking any customary perfection step or
other action as is necessary to preserve or defend the validity or existence of
its Claims in the Company (including the filing of proofs of claim);

 

16



--------------------------------------------------------------------------------

provided that, in each case, any such action is not inconsistent with such
Consenting Creditor’s obligations hereunder. The Parties agree that upon a
Termination Event as to a Consenting Creditor (other than a Termination Event as
a result of the occurrence of the Effective Date), such Consenting Creditor’s
vote on the Plan shall automatically be deemed void ab initio.

6. Agreements of the Company.

a. Restructuring Support. During the Support Period, subject to the terms and
conditions hereof (including Section 10 hereof), the Company shall, and shall
cause each of its direct and indirect subsidiaries to:

(i) implement the Restructuring in accordance with the terms and conditions set
forth herein;

(ii) implement and consummate the Plan in a timely manner and take any and all
commercially reasonable and appropriate actions in furtherance of the Plan, as
contemplated under this Agreement;

(iii) upon reasonable request, inform the legal and financial advisors to the
Crossover Ad Hoc Group as to: (A) the material business and financial (including
liquidity) performance of the Company Entities; (B) the status and progress of
the Restructuring, including the negotiations of the Definitive Documents; and
(C) the status of obtaining any necessary or desirable authorizations (including
consents) from each Consenting Creditor, any competent judicial body,
governmental authority, banking, taxation, supervisory, or regulatory body or
any stock exchange;

(iv) (A) support and take all commercially reasonable actions necessary and
appropriate, including those actions reasonably requested by the Required
Consenting Term Lenders and the Required FILO Ad Hoc Group Members to facilitate
the solicitation, confirmation, and consummation of the Plan and the
transactions contemplated thereby in accordance with this Agreement within the
timeframes contemplated herein, (B) not take any action directly or indirectly
that is materially inconsistent with, or is intended to, or that would
reasonably be expected to prevent, interfere with, delay, or impede, the
confirmation and consummation of the Plan, any Definitive Document or the
Restructuring, (C) not, nor encourage any other person to, take any action which
would, or would reasonably be expected to, breach or be inconsistent with this
Agreement or delay, impede, appeal, or take any other negative action, directly
or indirectly, to interfere with the acceptance or implementation of the Plan,
any Definitive Document or the Restructuring, and (D) use commercially
reasonable efforts to obtain orders of the Bankruptcy Court approving the
Disclosure Statement and confirming the Plan within the timeframes contemplated
herein;

(v) maintain good standing, to the extent such concept exists in the relevant
jurisdiction, under the laws of the state or other jurisdiction in which each
Company Entity or subsidiary is incorporated or organized;

(vi) to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring contemplated herein,
support and take all steps reasonably necessary and desirable to address any
such impediment;

 

17



--------------------------------------------------------------------------------

(vii) to the extent feasible and reasonably practicable, provide to counsel to
the Ad Hoc Groups draft copies of all Definitive Documents and all material
other pleadings, motions, declarations, supporting exhibits and proposed orders
and any other document that the Company intends to file with the Bankruptcy
Court and Canadian Court at least three (3) calendar days prior to the date when
the Company intends to file or execute such documents and consult in good faith
with such counsel regarding the form and substance of such documents;

(viii) timely file a formal objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order (A) directing the
appointment of an examiner (other than an independent fee examiner) (with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code), (B) converting the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, (C) dismissing the Chapter 11 Cases, (D) modifying or
terminating the Company’s exclusive right to file and/or solicit acceptances of
a plan reorganization, or (E) that (1) is inconsistent with this Agreement in
any material respect, or (2) would, or would reasonably be expected to,
frustrate the purposes of this Agreement, including by preventing the
consummation of the Restructuring;

(ix) support and take all actions as are reasonably necessary and appropriate to
obtain any and all required regulatory and/or third-party approvals to
consummate the Transactions; actively oppose and object to the efforts of any
person seeking to object to, delay, impede, or take any other action to
interfere with the acceptance, implementation, or consummation of the
Restructuring (including, if applicable, the filing of timely filed objections
or written responses) to the extent such opposition or objection is reasonably
necessary to facilitate implementation of the Restructuring;

(x) consult and negotiate in good faith with the Consenting Creditors and the
Representatives of Consenting Creditors regarding the execution of Definitive
Documents and the implementation of the Restructuring;

(xi) provide prompt written notice to the counsel to the Ad Hoc Groups between
the date hereof and the Effective Date (A) of the occurrence of a Termination
Event; or (B) if any person has challenged the validity or priority of, or has
sought to avoid, any lien securing the Tranche B-2 Term Loan or the ABL FILO
Term Loan pursuant to a pleading filed with the Bankruptcy Court;

(xii) inform the Consenting Creditors reasonably promptly after becoming aware
of: (i) any matter or circumstance which it knows, or believes is likely, to be
a material impediment to the implementation or consummation of the
Restructuring; (ii) any notice of any commencement of any material involuntary
insolvency proceedings, legal suit for payment of debt or securement of security
from or by any person in respect of any Company Entity; (iii) a material breach
of this Agreement (including a breach by any Company Entity); and (iv) any
representation or statement made or deemed to be made by them under this
Agreement which is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made;

 

18



--------------------------------------------------------------------------------

(xiii) use commercially reasonable efforts to seek additional support for the
Restructuring from their other material stakeholders to the extent the Company
deems reasonably prudent;

(xiv) (A) consult in good faith with the legal and financial advisors to the Ad
Hoc Groups on the Debtors’ lease assumption and rejection strategy, including
with respect to negotiations on the rejection, modification, or assumption of
leases, which strategy shall be reasonably acceptable to the Required Consenting
Term Lenders and the Required FILO Ad Hoc Group Members; (B) consult in good
faith with the legal and financial advisors to the Ad Hoc Groups prior to the
Debtors’ entry into or termination or modification of any material operational
contracts or other arrangements (including, without limitation, franchise
agreements and material supplier agreements), which entry into, termination or
modification shall be reasonably acceptable to the Required Consenting Term
Lenders and the Required FILO Ad Hoc Group Members; (C) identify in writing to
the legal and financial advisors to the Ad Hoc Groups the contracts and leases
proposed to be assumed, assumed and assigned, or rejected by motion to the
Bankruptcy Court or pursuant to the Plan at least ten (10) Business Days prior
to filing such motion or the Plan Supplement, as the case may be (the “Executory
Contracts and Leases Information”), which Executory Contracts and Leases
Information shall be reasonably acceptable to the Required Consenting Term
Lenders and the Required FILO Ad Hoc Group Members; and (D) make relevant
personnel or advisors reasonably available during business hours to provide
assistance to the legal and financial advisors to the Ad Hoc Groups the review
of any such executory contracts and leases identified in the Executory Contracts
and Leases Information;

(xv) not adopt any new executive compensation or retention plans, approve or pay
any executive bonuses, incentive payments, or retention payments, regardless of
whether such executive bonuses, incentive payments, or retention payments have
been approved by the Bankruptcy Court, or terminate any employees that would
give rise to material contractual severance obligations, without prior
consultation with the Required Consenting Term Lenders; and

(xvi) promptly after becoming aware thereof, notify counsel to the Ad Hoc Groups
in writing of any breach of its obligations under this Agreement and any breach
of this Agreement by any other Party;

b. Negative Covenants. The Company agrees that, for the duration of the Support
Period, the Company shall not:

(i) take any action materially inconsistent with, or omit to take any action
required by, this Agreement, the Plan (if applicable), or any of the other
Definitive Documents;

(ii) object to, delay, impede, or take any other action or inaction that could
reasonably be expected to interfere with or prevent acceptance, approval,
implementation, or consummation of the Restructuring, including making,
supporting, or not objecting to, any filings with the Bankruptcy Court, any
agency, or any regulatory agency, including the Securities and Exchange
Commission or the Internal Revenue Service, or by entering into any agreement or
making or supporting any filing, press release, press report, or comparable
public statement, with respect to any proposal other than the Restructuring;

 

19



--------------------------------------------------------------------------------

(iii) take any action that is inconsistent in any material respect with, or is
intended or could reasonably be expected to frustrate or impede approval,
implementation and consummation of the Restructuring;

(iv) modify the Plan, in whole or in part other than in accordance with
Section 2;

(v) file any pleading, motion, declaration, supporting exhibit or Definitive
Document with the Bankruptcy Court or any other court (including any
modifications or amendments thereof) that, in whole or in part, is not
materially consistent with this Agreement, the Plan, or other Definitive
Documents, or that could reasonably be expected to frustrate or impede
confirmation of the Plan or implementation and consummation of the Restructuring
Transactions, is inconsistent with the Restructuring Term Sheet or DIP Term
Sheet, or which is otherwise in substance not satisfactory to the Required
Consenting Term Lenders and, to the extent such approval is required by
Section 2, the Required FILO Ad Hoc Group Members;

(vi) take, or fail to take, any action that would cause a change to the tax
status of any Company Entity; or

(vii) engage in any merger, consolidation, material disposition, material
acquisition, investment, dividend, incurrence of indebtedness or other similar
transaction outside of the ordinary course of business other than the
transactions contemplated herein.

c. ABL Credit Agreement. Not later than seven (7) calendar days following the
Petition Date, (i) repay in full the Revolving Loans and (ii) execute and
deliver the DIP ABL FILO Credit Agreement.

7. Termination of Agreement.

a. Consenting Term Lender Termination Events. This Agreement may be terminated
with respect to the Consenting Term Lenders by the Required Consenting Term
Lenders by the delivery to the Company and counsel to the FILO Ad Hoc Group of a
written notice in accordance with Section 22 hereof upon the occurrence and
continuation of any of the following events (each, a “Consenting Term Lender
Termination Event”):

(i) the breach by any Company Entity of (A) any affirmative or negative covenant
contained in this Agreement or (B) any other obligations of such breaching
Company Entity set forth in this Agreement, in each case, in any material
respect and which breach remains uncured (to the extent curable) for a period of
five (5) Business Days following the Company’s receipt of notice from the
Required Consenting Term Lenders, as applicable, pursuant to Section 22 hereof;

 

20



--------------------------------------------------------------------------------

(ii) any representation or warranty in this Agreement made by any Company Entity
shall have been untrue in any material respect when made, and such breach
remains uncured (to the extent curable) for a period of five (5) Business Days
following the Company’s receipt of notice from the Required Consenting Term
Lenders, as applicable, pursuant to Section 22 hereof;

(iii) the breach in any material respect by any Consenting Creditor, of any of
the representations, warranties, or covenants of any such parties set forth in
any Definitive Document, which remains uncured for five (5) Business Days after
the Company’s receipt of notice from the Required Consenting Term Lenders, as
applicable, pursuant to Section 22 hereof;

(iv) any Company Entity files any motion, pleading, or related document with the
Bankruptcy Court or Canadian Court, or otherwise makes a public disclosure that
is materially inconsistent with this Agreement, the Restructuring Term Sheet,
the DIP Term Sheet, or the Definitive Documents and such motion, pleading,
related document or public disclosure has not been withdrawn within five
(5) Business Days after the Company receives written notice from the Required
Consenting Term Lenders, as applicable, in accordance with Section 22 that such
motion, pleading, related document or public disclosure is materially
inconsistent with this Agreement;

(v) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment, or order
enjoining the consummation of any material portion of the Restructuring or
rendering illegal the Plan or any material portion thereof, and either (A) such
ruling, judgment, or order has been issued at the request of or with the
acquiescence of any Company Entity, or (B) in all other circumstances, such
ruling, judgment, or order has not been reversed or vacated within ten
(10) calendar days after such issuance; provided that this termination right may
not be exercised by any Consenting Creditors Group if a Consenting Creditor who
is a member of such Consenting Creditors Group sought or requested such ruling
or order in contravention of any obligation set forth in this Agreement;

(vi) the Bankruptcy Court (or other court of competent jurisdiction) enters an
order (A) directing the appointment of an examiner (other than an independent
fee examiner) with expanded powers or a trustee in any of the Chapter 11 Cases,
(B) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect
of which would render the Plan incapable of consummation on the terms set forth
in this Agreement;

(vii) any Company Entity files or supports (or fails to timely object to)
another Person in filing (A) a motion or pleading challenging the amount,
validity, or priority of any Claims held by any Consenting Term Lender against
the Company, (B) any plan of reorganization, liquidation, dissolution,
administration, moratorium, receivership, winding up, bankruptcy, or sale of all
or substantially all of the Company’s assets other than the Plan, (C) a motion
or pleading asserting (or seeking standing to assert) any purported claims or
causes of action against any of the Consenting Term Lenders, or (D) takes any
corporate action for the purpose of authorizing any of the foregoing, which
event remains uncured for a period of five (5) Business Days following the
Company’s receipt of notice from the Required Consenting Term Lenders or counsel
to the Crossover Ad Hoc Group pursuant to Section 22 hereof;

 

21



--------------------------------------------------------------------------------

(viii) any Company Entity (A) applies for or consents to the appointment of a
receiver, monitor, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official with respect to any Company Entity
or for a substantial part of such Company Entity’s assets, (B) makes a general
assignment or arrangement for the benefit of creditors, or (C) takes any
corporate action for the purpose of authorizing any of the foregoing;

(ix) the Bankruptcy Court enters an order providing relief against any
Consenting Term Lender with respect to any of the causes of action or
proceedings specified in Section 7.a(vii)(A) or (C);

(x) (A) any Definitive Document filed by the Company or any Consenting Creditor,
or any related order entered by the Bankruptcy Court, in the Chapter 11 Cases,
or by the Canadian Court in the Recognition Proceeding, is inconsistent with the
terms and conditions set forth in this Agreement or is otherwise not in
accordance with this Agreement in any material respect, or (B) any of the terms
or conditions of any of the Definitive Documents is waived, amended,
supplemented, or otherwise modified without the prior written consent of the
Required Consenting Term Lenders, in each case, which remains uncured for five
(5) Business Days after the receipt by the Company of written notice from the
Required Consenting Term Lenders pursuant to Section 22 hereof;

(xi) any of the Milestones have not been achieved, extended, or waived after the
required date for achieving such Milestone, unless such failure is the result of
any act, omission or delay on the part of a Consenting Creditor who is a member
of the applicable terminating Consenting Creditors Group in violation of its
obligations under this Agreement (in which case this Consenting Creditors
Termination Event shall not be available as a basis for termination of this
Agreement to members of such Consenting Creditors Group);

(xii) any termination of the DIP Facility or acceleration of the obligations
under the DIP Facility;

(xiii) the Debtors enter into any commitment or agreement to receive or obtain
debtor in possession financing, cash collateral usage, exit financing and/or
other financing arrangements, other than as expressly contemplated in the DIP
Facility;

(xiv) the Debtors’ use of cash collateral or the DIP Facility has been validly
terminated (or, in the case of the DIP Facility, accelerated) in accordance with
the DIP Orders and the DIP Facility;

(xv) the Bankruptcy Court denies entry of the Confirmation Order and such order
denying confirmation remains in effect for three (3) Business Days after entry
of such order, or the Confirmation Order, the Disclosure Statement Order or any
of the orders approving the Definitive Documents are reversed, dismissed,
stayed, vacated, reconsidered, modified or amended without the consent of the
Required Consenting Term Lenders;

(xvi) any court of competent jurisdiction has entered a final, non-appealable
judgment or order declaring this Agreement to be unenforceable; or

 

22



--------------------------------------------------------------------------------

(xvii) the Company Entities (i) withdraw the Plan, (ii) publicly announce their
intention not to support the Restructuring, (iii) provide notice to counsel to
the Ad Hoc Groups pursuant to Section 10, or (iv) publicly announce, or execute
a definitive written agreement with respect, to an Alternative Transaction.

b. FILO Ad Hoc Group Termination Events. This Agreement may be terminated with
respect to the members of the FILO Ad Hoc Group by the Required FILO Ad Hoc
Group Members by the delivery to the Company and counsel to the Crossover Ad Hoc
Group of a written notice in accordance with Section 22 hereof upon the
occurrence and continuation of any of the following events (each, a “FILO Ad Hoc
Group Termination Event”):

(i) the breach by any Company Entity of (A) any affirmative or negative covenant
contained in this Agreement or (B) any other obligations of such breaching
Company Entity set forth in this Agreement, in each case, in any material
respect and which breach remains uncured (to the extent curable) for a period of
five (5) Business Days following the Company’s receipt of notice from the
Required FILO Ad Hoc Group Members, as applicable, pursuant to Section 22
hereof;

(ii) any representation or warranty in this Agreement made by any Company Entity
shall have been untrue in any material respect when made, and such breach
remains uncured (to the extent curable) for a period of five (5) Business Days
following the Company’s receipt of notice from the Required FILO Ad Hoc Group
Members, as applicable, pursuant to Section 22 hereof;

(iii) the breach in any material respect by any Consenting Creditor, of any of
the representations, warranties, or covenants of any such parties set forth in
any Definitive Document, which remains uncured for five (5) Business Days after
the Company’s receipt of notice from the Required FILO Ad Hoc Group Members, as
applicable, pursuant to Section 22 hereof;

(iv) any Company Entity files any motion, pleading, or related document with the
Bankruptcy Court or otherwise makes a public disclosure that is materially
inconsistent with this Agreement, the Restructuring Term Sheet, the DIP Term
Sheet, or the Definitive Documents (in each case as modified in accordance with
Section 2) and such motion, pleading, related document or other public
disclosure has not been withdrawn within five (5) Business Days after the
Company receives written notice from the Required FILO Ad Hoc Group Members, as
applicable, in accordance with Section 22 that such motion, pleading, related
document or public disclosure is materially inconsistent with this Agreement;

(v) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment, or order
enjoining the consummation of any material portion of the Restructuring or
rendering illegal the Plan or any material portion thereof, and either (A)such
ruling, judgment, or order has been issued at the request of or with the
acquiescence of any Company Entity, or (B) in all other circumstances, such
ruling, judgment, or order has not been reversed or vacated within ten
(10) calendar days after such issuance; provided that this termination right may
not be exercised by the members of the FILO Ad Hoc Group if a Consenting FILO
Lender who is a member of the FILO Ad Hoc Group sought or requested such ruling
or order in contravention of any obligation set forth in this Agreement;

 

23



--------------------------------------------------------------------------------

(vi) the Bankruptcy Court (or other court of competent jurisdiction) enters an
order (A) directing the appointment of an examiner (other than an independent
fee examiner) with expanded powers or a trustee in any of the Chapter 11 Cases,
(B) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect
of which would render the Plan incapable of consummation on the terms set forth
in this Agreement;

(vii) any Company Entity files or supports (or fails to timely object to)
another Person in filing (A) a motion or pleading challenging the amount,
validity, or priority of any Claims held by any Consenting FILO Lender against
the Company, (B) any plan of reorganization, liquidation, dissolution,
administration, moratorium, receivership, winding up, bankruptcy, or sale of all
or substantially all of the Company’s assets other than the Plan, (C) a motion
or pleading asserting (or seeking standing to assert) any purported claims or
causes of action against any of the Consenting FILO Lenders, or (D) takes any
corporate action for the purpose of authorizing any of the foregoing, which
event remains uncured for a period of five (5) Business Days following the
Company’s receipt of notice from the Required FILO Ad Hoc Group Members or
counsel to the Required FILO Ad Hoc Group Members pursuant to Section 22 hereof;

(viii) any Company Entity (A) applies for or consents to the appointment of a
receiver, monitor, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official with respect to any Company Entity
or for a substantial part of such Company Entity’s assets, (B) makes a general
assignment or arrangement for the benefit of creditors, or (C) takes any
corporate action for the purpose of authorizing any of the foregoing;

(ix) the Bankruptcy Court enters an order providing relief against any Required
FILO Ad Hoc Group Member with respect to any of the causes of action or
proceedings specified in Section 7.b(vii)(A) or (C);

(x) (A) any Definitive Document filed by the Company or any Consenting Creditor,
or any related order entered by the Bankruptcy Court, in the Chapter 11 Cases,
or Canadian Court in the Recognition Proceedings, is inconsistent with the terms
and conditions set forth in this Agreement or is otherwise not in accordance
with this Agreement in any material respect, or (B) any of the terms or
conditions of any of the Definitive Documents is waived, amended, supplemented,
or otherwise modified without the prior written consent of the Required FILO Ad
Hoc Group Members, in each case, which remains uncured for five (5) Business
Days after the receipt by the Company of written notice from the Required FILO
Ad Hoc Group Members pursuant to Section 22 hereof;

(xi) any of the Milestones have not been achieved, extended, or waived after the
required date for achieving such Milestone, unless such failure is the result of
any act, omission or delay on the part of a Consenting Creditor who is a member
of the applicable terminating Consenting Creditors Group in violation of its
obligations under this Agreement (in which case this Consenting Creditors
Termination Event shall not be available as a basis for termination of this
Agreement to members of such Consenting Creditors Group);

 

24



--------------------------------------------------------------------------------

(xii) any termination of the DIP Facility or DIP ABL FILO Credit Agreement or
acceleration of the obligations under the DIP Facility or DIP ABL FILO Credit
Agreement;

(xiii) the Debtors enter into any commitment or agreement to receive or obtain
debtor in possession financing, cash collateral usage, exit financing and/or
other financing arrangements, other than as expressly contemplated in the DIP
Facility or DIP ABL FILO Credit Agreement;

(xiv) the Debtors’ use of cash collateral or the DIP Facility or DIP ABL FILO
Credit Agreement has been validly terminated (or, in the case of the DIP
Facility, accelerated) in accordance with the DIP Orders and the DIP Facility or
DIP ABL FILO Credit Agreement;

(xv) the Bankruptcy Court denies entry of the Confirmation Order, or the
Confirmation Order or any of the orders approving the Definitive Documents that
are subject to the Required FILO Ad Hoc Group Members’ consent rights pursuant
to Section 2 of this Agreement are reversed, dismissed, stayed, vacated,
reconsidered, modified or amended without the consent of the Required FILO Ad
Hoc Group Members;

(xvi) any court of competent jurisdiction has entered a final, non-appealable
judgment or order declaring this Agreement to be unenforceable; or

(xvii) the Company Entities (i) withdraw the Plan, (ii) publicly announce their
intention not to support the Restructuring, (iii) provide notice to counsel to
the Ad Hoc Groups pursuant to Section 10, or (iv) publicly announce, or execute
a definitive written agreement with respect to, an Alternative Transaction.

c. Company Termination Events. This Agreement may be terminated by the Company
by the delivery to the Consenting Creditors (or counsel on their behalf) of a
written notice in accordance with Section 22 hereof, upon the occurrence and
continuation of any of the following events (each, a “Company Termination
Event”), provided, that the Company is not in breach in any material respect at
such time of any of its obligations set forth in this Agreement:

(i) the breach in any material respect by one or more of the Consenting
Creditors of any of the representations, warranties, or covenants of such
Consenting Creditor(s) set forth in this Agreement, which breach remains uncured
for a period of ten (10) Business Days after the receipt by the applicable
Consenting Creditor from the Company of written notice of such breach, which
written notice will set forth in reasonable detail the alleged breach;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment, or order
enjoining the consummation of or rendering illegal the Plan or any material
portion thereof, and either (A) such ruling, judgment, or order has been issued
at the request of (or agreement by) a Consenting Creditor, or (B) in all other
circumstances, such ruling, judgment, or order has not been reversed or vacated
within thirty (30) calendar days after such issuance; provided that this
termination right may not be exercised by the Company if any Company Entity
sought or requested such ruling or order in contravention of any obligation set
forth in this Agreement;

 

25



--------------------------------------------------------------------------------

(iii) the failure of the Consenting Creditors to hold (A) at least 66 2/3% in
aggregate principal amount outstanding of the Tranche B-2 Term Loan, and (B) at
least 66 2/3% in aggregate principal amount outstanding of the ABL FILO Term
Loan;

(iv) the Bankruptcy Court (or other court of competent jurisdiction) enters an
order (A) directing the appointment of an examiner (other than an independent
fee examiner) with expanded powers or a trustee in any of the Chapter 11 Cases,
(B) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect
of which would render the Plan incapable of consummation on the terms set forth
in this Agreement;

(v) the board of directors or managers or similar governing body, as applicable,
of any Company Entity determines (after consulting with counsel) (A) that
continued performance under this Agreement (including taking any action or
refraining from taking any action) would be inconsistent with the exercise of
its fiduciary duties under applicable law or (B) in the exercise of its
fiduciary duties to pursue an Alternative Transaction;

(vi) the Bankruptcy Court denies entry of the Confirmation Order and such order
remains in effect for three (3) Business Days after entry of such order, or the
Confirmation Order, the Disclosure Statement Order or any of the orders
approving the Definitive Documents are reversed, dismissed, stayed, vacated,
reconsidered, modified or amended; or

(vii) any court of competent jurisdiction has entered a final, non-appealable
judgment or order declaring this Agreement to be unenforceable.

d. Mutual Termination. This Agreement may be terminated in writing by mutual
agreement of the Company Entities, the Required FILO Ad Hoc Group Members and
the Required Consenting Term Lenders (a “Mutual Termination Event”).

e. Automatic Termination. This Agreement shall terminate automatically without
any further required action or notice upon the occurrence of the Effective Date
(collectively with the Consenting Term Lender Termination Events, the Consenting
FILO Lender Termination Events, the Company Termination Events, and the Mutual
Termination Event, the “Termination Events”).

f. Effect of Termination. Upon any termination of this Agreement in accordance
with this Section 7, this Agreement shall forthwith become null and void and of
no further force or effect as to any Party, and each Party shall, except as
provided otherwise in this Agreement, be immediately released from its
liabilities, obligations, commitments, undertakings, and agreements under or
related to this Agreement and shall have all the rights and remedies that it
would have had and shall be entitled to take all actions, whether with respect
to the Plan or otherwise, that it would have been entitled to take had it not
entered into this Agreement;

 

26



--------------------------------------------------------------------------------

provided that in no event shall any such termination relieve a Party from
liability for its breach or non-performance of its obligations hereunder that
arose prior to the date of such termination or any obligations hereunder that
expressly survive termination of this Agreement under Section 16 hereof, and
provided further, that notwithstanding anything to the contrary herein, the
right to terminate this Agreement under this Section 7 shall not be available to
any Party whose failure to fulfil any material obligation under this Agreement
has been the cause of, or resulted in, the occurrence of the applicable
Termination Event. Upon the termination of this Agreement that is limited in its
effectiveness as to an individual Party or Parties in accordance with Section 7:
(i) this Agreement shall become null and void and of no further force or effect
with respect to the terminated Party or Parties, who shall be immediately
released from its or their liabilities, obligations, commitments, undertakings,
and agreements under or related to this Agreement and shall have all the rights
and remedies that it or they would have had and such Party or Parties shall be
entitled to take all actions, whether with respect to the Plan or otherwise,
that it or they would have been entitled to take had it or they not entered into
this Agreement; provided, the terminated Party or Parties shall not be relieved
of any liability for breach or non-performance of its or their obligations
hereunder that arose prior to the date of such termination or any obligations
hereunder that expressly survive termination of this Agreement under Section 16
hereof; and (ii) this Agreement shall remain in full force and effect with
respect to all Parties other than the terminated Party or Parties.

g. If the Restructuring is not consummated, nothing herein shall be construed as
a waiver by any Party of any or all of such Party’s rights, and the Parties
expressly reserve any and all of their respective rights. Except as expressly
provided in this Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair, or restrict any right of any Party, or the ability
of any Party, to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including its claims against any other
Party. Pursuant to Federal Rule of Evidence 408 and any other applicable rules
of evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.

8. Definitive Documents; Good Faith Cooperation; Further Assurances.

a. Subject to the terms and conditions described herein, during the Support
Period, each Party, severally and not jointly, hereby covenants and agrees to
reasonably cooperate with each other in good faith in connection with the
negotiation, drafting, execution (to the extent such Party is a party thereto),
and delivery of the Definitive Documents. Furthermore, subject to the terms and
conditions hereof, each of the Parties shall take such action as may be
reasonably necessary or reasonably requested by the other Parties to carry out
the purposes and intent of this Agreement, including making and filing any
required regulatory filings (provided that no Consenting Creditor shall be
required to incur any material cost, expense, or liability in connection
therewith).

b. Notwithstanding anything in this Agreement to the contrary, if the Company,
the Required Consenting Term Lenders and the Required FILO Ad Hoc Group Members
(collectively, the “Required Sale Consenting Parties”) so agree in writing, then
(i) the Company shall pursue on a parallel path basis on terms acceptable to the
Required Sale Consenting Parties both the Restructuring and a sale of the
business of the Company Entities

 

27



--------------------------------------------------------------------------------

pursuant to Section 363 of the Bankruptcy Code and based on a stalking horse bid
from Harbin Pharmaceutical Group Holding Co., Ltd. and/or other co-investors
and/or their respective designees, which stalking horse bid and sale process
generally shall be on terms and conditions, and memorialized pursuant to
documentation in form and substance, acceptable to the Required Sale Consenting
Parties (the highest and best sale offer pursuant to this sale process, the
“Sale Transaction”), and (ii) the Parties shall use commercially reasonable
efforts to modify the Plan and all other Definitive Documents to provide for the
Sale Transaction alternative (in addition to the Restructuring) and to prepare
all pleadings, forms of orders and other documents necessary or desirable to
document and effectuate the sale process and the Sale Transaction, which
modified Definitive Documents and additional pleadings, forms of orders and
other documents shall be in form and substance acceptable to the Required Sale
Consenting Parties (all such modified Definitive Documents and additional
pleadings, forms of orders and other documents, collectively, the “Sale-Related
Definitive Documents”). If the Sale Transaction is consummated in accordance
with the terms of the Sale-Related Definitive Documents, then the Parties shall
not continue to pursue the Restructuring. If the Sale Transaction is terminated
or no longer in full force and effect or is not consummated, or capable of being
consummated, by the applicable outer date in accordance with the terms of the
Sale-Related Definitive Documents, then the Parties shall proceed to consummate
the Restructuring.

9. Representations and Warranties.

a. Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true, correct, and complete as of the
date hereof (or, in the case of any Consenting Creditor who becomes a party
hereto after the date hereof, as of the date such Consenting Creditor becomes a
party hereto):

(i) such Party is validly existing and in good standing, to the extent such
concept exists in the relevant jurisdiction, under the laws of its jurisdiction
of incorporation or organization, and has all requisite corporate, partnership,
limited liability company, or similar authority to enter into this Agreement and
carry out the transactions contemplated hereby and perform its obligations
contemplated hereunder; and the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, limited liability company, partnership, or other
similar action on its part;

(ii) the execution, delivery, and performance by such Party of this Agreement
does not and will not (A) violate any provision of law, rule, or regulation
applicable to it, its charter, or bylaws (or other similar governing documents),
or (B) conflict with, result in a breach of, or constitute a default under any
material contractual obligation to which it is a party (provided, however, that
with respect to the Company, it is understood that commencing the Chapter 11
Cases may result in a breach of or constitute a default under such obligations);

(iii) this Agreement is, and each of the other Definitive Documents to which
such Party is a party prior to its execution and delivery will be, duly
authorized;

 

28



--------------------------------------------------------------------------------

(iv) the execution, delivery, and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent or
approval of or notice to, or other action with or by, any federal, state, or
governmental authority or regulatory body, except such filings as may be
necessary and/or required by the Bankruptcy Court; and

(v) this Agreement, and each of the Definitive Documents to which such Party is
a party will be following execution and delivery thereof, is the legally valid
and binding obligation of such Party, enforceable against it in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.

b. Each Consenting Creditor severally (and not jointly) represents and warrants
to the Company that, as of the date hereof (or, if later, as of the date such
Consenting Creditor becomes a party hereto), (i) such Consenting Creditor is the
beneficial owner (including following the settlement or consummation of any
unsettled trade, agreement or other arrangement to purchase or otherwise acquire
any Claims that has been initiated or entered into as of the date hereof and
that is separately identified on its signature page hereto) of (or investment
manager, advisor, or subadvisor to one or more beneficial owners of) the
aggregate principal amount of Claims set forth below its name on the signature
page hereto (or below its name on the signature page of a Joinder Agreement for
any Consenting Creditor that becomes a Party hereto after the date hereof), (ii)
such Consenting Creditor has (or, following the settlement or consummation of
any unsettled trade, agreement or other arrangement to purchase or otherwise
acquire any Claims that has been initiated or entered into as of the date
hereof, will have), with respect to the beneficial owners of such Claims (as may
be set forth on a schedule to such Consenting Creditor’s signature page hereto),
(A) sole investment or voting discretion with respect to such Claims, (B) full
power and authority to vote on and consent to matters concerning such Claims,
and to exchange, assign, and transfer such Claims, and (C) full power and
authority to bind or act on the behalf of such beneficial owners, (iii) other
than pursuant to this Agreement, such Claims are free and clear of any pledge,
lien, security interest, charge, claim, option, proxy, voting restriction, right
of first refusal, or other limitation on disposition or encumbrance of any kind,
that would prevent in any way such Consenting Creditor’s performance of its
obligations contained in this Agreement at the time such obligations are
required to be performed, and (iv) such Consenting Creditor is not the
beneficial owner of (or investment manager, advisor, or subadvisor to one or
more beneficial owners of) any other Claims against any Company Entity.

c. Each of the Company Parties (including, as applicable, in their respective
capacities as Debtors and reorganized Company Entities) represents and warrants,
jointly and severally, that as of the date hereof: except as would not
materially adversely affect consummation of the transactions contemplated by
this Agreement and the Definitive Documents, there are no legal, regulatory or
governmental proceedings pending or, to the knowledge of the Company, threatened
to which any Company Entity is or could be a party or to which any of their
respective property is or could be subject.

 

29



--------------------------------------------------------------------------------

10. Additional Provisions Regarding Company Entities’ Commitments.

a. Nothing in this Agreement shall require any director, manager or officer of
any Company Entity to violate his, her or its fiduciary duties to such Company
Entity. No action or inaction on the part of any director, manager or officer of
any Company Entity that such directors, managers or officers reasonably believe
is required by their fiduciary duties to such Company Entity shall be limited or
precluded by this Agreement; provided, however, that no such action or inaction
shall be deemed to prevent any of the Consenting Creditors from taking actions
that they are permitted to take as a result of such actions or inactions,
including terminating their obligations hereunder; provided, further, that, if
any Company Entity receives a written proposal for an Alternative Transaction,
then such Company Entity shall (A) within one business day of receiving such
written proposal, provide counsel to the Consenting Creditors with such written
proposal, which shall be subject to professional eyes only unless otherwise
authorized by the Company; (B) provide counsel to the Consenting Creditors with
regular updates as to the status and progress of such Alternative Transaction;
and (C) respond promptly to reasonable information requests and questions from
counsel to the Consenting Creditors relating to such Alternative Transaction.

b. Notwithstanding anything to the contrary in this Agreement, but subject to
the terms of Section 10.a, each Company Entity and its respective directors,
officers, employees, investment bankers, attorneys, accountants, consultants,
and other advisors or representatives shall have the right to: (i) consider,
respond to, and facilitate Alternative Transactions, (ii) provide access to
non-public information concerning any Company Entity to any person or enter into
confidentiality agreements or nondisclosure agreements with any person,
(iii) maintain or continue discussions or negotiations with respect to
Alternative Transactions, (iv) otherwise cooperate with, assist, participate in,
or facilitate any inquiries, proposals, discussions, or negotiation of
Alternative Transactions, and (v) enter into discussions or negotiations with
holders of Claims or Interests, any other party in interest in the Chapter 11
Cases (including any official committee and the United States Trustee), or any
other person regarding the Plan or any Alternative Transactions.

c. Nothing in this Agreement shall: (i) impair or waive the rights of any
Company Entity to assert or raise any objection permitted under this Agreement
in connection with the Restructuring or (ii) prevent any Company Entity from
enforcing this Agreement or contesting whether any matter, fact, or thing is a
breach of, or is inconsistent with, this Agreement.

11. Filings and Public Statements.

The Company shall submit drafts to counsel to the Ad Hoc Groups of any press
releases, public documents, and any and all filings with the SEC or the
Bankruptcy Court that constitute disclosure of the existence or terms of this
Agreement or any amendment to the terms of this Agreement at least forty-eight
(48) hours prior to making any such disclosure, and shall afford them a
reasonable opportunity under the circumstances to comment on such documents and
disclosures and shall consider any such comments in good faith. Except as
required by law or otherwise permitted under the terms of any other agreement
between the Company on the one hand, and any Consenting Creditor, on the other
hand, no Party or its advisors (including counsel to any Party) shall disclose
to any person (including other Consenting Creditors), other than the Company’s
advisors, the principal amount or percentage of any Claims or Interests or any
other securities of the Company held by any other Party, in each case, without
such Party’s prior written consent; provided that (i) if such disclosure is
required by law, subpoena, or other legal process or regulation, the disclosing
Party shall afford the relevant Party a reasonable

 

30



--------------------------------------------------------------------------------

opportunity to review and comment in advance of such disclosure and shall take
all reasonable measures to limit such disclosure (including by way of a
protective order) and (ii) the foregoing shall not prohibit the disclosure of
the aggregate percentage or aggregate principal amount of Claims or Interests
held by all the Consenting Creditors or any Consenting Creditors Group
collectively. Any public filing of this Agreement with the Bankruptcy Court or
the SEC shall not include the executed signature pages to this Agreement.
Nothing contained herein shall be deemed to waive, amend or modify the terms of
any confidentiality or non-disclosure agreement between the Company and any
Consenting Creditor.

12. Amendments and Waivers.

During the Support Period, this Agreement, including any exhibits or schedules
hereto, may not be waived, modified, amended, or supplemented except (1) with
respect to any Definitive Document, pursuant to Section 2, (2) pursuant to the
proviso to Section 3 or (3) in a writing signed by the Company Entities, the
Required Consenting Term Lenders, and the Required FILO Ad Hoc Group Members;
provided that: (a) any waiver, modification, amendment, or supplement to
(i) this Section 12 shall require the prior written consent of each Party; and
(ii) the definition of (A) Required Consenting Term Lender shall require the
prior written consent of each Consenting Term Lender, and (B) Required FILO Ad
Hoc Group Members shall require the prior written consent of each member of the
FILO Ad Hoc Group; and (b) any waiver, modification, amendment, or supplement
that has a material, disproportionate, and adverse effect on any of the Tranche
B-2 Term Loan Claims held by Consenting Term Lenders or the ABL FILO Term Loan
Claims held by Consenting FILO Lenders as compared to (i) in the case of Tranche
B-2 Term Loan Claims, the other Consenting Term Lenders, and (ii) in the case of
the ABL FILO Term Loan Claims, the other Consenting FILO Lenders, then the
consent of such affected Consenting Creditor shall also be required to
effectuate such waiver, modification, amendments, or supplement. Amendments to
any Definitive Document shall be governed as set forth in such Definitive
Document and pursuant to Section 2. Any consent required to be provided pursuant
to this Section 12 may be delivered by email from the applicable Consenting
Creditor.

13. Effectiveness.

This Agreement shall become effective and binding on the Parties on the
Agreement Effective Date; provided that signature pages executed by Consenting
Creditors shall be delivered to (a) other Consenting Creditors, and counsel to
other Consenting Creditors (if applicable), in a redacted form that removes such
Consenting Creditors’ holdings of Claims and any schedules to such Consenting
Creditors’ holdings (if applicable) and (b) the Company and the legal and
financial advisors to the Company and the Ad Hoc Groups in an unredacted form.

14. Governing Law; Jurisdiction; Waiver of Jury Trial.

a. Except to the extent superseded by the Bankruptcy Code, this Agreement shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the law of the State of New York, without giving effect to
the conflicts of law principles thereof.

 

31



--------------------------------------------------------------------------------

b. Each of the Parties irrevocably agrees that any legal action, suit, or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in (a) the Bankruptcy
Court, for so long as the Chapter 11 Cases are pending, and (b) otherwise, any
federal or state court in the Borough of Manhattan, the City of New York, and
each of the Parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement. Each of the Parties agrees not to commence any proceeding
relating hereto or thereto except in the courts described above, other than
proceedings in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any such court as described herein. Each of the
Parties further agrees that notice as provided herein shall constitute
sufficient service of process and the Parties further waive any argument that
such service is insufficient. Subject to the foregoing, each of the Parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim, or otherwise, in any proceeding arising
out of or relating to this Agreement, any claim (i) that it is not personally
subject to the jurisdiction of the courts as described herein for any reason,
(ii) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment, or otherwise) and (iii) that (A) the
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such proceeding is improper, or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

c. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

15. Specific Performance/Remedies.

The Parties agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
Parties shall be entitled to an injunction or injunctions without the necessity
of posting a bond to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity. Unless
otherwise expressly stated in this Agreement, no right or remedy described or
provided in this Agreement is intended to be exclusive or to preclude a Party
from pursuing other rights and remedies to the extent available under this
Agreement, at law, or in equity.

 

32



--------------------------------------------------------------------------------

16. Survival.

Notwithstanding the termination of this Agreement pursuant to Section 7 hereof,
the agreements and obligations of the Parties set forth in Sections 7.e, 12, 14
through 25 (inclusive), 27 and 28 hereof (and any defined terms used in any such
Sections) shall survive such termination and shall continue in full force and
effect for the benefit of the Parties in accordance with the terms hereof;
provided that any liability of a Party for failure to comply with the terms of
this Agreement also shall survive such termination.

17. Headings.

The headings of the sections, paragraphs, and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

18. Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors,
administrators, and representatives; provided that nothing contained in this
Section 18 shall be deemed to permit Transfers of interests in any Claims
against any Company Entity other than in accordance with the express terms of
this Agreement. If any provision of this Agreement, or the application of any
such provision to any person or entity or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision hereof and this Agreement shall continue in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon any such
determination of invalidity, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. Notwithstanding anything to the contrary in this Agreement, the
Parties agree that (a) the representations and warranties of each Consenting
Creditor made in this Agreement are being made on a several, and not joint,
basis, (b) the obligations of each Consenting Creditor under this Agreement are
several, and not joint, obligations of each of them and (c) no Consenting
Creditor shall have any liability for the breach of any representation,
warranty, covenant, commitment, or obligation by any other Consenting Creditor.
For the avoidance of doubt, the obligations arising out of this Agreement are
several and not joint with respect to each Consenting Creditor, in accordance
with its proportionate interest hereunder, and the Parties agree not to proceed
against any Consenting Creditor for the obligations of another.

19. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.

 

33



--------------------------------------------------------------------------------

20. Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto (including the
Restructuring Term Sheet and DIP Term Sheet), constitutes the entire agreement
of the Parties, and supersedes all other prior negotiations, with respect to the
subject matter hereof and thereof, except that the Parties acknowledge that any
confidentiality agreements (if any) heretofore executed between the Company and
any Consenting Creditor shall continue in full force and effect in accordance
with their terms.

21. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile, electronic mail, or otherwise, which shall be deemed to be an
original for the purposes of this paragraph.

22. Notices.

All notices hereunder shall be deemed given if in writing and delivered, by
electronic mail, courier or by registered or certified mail (return receipt
requested), to the following addresses (or at such other addresses as shall be
specified by like notice):

(1) If to the Company, to:

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Tel: (412) 288-4600

Attn: Susan M. Canning, SVP and General Counsel

Email: susan-canning@gnc-hq.com

with a copy to:

Latham & Watkins LLP

330 North Wabash, Suite 2800

Chicago, IL 60611

Attention: Rick Levy (richard.levy@lw.com)

  Caroline Reckler (caroline.reckler@lw.com)

(2) If to a Consenting Creditor, to the addresses or facsimile numbers set forth
below such Consenting Creditor’s signature to this Agreement or the applicable
Joinder Agreement, as the case may be,

 

34



--------------------------------------------------------------------------------

with a copy to (solely in the case of Consenting Creditors that are members of
the Crossover Ad Hoc Group):

Milbank LLP

2029 Century Park East, 33rd Floor

Los Angeles, California 90067-3019

Attention: Mark Shinderman; Brett Goldblatt

Email address:

MShinderman@Milbank.com

BGoldblatt@Milbank.com

and with a copy to (solely in the case of Consenting Creditors that are members
of the FILO Ad Hoc Group):

Paul, Weiss, Rifkind, Wharton & Garrison, LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Andrew Rosenberg; Jacob Adlerstein

Email Address: arosenberg@paulweiss.com; jadlerstein@paulweiss.com

Any notice given by electronic mail, facsimile, delivery, mail, or courier shall
be effective when received.

23. Reservation of Rights; No Admission.

a. Nothing contained herein shall (i) limit (A) the ability of any Party to
consult with other Parties, or (B) the rights of any Party under any applicable
bankruptcy, insolvency, foreclosure, or similar proceeding, including the right
to appear as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Chapter 11 Cases, in each case, so
long as such consultation or appearance is consistent with such Party’s
obligations hereunder; (ii) limit the ability of any Consenting Creditor to sell
or enter into any transactions in connection with the Claims, or any other
claims against or interests in the Company, subject to the terms of Section 4.b
hereof; or (iii) constitute a waiver or amendment of any provision of any
applicable credit agreement or indenture or any agreements executed in
connection with such credit agreement or indenture.

b. Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair, or restrict the ability of each
of the Parties to protect and preserve its rights, remedies, and interests,
including its claims against any of the other Parties (or their respective
affiliates or subsidiaries) or its full participation in any bankruptcy case
filed by the Company or any of its affiliates and subsidiaries. This Agreement
is part of a proposed settlement of matters that could otherwise be the subject
of litigation among the Parties. Pursuant to Rule 408 of the Federal Rule of
Evidence, any applicable state rules of evidence, and any other applicable law,
foreign or domestic, this Agreement and all negotiations relating thereto shall
not be admissible into evidence in any proceeding other than a proceeding to
enforce its terms. This Agreement shall in no event be construed as or be deemed
to be evidence of an admission or concession on the part of any Party of any
claim or fault or liability or damages whatsoever. Each of the Parties denies
any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.

 

35



--------------------------------------------------------------------------------

24. Relationship Among Consenting Creditors.

It is understood and agreed that no Consenting Creditor has any duty of trust or
confidence in any kind or form with any other Consenting Creditor, and, except
as expressly provided in this Agreement, there are no commitments among or
between them. In this regard, it is understood and agreed that any Consenting
Creditor may trade in the debt of the Company without the consent of the Company
or any other Consenting Creditor, subject to applicable securities laws, the
terms of this Agreement, and any Confidentiality Agreement entered into with the
Company; provided that no Consenting Creditor shall have any responsibility for
any such trading by any other Consenting Creditor by virtue of this Agreement.
No prior history, pattern, or practice of sharing confidences among or between
the Consenting Creditors shall in any way affect or negate this understanding
and agreement.

25. No Solicitation; Representation by Counsel; Adequate Information.

a. This Agreement is not and shall not be deemed to be a solicitation for votes
in favor of the Plan in the Chapter 11 Cases. The acceptances of the Consenting
Creditors with respect to the Plan will not be solicited until such Consenting
Creditors have received the Disclosure Statement and Solicitation Materials.

b. Each Party acknowledges that it has had an opportunity to receive information
from the Company and that it has been represented by counsel in connection with
this Agreement and the transactions contemplated hereby. Accordingly, any rule
of law or any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel shall have no application and is expressly waived.

c. Although none of the Parties intends that this Agreement should constitute,
and they each believe it does not constitute, a solicitation or acceptance of a
chapter 11 plan of reorganization or an offering of securities, each Consenting
Creditor acknowledges, agrees, and represents to the other Parties that it
(i) is an “accredited investor” as such term is defined in Rule 501(a) of the
Securities Act of 1933, (ii) understands that any securities to be acquired by
it pursuant to the Plan have not been registered under the Securities Act and
that such securities are, to the extent not acquired pursuant to section 1145 of
the Bankruptcy Code, being offered and sold pursuant to an exemption from
registration contained in the Securities Act, based in part upon such Consenting
Creditor’s representations contained in this Agreement and cannot be sold unless
subsequently registered under the Securities Act or an exemption from
registration is available, and (iii) has such knowledge and experience in
financial and business matters that such Consenting Creditor is capable of
evaluating the merits and risks of the securities to be acquired by it pursuant
to the Plan and understands and is able to bear any economic risks with such
investment.

26. Conflicts.

In the event of any conflict among the terms and provisions of the RSA and of
the Restructuring Term Sheet, the terms and provisions of the Restructuring Term
Sheet shall control.

 

36



--------------------------------------------------------------------------------

27. Payment of Fees and Expenses.

The Company shall promptly pay or reimburse all reasonable and documented fees
and out-of-pocket expenses when due (including travel costs and expenses) of the
attorneys, accountants, other professionals, advisors and consultants of the Ad
Hoc Groups (whether incurred directly or on their behalf and regardless of
whether such fees and expenses are incurred before or after the Petition Date),
including the fees and expenses of the following advisors to (a) the Crossover
Ad Hoc Group: (i) Milbank LLP, as U.S. counsel, (ii) Cassels Brock & Blackwell
LLP as Canadian counsel, and (iii) Houlihan Lokey, as financial advisor; and
(b) the FILO Ad Hoc Group: (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, as
counsel, and (ii) Alix Partners, as financial advisor, in each case, including
all amounts payable or reimbursable under applicable fee or engagement letters
with the Company (which agreements shall not be terminated by the Company before
the termination of this Agreement); provided, further, that to the extent that
the Company terminates this Agreement under Section 7.b, the Company’s
reimbursement obligations under this Section 27 shall survive with respect to
any and all fees and expenses incurred on or prior to the date of termination.

28. Interpretation.

For purposes of this Agreement:

a. in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;

b. capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

c. unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;

d. unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time; provided that any capitalized terms herein which are defined with
reference to another agreement, are defined with reference to such other
agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

e. unless otherwise specifically stated herein, the provisions of Bankruptcy
Rule 9006(a) shall apply in computing any period of time prescribe or allowed
herein. If any payment, distribution, act or deadline under the Plan is required
to be made or performed or occurs on a day that is not a Business Day, then the
making of such payment or distribution, the performance of such act, or the
occurrence of such deadline shall be deemed to be on the next succeeding
Business Day, but shall be deemed to have been completed or to have occurred as
of the required date;

 

37



--------------------------------------------------------------------------------

f. unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;

g. the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

h. captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;

i. references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company laws; and

j. the use of “include” or “including” is without limitation, whether stated or
not.

[Remainder of page intentionally left blank.]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.



--------------------------------------------------------------------------------

COMPANY ENTITIES GNC Holdings, Inc. GNC Parent LLC GNC Corporation General
Nutrition Centers, Inc. General Nutrition Corporation General Nutrition
Investment Company Lucky Oldco Corporation GNC Funding Inc. GNC International
Holdings Inc. GNC Headquarters LLC Gustine Sixth Avenue Associates, Ltd. General
Nutrition Centres Company GNC Government Services, LLC GNC Canada Holdings, Inc.
GNC Puerto Rico Holdings, Inc. GNC Puerto Rico, LLC GNC China Holdco, LLC

By:

 

/s/ Tricia K. Tolivar

Name:   Tricia K. Tolivar Title:   Executive Vice President and Chief Financial
Officer of GNC Holdings, Inc.

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR First Pacific Advisors, LP, on behalf of its managed funds
and accounts By:  

/s/ Eric R. Brown

Name: Eric R. Brown Title: Secretary & Counsel of its general partner Notice
Address: Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

COHANZICK MANAGEMENT, LLC

By:  

/s/ David K. Sherman

Name: David K. Sherman Title: Authorized Agent

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

 

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

Great American Capital Partners, LLC, on behalf of its managed funds and
accounts

 

By:  

/s/ Robert Louzan

Name: Robert Louzan Title: President

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

 

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

MidOcean Credit Fund Management, L.P., on behalf of its managed funds and
accounts

 

By:  

/s/ Damion Brown

Name: Damion Brown

Title: Managing Director

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

 

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Venor Capital Master Fund Ltd.

By:  

Venor Capital Management L.P.

its Investment Manager

By:  

/s/ Michael Wartell

Name: Michael Wartell Title: Co-CIO

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

 

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Hawkeye Capital Master

By:  

/s/ Lee Ehly

Name: Lee Ehly

Title:  CFO of Hawkeye Capital Management, LLC

as its Investment Advisor

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

 

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Marathon Centre Street Partnership, L.P.

By:  

Marathon Asset Management L.P.,

its Investment Manager

By:  

/s/ Louis T. Hanover

Name: Louis T. Hanover Title: Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

 

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

AustralianSuper

By:  

Marathon Asset Management L.P.,

its Manager

By:  

/s/ Louis T. Hanover

Name: Louis T. Hanover Title: Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

 

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

American Century Capital Portfolios, Inc. – AC Alternatives Income Fund

 

By:  

Marathon Asset Management L.P.,

as Subadvisor

By:  

/s/ Louis T. Hanover

Name: Louis T. Hanover Title: Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Marathon CLO 14 Ltd.

By:  

Marathon Asset Management L.P.,

its Collateral Manager

By:  

/s/ Louis T. Hanover

Name: Louis T. Hanover Title: Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

TACF INSTITUTIONAL CREDIT MASTER FUND LP

 

By:  

Acting by its general partner,

TACF Institutional Credit Fund GP Ltd.

By:  

/s/ James Sweeney

Name: James Sweeney Title: Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

TOR ASIA CREDIT OPPORTUNITY MASTER FUND LP

By:   Acting by its sole general partner, TACOF GP LLC   TACOF GP LLC By:  

/s/ James Sweeney

Name:   James Sweeney Title:   Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

TOR ASIA CREDIT MASTER FUND LP By:  

Acting by its sole general partner,

Tor Asia Credit Fund GP Ltd.

By:  

/s/ James Sweeney

Name:   James Sweeney Title:   Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

TACF Financing I Ltd By:  

/s/ Michael Byrne

Name:   Michael Byrne Title:   Director

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

LIBREMAX MASTER FUND LTD

LIBREMAX OC MASTER FUND, LTD.

LOCAL 388 RETIREMENT FUND

LOCAL 817 IBT PENSION FUND

By:

 

LIBREMAX CAPITAL, LLC,

as Investment Manager

By:  

/s/ Erica Laudano

Name:   Erica Laudano Title:   Chief Compliance Officer 
& Assistant General Counsel

Notice Address:    

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

FRANKLIN 4021 FLOATING RATE MASTER SERIES

FRANKLIN ADV INC-FRANKLIN INV SEC TRST -

FRANKLIN FLOATING RATE DAILY ACCESS FUND

FRANKLIN LIMITED DURATION INCOME TRUST

(FRANKLIN ADVR 4472)

FRANK ADVR INC - BRIGHTHOUSE FD TR I -

BRIGHTHOUSE/FRANK LOW DUR TOTAL RET PORT

FRANKLIN 4460 INVESTORS SECURITIES TRUST

TOTAL RETURN FUND

FRANKLIN 4991 INVESTORS SECURITIES TRUST -

LOW DURATION TOTAL RETURN FUND FRANKLIN

ADVR 19080 - NEBRASKA INVESTMENT COUNCIL

FRANKLIN ADVR 19190 - KANSAS PUBLIC

EMPLOYEES RETIREMENT SYSTEM

FRANKLIN ADVR 4884 - FT VIP TRUST - FRANKLIN

STRATEGIC INCOME VIP FUND

FRANKLIN FLOATING RATE MASTER TRUST -

FRANKLIN FLOATING RATE INCOME FUND

FRANKLIN TEMPLETON INVSTS CORP. - FRANKLIN

TEMPLETON SERIES II FUNDS - FRANKLIN

FLOATING RATE II FUND

  

By:

 

FRANKLIN ADVISERS, INC.

as Investment Advisor

By:  

/s/ Reema Agarwal

Name:   Reema Agarwal Title:   SVP/Dir-Floating Rate Debt

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

   $                

ABL FILO Term Loan

   $                

Unsecured Notes

   $                

Other Company Claims

   $                

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

FRANKLIN BISSETT CORE PLUS BOND FUND – 2545

By:  

/s/ Darcy Briggs

Name:   Darcy Briggs Title:   SVP, PM

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Apollo Senior Floating Rate Fund Inc. By:  

Apollo Credit Management, LLC,

its investment manager

By:  

/s/ Joseph D. Glatt

Name:   Joseph D. Glatt Title:   Vice President

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Apollo Tactical Income Fund Inc. By:  

Apollo Credit Management, LLC,

its investment adviser

By:  

/s/ Joseph D. Glatt

Name:   Joseph D. Glatt Title:   Vice President

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Apollo A-N Credit Fund (Delaware), L.P. By:  

Apollo A-N Credit Management, LLC,

its investment manager

By:  

/s/ Joseph D. Glatt

Name:   Joseph D. Glatt Title:   Vice President

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Apollo Credit Strategies Master Fund Ltd. By:  

Apollo ST Fund Management LLC,

its investment manager

By:  

/s/ Joseph D. Glatt

Name:   Joseph D. Glatt Title:   Vice President

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Apollo Credit Master Fund Ltd. By:   Apollo ST Management LLC,   its investment
manager By:  

/s/ Joseph D. Glatt

Name: Joseph D. Glatt Title: Vice President

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Apollo Credit Funding V Ltd. By:  

Apollo ST Fund Management LLC,

its investment adviser

By:  

/s/ Joseph D. Glatt

Name: Joseph D. Glatt Title: Vice President

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

Apollo Credit Funding VI Ltd. By:  

Apollo ST Fund Management LLC,

its investment adviser

By:  

/s/ Joseph D. Glatt

Name: Joseph D. Glatt Title: Vice President

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

SERENGETI MULTI-SERIES MASTER LLC – SERIES C II

SERENGETI MULTI-SERIES MASTER LLC – SERIES SPC II

SERENGETI LYCAON MM LP

 

By:  

SERENGETI ASSET MANAGEMENT, LP,

as Investment Manager

By:  

/s/ Albert Martinez

Name: Albert Martinez Title: Director

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

HSBC BANK PLC By:  

/s/ Stuart Bristow

Name: Stuart Bristow Title: Authorised Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

First Eagle Private Credit, LLC By:  

/s/ Seth Frink

Name: Seth Frink Title: Director

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

APEX CREDIT CLO 2018-II LTD.

APEX CREDIT CLO 2019 LTD.

APEX CREDIT CLO 2015-II LTD.

APEX CREDIT CLO 2017 LTD.

APEX CREDIT PARTNERS LLC

BABSON – JFIN CLO 2014 LTD.

JFIN CLO 2013 LTD.

By:  

APEX CREDIT PARTNERS LLC,

as Investment Manager

By:  

/s/ Steve Goetschius

Name: Steve Goetschius Title: MD

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

MGG INV GRP LP – MGG INSURANCE FND

SRS INTERESTS OF THE SALI MLTI-SERIES FND, LP

MGG INVESTMENT GROUP LP – MGG (BVI)

LIMITED

MGG INVESTMENT GROUP LP – MGG

OFFSHORE FUNDING I LLC

 

By:

 

MGG INVESTMENT GROUP LP,

as Investment Advisor

By:  

/s/ Kevin Griffin

Name: Kevin Griffin Title: CEO & CIO

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

HFRO SUB, LLC By:  

HIGHLAND INCOME FUND

(formerly, HIGHLAND FLOATING RATE OPPORTUNITIES FUND),

its sole member

By:  

/s/ Frank Waterhouse

Name: Frank Waterhouse Title: Treasurer

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

HFRO SUB, LLC By:  

Highland Income Fund

(formerly, HIGHLAND FLOATING RATE OPPORTUNITIES FUND)

its sole member

By:  

/s/ Frank Waterhouse

Name: Frank Waterhouse Title: Treasurer

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $            

ABL FILO Term Loan

  $            

Unsecured Notes

  $            

Other Company Claims

  $            

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

HIGHLAND PROMETHEUS MASTER FUND, L.P. By:   Highland SunBridge GP, LLC,   its
general partner, as FILO Lender By:  

/s/ Scott Ellington

Name: Scott Ellington Title: Secretary Notice Address: Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

   $                    

ABL FILO Term Loan

   $                    

Unsecured Notes

   $                    

Other Company Claims

   $                    

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

ACIS CLO 2017-7 LTD.

By:

 

Acis CLO Management, LLC,

 

its portfolio manager

By:

 

/s/ Frank Waterhouse

Name: Frank Waterhouse

Title: Treasurer

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

Tranche B-2 Term Loan

   $                

ABL FILO Term Loan

   $                

Unsecured Notes

   $                

Other Company Claims

   $                

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING CREDITOR

 

CORBIN ERISA OPPORTUNITY FUND, LTD.

By:   Corbin Capital Partners, L.P.,   its Investment Manager By:  

/s/ Daniel Friedman

Name: Daniel Friedman Title: General Counsel

Notice Address:

Email address(es):

 

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

Tranche B-2 Term Loan

   $                

ABL FILO Term Loan

   $                

Unsecured Notes

   $                

Other Company Claims

   $                

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

MARBLE RIDGE MASTER FUND LP

By:   MARBLE RIDGE CAPITAL LP,   as Investment Manager By:  

/s/ Kamand Daniels

Name: Kamand Daniels Title: General Counsel / CCO

Notice Address:

Email address(es):

 

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

Tranche B-2 Term Loan

   $                

ABL FILO Term Loan

   $                

Unsecured Notes

   $                

Other Company Claims

   $                

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

HG VORA SPECIAL OPPORTUNITIES MASTER FUND LTD

By:   HG VORA CAPITAL MANAGEMENT, LLC,   as Investment Advisor By:  

/s/ Philip Garthe        

Name: Philip Garthe

Title: Chief Operating Officer

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

   $                

ABL FILO Term Loan

   $                

Unsecured Notes

   $                

Other Company Claims

   $                

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

BRYANT PARK FUNDING ULC By:  

/s/ Mobasharul Islam

Name: Mobasharul Islam Title: Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $             

ABL FILO Term Loan

  $             

Unsecured Notes

  $             

Other Company Claims

  $             

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

GEM 1 LOAN FUNDING LLC By:  

/s/ Morgan Land

Name: Morgan Land Title: Attorney-In-Fact

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $             

ABL FILO Term Loan

  $             

Unsecured Notes

  $             

Other Company Claims

  $             

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

BlackRock Credit Alpha Master Fund, L.P.

 

By: BlackRock Financial Management Inc.,

       in its capacity as investment advisor

By:  

/s/ Sunil Aggarwal

Name: Sunil Aggarwal Title: Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $             

ABL FILO Term Loan

  $             

Unsecured Notes

  $             

Other Company Claims

  $             

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

HC NCBR FUND

 

By: BlackRock Financial Management Inc.,

      in its capacity as investment advisor

By:  

/s/ Sunil Aggarwal

Name: Sunil Aggarwal Title: Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $             

ABL FILO Term Loan

  $             

Unsecured Notes

  $             

Other Company Claims

  $             

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

The Obsidian Master Fund

 

By: BlackRock Financial Management Inc.,

      in its capacity as investment advisor

 

By: /s/ Sunil Aggarwal            

Name: Sunil Aggarwal

Title: Authorized Signatory

Notice Address:

Email address(es):

Aggregate Principal Amounts Beneficially Owned or Managed on Account of:

 

Tranche B-2 Term Loan

  $             

ABL FILO Term Loan

  $             

Unsecured Notes

  $             

Other Company Claims

  $             

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Restructuring Term Sheet



--------------------------------------------------------------------------------

Final

Exhibit A

Subject to FRE 408 and state law equivalents

 

 

GNC HOLDINGS, INC.

RESTRUCTURING TERM SHEET

 

 

THIS RESTRUCTURING TERM SHEET (THIS “TERM SHEET”) DOES NOT CONSTITUTE (NOR WILL
IT BE CONSTRUED AS) AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF
ACCEPTANCES OR REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD
THAT SUCH AN OFFER, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE
PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE LAWS.

THIS TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS, CONDITIONS,
REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH RESPECT TO THE
TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN. THE
CLOSING OF ANY TRANSACTION WILL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
IN SUCH DEFINITIVE DOCUMENTS. NO BINDING OBLIGATIONS WILL BE CREATED BY THIS
TERM SHEET UNLESS AND UNTIL BINDING DEFINITIVE DOCUMENTS ARE EXECUTED AND
DELIVERED BY ALL APPLICABLE PARTIES.

Capitalized terms used but not defined in this Term Sheet shall have the
meanings ascribed to them in the Restructuring Support Agreement to which this
Term Sheet is attached (the “RSA”).

The liens described in this Term Sheet are further described and subject to the
descriptions set forth in the Lien Attachment attached to this Term Sheet.

 

OVERVIEW Company Entities    GNC Holdings, Inc. (“GNC Holdings”), GNC Parent
LLC, GNC Corporation, General Nutrition Centers, Inc., General Nutrition
Corporation, General Nutrition Investment Company, Lucky Oldco Corporation, GNC
Funding Inc., GNC International Holdings Inc., GNC Headquarters LLC, Gustine
Sixth Avenue Associates, Ltd., General Nutrition Centres Company, GNC Government
Services, LLC, GNC Canada Holdings, Inc., GNC Puerto Rico Holdings, Inc., GNC
Puerto Rico, LLC, and GNC China Holdco, LLC (the “Company Entities”) Existing
Indebtedness   

The Company Entities’ existing indebtedness consists of:

 

(1)   the “Revolving Term Loans” (the “ABL Loans”) under the ABL Credit
Agreement, dated as of February 28, 2018 (as amended by that certain First
Amendment, dated as of March 20, 2018, that certain Second Amendment, dated as
of May 15, 2020, and that certain Third Amendment, dated as of June 12, 2020,
and as may be further amended, amended and restated, supplemented or otherwise
modified from time to time, the “ABL Credit Agreement”), among GNC Corporation,
General Nutrition Centers, Inc., as administrative borrower, certain of the
Company Entities, as subsidiary borrowers, the lenders and agents parties
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the “ABL
Agent”);



--------------------------------------------------------------------------------

  

(2)   the “FILO Term Loans” under the ABL Credit Agreement as amended and
restated following the Petition Date pursuant to the DIP ABL FILO Credit
Agreement (the “ABL FILO Term Loans” and the lenders of the ABL FILO Term Loans,
the “FILO Lenders”);

 

(3)   the “Tranche B-2 Term Loans” (the “Tranche B-2 Term Loans”) under the
Amended and Restated Term Loan Credit Agreement, dated as of February 28, 2018
(as amended by that certain First Amendment, dated as of May 15, 2020, and that
certain Second Amendment, dated as of June 12, 2020, and as may be further
amended, amended and restated, supplemented or otherwise modified from time to
time) (the “Tranche B-2 Term Loan Credit Agreement”), among GNC Corporation,
General Nutrition Centers, Inc., as borrower, the lenders (the “Term Lenders”)
and agents parties thereto, JPMorgan Chase Bank, N.A., as administrative agent,
and GLAS Trust Company LLC, as collateral agent (the “Collateral Agent”, and
together with JP Morgan Chase Bank, N.A., the “Term Loan Agents”); and

 

(4)   the notes (the “Convertible Notes”) issued under the Indenture, dated as
of August 10, 2015 (the “Convertible Notes Indenture”), among GNC Holdings, the
other subsidiaries party thereto and The Bank of New York Mellon Trust Company,
N.A. as trustee (the “Convertible Notes Trustee”, and the holders of the
Convertible Notes, the “Convertible Noteholders”).

Restructuring   

A financial restructuring (the “Restructuring”) of the existing capital
structure of the Debtors, which Restructuring will be consummated pursuant to
the Plan to be confirmed in the Chapter 11 Cases in the Bankruptcy Court under
chapter 11 of the Bankruptcy Code, in each case as provided in this Term Sheet
and the RSA.

 

As part of the Restructuring, and to the extent provided in Sections 2 and
6(a)(xiv) of the RSA, the Company Entities will consult with the Required
Consenting Term Lenders and the Required FILO Ad Hoc Group Members with respect
any determination whether to assume, reject, assume with modifications, or sell
any real property leases and/or real property (or enter into any similar
transaction). To the extent provided in Section 2 of the RSA, the assumption,
rejection, or sale of such real property leases and/or real property shall be
subject to the consent of the Required Consenting Term Lenders and the Required
FILO Ad Hoc Group Members.

 

2



--------------------------------------------------------------------------------

DIP Financing    The Restructuring will be financed by (i) the use of cash
collateral on final terms to be acceptable to the Required Consenting Term
Lenders and the Required FILO Ad Hoc Group Members, (ii) a “new money”
postpetition senior secured debtor-in-possession term loan (the “DIP Term Loans”
and “DIP Term Loan Facility”), on terms and conditions set forth in the DIP Term
Loan Credit Agreement, attached as Exhibit B to the RSA (the “DIP Term Loan
Credit Agreement”), and consisting of (A) an aggregate principal amount of
$100,000,000 in “new money” loans (“New Money DIP Loans”), and (B) an aggregate
principal amount of $100,000,000 of “rolled-up” Prepetition Tranche B-2 Term
Loans of the lenders providing the New Money DIP Loans, which shall be
“rolled-up” on a dollar-for-dollar basis (the “Term Loan Roll-Up Loans”), and
(iii) cash on hand that is currently being used to support the borrowing base
under the ABL Credit Agreement, which will be made available to be used for
operations pursuant to the terms and conditions of the DIP ABL FILO Credit
Agreement and the Interim DIP Order. ABL    Promptly following entry of the
Interim DIP Order, (i) the ABL Loans will be repaid in full using existing cash
of the Company Entities, (ii) all (a) outstanding hedge arrangements and
obligations constituting the “Specified Hedge Agreement” with the ABL Agent
under the Prepetition ABL FILO Credit Agreement outstanding on the Petition Date
will be satisfied and terminated, (b) existing cash management obligations
constituting “Cash Management Obligations” under the Prepetition ABL FILO Credit
Agreement outstanding on the Petition Date will be deemed Cash Management
Obligations under the DIP ABL FILO Credit Agreement (iii) the ABL Credit
Agreement will be amended and restated to remove certain reserves and minimum
liquidity requirements, in each case as set forth in the DIP ABL FILO Credit
Agreement (and subject to the terms and conditions thereof) attached as
Exhibit C to the RSA, (iv) an aggregate principal amount of ABL FILO Term Loans
arising and payable under the Prepetition ABL FILO Credit Agreement totaling
$275,000,000, together with all accrued and unpaid interest, fees and all other
expenses related thereto thereon, will be “rolled-up” on a dollar-for-dollar
basis pursuant to the DIP Orders and in accordance with the DIP ABL FILO Credit
Agreement (the “ABL FILO Roll-Up Loans”), (v) the commitments of the ABL Lenders
will be terminated, and (vi) outstanding Letters of Credit will be cash
collateralized. CLAIMS AND INTERESTS Administrative Claims    Claims incurred
for a cost or expense of administration of the Chapter 11 Cases entitled to
priority under sections 503(b), 507(a)(2), or 507(b) of the Bankruptcy Code (the
“Administrative Claims”). Other Priority Claims    Claims, other than
Administrative Claims or Priority Tax Claims, entitled to priority in right of
payment under section 507(a) of the Bankruptcy Code (the “Other Priority
Claims”). DIP Term Claims    Claims consisting of (a) the aggregate outstanding
principal amount of, plus unpaid interest on, the New Money DIP Loans, and all
fees, and other expenses related thereto and arising and payable under the DIP
Facility (the “New Money DIP Term Claims”) and (b) the aggregate outstanding
principal amount of, plus unpaid interest on, the Term Loan Roll-Up Loans, and
all fees, and other expenses related thereto and arising and payable under the
DIP Facility (other than any fees and expenses owed to the GLAS Trust Company
LLC, as collateral agent and administrative agent under the DIP Credit Agreement
(the “DIP Agent”) and the fees and expenses of its counsel, which shall be “DIP
Expenses”) (the “Roll-Up DIP Term Claims” and, together with the New Money DIP
Term Claims, the “DIP Term Claims”). The Interim DIP Order shall provide that
the DIP Term Claims shall be superpriority administrative claims and secured by
(x) first priority liens on unencumbered assets and “Term Priority Collateral”
(as defined in the ABL Intercreditor Agreement) (the “Term Priority Collateral”;
such unencumbered assets and Term Priority Collateral, the “Non-ABL Collateral”)
(other than proceeds of any avoidance actions brought pursuant to chapter 5 of
the Bankruptcy Code or section 724(a) of the Bankruptcy Code or any other
avoidance actions under the Bankruptcy Code or applicable state law equivalents
(“Avoidance Action Proceeds”), which liens shall be (1) as to the New Money DIP
Term Claims, senior to the liens securing the DIP ABL FILO Claims and (2) as to
the Roll-Up DIP Term Claims, pari passu with the liens securing the DIP ABL FILO
Claims) and (y) second priority liens on “ABL Priority Collateral” (as defined
in the ABL Intercreditor Agreement, the “ABL Priority Collateral”), junior in
priority to the liens securing the DIP ABL FILO Claims and adequate protection
liens, if any, securing the FILO Term Loans, and otherwise as set forth in the
Interim DIP Order.

 

3



--------------------------------------------------------------------------------

DIP ABL FILO Claims    Claims consisting of the aggregate outstanding principal
amount of and unpaid interest on the DIP ABL FILO Term Loans, and all unpaid
fees and other expenses arising and payable pursuant to the DIP ABL FILO Credit
Agreement with respect to the DIP ABL FILO Term Loans (the “DIP ABL FILO
Claims”), other than any fees and expenses owed to the administrative and
collateral agent thereunder and the Ad Hoc Committee of FILO Lenders, and their
respective counsels and advisors, which fees and expenses will be paid in cash
in accordance with the DIP Orders. The Interim DIP Order shall provide that the
DIP ABL FILO Claims shall be superpriority administrative claims and secured by
(x) third priority liens on the Term Priority Collateral, junior in priority to
the liens securing the DIP Term Claims and the Tranche B-2 Term Loans (including
adequate protection liens), (y) second priority liens on unencumbered assets and
Non-ABL Collateral (other than Avoidance Action Proceeds, which liens shall be
(1) junior to the liens securing the New Money DIP Term Claims, (2) pari passu
with the liens securing the Roll-Up DIP Term Claims, and (3) senior to the liens
securing the Tranche B-2 Term Loans (including adequate protection liens)), and
(z) first priority liens on ABL Priority Collateral, and otherwise as set forth
in the Interim DIP Order. Other Secured Claims    Secured claims, other than the
ABL FILO Claims and Tranche B-2 Term Loan Claims (each as defined herein),
entitled to vote under the Plan (the “Other Secured Claims”). Tranche B-2 Term
Loan Claims    Claims consisting of the aggregate outstanding principal amount
of and unpaid interest on the Tranche B-2 Term Loans, and all unpaid fees and
other expenses arising and payable pursuant to the Tranche B-2 Term Loan Credit
Agreement (other than any fees and expenses owed to the Collateral Agent and the
fees and expenses of its counsel, which shall be “Tranche B-2 Expenses”) (the
“Tranche B-2 Term Loan Claims”), and for avoidance of doubt Tranche B-2 Term
Loan Claims shall exclude the Roll-Up DIP Term Loans. The portion of the Tranche
B-2 Term Loan Claims that are not satisfied through the distribution of FLSO
Loans or New Common Shares (as both terms are defined below) shall be treated as
unsecured deficiency claims (the “Tranche B-2 Term Loan Deficiency Claims”) as
set forth below. Convertible Notes Unsecured Claims    Claims consisting of the
aggregate outstanding principal amount of and unpaid interest on the Convertible
Notes, and all unpaid fees and other expenses arising and payable pursuant to
the Convertible Notes Indenture (the “Convertible Notes Unsecured Claims”). The
Convertible Notes Unsecured Claims, the Tranche B-2 Term Loan Deficiency Claims
and the General Unsecured Claims (as defined below) will be treated as one class
of claims for all purposes of the Plan.

 

4



--------------------------------------------------------------------------------

General Unsecured Claims    Claims consisting of any prepetition claim against
the Company that is not an Administrative Claim, an Other Priority Claim, an ABL
Claim, a ABL FILO Claim, a Tranche B-2 Term Loan Claim (including, for avoidance
of doubt, a Tranche B-2 Term Loan Deficiency Claim), an Other Secured Claim, a
Convertible Notes Unsecured Claim, a Tranche B-2 Term Loan Deficiency Claim, an
Intercompany Claim (as defined below), or a Subordinated Claim (as defined
below) (the “General Unsecured Claims”). The Convertible Notes Unsecured Claims,
the Tranche B-2 Term Loan Deficiency Claims and the General Unsecured Claims
will be treated as one class of claims for all purposes of the Plan.
Intercompany Claims    Consisting of claims against and between Company Entities
(the “Intercompany Claims”). Subordinated Claims    Claims consisting of any
prepetition claim that is subject to subordination in accordance with
sections 510(b)-(c) of the Bankruptcy Code or otherwise (the “Subordinated
Claims”). Existing Equity Interests    All capital stock of GNC Holdings,
including shares of (a) shares of Series A Convertible Preferred Stock of GNC
Holdings (“Preferred Stock”), (b) shares of Class A Common Stock of the Company,
and (c) options and warrants to purchase capital stock of GNC Holdings (the
“Existing Equity Interests”). TREATMENT OF CLAIMS AND INTERESTS Administrative
Claims and Other Priority Claims    On the Effective Date, except to the extent
that such holder agrees to a less favorable treatment, each holder of an allowed
Administrative Claim, DIP Expenses, Tranche B-2 Expenses, and Other Priority
Claim will receive, in full and final satisfaction of such claim, cash in an
amount equal to such allowed claim on the Effective Date or as soon as
practicable thereafter or such other treatment consistent with the provisions of
section 1129(a)(9) of the Bankruptcy Code. DIP Term Claims    On the Effective
Date, (a) the New Money DIP Loans will be converted on a dollar-for-dollar basis
into first-lien, first-out loans (“Exit FLFO Loans”) under an exit facility of
the Reorganized Company (the “Exit Facility”) with a second lien on all ABL
Priority Collateral and a first lien on all Non-ABL Collateral, which Exit
Facility shall be on terms and conditions set forth in the Exit Term Loan
Facilities Term Sheet attached to the DIP Credit Agreement, and (b) the Roll-Up
DIP Term Claims will be converted on a dollar-for-dollar basis into new
first-lien, second-out term loans under the Exit Facility (the “Exit FLSO
Loans”). DIP ABL FILO Claims    On the Effective Date, subject to confirmation
of the Plan and the satisfaction or waiver of the conditions to conversion in
the DIP ABL FILO Credit Agreement, the DIP ABL FILO Term Claims will be
converted on a dollar-for-dollar basis into new term loans (“Exit FILO Loans”)
under a new Exit ABL Facility of the Reorganized Company (the “Exit ABL
Facility”) with a first lien on all ABL Priority Collateral and a second lien on
all Non-ABL Collateral, which Exit ABL Facility shall be on terms and conditions
set forth in the Exit ABL Facility Term Sheet attached to the DIP ABL FILO
Credit Agreement and otherwise subject to the consent rights set forth in
Section 2 of the RSA, and shall permit the incurrence of a “first-out” revolving
credit facility in an amount set forth in the Exit Revolver/FILO Facility Term
Sheet.

 

5



--------------------------------------------------------------------------------

Other Secured Claims   

On the Effective Date, except to the extent that such holder agrees to less
favorable treatment, each allowed Other Secured Claim, at the option of the
applicable Debtor with the reasonable consent of the Required Consenting Term
Lenders, shall (i) be paid in full in Cash including the payment of any interest
required to be paid under section 506(b) of the Bankruptcy Code, (ii) receive
the collateral securing its allowed Other Secured Claim, (iii) receive any other
treatment that would render such claim unimpaired.

 

Unimpaired – Presumed to Accept

Tranche B-2 Term Loan Claims   

On the Effective Date, each holder of Tranche B-2 Term Loan Claims will receive,
in full and final satisfaction of its Tranche B-2 Term Loan Claims, its pro rata
share of (a) 100% of the common stock of the Reorganized Company issued on the
Effective Date (the “New Common Shares”), subject to dilution by the MIP Shares
(as defined below) and the New Warrants (as defined below), (b) $50 million in
principal amount of Exit FLSO Loans, and (c) the Tranche B-2 Term Loan
Deficiency Claims.

 

Impaired – Entitled to Vote

Convertible Notes Unsecured Claims; Tranche B-2 Term Loan Deficiency Claims;
General Unsecured Claims   

On the Effective Date:

 

(a)   if the class of Convertible Notes Unsecured Claims, Tranche B-2 Term Loan
Deficiency Claims and allowed General Unsecured Claims votes to accept the Plan,
each holder of Convertible Notes Unsecured Claims, Tranche B-2 Term Loan
Deficiency Claims and allowed General Unsecured Claims will receive, in full and
final satisfaction of its Convertible Notes Unsecured Claims, Tranche B-2 Term
Loan Deficiency Claims and allowed General Unsecured Claims, its pro rata share
of warrants to purchase 5% of the New Common Shares outstanding on the Effective
Date with an exercise period of three years and an exercise price based on an
equity value of the Reorganized Company that that would result in a recovery for
the holders of Tranche B-2 Term Loan Claims of $411 million plus accrued
interest on the Tranche B-2 Loans as of the Petition Date, subject to the
ability of such holders to elect into a $250,000 cash convenience class; and

 

(b)   if the class of Convertible Notes Unsecured Claims, Tranche B-2 Term Loan
Deficiency Claims and allowed General Unsecured Claims does not vote to accept
the Plan, the Convertible Notes Unsecured Claims, Tranche B-2 Term Loan
Deficiency Claims and allowed General Unsecured Claims will be cancelled,
released, discharged and extinguished, as the case may be, and will be of no
further force or effect, whether surrendered for cancellation or otherwise, and
the holders thereof shall receive no recovery on account of such claims.

 

Impaired – Entitled to Vote

Intercompany Claims   

Intercompany claims will receive no distribution under the Plan. All
intercompany claims will be adjusted, reinstated, or discharged in the Company’s
discretion.

 

Unimpaired – Presumed to Accept

 

6



--------------------------------------------------------------------------------

Existing Equity Interests/Subordinated Claims   

On the Effective Date, Existing Equity Interests and Subordinated Claims, if
any, will be cancelled, released, discharged and extinguished, as the case may
be, and will be of no further force or effect, whether surrendered for
cancellation or otherwise. Holders of Existing Equity Interests and Subordinated
Claims shall receive no recovery on account of such Existing Equity Interests
and Subordinated Claims.

 

Impaired – Deemed to Reject

OTHER MATERIAL PROVISIONS Releases    The Plan shall contain debtor and third
party releases consistent with the prevailing law of the District of Delaware,
including a mutual release of all claims among the Debtors, the ABL Lenders, the
FILO Lenders, the ABL Agent, the agent under the DIP ABL Credit Agreement, the
Ad Hoc Groups and each of their members, the Term Loan Lenders, the Term Loan
Agents, the DIP Agent, the Convertible Noteholders, the Convertible Notes
Trustee, holders of General Unsecured Claims, any official unsecured creditors’
committee, if formed and approved by the Bankruptcy Court, and the members
thereof in their capacity as such, in each case to the extent such party does
not submit a voting ballot and affirmatively opt-out of the third party releases
to be set forth in the Plan. Releases and exculpations included in the Plan
shall otherwise be in form and substance reasonably satisfactory to the Company,
the Required Consenting Term Lenders and the Required FILO Ad Hoc Group Members.
Corporate Governance    The Reorganized Company will be a private company.
Corporate governance for the Reorganized Company following the Effective Date
shall be in form and substance acceptable to the Required Consenting Term
Lenders, subject to applicable law (including section 1123(a)(6) of the
Bankruptcy Code, if applicable). Management Incentive Plan    On the Effective
Date, the board of directors of the Reorganized Company (the “New Board”) shall
adopt a Management Incentive Plan (the “MIP”) that provides for the issuance of
equity, options and/or other equity-based awards (collectively, “Awards”) to
employees and directors of the Reorganized Company. Ten percent (10%) of the
fully diluted New Common Shares of the Reorganized Company that are issued and
outstanding on the Effective Date shall be reserved for issuance under the MIP.
The amount of New Common Shares to be allocated and awarded under the MIP will
be determined by the Debtors and the Required Consenting Term Lenders. The form
of the Awards (i.e., stock options, restricted stock, appreciation rights,
etc.), the participants in the MIP, the allocations of the Awards to such
participants (including the amount of allocations and the timing of the grant of
the Awards, subject to the immediately preceding sentence), and the terms and
conditions of the Awards (including vesting, exercise prices, base values,
hurdles, forfeiture, repurchase rights and transferability) shall be determined
by the New Board in its sole discretion. NQDC Plan    In accordance with the
Plan, on and after the Effective Date, the Reorganized Company will assume and
continue to perform under the non-qualified deferred compensation plan for
certain of the Debtors’ U.S. employees, the obligations of which are backed by
company-owned life insurance policies held in a “rabbi” trust, which the Debtors
will maintain pursuant to an approval order of the Bankruptcy Court (the “NQDC
Plan”).

 

7



--------------------------------------------------------------------------------

Indemnification    Under the Plan, all indemnification provisions currently in
place (whether in the existing directors’ and officers’ liability insurance
policies and runoff endorsements, the by-laws, certificates of incorporation,
articles of limited partnership, board resolutions or employment contracts, or
other organizational documents) for the current and former directors, officers,
managers, employees, attorneys, other professionals and agents of each of the
Debtors and such current and former directors’, officers’ and managers’
respective affiliates shall be continuing obligations of the Reorganized
Company. The amended and restated bylaws, certificates of incorporation,
articles of limited partnership and other organizational documents of the
Reorganized Company adopted as of the Effective Date shall include provisions to
give effect to the foregoing. All runoff endorsements will be assumed pursuant
to the Plan. Tax Structure    The parties shall cooperate in good faith to
structure the Restructuring and related transactions in a tax-efficient manner
as determined by the Required Consenting Term Lenders and the Required FILO Ad
Hoc Group Members in consultation with the Company Entities, which structure
will be in form and substance set forth in the Plan Supplement.

 

8



--------------------------------------------------------------------------------

LIEN ATTACHMENT TO

GNC HOLDINGS, INC.

RESTRUCTURING TERM SHEET

In the event of any conflict in lien priority in this Lien Attachment and the
Interim DIP Order, the Interim DIP Order shall control.

 

LIEN
PRIORITY
ON
COLLATERAL

  

Term Priority Collateral

  

ABL Priority Collateral

  

Unencumbered
Collateral (other than
Avoidance Action
Proceeds)

  

Avoidance Action
Proceeds

  

Other Encumbered
Collateral

(not DIP ABL FILO
Priority Collateral nor
DIP Term Priority
Collateral)

1    Carve-Out    Carve-Out    Carve-Out    Carve-Out    Other Liens 2    DIP
Term Loan Facility Liens    DIP ABL FILO Term Loans Liens    DIP Term Loan
Facility Liens    DIP Term Loan Facility Liens (to the extent of New Money DIP
Term Claims)    Carve-Out 3   

Tranche B-2 Term Loans Liens;

Term Adequate Protection Liens

  

ABL FILO Term Loans Liens;

ABL FILO Term Loans Adequate Protection Liens

   Tranche B-2 Term Loans Adequate Protection Liens   

DIP Term Loan Facility Liens (to the extent of Roll-Up DIP Term Claims)

DIP ABL FILO Term Loans Liens

   DIP Term Loan Facility Liens 4    DIP ABL FILO Term Loans Liens    DIP Term
Loan Facility Liens    DIP ABL FILO Term Loans Liens   

Tranche B-2 Term Loans Adequate Protection Liens

ABL FILO Term Loans Adequate Protection Liens

   DIP ABL FILO Term Loans Liens

 

9



--------------------------------------------------------------------------------

5   

ABL FILO Term Loans Liens;

ABL FILO Adequate Protection Liens[1]

  

Tranche B-2 Term Loans Liens;

Tranche B-2 Term Loans Adequate Protection Liens

   ABL FILO Term Loans Adequate Protection Liens       Tranche B-2 Term Loans
Adequate Protection Liens 6                ABL FILO Term Loans Adequate
Protection Liens

Defined Terms (as such terms may be modified in the Interim DIP Order):

“Carve-Out” will have the meaning given to such term in the Interim DIP Order.

“Other Encumbered Collateral” means all assets and properties, in each case
other than the Term Priority Collateral and the ABL Priority Collateral, that
are subject to any validly perfected, enforceable and unavoidable security
interest or lien in existence as of the Petition Date (and such security
interests or liens, “Other Liens”).

“Unencumbered Collateral” means all assets that do not constitute Term Priority
Collateral, ABL Priority Collateral or Other Encumbered Collateral.

 

[1] 

The references herein to the ABL FILO Adequate Protection Liens are in the event
the “roll-up” of Prepetition FILO Term Loans is successfully challenged or not
effective. And any reference to the DIP ABL FILO Liens in the last two columns
shall instead be a reference to the ABL FILO Adequate Protection Liens in the
event the roll up is challenged or not effective. For the avoidance of doubt, if
the repayment of the Prepetition ABL Loans are successfully challenged, the lien
priority afforded under the ABL Intercreditor Agreement shall govern.

 

10



--------------------------------------------------------------------------------

EXHIBIT B

Form of DIP Credit Agreement



--------------------------------------------------------------------------------

[Filed Version]

DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT

dated as of June [●], 2020

among

GNC CORPORATION,

as Parent,

GENERAL NUTRITION CENTERS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

GLAS TRUST COMPANY LLC

as Collateral Agent

and

GLAS TRUST COMPANY LLC

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS

     2  

1.1

 

Defined Terms

     2  

1.2

 

Other Definitional Provisions

     35  

1.3

 

Classification of Loans and Borrowings

     37  

1.4

 

Accounting Terms; GAAP

     37  

1.5

 

Agent Determinations

     38  

1.6

 

Classification of Permitted Items

     38  

1.7

 

Rounding

     38  

1.8

 

Currency Equivalents Generally

     38  

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     38  

2.1

 

New Money Loans

     38  

2.2

 

Roll-up Loans

     39  

2.3

 

Election Option

     39  

2.4

 

[Reserved]

     39  

2.5

 

Loans and Borrowings

     39  

2.6

 

Request for Borrowing

     40  

2.7

 

[Reserved]

     40  

2.8

 

Funding of Borrowings

     40  

2.9

 

Withdrawal

     41  

2.10

 

Interest Elections

     41  

2.11

 

[Reserved]

     42  

2.12

 

Repayment of Loans; Evidence of Debt

     42  

2.13

 

Prepayment of Loans

     43  

2.14

 

Premiums and Fees

     43  

2.15

 

Mandatory Prepayments

     44  

2.16

 

Interest

     44  

2.17

 

Alternate Rate of Interest

     45  

2.18

 

Increased Costs

     46  

2.19

 

Break Funding Payments

     48  

2.20

 

Taxes

     48  

2.21

 

Payments Generally; Pro rata Treatment; Sharing of Set-offs

     52  

2.22

 

Mitigation Obligations; Replacement of Lenders

     53  

2.23

 

Conversion of Loans

     54  

 

i



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

     55  

3.1

 

Financial Condition

     56  

3.2

 

No Change

     56  

3.3

 

Corporate Existence; Compliance with Law

     56  

3.4

 

Organizational Power; Authorization; Enforceable Obligations

     56  

3.5

 

No Legal Bar

     57  

3.6

 

No Material Litigation

     57  

3.7

 

No Default

     57  

3.8

 

Ownership of Property; Liens

     57  

3.9

 

Intellectual Property

     57  

3.10

 

Taxes

     58  

3.11

 

Federal Regulations

     58  

3.12

 

ERISA

     58  

3.13

 

Investment Company Act

     58  

3.14

 

Subsidiaries

     58  

3.15

 

Purpose of Loans

     59  

3.16

 

Environmental Matters

     59  

3.17

 

Accuracy of Information, etc.

     60  

3.18

 

Security

     60  

3.19

 

Budget and Financial Plan

     60  

3.20

 

Patriot Act

     60  

3.21

 

Anti-Corruption Laws and Sanctions

     60  

3.22

 

EEA Financial Institution

     61  

3.23

 

Canadian Welfare and Pension Plans

     61  

3.24

 

Canadian Anti-Corruption and Canadian Anti-Money Laundering

     61  

3.25

 

Prepetition Obligations

     61  

SECTION 4. CONDITIONS PRECEDENT

     61  

4.1

 

Conditions to Closing Date and the Initial Extension of Credit

     64  

4.2

 

Conditions to Each Extension of Credit and each Withdrawal Date

     65  

SECTION 5. AFFIRMATIVE COVENANTS

     65  

5.1

 

Financial Statements, Budget

     68  

5.2

 

Certificates; Other Information

     69  

5.3

 

Payment of Obligations

     69  

5.4

 

Conduct of Business and Maintenance of Existence, etc.

     70  

5.5

 

Maintenance of Property; Insurance

     70  

5.6

 

Inspection of Property; Books and Records; Discussions

     71  

5.7

 

Notices

     71  

5.8

 

Environmental Laws

     72  

5.9

 

Opposition to Motions

     72  

 

ii



--------------------------------------------------------------------------------

5.10

 

Additional Collateral, etc.

     73  

5.11

 

[Reserved]

     73  

5.12

 

Further Assurances

     73  

5.13

 

Maintenance of Ratings

     73  

5.14

 

Fiscal Period

     73  

5.15

 

[Reserved]

     73  

5.16

 

Anti-Corruption and Sanctions

     74  

SECTION 6. NEGATIVE COVENANTS

     74  

6.1

 

[Reserved]

     74  

6.2

 

Limitation on Indebtedness

     76  

6.3

 

Limitation on Liens

     79  

6.4

 

Limitation on Fundamental Changes

     80  

6.5

 

Limitation on Disposition of Property

     82  

6.6

 

Limitation on Restricted Payments

     83  

6.7

 

[Reserved]

     83  

6.8

 

Limitation on Investments

     85  

6.9

 

Prepayments of Indebtedness

     86  

6.10

 

Limitation on Modifications of Organizational Documents

     86  

6.11

 

Limitation on Transactions with Affiliates

     86  

6.12

 

Limitation on Sales and Leasebacks

     86  

6.13

 

[Reserved]

     87  

6.14

 

Limitation on Negative Pledge Clauses

     87  

6.15

 

Limitation on Restrictions on Restricted Subsidiary Distributions

     88  

6.16

 

Limitation on Lines of Business

     88  

6.17

 

[Reserved]

     88  

6.18

 

Canadian Pension Plans

     88  

6.19

 

Use of Proceeds

     89  

6.20

 

Chapter 11 Modifications

     89  

6.21

 

Operating Account

     89  

6.22

 

Right of Subrogation

     89  

SECTION 7. EVENTS OF DEFAULT

     89  

7.1

 

Events of Default

     93  

SECTION 8. THE AGENTS

     93  

8.1

 

Appointment

     94  

8.2

 

Delegation of Duties

     94  

8.3

 

Exculpatory Provisions

     96  

8.4

 

Reliance by the Agents

     96  

 

iii



--------------------------------------------------------------------------------

8.5

 

Notice of Default

     97  

8.6

 

Non-Reliance on Agents and Other Lenders

     97  

8.7

 

Indemnification

     97  

8.8

 

Agent in Its Individual Capacity

     98  

8.9

 

Successor Administrative Agent

     98  

8.10

 

Effect of Resignation or Removal

     99  

8.11

 

Collateral and Guarantee Matters

     100  

8.12

 

Appointment of Borrower

     100  

8.13

 

Administrative Agent or Collateral Agent May File Proofs of Claim

     101  

8.14

 

Agent Duties

     101  

SECTION 9. MISCELLANEOUS

     101  

9.1

 

Notices

     103  

9.2

 

Waivers; Amendments

     105  

9.3

 

Expenses; Indemnity; Damage Waiver

     106  

9.4

 

Successors and Assigns

     112  

9.5

 

Survival

     112  

9.6

 

Counterparts; Integration

     112  

9.7

 

Severability

     112  

9.8

 

Right of Setoff

     112  

9.9

 

Governing Law; Jurisdiction; Consent to Service of Process

     114  

9.10

 

WAIVER OF JURY TRIAL

     114  

9.11

 

Headings

     114  

9.12

 

Confidentiality

     115  

9.13

 

USA PATRIOT Act

     115  

9.14

 

Release of Liens and Guarantees

     116  

9.15

 

Enforcement Matters

     117  

9.16

 

No Fiduciary Duty

     117  

9.17

 

Interest Rate Limitation

     118  

9.18

 

Canadian Anti-Money Laundering Legislation

     118  

9.19

 

Judgment Currency

     119  

9.20

 

Electronic Execution

     119  

9.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     120  

9.22

 

Conflicts

     120  

9.23

 

Operating Account

     120  

SECTION 10. SECURITY AND PRIORITY

     120  

10.1

 

Collateral; Grant of Lien and Security Interest

     120  

10.2

 

Priority and Liens Applicable to Loan Parties

     121  

10.3

 

Grants, Rights and Remedies

     121  

10.4

 

No Filings Required

     121  

10.5

 

Survival

     121  

 

iv



--------------------------------------------------------------------------------

SCHEDULES: 1.1(a)    Existing Letters of Credit 1.1(b)    Subsidiary Guarantors
2.1    Lenders 3.4    Consents, Authorizations, Filings and Notices 3.6   
Material Litigation 3.14(a)    Subsidiaries 3.14(b)    Agreements Related to
Capital Stock 6.11    Affiliate Transactions EXHIBITS: A    [Reserved] B    Form
of Closing Certificate C    Form of Assignment and Assumption D    Form of Term
Note E-1    Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships) E-2    Form of U.S. Tax Certificate (For Non-U.S. Lenders that are
Partnerships) E-3    Form of U.S. Tax Certificate (For Non-U.S. Participants
that are not Partnerships) E-4    Form of U.S. Tax Certificate (For Non-U.S.
Participants that are Partnerships) F    Form of Borrowing Request G    Election
Joinder H    Budget I    Exit Term Loan Facility Term Sheet J    Form of Interim
DIP Order K    Form of Withdrawal Request

 

v



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT, dated as of June [●], 2020,
among GNC CORPORATION, a Delaware corporation (“Parent”), GENERAL NUTRITION
CENTERS, INC., a Delaware corporation (the “Borrower”), GNC Holdings, Inc., a
Delaware corporation (“Holdings”), GNC Parent LLC, a Delaware limited liability
company (“GNC Parent LLC”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), GLAS
TRUST COMPANY LLC, as administrative agent (together with its successors in such
capacity, the “Administrative Agent”) and GLAS TRUST COMPANY LLC, as collateral
agent (together with its successors in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Loan Parties have commenced voluntary cases (the “Chapter 11
Cases”) under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), and the Loan
Parties continue to operate their businesses and manage their properties as
debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, GNC Holdings, Inc., in its capacity as foreign representative on behalf
of the Loan Parties, commenced a recognition proceeding under Part IV of the
Companies’ Creditors Arrangement Act (the “CCAA”) in the Ontario Superior Court
of Justice (Commercial List) (the “Canadian Court”) to recognize in Canada the
Chapter 11 Cases as “foreign main proceedings” (the “Recognition Proceedings”);

WHEREAS, in connection with the filing of the Chapter 11 Cases and the
occurrence of the Interim DIP Order Entry Date, the Borrower, in its role as
“ABL Administrative Borrower” under the Prepetition ABL Agreement, has
terminated the “Revolving Credit Commitments” (as defined in the Prepetition ABL
Agreement), repaid all Prepetition Revolving Loans, and cash collateralized the
outstanding “Letters of Credit” (as defined in the Prepetition ABL Agreement)
(such termination, repayment and cash collateralization, the “Revolver
Termination”);

WHEREAS, the Borrower has requested that the Lenders extend post-petition loans
and advances to the Borrower in the form of term loans in an aggregate principal
amount of $200,000,000. The Lenders have severally, and not jointly, agreed to
extend such credit to the Borrower subject to the terms and conditions
hereinafter set forth; and

WHEREAS, to provide security for the repayment of the Loans, and the payment of
the other Obligations of the Loan Parties hereunder and under the other Loan
Documents, the Loan Parties will grant to the Collateral Agent, for its benefit
and the benefit of the Lenders, certain security interests, liens, and other
rights and protections pursuant to the terms hereof and pursuant to Sections
364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code, and super-priority
administrative expense claims pursuant to Section 364(c)(1) of the Bankruptcy
Code, all as more fully described herein.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, in consideration of the
mutual covenants and agreements herein contained, the parties hereto covenant
and agree as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABL Priority Collateral”: the “ABL Priority Collateral” (under and as defined
in the Prepetition Intercreditor Agreement).

“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Ad Hoc Group of Crossover Lenders”: the group of ad hoc holders of the
Prepetition Term Loans and Prepetition FILO Loans represented by Milbank LLP,
Cassels Brock & Blackwell LLP and Houlihan Lokey, Inc.

“Ad Hoc Group Advisors”: Milbank LLP, Cassels Brock & Blackwell LLP and Houlihan
Lokey, Inc.

“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (a)(i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate or (b) with respect to
Eurodollar Loans, 1.00%.

“Administrative Agent”: as defined in the preamble hereto.

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Affiliated Lender”: any Affiliate of Parent other than (i) Parent or any
Subsidiary of Parent and (ii) any natural Person.

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the aggregate then unpaid principal amount of such Lender’s Term Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

2



--------------------------------------------------------------------------------

“Agreement”: this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1%, (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% and (d) with respect to ABR Loans, 2.00%; provided that
for the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the Screen Rate (or if the Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.17 hereof, then the
Alternate Base Rate shall be the greatest of clauses (a), (b) and (d) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, recapitalization, assignment for the benefit of creditors,
merger, transaction, consolidation, business combination, joint venture,
partnership, sale of assets, financing (debt or equity), restructuring,
repurchase, refinancing, extension or repayment of a material portion of the
Borrower’s funded debt or similar transaction of or by any of the Loan Parties,
other than the transactions contemplated by and in accordance with the
Restructuring Support Agreement.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: (i) 13.00% per annum for Eurodollar Loans and (ii) 12.00%
per annum for ABR Loans.

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit as its primary activity and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Plan of Reorganization”: a Chapter 11 plan of reorganization, having
the terms set forth in the Restructuring Support Agreement and otherwise in form
and substance reasonably satisfactory to the Borrower and the Required Lenders,
and filed by the Loan Parties with the Bankruptcy Court in connection with the
Chapter 11 Cases, as may be amended, supplemented or otherwise modified from
time to time.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent and the
Borrower.

 

3



--------------------------------------------------------------------------------

“Attributable Indebtedness”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a
rate equivalent to the Borrower’s then-current weighted average cost of funds
for borrowed money as at the time of determination, compounded on a semi- annual
basis) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in any such Sale and Leaseback Transaction.

“Avoidance Actions”: all causes of action arising under Chapter 5 of the
Bankruptcy Code and similar statutes of the relevant states.

“Backup Withholding Tax”: United States federal withholding Taxes imposed
pursuant to Section 3406 of the Code, as in effect on the date of this
Agreement, or any successor provision that is substantially the equivalent
thereof, and any regulations or official interpretations thereof (including any
revenue ruling, revenue procedure, notice or similar guidance issued by the
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions).

“Backstop Commitment Letter”: the DIP Backstop Commitment Letter dated June [●],
2020 among the Borrower, each of the other Loan Parties party thereto and the
Backstop Lenders party thereto.

“Backstop Lenders”: certain members of the Ad Hoc Group of Crossover Lenders
that have (on a several, but not joint, basis) backstopped the full aggregate
amount of the Facility by providing the commitments to participate in the
Facility that are not assumed by the other Prepetition Term Loan Lenders.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: Title 11 of the United States Code, as amended from time to
time.

“Bankruptcy Court”: as defined in the recitals hereto.

“Bankruptcy Court DIP Order”: the Interim DIP Order or the Final DIP Order, as
applicable.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, interim
receiver, monitor, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 5.2.

“Borrowing”: Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect.

“Borrowing Request”: a request by the Borrower for a Borrowing substantially in
the form of Exhibit F.

“Budget”: the 13-week statement of the Loan Parties’ anticipated cash receipts
and Budget Disbursements for the first 13 weeks of the Chapter 11 Cases, set
forth on a weekly basis, including the anticipated uses of the proceeds from the
Facility for such period and attached hereto as Exhibit H, as updated pursuant
to Section 5.1(B)(a) from time to time.

“Budget Disbursements”: in any period, the Loan Parties’ operating disbursements
and Capital Expenditures (excluding Professional Fees and restructuring charges
arising on account of the Chapter 11 Cases (including U.S. Trustee fees and
professional fees and expenses incurred by any official committee appointed in
the Chapter 11 Cases or the Agents, the Lenders and/or the Loan Parties or paid
by the Loan Parties as adequate protection)).

“Budgeted Disbursements Test”: as defined in the definition of “Budget Event”.

“Budgeted Receipts Test”: as defined in the definition of “Budget Event”.

“Budget Event”: shall mean any of the following:

(a) the aggregate amount of actual receipts during any Budget Testing Period
shall be less than the aggregate receipts in the Budget for such Budget Testing
Period by an amount greater than the Permitted Variance (this clause (a), the
“Budgeted Receipts Test”); or

(b) the aggregate amount of actual Budget Disbursements shall exceed the
projected aggregate Budget Disbursements in the Budget for such Budget Testing
Period by more than the Permitted Variance (this clause (b), the “Budgeted
Disbursements Test”).

 

5



--------------------------------------------------------------------------------

“Budget Testing Date” means (a) in the case of the Budgeted Receipts Test, the
Wednesday of each week after the Petition Date, commencing with Wednesday,
July 22, 2020, and (b) in the case of the Budgeted Disbursements Test, the
Wednesday of each week after the Petition Date, commencing with Wednesday,
July 8, 2020.

“Budget Testing Period” shall mean:

(a) for the Budgeted Receipts Test, (i) with respect to the first Budget Testing
Date, the period beginning on Saturday, June 20, 2020 and ending on the Friday
prior to such first Budget Testing Date and (ii) with respect to each Budget
Testing Date thereafter, the period beginning on the fifth prior Saturday to
such Budget Testing Date and ending on the Friday prior to such Budget Testing
Date; and

(b) for the Budgeted Disbursements Test, (i) with respect to the first Budget
Testing Date, the period beginning on Saturday, June 20, 2020 and ending on the
Friday prior to such first Budget Testing Date, (ii) with respect to the second
Budget Testing Date, the period beginning on Saturday, June 20, 2020 and ending
on the Friday prior to such second Budget Testing Date, (iii) with respect to
the third Budget Testing Date, the period beginning on Saturday, June 20, 2020
and ending on the Friday prior to such third Budget Testing Date, and (iv) with
respect to each Budget Testing Date thereafter, the period beginning on the
fifth prior Saturday to such Budget Testing Date and ending on the Friday prior
to such Budget Testing Date.

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City, Pittsburgh, Pennsylvania or Toronto, Ontario
are authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Canadian Anti-Corruption Laws”: the Corruption of Foreign Public Officials Act
(Canada), Special Economic Measures Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part of the Criminal Code (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

“Canadian Anti-Money Laundering Legislation”: the Criminal Code (Canada), the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
the United Nations Act (Canada), and any regulations thereunder.

“Canadian Defined Benefit Plan”: a Canadian Pension Plan which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

“Canadian Court”: as defined in the recitals hereto.

“Canadian Court DIP Recognition Order”: the Interim DIP Recognition Order and
the Final DIP Recognition Order, as applicable.

“Canadian Dollars” and “C$”: lawful currency of Canada.

 

6



--------------------------------------------------------------------------------

“Canadian Guarantee and Collateral Agreement”: the Canadian Guarantee and
Collateral Agreement, dated as of the Closing Date, executed and delivered by
the Canadian Guarantor, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Canadian Guarantor”: General Nutrition Centres Company, an unlimited liability
company organized under the laws of Nova Scotia.

“Canadian Pension Plan”: any pension plan maintained or sponsored by the
Canadian Guarantor that is subject to the funding requirements of the Pension
Benefits Act (Ontario), the Income Tax Act (Canada) or applicable pension
benefits legislation in any other Canadian jurisdiction and is applicable to
employees resident in Canada and to which the Canadian Guarantor is making or
accruing an obligation to make contributions or has within the preceding five
years made or accrued such contributions.

“Canadian Pension Termination Event”: (a) the withdrawal of the Canadian
Guarantor from a Canadian Defined Benefit Plan which is “multi-employer pension
plan”, as defined under applicable pension standards legislation, during a plan
year, or (b) the filing of a notice of interest to terminate in whole or in part
a Canadian Defined Benefit Plan or the filing of an amendment with the
applicable Governmental Authority which terminates a Canadian Defined Benefit
Plan, in whole or in part, or the treatment of an amendment as a termination or
partial termination of a Canadian Defined Benefit Plan, (c) the institution of
proceedings by any Governmental Authority to terminate a Canadian Defined
Benefit Plan in whole or in part or have a replacement administrator or trustee
appointed to administer a Canadian Defined Benefit Plan or (d) any other event
or condition or declaration or application which might constitute grounds for
the termination or winding up of a Canadian Defined Benefit Plan, in whole or in
part, or the appointment by any Governmental Authority of a replacement
administrator or trustee to administer a Canadian Defined Benefit Plan.

“Canadian Welfare Plan”: any medical, health, hospitalization, insurance or
other employee benefit or welfare plan or arrangement of the Canadian Guarantor
applicable to employees resident in Canada.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that are required to be capitalized under GAAP on a balance sheet
of such Person, it being understood that Capital Expenditures do not include
amounts expended to purchase assets constituting an on-going business.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet (excluding the footnotes thereto) of such Person under
GAAP; and, for the purposes of this Agreement, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, including
convertible securities but excluding debt securities convertible or exchangeable
into any of the foregoing.

“Carve Out” has the meaning specified in the Bankruptcy Court DIP Order.

“Cash Equivalents”: (a) United States and Canadian dollars; (b) in the case of
any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business and not for speculation; (c) securities and
other obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition; (d) certificates of deposit, time deposits
and eurodollar time deposits with maturities of one year or less from the date
of acquisition, demand deposits, bankers’ acceptances with maturities not
exceeding one year and overnight bank deposits, in each case, with any Lender or
with any domestic or foreign bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any state thereof or the District of Columbia or any U.S. branch of a
foreign bank having, capital and surplus of not less than $500,000,000; (e)
repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above or clause (g) below entered into with any financial
institution meeting the qualifications specified in clause (d) above; (f)
commercial paper rated at least P-2 by Moody’s Investor Service, Inc. or at
least A-2 by Standard & Poor’s Rating Services (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency) and, in each case,
maturing within one year after the date of acquisition; (g) marketable
short-term money market and similar highly liquid funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency); (h) readily
marketable direct obligations issued by any state, commonwealth or territory of
the United States or any political subdivision or taxing authority thereof
having an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
one year or less from the date of acquisition; (i) Investments with average
maturities of one year or less from the date of acquisition in money market
funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or the
equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency); (j) short-term obligations of,
or fully guaranteed by, the government of Canada, (k) short-term obligations of,
or fully guaranteed by, the government of a Province of Canada, in each case
having a rating of “A-” (or the then equivalent grade) or better by a nationally
recognized rating agency and (l) investment funds investing substantially all of
their assets in Cash Equivalents of the kinds described in clauses (a) through
(k) of this definition.

 

8



--------------------------------------------------------------------------------

In the case of Investments by the Canadian Guarantor or by any Foreign
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (l) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by the Canadian Guarantor or by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (l) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall also include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.

“Cash Management Order”: as defined in Section 4.1(k).

“Cash Management Services”: any treasury, depositary, pooling, netting,
overdraft, stored value card, purchase card (including so-called “procurement
cards” or “P-cards”), debit card, credit card, cash management and similar
services and any automated clearing house transfer of funds.

“CCAA”: as defined in the recitals hereto.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“Change in Law”: (a) the adoption of any law, rule or regulation after the date
of this Agreement or, if later, the date on which the applicable Lender becomes
a Lender hereunder (a “Later Date”), (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or, if later, the date on which the
applicable Lender becomes a Lender hereunder, or (c) compliance by any Lender
(or, for purposes of Section 2.18(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement or, if later, the date on which the
applicable Lender becomes a Lender hereunder. Notwithstanding anything herein to
the contrary (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of Holdings or any of its
Subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) shall become the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act),

 

9



--------------------------------------------------------------------------------

directly or indirectly, of Capital Stock representing more than 51% of the
ordinary voting power for the election of directors of Holdings (determined on a
fully diluted basis but not giving effect to contingent voting rights which have
not vested); (b) Parent shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of the
Borrower free and clear of all Liens (except Permitted Liens); or (c) Holdings
shall cease to beneficially own (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly) and control, directly or indirectly, 100%
of each class of outstanding Capital Stock of the Parent.

“Chapter 11 Cases”: the meaning specified in the recitals hereto.

“Closing Date”: the first date all the conditions in Section 4.1 have been
satisfied or waived which shall not be later than three Business Days after the
Interim DIP Order Entry Date.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by the Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement and the “DIP
Collateral” as defined in the Bankruptcy Court DIP Orders. The term “Collateral”
shall not include any Excluded Assets.

“Collateral Agent”: as defined in the preamble hereto.

“Commitment”: with respect to any Lender, such Lender’s New Money Commitment
and/or such Lender’s Roll-up Loans Commitment.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Sections 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“Company Intellectual Property”: as defined in Section 3.9.

“Confirmation Date”: the date on which the Clerk of the Bankruptcy Court enters
the Confirmation Order on the docket of the Bankruptcy Court.

“Confirmation Order”: an order of the Bankruptcy Court, in form and substance
acceptable to the Required Lenders, confirming the Approved Plan of
Reorganization.

“Contractual Obligation”: with respect to any Person, any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its Property is bound.

“Credit Party”: the Administrative Agent, the Collateral Agent or any Lender.

 

10



--------------------------------------------------------------------------------

“Debtor Relief Laws”: the Bankruptcy Code of the United States, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding Up and Restructuring Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans (unless such Lender indicates
that such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied)
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s receipt of
such certification in form and substance reasonably satisfactory to the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event or
Bail-in Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

“DIP Funding Account”: the account in the name of the Administrative Agent and
under the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent in
which the proceeds of the New Money Loans shall be deposited and held.

 

11



--------------------------------------------------------------------------------

“DIP Superpriority Claim”: allowed superpriority administrative expense claims
granted by the Bankruptcy Court DIP Order to the Administrative Agent, on behalf
of itself and the Lenders, pursuant to Bankruptcy Code sections 364(c)(1), as
set forth in the Bankruptcy Court DIP Order (a) with priority over any and all
administrative expense claims and unsecured claims against the Loan Parties or
their estates in any of the Chapter 11 Cases or in any other proceedings
superseding or related to any of the foregoing, at any time existing or arising,
of any kind or nature whatsoever, including, without limitation, administrative
expenses of the kinds specified in or ordered pursuant to sections 105, 326,
328, 330, 331, 364, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113,
or 1114 of the Bankruptcy Code or any other provision of the Bankruptcy Code and
(b) which shall at all times be senior to the rights of the Loan Parties and
their estates, and any successor trustee or other estate representative to the
extent permitted by law.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding Liens); and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(i) matures or is mandatorily redeemable (other than solely for Capital Stock
which is not otherwise Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable at the option of the holder thereof
(other than solely for Capital Stock which is not otherwise Disqualified Capital
Stock), in whole or in part, (iii) provides for the scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the
Maturity Date at the time of issuance, except, in the case of clauses (i) and
(ii), if as a result of a change of control event or asset sale or other
Disposition or casualty event, so long as any rights of the holders thereof to
require the redemption thereof upon the occurrence of such a change of control
event or asset sale or other Disposition or casualty event are subject to the
prior payment in full of the Obligations; provided that if such Capital Stock is
issued pursuant to a plan for the benefit of employees of Parent, the Borrower
or any of its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by Parent, the Borrower or any of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Disqualified Institution”:

 

  (1)

any Person that is or controls a competitor of the Borrower or any of its
Subsidiaries and is identified by the Borrower in writing to the Administrative
Agent from time to time prior to, on or after the Closing Date; or

 

  (2)

any Affiliate of any of the foregoing Persons that is (i) reasonably
identifiable solely on the basis of the similarity of such Affiliate’s name (but
excluding any such Affiliate that is primarily engaged in, or that advises funds
or other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which such foregoing
Person does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such Affiliate) or (ii) identified
by the Borrower to the Administrative Agent in writing from time to time prior
to, on or after the Closing Date.

 

12



--------------------------------------------------------------------------------

“Dollars” and “$”: lawful currency of the United States of America.

“Domestic Subsidiary”: a Restricted Subsidiary that is incorporated, organized
or otherwise formed under the laws of the United States, any State thereof or
the District of Columbia.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Election Deadline”: 5:00 pm eastern time on the date that is ten (10) Business
Days following the entry of the Interim DIP Order.

“Eligible Assignee”: (i) any Lender, any Affiliate of a Lender and any Approved
Fund, (ii) any commercial bank, insurance company, investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act of 1933) and which extends credit or buys loans in the
ordinary course, and (iii) solely for the purpose of Section 10.6, any Loan
Party that is a Wholly Owned Subsidiary and a Domestic Subsidiary and a
disregarded entity for tax purposes.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements of any international authority, foreign government, the United
States or Canada, or any state, provincial, territorial, local, municipal or
other governmental authority, regulating, relating to or imposing liability or
standards of conduct for protection of the environment or of human health, or
employee health and safety (as it relates to exposure to Hazardous Materials).

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Restricted Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

13



--------------------------------------------------------------------------------

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, and other authorizations of a Governmental Authority required
under any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Event” means (i) a Reportable Event with respect to any Single Employer
Plan (excluding those for which the provision for 30 day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Single
Employer Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Single Employer Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Single
Employer Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the withdrawal by any Borrower or Commonly Controlled Entity from
any Single Employer Plan with two or more contributing sponsors or the
termination of any such Single Employer Plan resulting in liability to any
Borrower or Commonly Controlled Entity pursuant to Section 4063 or 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Single
Employer Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Single Employer Plan; (vi) the imposition of
liability on any Borrower or Commonly Controlled Entity pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of any Borrower or Commonly
Controlled Entity in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Borrower or Commonly
Controlled Entity of notice from any Multiemployer Plan that it is in
Insolvency, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA; (viii) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or Section 4068 of ERISA upon the
property and rights to property belonging to any Borrower or Commonly Controlled
Entity; or (ix) a Canadian Pension Termination Event.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurodollar”: when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

14



--------------------------------------------------------------------------------

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Assets”: the collective reference to:

(1) any licenses, franchises, charters and authorizations of a Governmental
Authority to the extent a security interest therein under the Loan Documents is
prohibited by or would require the consent, license or approval of any
Governmental Authority (except to the extent such prohibition or restriction is
ineffective under the Uniform Commercial Code, the Bankruptcy Court DIP Order or
other applicable law notwithstanding such prohibition);

(2) any asset if the granting of a security interest under the Loan Documents in
such asset would be prohibited by any (x) law, treaty, rule or regulation
(including all applicable regulations and laws regarding assignments of and
security interests in, government receivables) or a court or other Governmental
Authority or would require the consent, license or approval of any Governmental
Authority (other than proceeds thereof, to the extent the assignment of such
proceeds is effective under the Uniform Commercial Code, the Bankruptcy Court
DIP Order or other applicable law notwithstanding such prohibition and the
assignment of such proceeds is not prohibited by applicable law and does not
require the consent, license or approval of any Governmental Authority) or
(y) contractual obligation (only to the extent such restriction is binding on
such asset (i) on the Closing Date or (ii) on the date of the acquisition
thereof and not entered into in contemplation thereof) (except to the extent
such prohibition or restriction is ineffective under the Uniform Commercial
Code, the Bankruptcy Court DIP Order or other applicable law notwithstanding
such prohibition);

(3) any lease, license or other agreement to the extent that a grant of a
security interest therein under the Loan Documents would violate or invalidate
such lease, license or agreement (except any such lease, license or agreement
among Holdings and its Wholly-Owned Subsidiaries and except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code, the
Bankruptcy Court DIP Order or other applicable law notwithstanding such
prohibition);

(4) Capital Stock (i) in any Person that is not a Wholly-Owned Subsidiary to the
extent the pledge or other granting of a security interest under the Loan
Documents in such Capital Stock would be prohibited by, or require a consent or
approval under, organizational or governance documents or shareholders’ or
similar agreements of or with respect to such Person (except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code, the
Bankruptcy Court DIP Order, or other applicable law notwithstanding such
prohibition) and (ii) in Unrestricted Subsidiaries, broker-dealer Subsidiaries,
not-for-profit Subsidiaries and captive insurance Subsidiaries;

(5) any assets subject to a Lien permitted by Section 6.3(j) or 6.3(q) to the
extent the documents governing such Lien prohibit, or require a consent or
approval in order for, such assets to be subject to the Liens created by the
Loan Documents (except to the extent such prohibition or restriction is
ineffective under the Uniform Commercial Code, the Bankruptcy Court DIP order or
other applicable law notwithstanding such prohibition);

 

15



--------------------------------------------------------------------------------

(6) any United States (or Canadian) intent-to-use application for registration
of a trademark or service mark prior to the acceptance by the United States
Patent and Trademark Office (or the Canadian Intellectual Property Office) of a
statement of use or an amendment to allege use, to the extent and for so long as
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of,
a Loan Party’s right, title or interest therein or any trademark or service mark
registration issued therefrom;

(7) assets sold or otherwise disposed of to a Person who is not a Loan Party in
compliance with Section 6.5;

(8) “margin stock” within the meaning of Regulation U;

(9) segregated trust fund accounts, payroll accounts, accounts used solely for
making payments in respect of withholding taxes and employee benefits, trust
accounts, escrow accounts for the benefit of unaffiliated third parties, and the
cash collateral account established pursuant to the LC Cash Collateral Agreement
(collectively, the “Excluded Accounts”);

(10) assets of broker-dealer Subsidiaries, not-for-profit Subsidiaries and
captive insurance Subsidiaries;

(11) “consumer goods” (as defined in the PPSA);

(12) any Receivables for which the account debtor is incorporated or located in
Iran; and

(13) any Avoidance Actions (other than the proceeds thereof);

provided that (a) in the case of clauses 2(y), (3) and (5), such exclusion shall
not apply (i) to the extent the prohibition or restriction is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code, the
Bankruptcy Code or other applicable law or (ii) to proceeds of the assets
referred to in such clause, the assignment of which is expressly deemed
effective under Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code, the Bankruptcy Code or other applicable law and (b) assets described above
shall no longer be “Excluded Assets” upon termination of the applicable
prohibition or restriction described above that caused such assets to be treated
as “Excluded Assets”.

“Excluded Domestic Subsidiaries”: GNC Intermediate IP Holdings, LLC, GNC
Intellectual Property Holdings, LLC, Nutra Insurance Company, GNC Newco Parent
LLC and GNC Supply Purchaser, LLC.

“Excluded Subsidiary”: (a) [reserved], (b) [reserved], (c) [reserved], (d)
[reserved], (e) the Excluded Domestic Subsidiaries, (f) any Restricted
Subsidiary which is a limited partnership of which the Borrower or a Guarantor
does not constitute the general partner, (g) [reserved], (h) any Subsidiary to
the extent such Subsidiary’s guaranteeing any of the Obligations or otherwise
becoming a Loan Party is prohibited or restricted by any Requirement of Law or
requires the consent, approval, license or authorization of any Governmental
Authority (unless such consent, approval, license or authorization has been
obtained (it being agreed that

 

16



--------------------------------------------------------------------------------

the Borrower shall be under no obligation to seek the same)), (i) not-for-profit
Subsidiaries, (j) any Subsidiary which is not a Wholly-Owned Subsidiary of
Parent, (k) captive insurance Subsidiaries, (l) broker-dealer Subsidiaries,
(m) special purpose receivables Subsidiaries, (n) [reserved], and (o) any
Subsidiary with respect to which (i) the Administrative Agent and the Borrower
reasonably agree that the cost or other consequences of providing a guarantee or
granting Liens to secure the Obligations are likely to be excessive in relation
to the value to be afforded thereby or (ii) in the case of any Person that
becomes a Subsidiary after the Closing Date, providing such a guarantee or
granting such Liens would reasonably be expected to result in material adverse
tax consequences as determined in good faith by the Borrower and consented to by
the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed); provided that any Subsidiary described above shall be
deemed not to be an Excluded Subsidiary if the Borrower has notified the
Administrative Agent in writing that such Subsidiary should not be treated as an
Excluded Subsidiary (and solely for purposes of Section 5.10(c) and the Security
Documents, such Subsidiary shall be deemed to have been acquired at the time
such notice is received by the Administrative Agent).

“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Loan Parties hereunder, (a) Taxes imposed on (or measured by) its overall
net income (however denominated), franchise or similar Taxes imposed on it (in
each case, in lieu of net income Taxes) and Backup Withholding Taxes imposed on
it by (i) the United States of America, (ii) the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office or the office to which its interests, rights and
obligations under this Agreement are assigned is located or (iii) any other
jurisdictions (or any political subdivision thereof) as a result of a present or
former connection between the Administrative Agent, such Lender or other
recipient and such jurisdiction imposing such Tax other than a connection
arising as a result of the execution or delivery of, receipt of any payments,
exercise of any rights or performance of any obligations under, enforcement of
or any transaction or other activities related to any Loan Document, (b) any
branch profits Taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which the Borrower is located, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.22(b)), any United States federal withholding Tax that
is in effect and would apply to amounts payable (including, for the avoidance of
doubt, commitment fees and other consent, amendment and similar fees) to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.20(a), (d)
any Taxes that are attributable to a Foreign Lender’s failure to comply with
Section 2.20(e)(i), and (e) any Taxes imposed under, or as a result of the
failure of such recipient to satisfy the applicable requirements under, FATCA.

“Existing Letters of Credit”: the letters of credit set forth on Schedule
1.1(a).

“Exit Conversion”: the meaning specified in Section 2.23(a).

 

17



--------------------------------------------------------------------------------

“Exit Term Loan Facility Credit Agreement”: the meaning specified in
Section 2.23(b)(i).

“Exit Term Loan Facility Term Sheet”: the Term Sheet attached hereto as Exhibit
I.

“Facility”: the Loans and Commitments made available to the Borrower under this
Agreement.

“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the date of
this Agreement or any successor provision that is substantially the equivalent
thereof, any current or future regulations or official interpretations thereof
(including any revenue ruling, revenue procedure, notice or similar guidance
issued by the Internal Revenue Service thereunder as a precondition to relief or
exemption from Taxes under such provisions and including any agreements entered
into pursuant to Section 1471(b)(1) of the Code) and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Final DIP Recognition Order”: an order of the Canadian Court in the Recognition
Proceedings, in form and substance satisfactory to the Required Lenders in their
sole discretion, recognizing and enforcing the Final DIP Order in Canada.

“Final DIP Order”: the final order of the Bankruptcy Court, approving the
Facility on a final basis, in form and substance satisfactory to the Required
Lenders, as the same may be amended, modified or supplemented from time to time
with the express written consent of the Required Lenders.

“Final DIP Order Entry Date”: the date on which the Final DIP Order is entered
on the docket of the Bankruptcy Court.

“Final Loan”: the Loan made on or after the Final DIP Order Entry Date.

“First-Lien First Out Loans”: as defined in the Exit Term Loan Facility Term
Sheet.

“First-Lien Second Out Loans”: as defined in the Exit Term Loan Facility Term
Sheet.

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

18



--------------------------------------------------------------------------------

“Foreign Lender”: any Lender that is organized under the laws of a jurisdiction
other than that of the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary”: any Subsidiary of the Borrower (other than the Canadian
Guarantor and other than GNC Puerto Rico LLC) that is not a Domestic Subsidiary.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

“GNC Parent LLC”: as defined in the preamble hereto.

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof and any other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, executed and delivered by Parent, the Borrower and
each Subsidiary Guarantor (other than the Canadian Guarantor), as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Guarantee Obligation”: with respect to any Person (the “guaranteeing person”),
any obligation of the guaranteeing person guaranteeing or having the economic
effect of guaranteeing any Indebtedness, lease payments, dividend payments or
other economic obligations (the “primary obligations”) of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security for such primary obligation,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, in each case, so as to enable the primary obligor to pay such
primary obligation, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation (or
portion thereof) in respect of

 

19



--------------------------------------------------------------------------------

which such Guarantee Obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantors”: the collective reference to Holdings, GNC Parent LLC, Parent, the
Canadian Guarantor and the Subsidiary Guarantors.

“Hazardous Materials”: (i) petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and explosive or radioactive substances or (ii) any chemical,
material, waste, substance or pollutant that is prohibited, limited or regulated
pursuant to any Environmental Law.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Restricted Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.

“Holdings”: as defined in the preamble hereto.

“Impacted Interest Period”: as defined in the definition of “LIBO Rate”.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade accounts and accrued expenses payable in the ordinary course of
business, (ii) any earn-out obligation unless such obligation is not paid after
becoming due and payable or appears as a liability on the balance sheet of such
Person and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to Property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such Property), but limited to the lesser
of the fair market value of such Property and the principal amount of such
Indebtedness if recourse is solely to such Property, (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under bankers’ acceptances, letters
of credit, surety bonds and similar instruments (except unsecured and unmatured
reimbursement obligations in respect thereof obtained in the ordinary course of
business to secure the performance of obligations that are not Indebtedness
pursuant to another clause of this definition), (g) the liquidation value of all
Disqualified Capital Stock of such Person, to the extent mandatorily redeemable
in cash prior to the date which is the 91st day after the Maturity Date (other
than in connection with change of control events and asset sales and other
Disposition and casualty events to the extent that the terms of such Capital
Stock provide that such Person may not redeem any such Capital Stock in
connection with such change of control

 

20



--------------------------------------------------------------------------------

event or asset sale or other Disposition or casualty event unless such
redemption is subject to the prior payment in full of the Obligations), (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligations (but limited to the lesser of the fair market value of such
Property and the principal amount of such obligations) and (j) the net
obligations of such Person in respect of Hedge Agreements solely for the
purposes of Section 6.2 and Section 7.

“Indemnified Taxes”: Taxes other than Excluded Taxes.

“Information Officer”: FTI Consulting Canada Inc., in its capacity as
court-appointed information officer in connection with the Recognition
Proceedings.

“Initial Recognition Order” means an order of the Canadian Court, in form and
substance acceptable to the Required Lenders in their sole discretion, among
other things, recognizing the Chapter 11 Cases as foreign main proceedings under
Part IV of the CCAA.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, Canadian, state, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, service marks, technology, know-how and
processes, recipes, formulas, trade secrets, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Intercreditor Agreements”: the Prepetition Intercreditor Agreement and any
other intercreditor agreement entered into by or among any Representatives and
the Loan Parties, in each case as in effect from time to time.

“Interest Election Request”: a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.10.

“Interest Payment Date”: (a) with respect to any ABR Loan, the last day of each
month, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and the Maturity
Date of the Facility.

“Interest Period”: with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next

 

21



--------------------------------------------------------------------------------

succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interim DIP Order”: the order of the Bankruptcy Court, approving the Facility
on an interim basis, substantially in the form of Exhibit J hereto.

“Interim DIP Order Entry Date”: the date on which the Interim DIP Order is
entered on the docket of the Bankruptcy Court.

“Interim DIP Recognition Order”: the order issued by the Canadian Court in form
and substance acceptable to the Required Lenders in their sole discretion, which
shall have been issued by the Canadian Court no later than three (3) Business
Days after the entry of the Interim DIP Order and shall be in full force and
effect and shall not have been vacated, stayed, reversed, modified or amended in
any respect without the written consent of the Required Lenders. For the
avoidance of doubt the Interim DIP Recognition Order may be part of the
Supplemental Order.

“Interim CCAA Order”: the order issued by the Canadian Court in form and
substance acceptable to the Required Lenders in their sole discretion, which
provides, among other things, an interim stay against the Loan Parties in Canada
and which order shall have been entered by the Canadian Court as soon as
practicable after the filing of the Chapter 11 Cases and before the “first day”
hearing before the Bankruptcy Court.

“Interpolated Rate”: as defined in the definition of “LIBO Rate”.

“Investments”: as defined in Section 6.8.

“IRS”: the United States Internal Revenue Service.

“LC Cash Collateral Agreement”: the Cash Collateral Agreement, dated as of [•],
2020, between General Nutrition Centers, Inc. and JPMorgan Chase Bank, N.A.

“Lender Parties”: as defined in Section 9.16.

“Lenders”: the Persons listed on Schedule 2.1 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

22



--------------------------------------------------------------------------------

“LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if the Screen Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBO Rate shall be the Interpolated Rate at such time. “Interpolated Rate”
means, at any time, the rate per annum (rounded to the same number of decimal
places as the Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.

“Lien”: any mortgage, pledge, hypothecation, security assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing); provided that
in no event shall an operating lease in and of itself constitute a Lien.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Prepetition
Intercreditor Agreement, the Bankruptcy Court DIP Order, the Notes and any other
agreement, instrument, report and other document evidencing or securing any
Obligation.

“Loan Parties”: the Borrower and the Guarantors.

“Material Adverse Effect”: (a) a material adverse effect on the business,
assets, liabilities, financial condition or results of operations of the Loan
Parties and their Restricted Subsidiaries, taken as a whole, (b) a material and
adverse effect on the rights and remedies of the Administrative Agent, the
Collateral Agent and Lenders, taken as a whole, under the Loan Documents or
(c) a material and adverse effect on the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents; provided
that none of the following shall constitute a Material Adverse Effect under
clause (a) hereof: (i) the COVID-19 pandemic and the direct and indirect effects
of the COVID-19 pandemic upon the Loan Parties (provided that the exception in
this clause (i) shall not apply to the extent that such pandemic and the direct
and indirect effects thereof are disproportionately adverse to the Loan Parties,
taken as whole, as compared to other companies in similar lines of business that
the Loan Parties operate), (ii) the Chapter 11 Cases, Recognition Proceedings
and/or the events and conditions related and/or leading up to or following the
commencement of the Chapter 11 Cases and Recognition Proceedings, (iii) any
defaults under agreements that are stayed under the

 

23



--------------------------------------------------------------------------------

Bankruptcy Code or CCAA, as applicable, as a result of the Chapter 11 Cases or
Recognition Proceedings, (iv) reduction in payment terms by suppliers,
reclamation claims, and any “going concern” or other qualification, exception or
explanatory note in the Loan Parties’ audited financial statements, (v) any
matters publicly disclosed prior to the Closing Date, (vi) any matters disclosed
in the “first day orders” and “second day orders” entered by the Bankruptcy
Court at the time of the commencement of the Chapter 11 Cases, and (vii) any
matters disclosed in the Schedules hereto.

“Material Debt”: Indebtedness (other than Indebtedness constituting
Obligations), or obligations in respect of one or more Hedge Agreements (other
than to the extent constituting Obligations), of any one or more of Parent, the
Borrower or any Restricted Subsidiary in an aggregate principal amount exceeding
$2,000,000. For purposes of determining Material Debt, the “obligations” of
Parent, the Borrower or any Restricted Subsidiary in respect of any Hedge
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent, the Borrower or such Restricted Subsidiary
would be required to pay if such Hedge Agreement were terminated at such time.

“Maturity Date”: the earliest to occur of (i) [●]1, (ii) the date that is 35
days (or such later date as the Required Lenders may agree) after the Petition
Date if the Final DIP Order has not been entered prior to the expiration of such
35-day period, (iii) the date the Bankruptcy Court orders the conversion of the
Chapter 11 Cases to a Chapter 7 liquidation or the dismissal of the Chapter 11
Cases, (iv) the acceleration of the Loans and the termination of the Commitment
under the Facility, (v) the sale of all or substantially all of the Loan
Parties’ assets and (vi) the consummation of a Chapter 11 plan of reorganization
for the Loan Parties; provided that if the Exit Conversion occurs, the Loans
shall not be paid in cash and shall convert in accordance with the terms and
conditions set forth in Section 2.23.

“Maximum Rate”: as defined in Section 9.17.

“Milestones”: the “DIP Term Milestones” as defined in the Bankruptcy Court DIP
Order (which Milestones may be extended in writing by the Required Lenders).

“Moody’s”: Moody’s Investor Services, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Commonly Controlled
Entity contributes or has an obligation to contribute or with respect to which
the Borrower or any Commonly Controlled Entity has any liability (including if
such liability was imposed pursuant to Section 4212(c) of ERISA).

“Net Cash Proceeds”: (a) in connection with any Recovery Event, the proceeds
thereof received by the Loan Parties in the form of cash and Cash Equivalents of
such Recovery Event, net of the sum of (i) out-of-pocket attorneys’ fees,
accountants’ fees and investment banking and advisory fees incurred by the Loan
Parties in connection with such Recovery Event, (ii) principal, premium or
penalty, interest and other amounts required to be paid in respect of
Indebtedness secured by the asset subject to such Recovery Event and that is
required to be

 

1 

To be date that is 6 months from Petition Date.

 

24



--------------------------------------------------------------------------------

repaid in connection with such Recovery Event (other than Indebtedness under the
Loan Documents), (iii) other out-of-pocket fees and expenses actually incurred
in connection therewith, (iv) taxes (and the amount of any distributions made
pursuant to Section 6.6 to permit Parent or any direct or indirect parent
company of the Parent to pay taxes) (including, without limitation, sales,
transfer, deed or mortgage recording taxes) paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), (v) in the case of any Recovery
Event by a Restricted Subsidiary that is not a Wholly Owned Subsidiary, the
pro-rata portion of the Net Cash Proceeds thereof (calculated without regard to
this clause (v)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a Restricted Subsidiary
that is a Wholly Owned Subsidiary as a result thereof and (vi) any reserve
established in accordance with GAAP; provided that such reserved amounts shall
be Net Cash Proceeds to the extent and at the time of any reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any such reserve, and (b) in connection with any issuance or incurrence of any
Indebtedness or Capital Stock, the cash proceeds received by the Loan Parties
from such issuance or incurrence, net of attorneys’ fees, investment banking and
advisory fees, accountants’ fees, underwriting discounts and commissions and
other customary fees, costs and expenses actually incurred in connection
therewith, any swap breakage costs and other termination costs related to Hedge
Agreements and any other fees and expenses actually incurred in connection
therewith), in each case as determined reasonably and in good faith by a
Responsible Officer of the Borrower.

“New Money Commitment” means as to each Lender, its obligation to make a New
Money Loan to Borrower hereunder, expressed as an amount representing the
maximum principal amount of New Money Loans to be made by such Lender under this
Agreement, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to an Assignment and
Assumption or an election joinder in the form of Exhibit G. The amount of each
Lender’s New Money Commitment is set forth on Schedule 2.1 under the caption
“New Money Loans” or, otherwise, in the Assignment and Assumption or election
joinder pursuant to which such Lender shall have assumed its New Money
Commitment, as the case may be. The aggregate amount of the New Money
Commitments on the Closing Date is $100,000,000.

“New Money Loans”: the Loans made pursuant to Section 2.1 under the New Money
Commitment.

“Non-Consenting Lender”: as defined Section 2.22(c).

“Nonpublic Information”: information which has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD.

“Note”: any promissory note evidencing any Loan substantially in the form of
Exhibit D hereto.

“NYFRB”: the Federal Reserve Bank of New York.

 

25



--------------------------------------------------------------------------------

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that the NYFRB Rate shall in no event be determined for any
day to be lower than the Federal Funds Effective Rate for such day (to the
extent that the Federal Funds Effective Rate is published for such day or for
the immediately preceding Business Day).

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Collateral Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement or any other Loan Document, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent, to the Collateral Agent or to any Lender
that are required to be paid by the Borrower pursuant hereto).

“Operating Account”: the deposit account established by the Borrower for the
purpose of receipt of the Withdrawals and proceeds of Collateral.

“Organizational Documents”: with respect to any Person, (i) in the case of any
corporation, the certificate of incorporation or articles of incorporation and
by-laws (or similar constitutive documents) of such Person, (ii) in the case of
any limited liability company, the certificate or articles of formation or
organization and operating agreement (or similar constitutive documents) of such
Person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar constitutive documents)
of such Person, (iv) in the case of any general partnership, the partnership
agreement (or similar constitutive document) of such Person, (v) in the case of
any unlimited liability company, the memorandum of association, and (vi) in any
other case, the functional equivalent of the foregoing.

“Other Taxes”: any and all present or future recording, stamp or documentary or
any other excise or property Taxes, charges or similar levies imposed by any
Governmental Authority arising from any payment made under any Loan Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

 

26



--------------------------------------------------------------------------------

“Parent”: as defined in the preamble hereto.

“Participant”: as defined in Section 9.4(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Liens”: Liens permitted by Section 6.3.

“Permitted Variance”: for purposes of testing whether a Budget Event has
occurred, during any Budget Testing Period, a variance of, (a) with respect to
the Budgeted Receipts Test, 15% and (b) with respect to the Budgeted
Disbursements Test, 15% for the first two Budget Testing Periods and 10% for
each subsequent Budget Testing Period.

“Person”: an individual, partnership, corporation, limited liability company,
unlimited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

“Petition Date”: June [●], 2020.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such Plan were terminated at such time, would under Section 4062 or Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 5.2.

“Pledged Capital Stock”: as defined in the Guarantee and Collateral Agreement.

“PPSA”: the Personal Property Security Act (Ontario) or the equivalent
legislation (including the Civil Code (Quebec)) in any other applicable province
or territory of Canada.

“Prepetition ABL Agent”: JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Prepetition ABL Loan Documents or any
successor administrative agent.

“Prepetition ABL Agreement”: that certain ABL Credit Agreement, dated as of
February 28, 2018 (the “Prepetition Credit Closing Date”) (as amended by that
certain First Amendment, dated as of March 20, 2018, that certain Second
Amendment, dated as of May 15, 2020, and that certain Third Amendment, dated as
of June 12, 2020), among Parent, the Borrower, the Subsidiaries party thereto as
borrowers, the several banks and other financial institutions or entities from
time to time party thereto as lenders and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent.

 

27



--------------------------------------------------------------------------------

“Prepetition ABL Loan Documents”: the Prepetition ABL Agreement and the other
“Loan Documents” under and as defined in the Prepetition ABL Agreement.

“Prepetition ABL Loan Indebtedness”: Indebtedness of Parent, the Borrower or any
Guarantor outstanding, or secured, under the Prepetition ABL Loan Documents.

“Prepetition ABL/FILO Amendment and Restatement”: an amendment and restatement
to the Prepetition ABL Agreement in form and substance satisfactory to the
Required Lenders and providing for the rolling up of the Prepetition FILO Loans.

“Prepetition Agents”: the Prepetition Term Loan Agent and the Prepetition ABL
Agent.

“Prepetition Convertible Notes Documents”: the Prepetition Convertible Notes
Indenture and the other documents evidencing Indebtedness for borrowed money
executed in connection therewith.

“Prepetition Convertible Notes Indenture”: as defined in the definition of
“Prepetition Convertible Senior Notes”.

“Prepetition Convertible Senior Notes”: the 1.50% Convertible Senior Notes due
August 15, 2020 issued under that certain indenture dated as of August 10, 2015,
among Holdings, Parent, the Borrower and the other subsidiaries party thereto,
and Bank of New York Mellon Trust Company, N.A., as trustee (such indenture, the
“Prepetition Convertible Notes Indenture”).

“Prepetition Convertible Senior Note Indebtedness”: Indebtedness of Holdings,
the Borrower or any Guarantor under the Prepetition Convertible Notes Documents.

“Prepetition Credit Closing Date”: as defined in the definition of “Prepetition
ABL Agreement”.

“Prepetition FILO Lenders”: the lenders of the Prepetition FILO Loans.

“Prepetition FILO Loans”: the “FILO Term Loans” under and as defined in the
Prepetition ABL Agreement.

“Prepetition Intercreditor Agreement”: the Intercreditor Agreement, dated as of
February 28, 2018, by and among the Prepetition Term Loan Agent, the Prepetition
Term Loan Collateral Agent, the Prepetition ABL Agent, Parent, the Borrower and
its Restricted Subsidiaries parties thereto, as amended, restated, supplemented
or otherwise modified from time to time.

“Prepetition Lenders”: the Prepetition Term Loan Lenders, the Prepetition FILO
Lenders and the Prepetition Revolving Lenders.

“Prepetition Loan Documents”: the Prepetition ABL Loan Documents, the
Prepetition Term Loan Documents and the Prepetition Convertible Notes Documents.

 

28



--------------------------------------------------------------------------------

“Prepetition Obligations”: the Prepetition Term Loan Obligations, the
Prepetition ABL Loan Indebtedness and the Prepetition Convertible Senior Note
Indebtedness.

“Prepetition Revolving Lenders”: the lenders of the Prepetition Revolving Loans.

“Prepetition Revolving Loans”: the “Revolving Credit Loans” under and as defined
in the Prepetition ABL Agreement.

“Prepetition Term Loan Agent”: JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Prepetition Term Loan Documents or any other
successor administrative agent.

“Prepetition Term Loan Agreement”: that certain Amended and Restated Term Loan
Credit Agreement, dated as of February 28, 2018 (as amended by that certain
First Amendment, dated as of May 15, 2020, and that certain Second Amendment,
dated as of June 12, 2020, and as may be further amended, amended and restated,
supplemented or otherwise modified from time to time), among Parent, the
Borrower, the several banks and other financial institutions or entities from
time to time party thereto as lenders, the Prepetition Term Loan Collateral
Agent and the Prepetition Term Loan Agent.

“Prepetition Term Loan Collateral Agent”: GLAS Trust Company LLC, in its
capacity as collateral agent under any of the Prepetition Term Loan Documents or
any successor collateral agent.

“Prepetition Term Loan Documents”: the “Loan Documents” as defined in the
Prepetition Term Loan Agreement.

“Prepetition Term Loan Lenders”: the lenders of the Prepetition Term Loans.

“Prepetition Term Loan Obligations”: the “Obligations” under and as defined in
the Prepetition Term Loan Agreement.

“Prepetition Term Loans”: the “Loans” under and as defined in the Prepetition
Term Loan Agreement.

“Primary Related Parties”: as defined in Section 9.3(b).

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in its
reasonable discretion) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent in its reasonable discretion). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

 

29



--------------------------------------------------------------------------------

“Professional Fees”: to the extent allowed at any time, whether by interim or
final compensation order, all unpaid fees and expenses incurred by persons or
firms retained by the Loan Parties pursuant to sections 327, 328, or 363 of the
Bankruptcy Code.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Qualified Capital Stock”: Capital Stock that is not Disqualified Capital Stock.

“Receivable”: as defined in the Guarantee and Collateral Agreement.

“Recognition Proceedings” has the meaning specified in the recitals hereto.

“Recovery Event”: any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries (other than assets consisting
of ABL Priority Collateral or otherwise subject to a Permitted Lien).

“Register”: as defined in Section 9.4(b)(iv).

“Regulation FD”: Regulation FD as promulgated by the US Securities and Exchange
Commission under the Securities Act and Exchange Act as in effect from time to
time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate amount of Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries in connection therewith that are not applied to prepay
the Term Loans pursuant to Section 2.15(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Recovery Event in respect of which the Borrower has
delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that the Borrower (or a Restricted Subsidiary) intends and expects to
use all or a portion of the amount of Net Cash Proceeds of a Recovery Event to
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in its or such Restricted Subsidiary’s business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets useful in the Borrower’s
or a Restricted Subsidiary’s business.

 

30



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets useful in the Borrower’s or the applicable Restricted
Subsidiary’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Replacement Liens”: with respect to any Lien, any modification, replacement,
renewal or extension of such Lien; provided that (i) such modification,
replacement, renewal or extension of such Lien does not extend to any additional
property other than (A) after-acquired property (to the extent such
after-acquired property would have been subject to such Lien prior to such
modification, replacement, renewal or extension) and (B) proceeds and products
thereof, and (ii) any Indebtedness secured by such Liens is permitted by
Section 6.2.

“Reportable Event”: any of the “reportable events” set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Single Employer
Plan, other than those events as to which notice is waived pursuant to PBGC
Regulation § 4043 as in effect on the Closing Date (no matter how such notice
requirement may be changed in the future).

“Representative”: with respect to Indebtedness permitted to be incurred pursuant
to Section 6.2 (and permitted to be secured by all or any portion of the
Collateral pursuant to Section 6.3), the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Loans then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

“Requirement of Tax Law”: as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority
relating to Taxes, in each case applicable to or binding upon such Person or any
of its Property or to which such Person or any of its Property is subject.

“Resignation Effective Date”: as defined in Section 8.9.

“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, chief accounting officer, comptroller, treasury
manager, treasurer or assistant treasurer of such Person, but in any event, with
respect to financial matters, the chief financial officer, chief accounting
officer, comptroller, treasurer or assistant treasurer of such Person. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

 

31



--------------------------------------------------------------------------------

“Restricted Payments”: as defined in Section 6.6.

“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.

“Restructuring Support Agreement”: that certain Restructuring Support Agreement
dated as of June [●], 2020 among the Borrower, the other Loan Parties party
thereto, and the Prepetition Term Loan Lenders and Prepetition FILO Lenders that
are “Consenting Creditors” thereunder.

“Returns”: with respect to any Investment, any dividends, distributions, return
of capital and other amounts received or realized in respect of such Investment.

“Revolver Termination”: as defined in the recitals hereto.

“Roll-up Lenders”: the Lenders with a Roll-up Loan Commitment as set forth on
Schedule 2.1.

“Roll-up Loans”: the loans deemed made pursuant to Section 2.2 under the Roll-up
Loans Commitment.

“Roll-up Loan Aggregate Commitment” means $100,000,000, which amount shall be
(i) comprised of a roll-up and refinancing of the Prepetition Term Loans on the
Final DIP Order Entry Date approved pursuant to the Final DIP Order and
(ii) deemed funded on the Final DIP Order Entry Date approved pursuant to the
Bankruptcy Court DIP Order as set forth in Section 2.2.

“Roll-up Loans Commitment” means, as to each Roll-up Lender, its obligation to
be deemed to make a Roll-up Loan to the Borrower pursuant to Section 2.2 in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.1 under the caption “Roll-up Loans Commitment” or in
the election joinder, as applicable.

“Sale and Leaseback Transaction”: as defined in Section 6.12.

“Sales Report”: as defined in Section 5.1(B)(c).

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
for purposes of Sanctions imposed, administered or enforced by the U.S.
government, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of “designated Persons” maintained by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, (b) any Person listed in any
Sanctions- related list of “designated Persons” maintained by the federal
government of Canada, (c) any Person operating, organized or resident in a
Sanctioned Country or (d) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a), (b) or (c).

 

32



--------------------------------------------------------------------------------

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government or the
Canadian government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Screen Rate”: as defined in the definition of “LIBO Rate”.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: collectively, the Administrative Agent, the Collateral Agent,
the Lenders, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to this Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and the Canadian Guarantee and Collateral Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentage shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company, unlimited liability company or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

33



--------------------------------------------------------------------------------

“Subsidiary Guarantor”: as of the Closing Date, each Subsidiary of the Borrower
listed on Schedule 1.1(b), together with each Subsidiary of the Borrower that
becomes a Subsidiary Guarantor after the Closing Date pursuant to
Section 5.10(c).

“Supplemental Order” means an order of the Canadian Court, in form and substance
acceptable to the Required Lenders in their sole discretion, among other things,
granting customary additional relief in the Recognition Proceedings.

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Loans”: means, collectively, the New Money Loans and the Roll-up Loans.

“Type”: when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Subsidiary”: each of GNC Intermediate IP Holdings, LLC, a Delaware
limited liability company and GNC Intellectual Property Holdings, LLC, a
Delaware limited liability company.

“Variance Report”: as defined in Section 5.1(B)(b).

“Variance Statement Period”: (I) with respect to the Variance Report delivered
on July 1, 2020, the period beginning on Saturday, June 20, 2020 and ending on
Friday, June 26, 2020, (II) with respect to the Variance Report delivered on
July 8, 2020, the period beginning on Saturday, June 20, 2020 and ending on
Friday, July 3, 2020, (III) with respect to the Variance Report delivered on
July 15, 2020, the period beginning on Saturday, June 20, 2020 and ending on
Friday, July 10, 2020, (IV) with respect to each Variance Report delivered
thereafter, the period beginning on the fifth prior Saturday to the required
date of delivery of such Variance Report and ending on the Friday prior to the
required date of delivery of such Variance Report.

“Withdrawal”: a disbursement of funds from the DIP Funding Account, “Withdraw”
and “Withdrawn” shall have correlative meanings thereto.

 

34



--------------------------------------------------------------------------------

“Withdrawal Amount”: the amount set forth in the Budget in the line item
entitled “Withdrawal” for such week.

“Withdrawal Date”: the date of a Withdrawal.

“Withdrawal Liability”: the liability of a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withdrawal Request”: a request by the Borrower for a Withdrawal substantially
in the form of Exhibit K.

“Withdrawal Cap”: (i) for the first four weeks after the Closing Date, an amount
equal to the aggregate Withdrawal Amount for such 4-week period, (ii) for each
week thereafter prior to adoption of a new Budget, the aggregate of the
Withdrawal Amount for such week plus any unused amounts from previous weeks and
(iii) upon a Proposed Budget becoming the new Budget as described in
Section 5.1(B)(a) hereof, (a) for the first four weeks after the adoption of
such new Budget, an amount equal to the aggregate Withdrawal Amount for such
4-week period and (b) for each week thereafter prior to adoption of a new
Budget, the aggregate of the Withdrawal Amount for such week plus any unused
amounts from previous weeks.

“Withholding Agent”: any Loan Party or the Administrative Agent, as applicable.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (a) directors’ qualifying shares and (b) nominal
shares issued to foreign nationals to the extent required by any applicable
Requirement of Law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write- down and conversion powers of such EEA Resolution
Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, unless otherwise specified
herein or in such other Loan Document:

(i) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Documents as a whole and
not to any particular provision of thereof;

(ii) Section, Schedule and Exhibit references refer to (A) the appropriate
Section, Schedule or Exhibit in this Agreement or (B) to the extent such
references are not present in this Agreement, to the Loan Document in which such
reference appears;

 

35



--------------------------------------------------------------------------------

(iii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(iv) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

(v) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);

(vi) unless the context requires otherwise, the word “or” shall be construed to
mean “and/or”;

(vii) unless the context requires otherwise, (A) any reference to any Person
shall be construed to include such Person’s legal successors and permitted
assigns, (B) any reference to any law or regulation shall refer to such law or
regulation as amended, modified or supplemented from time to time, and any
successor law or regulation, (C) the words “asset” and “property” shall be
construed to have the same meaning and effect, and (D) references to agreements
(including this Agreement) or other Contractual Obligations shall be deemed to
refer to such agreements or Contractual Obligations as amended, restated,
amended and restated, supplemented or otherwise modified from time to time;

(viii) references to any direct or indirect parent company of the Parent shall
refer to Holdings and any of its Wholly Owned Subsidiaries which are parent
companies of the Parent; and

(ix) for purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (q) “personal property” shall be deemed
to include “movable property”, (r) “real property” shall be deemed to include
“immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary”.

 

36



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all of the Obligations
(excluding contingent reimbursement and indemnification obligations that are not
then due and payable).

1.3 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan”) and
as either New Money Loans or Roll-up Loans.

1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time (provided that, notwithstanding anything to
the contrary herein, (i) all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings or any Subsidiary at “fair value”, as defined therein,
(ii) any treatment of Indebtedness in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein shall be disregarded, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (iii) [reserved] and
(iv) notwithstanding anything to the contrary herein, only those leases that
would result or would have resulted in Capital Lease Obligations or Capital
Expenditures under GAAP as in effect on the Prepetition Credit Closing Date
(assuming for purposes hereof such leases were in existence on the Prepetition
Credit Closing Date) will be considered capital leases and all calculations
under this Agreement will be made in accordance therewith. In the event that any
“Accounting Change” as defined below shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then upon the written request of the Borrower or the
Administrative Agent, the Borrower, the Administrative Agent and the Lenders
shall enter into good faith negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Change with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such Accounting Change as if such Accounting
Change had not occurred; provided that provisions of this Agreement in effect
prior to the date of such Accounting Change shall remain in effect until the
effective date of such amendment. “Accounting Change” refers to any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants.

 

37



--------------------------------------------------------------------------------

1.5 Agent Determinations. Any references in this Agreement to actions,
determinations or decisions (but not calculations of interest, principal, fees
or expenses) being made at the discretion (whether implied or expressly so
stated) of (but not “sole” discretion of), or matters, calculations or
documentation being satisfactory to, (or, in each case, any like or similar
term) any Agent shall, unless otherwise expressly set forth in this Agreement,
mean (or be deemed to mean) such Agent, as applicable, acting at the written
direction, or with the written consent, of the Required Lenders or the Ad Hoc
Group of Crossover Lenders (which written direction or consent may be provided
via email).

1.6 Classification of Permitted Items For purposes of determining compliance at
any time with Sections 6.2, 6.3, 6.5, 6.6, 6.8, 6.9, 6.14 or 6.15, in the event
that any Lien, Investment, Indebtedness, Disposition, Restricted Payment,
Contractual Obligation, encumbrance or restriction or payment, prepayment,
repurchase, redemption, defeasance or amendment, modification or other change in
respect of Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of such Sections 6.2, 6.3, 6.5,
6.6, 6.8, 6.9, 6.14 or 6.15, such transaction (or portion thereof) at any time
shall be permitted under one or more of such clauses as determined by the
Borrower in its sole discretion at such time of determination. For the avoidance
of doubt, the Borrower may at any time classify and reclassify Indebtedness (or
any portion thereof) incurred under Section 6.2 and Liens (or any portion
thereof) incurred under Section 6.3 among applicable exceptions to such
covenants.

1.7 Rounding Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.8 Currency Equivalents Generally.

(a) For purposes of determining compliance with Sections 6.2, 6.3, 6.8 and 6.9
with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 New Money Loans. Subject to the terms and conditions set forth herein and in
the Bankruptcy Court DIP Order, each Lender severally agrees to make loans to
the Borrower denominated in Dollars on the applicable borrowing date in an
amount equal to such Lender’s New Money Commitment, if any. The Borrower may
make only two borrowings on the New Money Commitments, the first of which will
occur on the Closing Date in an aggregate principal amount of $30,000,000 and
the second of which will constitute the Final Loan and will occur on or
following the Final DIP Order Entry Date, as requested by the Borrower pursuant
to Section 2.6, in an aggregate principal amount of $70,000,000. Amounts
borrowed under this Section 2.1 and repaid or prepaid may not be reborrowed.
Proceeds of the New Money Loans shall be deposited in the DIP Funding Account
and used as permitted herein.

 

38



--------------------------------------------------------------------------------

2.2 Roll-up Loans. Subject to the terms and conditions set forth herein and in
the Bankruptcy Court DIP Order, each Roll-up Lender severally and not jointly
agrees to make Roll-up Loans on account of its Roll-up Loans Commitment to the
Borrower, which loans in the aggregate shall equal and be made in accordance
with the terms of the Roll-up Loan Aggregate Commitment. Only one Roll-up Loan
shall be deemed made. The Roll-up Loans shall be deemed made following the Final
DIP Order Entry Date in an aggregate principal amount of $100,000,000.

2.3 Election Option. Each Lender and the Borrower, hereby acknowledge and agree
that each Prepetition Term Loan Lender that is not a Backstop Lender that is or
becomes a party to the Restructuring Support Agreement may participate in
providing both New Money Loans and Roll-up Loans in an amount equal to its pro
rata proportion (determined on the basis of the principal amount of Prepetition
Term Loans held by such Prepetition Term Loan Lender as compared to the
principal amount of Prepetition Term Loans held by all Prepetition Term Loan
Lenders under the Prepetition Term Loan Agreement on the Election Deadline) by
executing an election joinder in the form of Exhibit G no later than the
Election Deadline. Thereafter, (x) each such Person shall become a Lender on the
next business day after the Election Deadline and (y) each existing Lender’s
unused Commitment shall be reduced proportionally on such date.

2.4 [Reserved].

2.5 Loans and Borrowings. (a) The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder.

(b) Subject to Section 2.17, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Lender to make such Loan and the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. At the time each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date for such Borrowing.

 

39



--------------------------------------------------------------------------------

2.6 Request for Borrowing. To request a Borrowing of Term Loans, the Borrower
shall (a) notify the Administrative Agent of such request by telephone (a) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 11:00 A.M., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or electronic
transmission to the Administrative Agent of a written Borrowing Request signed
by the Borrower. Such Borrowing Request shall specify the following information
in compliance with Section 2.5:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

2.7 [Reserved].

2.8 Funding of Borrowings.

(a) Each Lender shall make each New Money Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the DIP Funding Account.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may (but shall
not be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

40



--------------------------------------------------------------------------------

2.9 Withdrawal. Subject to Section 4.2 , the Borrower may request disbursements
from the DIP Funding Account by delivering to the Administrative Agent (with a
copy to the Ad Hoc Group Advisors) a Withdrawal Request, not later than 12:00
p.m., New York City time, one Business Day before (or such shorter time as
agreed by the Required Lenders) the proposed date of the applicable Withdrawal;
provided that the amount that may be Withdrawn shall not exceed the Withdrawal
Cap without the consent of the Required Lenders; provided further that the
Borrower shall not withdraw amounts in excess of its expected upcoming needs for
the upcoming week. Promptly upon the receipt of a Withdrawal Request and the
satisfaction or waiver of the conditions set forth in Section 4.2, the
Administrative Agent shall disburse funds from the DIP Funding Account to the
Operating Account in an aggregate principal amount equal to the amount specified
in such Withdrawal Request. All proceeds of the New Money Loans shall be held in
the DIP Funding Account at all times until such proceeds are disbursed in
accordance with this Section 2.9. Notwithstanding anything herein to the
contrary, the Administrative Agent shall have no obligation to disburse any
amount in excess of the amounts then held in the DIP Funding Account.

2.10 Interest Elections. (a) Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(a) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.6 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic
transmission to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

(b) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.5:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

41



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

2.11 [Reserved].

2.12 Repayment of Loans; Evidence of Debt. (a) Except as otherwise set forth in
Section 2.23 hereof, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender in cash on the Maturity Date.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

42



--------------------------------------------------------------------------------

(c) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement. To the extent
any such accounts are inconsistent with the Register, the Register shall govern.

(d) Any Lender may request through the Administrative Agent that Loans made by
it be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in the form of Exhibit D hereto. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.4) be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns.

2.13 Prepayment of Loans. (a) The Borrower shall have the right at any time and
from time to time to voluntarily prepay any Borrowing in whole but not in part,
without premium or penalty (but subject to Section 2.19) subject to prior notice
in accordance with paragraph (c) of this Section.

(a) Each prepayment of Term Loans pursuant to Section 2.13(a) shall be applied
ratably to the Loans then outstanding.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by written notice (which may be by email)) of any voluntary prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 10:00 a.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date; provided that any notice of
prepayment of Term Loans may be conditioned upon the effectiveness of other
credit facilities or any other financing or a sale transaction, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.16. Each repayment of a Borrowing shall be applied ratably
to the Loans included in the repaid Borrowing.

2.14 Premiums and Fees.

(a) The Borrower and each Lender agrees that on the date of each Borrowing, the
Borrower shall receive proceeds from the New Money Loans based on a purchase
price of 96% of the principal amount thereof.

 

43



--------------------------------------------------------------------------------

(b) On the date of the Exit Conversion, the Borrower shall pay to the Lenders an
exit premium in the amount of 3.00% of the New Money Loans, payable upon the
Exit Conversion.

(c) The Borrower shall pay to the Backstop Lenders the amounts and at the times
agreed in the Backstop Commitment Letter.

(d) The Borrower agrees to pay to the Administrative Agent and to the Collateral
Agent, for their own account, fees payable in the amounts and at the times
separately agreed upon in the fee proposal dated June 7, 2020 between the
Borrower and GLAS Trust Company LLC, as Administrative Agent and Collateral
Agent.

2.15 Mandatory Prepayments. (a) If Indebtedness is incurred by a Loan Party
(other than Indebtedness permitted under Section 6.2), then no later than two
Business Days after the date of such issuance or incurrence, an amount equal to
100% of the Net Cash Proceeds thereof shall be applied to the prepayment of the
Term Loans as set forth in Section 2.15(d) together with accrued and unpaid
interest thereon. The provisions of this Section do not constitute a consent to
the incurrence of any Indebtedness by any Loan Party.

(a) If on any date a Loan Party shall receive Net Cash Proceeds from any
Recovery Event then, unless a Reinvestment Notice shall be delivered in respect
thereof, no later than three Business Days (or, if a Default or Event of Default
has occurred and is continuing, one Business Day) after the date of receipt by
such Loan Party of such Net Cash Proceeds, an amount equal to 100% of such Net
Cash Proceeds shall be applied to the prepayment of the Term Loans as set forth
in Section 2.15(d) together with accrued and unpaid interest thereon; provided
that (i) notwithstanding the foregoing, on each Reinvestment Prepayment Date an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied to the prepayment of the Term Loans
(together with accrued interest thereon), and (ii) if the Net Cash Proceeds from
any Recovery Event exceed $1,000,000, then no Reinvestment Notice with respect
thereto may be delivered without the consent of the Required Lenders; provided
further that to the extent that the Net Cash Proceeds of any such Recovery Event
result from any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to ABL Priority
Collateral, such Net Cash Proceeds shall first be applied as required pursuant
to Section 2.15(b) of the Prepetition ABL/FILO Amendment and Restatement before
being applied to the mandatory prepayment of the Term Loans pursuant to this
Section 2.15(b).

(b) [Reserved].

(c) Amounts to be applied pursuant to this Section 2.15 shall be applied first
to prepay outstanding ABR Loans and then to prepay Eurodollar Loans, and shall
be applied ratably to the Loans then outstanding.

2.16 Interest. (a) The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Margin.

 

44



--------------------------------------------------------------------------------

(a) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(b) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.1(a), any overdue
amount payable by the Borrower hereunder shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of or interest on any Loan, 2% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other overdue amount, 2% plus the rate applicable to Term Loans that
are ABR Loans as provided in paragraph (a) of this Section prior to giving
effect to any increase in such rate pursuant to this paragraph (c).

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand and (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. Notwithstanding the
forgoing, solely for the purposes of the Interest Act (Canada) and disclosure
under such Act, whenever interest to be paid under this Agreement is to be
calculated on the basis of a year of 365 days or any other period of time that
is less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by either 365 or such other period of time, as
the case may be.

(e) Notwithstanding anything to the contrary herein, interest shall not accrue
on the Roll-up Loans until the day they are deemed made pursuant to Section 2.2
hereof.

2.17 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent is advised
by the Required Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period, then the Administrative Agent shall
give notice thereof to the Borrower and the Lenders by telephone or electronic
transmission as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (A) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (B) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

45



--------------------------------------------------------------------------------

(a) If at any time the Administrative Agent (in consultation with the Required
Lenders and the Borrower) determines (which determination shall be conclusive
absent manifest error) that either (i) the circumstances set forth in clause
(a)(i) of this Section 2.17 have arisen and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in clause (a)(i) of this
Section 2.17 have not arisen but the supervisor for the administrator of the
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent (in consultation with the
Required Lenders) and the Borrower shall endeavor to establish an alternate rate
of interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.2, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.17(b), only to the extent the Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

2.18 Increased Costs. (a) If any Change in Law shall:

(i) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes covered under Section 2.20, (B) Excluded Taxes or
(C) Other Taxes) on its Loans, Commitments or other obligations hereunder, or
its deposits, reserves or other liabilities or capital attributable thereto;

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (excluding any condition relating to Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender;

 

46



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of clause (i), to the Administrative Agent or such
Lender) of making, converting to, continuing or maintaining any Eurodollar Loan
(or in the case of clause (i), any Loan) (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
the Administrative Agent or such Lender hereunder (whether of principal,
interest or otherwise), then, upon request of such Lender, the Borrower will pay
to the Administrative Agent or such Lender, as the case may be, such additional
amount or amounts as will compensate the Administrative Agent or such Lender, as
the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the matters
giving rise to a claim under this Section 2.18 by such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) If any Lender reasonably determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the

 

47



--------------------------------------------------------------------------------

Borrower may at its option revoke any pending request for a borrowing of,
conversion to or continuation of Eurodollar Loans and shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

2.19 Break Funding Payments. In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.13(c) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.22(c), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (other than loss of profit). Such loss, cost or
expense to any Lender shall consist of an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. Absent manifest error in the determination of such amount, the
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

2.20 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the applicable Withholding Agent shall be required by
Requirement of Tax Law to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased by the applicable Loan
Party as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.20(a)) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable Withholding Agent shall make or cause to be made such deductions and
(iii) the applicable Withholding Agent shall pay or cause to be paid the full
amount deducted to the relevant Governmental Authority in accordance with
Requirement of Tax Law.

 

48



--------------------------------------------------------------------------------

(a) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirement of Tax Law.

(b) The Loan Parties shall indemnify the Administrative Agent and each Lender
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto; provided that the Loan Parties shall not be obligated
to make payment to the Administrative Agent or any Lender pursuant to this
Section in respect of penalties, interest and other liabilities attributable to
any Indemnified Taxes or Other Taxes if (i) written demand therefor has not been
made by the Administrative Agent or such Lender within 30 days from the date on
which the Administrative Agent or such Lender knew of the imposition of such
Indemnified Taxes or Other Taxes by the relevant Governmental Authority,
(ii) such penalties, interest and other liabilities have accrued after the Loan
Parties have indemnified or paid any additional amount pursuant to this Section
or (iii) such penalties, interest and other liabilities are attributable to the
gross negligence, bad faith or willful misconduct of the Administrative Agent or
such Lender as determined by a court of competent jurisdiction by final and
non-appealable judgment. A certificate setting forth in reasonable detail the
basis for such claim and the calculation of the amount of any such payment or
liability shall be delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, and shall be
conclusive absent manifest error.

(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) (i) Each Lender other than a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly executed copies of IRS Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax. Each Foreign Lender shall deliver to the Borrower and
the Administrative Agent (i) two properly completed and duly executed copies of
IRS Form W-8BEN or Form W-8BEN-E, Form W-8ECI or, to the extent a Foreign Lender
is not the beneficial owner, Form W-8IMY (together with any applicable
underlying IRS forms), or any subsequent versions thereof or successors thereto,
(ii) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” a certificate in the form attached hereto as
Exhibit E-1, E-2, E-3 or E-4, as applicable, and two properly completed and duly
executed copies of the applicable IRS Form W-8BEN or Form W-8BEN-E, or any
subsequent versions thereof or successors thereto, or (iii) any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the deduction required to be made, in

 

49



--------------------------------------------------------------------------------

each case, certifying such Foreign Lender’s entitlement to an exemption from or
a reduction in U.S. federal withholding tax with respect to payments of interest
to be made hereunder or under any other Loan Documents. Such forms shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each Lender shall promptly deliver such forms upon the obsolescence or
invalidity of any form previously delivered by such Lender. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose). Any Lender,
if requested by the Administrative Agent or the Borrower, shall deliver such
other documentation prescribed by or reasonably requested by the Administrative
Agent or the Borrower as will enable the Administrative Agent or the Borrower to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed pursuant to FATCA if such Lender fails to
comply with any requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the applicable Withholding Agent, on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the applicable Withholding Agent, such
documentation prescribed by Requirement of Tax Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Withholding Agent as may be necessary for
the applicable Withholding Agent to comply with its obligations under FATCA, to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and to determine the amount to deduct and withhold from
such payment. To the extent that the relevant documentation provided pursuant to
this paragraph is rendered obsolete or inaccurate in any material respect as a
result of changes in circumstances with respect to the status of a Lender, such
Lender shall, to the extent permitted by Requirement of Tax Law, deliver to the
applicable Withholding Agent revised and/or updated documentation sufficient for
the applicable Withholding Agent to confirm as to whether such Lender has
complied with its respective obligations under FATCA. Solely for purposes of
this clause (e)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

Notwithstanding any other provision of this Section 2.20, a Lender shall not be
required to deliver any form pursuant to this Section 2.20 that such Lender is
not legally able to deliver.

(e) Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. Should
the applicable Withholding Agent not deduct or

 

50



--------------------------------------------------------------------------------

withhold any Taxes imposed by FATCA from a payment under any Loan Document based
on the documentation provided by a Lender pursuant to Section 2.20(e)(ii), any
amounts subsequently determined by a Governmental Authority to be subject to
U.S. federal withholding Tax imposed pursuant to FATCA (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) shall
be indemnified by such Lender. A certificate as to the amount of such payment or
liability delivered to any Lender by the Withholding Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent under this
paragraph (f).

(f) Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471- 2(b)(2)(i).

(g) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.20, it shall pay over such refund to the applicable Loan Party within
a reasonable period (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.20 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Loan Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Loan Party pursuant to this Section 2.20(h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent or any Lender be required to pay any amount to a Loan
Party pursuant to this paragraph (h) the payment of which would place the
Administrative Agent or any Lender in a less favorable net after-Tax position
than the such party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.20(h) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.

 

51



--------------------------------------------------------------------------------

2.21 Payments Generally; Pro rata Treatment; Sharing of Set-offs. (a) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or amounts payable under Section 2.18, 2.19 or 2.20 or
otherwise) prior to the time expressly required hereunder for such payment (or
if no such time is expressly required, prior to 2:00 p.m. New York City time),
on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 3
Second Street, Suite 206, Jersey City, NJ 07311, except that payments pursuant
to Sections 2.18, 2.19, 2.20 or 9.3 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under any Loan Document shall be made in
Dollars. Any Term Loans paid or prepaid may not be reborrowed.

(a) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(b) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted under this Agreement. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

52



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.8(b), 2.21(d) or 8.7, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

2.22 Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.18 or 2.20, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable and documented out-of- pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(a) If any Lender (or any Participant in the Loans held by such Lender) requests
compensation under Section 2.18, or if the Borrower is required to pay any
amount to any Lender (or its Participant) or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, or if any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.4 (provided that, if the required Assignment
and Assumption is not executed and delivered by such Lender, such Lender will be
unconditionally and irrevocably deemed to have executed and delivered such
Assignment and Assumption as of the date such Lender receives payment in full of
the amounts set forth in clause (i) below)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (but, for
the avoidance of doubt, not any amounts in respect of contingent reimbursement
and indemnification obligations which are not due and payable), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 2.18
or payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments in the future. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

53



--------------------------------------------------------------------------------

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.2 requires the consent of all of the Lenders or all affected
Lenders, then the Borrower may (unless such Non-Consenting Lender grants such
consent), at its sole expense and effort, upon notice to such Non-Consenting
Lender and the Administrative Agent, replace such Non-Consenting Lender by
requiring such Non-Consenting Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.4
(provided that, if the required Assignment and Assumption is not executed and
delivered by such Non-Consenting Lender, such Non-Consenting Lender will be
unconditionally and irrevocably deemed to have executed and delivered such
Assignment and Assumption as of the date such Non-Consenting Lender receives
payment in full of the amounts set forth in clause (i) below)), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (but, for the avoidance of doubt, not any amounts in respect of
contingent reimbursement and indemnification obligations which are not due and
payable), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (ii) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination.

2.23 Conversion of Loans.

(a) Upon the consummation of an Approved Plan of Reorganization, subject to the
satisfaction, or waiver, of the conditions set forth in the Exit Term Loan
Facility Term Sheet and otherwise substantially in accordance with the terms set
forth in the Exit Term Loan Facility Credit Agreement, the Borrower may exercise
an option to continue or convert the Loans into an exit term facility financing
on the effective date of such Approved Plan of Reorganization (the “Exit
Conversion”).

(b) If the Borrower elects to exercise the Exit Conversion, subject to the
satisfaction or waiver by the Required Lenders of the conditions contained in
the Exit Term Loan Facility Term Sheet:

(i) each Lender, severally and not jointly, hereby agrees to continue its Loans
hereunder outstanding on the effective date of the Approved Plan of
Reorganization as set forth in the Exit Term Loan Facility Term Sheet under, and
subject entirely and exclusively to the terms and provisions of, the definitive
documentation to be mutually agreed (including a credit agreement governing the
continuation and conversion of the Loans, the “Exit Term Loan Facility Credit
Agreement”) and related documentation which documentation shall be substantially
consistent with the Exit Term Loan Facility Term Sheet and is otherwise in form
and substance reasonably satisfactory to the Required Lenders; and

 

54



--------------------------------------------------------------------------------

(ii) subject to Section 2.23(a), the Administrative Agent, the Lenders and the
Loan Parties agree that, upon the effectiveness of the Exit Term Loan Facility
Credit Agreement:

(A) the Borrower, in its capacity as reorganized Borrower, and each Guarantor
that is a guarantor under the Prepetition Term Loan Agreement (subject to the
Approved Plan of Reorganization), in its capacity as a reorganized Guarantor,
shall assume all the Obligations hereunder with respect to the Loans and all
other obligations in respect thereof in the manner set forth in the Exit Term
Loan Facility Credit Agreement and related loan documents;

(B) the New Money Loans hereunder shall be continued as or converted to, as the
case may be, First-Lien First Out Loans under the Exit Term Loan Facility Credit
Agreement;

(C) each Lender hereunder shall be a lender under the Exit Term Loan Facility
Credit Agreement in respect of its New Money Loans continued as, or converted
to, as the case may be, First-Lien First Out Loans;

(D) the Roll-up Loans hereunder shall be continued as or converted to, as the
case may be, First-Lien Second Out Loans under the Exit Term Loan Facility
Credit Agreement;

(E) each Lender hereunder shall be a lender under the Exit Term Loan Facility
Credit Agreement in respect of its Roll-up Loans continued as, or converted to,
as the case may be, First-Lien Second Out Loans;

(F) unless the Borrower or the Required Lenders otherwise elect, GLAS Trust
Company LLC shall be the administrative agent and collateral agent under the
Exit Term Loan Facility Credit Agreement; and

(G) with respect to the Loans, this Agreement and all Obligations hereunder with
respect thereto shall terminate and be superseded and replaced by the Exit Term
Loan Facility Credit Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans Parent and the Borrower hereby jointly and severally represent and
warrant to each Agent and each Lender on the Closing Date, on the date of each
Borrowing and each Withdrawal Date that:

 

55



--------------------------------------------------------------------------------

3.1 Financial Condition. The audited consolidated balance sheets of Holdings as
at December 31, 2019, and the related consolidated statements of income and of
cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers, present fairly
in all material respects the consolidated financial condition of Holdings as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended. The unaudited
consolidated balance sheet of Holdings as at March 31, 2020, and the related
unaudited consolidated statements of income and cash flows for the three-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of Holdings as at such date and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP (unless otherwise noted
therein) applied consistently throughout the periods involved (except as
disclosed therein).

3.2 No Change. Since the Petition Date there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

3.3 Corporate Existence; Compliance with Law. As of the Petition Date, each of
the Loan Parties (a) is duly organized, validly existing and in good standing or
in full force and effect under the laws of the jurisdiction of its organization
(to the extent such concepts exist in such jurisdictions), (b) subject to the
entry and terms of the Bankruptcy Court DIP Order and other orders of the
Bankruptcy Court, as applicable, has the organizational power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign organization and in good standing or in full
force and effect under the laws of each jurisdiction where its ownership, lease
or operation of Property or the conduct of its business requires such
qualification and (d) unless stayed by the Chapter 11 Cases, is in compliance
with all Requirements of Law, except, in the case of the foregoing clauses (a)
(solely with respect to Subsidiaries), (b), (c) and (d), as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

3.4 Organizational Power; Authorization; Enforceable Obligations. Subject to the
entry and terms of the Bankruptcy Court DIP Order, each Loan Party has the
corporate or other organizational power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow hereunder. Each Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party. Other
than the Bankruptcy Court DIP Order, no material consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents, except (i) consents, authorizations, filings and
notices that have been obtained or made and are in full force and effect,
(ii) the consents, authorizations, filings and notices described in Schedule
3.4, (iii) the filings referred to in Section 3.18, (iv) filings necessary to
create or perfect Liens on the Collateral granted by the Loan Parties in favor
of the Secured Parties and (v) those consents, authorizations, filings and
notices the failure of which to obtain or make would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party that
is a party thereto. Subject to the entry and the terms of the Bankruptcy Court
DIP Orders, this Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

56



--------------------------------------------------------------------------------

3.5 No Legal Bar. Subject to the entry and terms of the Bankruptcy Court DIP
Order, the execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law applicable to,
or any Contractual Obligation of, Parent, the Borrower or any of its Restricted
Subsidiaries, except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any such Requirement of Law or any
such Contractual Obligation (other than Permitted Liens).

3.6 No Material Litigation. As of the Petition Date, except as set forth on
Schedule 3.6 and except for the Chapter 11 Cases (or matters arising therefrom)
and Recognition Proceedings (or matters arising therefrom), no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Parent or the Borrower, threatened
in writing against any Loan Party or against any of their respective properties
or revenues (a) with respect to this Agreement or any of the other Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect (after giving
effect to indemnification from certain manufacturers and applicable insurance).

3.7 No Default. None of the Loan Parties is in default under or with respect to
any of its post-petition material Contractual Obligations in any respect that
would reasonably be expected to have a Material Adverse Effect.

3.8 Ownership of Property; Liens. As of the Petition Date, each of the Loan
Parties has good title to, or a valid leasehold interest in, all real property
and other Property material to the conduct of its business except where the
failure to have such title or interests would not reasonably be expected to have
a Material Adverse Effect. None of the Pledged Capital Stock is subject to any
Lien except for Permitted Liens.

3.9 Intellectual Property. As of the Petition Date, except as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of Parent and the Borrower, (i) each of the Loan Parties owns, or has a valid
license to use, all Intellectual Property necessary for the conduct of its
business as currently conducted (“Company Intellectual Property”); (ii) no claim
has been asserted in writing and is pending by any Person challenging or
questioning the use of any Company Intellectual Property or the validity or
effectiveness of any Company Intellectual Property, nor does Parent or the
Borrower know of any valid basis for any such claim; and (iii) the use of
Company Intellectual Property by the Loan Parties does not infringe on the
Intellectual Property rights of any Person.

 

57



--------------------------------------------------------------------------------

3.10 Taxes. As of the Petition Date , each of the Loan Parties has filed or
caused to be filed all income and all other material tax returns that are
required to be filed and has paid all income and all other material Taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its properties, income or assets due and payable by it (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the applicable Loan Party, as the case
may be) except, in each case, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of Parent and the
Borrower, no material written claim has been asserted with respect to any Taxes
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the applicable Loan
Party, as the case may be, or the payment of which are stayed by the Chapter 11
Cases). No Loan Party is a party to any tax sharing, tax allocation or other
similar agreement relating to taxes. No Loan Party has made an election pursuant
to Section 965(h) of the Code.

3.11 Federal Regulations. No part of the proceeds of any Loans will be used by
any Loan Party for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board. On the Closing Date, no Loan Party
owns any “margin stock”.

3.12 ERISA. Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) no ERISA Event has
occurred, and (ii) the present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Single Employer
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Single Employer Plan allocable to such accrued benefits by a material
amount.

3.13 Investment Company Act. No Loan Party is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

3.14 Subsidiaries. (a) The Subsidiaries listed on Schedule 3.14(a) constitute
all the direct and indirect Subsidiaries of Holdings as of the Closing Date.
Schedule 3.14(a) sets forth as of the Closing Date the exact legal name (as
reflected on the certificate of incorporation (or formation)) and jurisdiction
of incorporation (or formation) of each Subsidiary of Parent and, as to each
such Subsidiary, the percentage and number of each class of Capital Stock of
such Subsidiary owned by Parent and its Subsidiaries.

(a) As of the Closing Date, except as set forth on Schedule 3.14(b), there are
no outstanding subscriptions, options, warrants, calls or similar rights (other
than stock options granted to employees, directors, managers and consultants and
directors’ qualifying shares) relating to any Capital Stock of any Loan Party.

 

58



--------------------------------------------------------------------------------

3.15 Purpose of Loans. The proceeds of the Loans will be used in accordance in
all material respects with the terms of the Bankruptcy Court DIP Order, the Loan
Documents and the Budget (subject to the Permitted Variance), including, without
limitation: (i) to pay Professional Fees and amounts due to the Ad Hoc Group
Advisors and the Agents hereunder and professional fees and expenses (including
legal, financial advisor, appraisal and valuation-related fees and expenses)
incurred by the Ad Hoc Group Advisors and the Agents, including those incurred
in connection with the preparation, negotiation, documentation and court
approval of the transactions contemplated hereby and (ii) to provide working
capital, and for other general corporate purposes of the Loan Parties, to fund
intercompany advances to Excluded Subsidiaries to the extent permitted
hereunder, and to pay administration costs of the Chapter 11 Cases and claims or
amounts approved by the Bankruptcy Court.

3.16 Environmental Matters. Other than exceptions to any of the following that
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect:

(a) the Loan Parties (i) are in compliance with all applicable Environmental
Laws; (ii) hold all Environmental Permits required for any of their current
operations or for any property owned, leased, or otherwise operated by any of
them; and (iii) are in compliance with all of their Environmental Permits;

(b) to the knowledge of any Loan Party, Hazardous Materials are not present at,
on, under or in any real property now or formerly owned, leased or operated by
any Loan Party, or, to the knowledge of any Loan Party, at any other location
(including, without limitation, any location to which Hazardous Materials have
been sent by any Loan Party for re-use or recycling or for treatment, storage,
or disposal) which would reasonably be expected to (i) give rise to the
imposition of Environmental Liabilities on any Loan Party, (ii) materially
interfere with any Loan Party’s continued operations, or (iii) materially impair
the fair saleable value of any real property owned or leased by any Loan Party;

(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) pursuant to any Environmental Law to
which any Loan Party is named as a party that is pending or, to the knowledge of
any Loan Party, threatened in writing;

(d) none of the Loan Parties has received any written request for information,
or been notified in writing that it is a potentially responsible party under or
relating to the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any similar Environmental Law;

(e) no Loan Party has entered into or agreed to any consent decree, order, or
settlement or other agreement, or is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum
for dispute resolution, relating to compliance with Environmental Law or
Environmental Liability; and

(f) no Loan Party has assumed or retained by contract any Environmental
Liability.

 

59



--------------------------------------------------------------------------------

3.17 Accuracy of Information, etc. No written statement or written information
(other than projections and other forward-looking information and information of
a general economic nature or general industry nature) contained in this
Agreement, any other Loan Document or any other document, certificate or written
statement furnished to the Agents or the Lenders or any of them, by or at the
direction and on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole with all such other written statements, written information,
documents and certificates, contained as of the date such written statement,
written information, document or certificate was so dated or certified, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements, in the light of the circumstances
under which they were delivered, contained herein or therein not materially
misleading (after giving effect to all written updates thereto delivered by or
on behalf of any Loan Party).

3.18 Security. The provisions of the Interim DIP Order, the Final DIP Order and
the Canadian Court DIP Recognition Order, as applicable, are effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable security interest (subject, in the case of any Collateral,
to Liens permitted by Section 6.3) on all right, title and interest of the
respective Loan Parties in the Collateral described therein (with such priority
as provided for in the Bankruptcy Court DIP Order or, with respect to the
Canadian Guarantor, in the Canadian Court DIP Recognition Order). Except for the
Interim DIP Order, the Final DIP Order and the Canadian Court DIP Recognition
Order, as applicable, no filing or other action will be necessary to perfect the
Liens on any Collateral under the Laws of the United States of America.

3.19 Budget and Financial Plan. The Budget was prepared in good faith based on
assumptions believed by the Loan Parties to be reasonable at the time made and
upon information believed by the management of the Borrower to have been
accurate based upon the information available to the management of the Borrower
at the time such Budget was furnished to the Administrative Agent. On and after
the delivery of any Variance Report in accordance with this Agreement, such
Variance Report shall be complete and correct in all material respects and
fairly represent in all material respects the matters set forth therein for the
period covered thereby.

3.20 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”).

3.21 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, and the
Borrower and its Subsidiaries, and to the knowledge of the Borrower, its
directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any of its Subsidiaries or (b) to the knowledge of the
Borrower, any director, officer, employee or agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

60



--------------------------------------------------------------------------------

3.22 EEA Financial Institution. No Loan Party is an EEA Financial Institution.

3.23 Canadian Welfare and Pension Plans. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) each Loan Party has adopted all Canadian Welfare Plans required pursuant to
applicable Requirements of Law and each of such plans has been maintained and
each Loan Party is in compliance with such laws in all material respects
including, without limitation, all requirements relating to employee
participation, funding, investment of funds, benefits and transactions with the
Loan Parties and persons related to them, (ii) no Loan Party has a material
contingent liability with respect to any post-retirement benefit under a
Canadian Welfare Plan, (iii) with respect to Canadian Pension Plans: (a) no
Canadian Pension Termination Event has occurred and no steps have been taken to
terminate any Canadian Pension Plan (wholly or in part) which could result in
any Loan Party being required to make a material additional contribution to any
Canadian Pension Plan, (b) no contribution failure has occurred with respect to
any Canadian Pension Plan sufficient to give rise to a lien or charge under any
applicable pension benefits laws of any other jurisdiction (for certainty, not
including payments in respect of contributions payable but not yet due), and
(c) no condition exists and no event or transaction has occurred with respect to
any Canadian Pension Plan which is reasonably likely to result in any Loan Party
incurring any material liability, fine or penalty, (iv) each Canadian Pension
Plan is in compliance (other than immaterial non- compliance) with all
applicable pension benefits and tax laws, (v) all contributions (other than
immaterial amounts) (including employee contributions made by authorized payroll
deductions or other withholdings) required to be made to the appropriate funding
agency in accordance with all applicable Requirements of Law (other than
immaterial non-compliance) and the terms of each such Canadian Pension Plan have
been made in accordance with all applicable Requirements of Law (other than
immaterial non-compliance) and the terms of such Canadian Pension Plan (other
than immaterial non-compliance), (vi) all liabilities under each Canadian
Pension Plan are funded in accordance with the terms of the respective Canadian
Pension Plans, the requirements of applicable pension benefits laws and of
applicable regulatory authorities (other than immaterial non-compliance), (vii)
no event has occurred and no conditions exist with respect to any Canadian
Pension Plan that has resulted or could reasonably be expected to result in any
such Canadian Pension Plan having its registration revoked or refused by any
administration of any relevant pension benefits regulatory authority or being
required to pay any taxes (other than taxes the amounts of which are immaterial)
or penalties under any applicable pension benefits or tax laws and (viii) no
Loan Party contributes to, sponsors or maintains, or has in the past 5 years
contributed to, sponsored or maintained, a Canadian Defined Benefit Pension
Plan.

3.24 Canadian Anti-Corruption and Canadian Anti-Money Laundering. The Canadian
Guarantor has adopted and maintains adequate procedures designed to ensure that
it is in compliance in all material respects with all Canadian Anti-Money
Laundering Legislation and Canadian Anti-Corruption Laws.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Closing Date and the Initial Extension of Credit. The
obligations of each Lender to make Loans hereunder on the Closing Date are
subject to the satisfaction of the following conditions on the Closing Date:

 

61



--------------------------------------------------------------------------------

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of Parent and the
Borrower, (ii) an executed signature page from each Lender party to this
Agreement on the Closing Date and (iii) executed copies of the Guarantee and
Collateral Agreement and the Canadian Guarantee and Collateral Agreement;

(b) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit B hereto, with appropriate insertions and attachments;

(c) Other Certifications. The Administrative Agent shall have received the
following:

(i) a copy of the charter or other similar organizational document of each Loan
Party and each amendment thereto, certified (as of a date reasonably near the
date of the initial extension of credit) as being a true and correct copy
thereof by the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which each such Loan Party is organized (or, with respect to
the Canadian Guarantor, by a Responsible Officer) (other than with respect to
General Nutrition Investment Company and GNC Canada Holdings, Inc.);

(ii) a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which each such Loan Party is
organized, dated reasonably near the date of the initial extension of credit,
listing the charter or other similar organizational document of such Loan Party
and each amendment thereto on file in such office and, if available, certifying
that (A) such amendments are the only amendments to such Person’s charter on
file in such office and (B) such Person is duly organized and (to the extent
such certificate exists in the relevant jurisdiction) in good standing or full
force and effect under the laws of such jurisdiction (other than with respect to
General Nutrition Investment Company, GNC Canada Holdings, Inc. and the Canadian
Guarantor); and

(iii) a certificate of a duly authorized officer or director of each Loan Party,
certifying (i) that the attached copies of such Loan Party’s organizational
documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to the Loan Documents; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents;

(d) Filings, Registrations, Recordings and Searches. Each UCC and PPSA financing
statement required by the Security Documents or under law to be filed,
registered or recorded in order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall have been filed, registered or recorded or
shall have been delivered to the Administrative Agent in proper form for filing,
registration or recordation;

 

62



--------------------------------------------------------------------------------

(e) “Know-Your-Customer”. The Loan Parties shall have provided or caused to be
provided the documentation and other information to the Administrative Agent
required by United States and Canadian regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act and Canadian Anti-Money Laundering
Legislation, in each case, at least two Business Days prior to the Closing Date,
to the extent reasonably requested in writing at least five Business Days prior
to the Closing Date;

(f) Budget. The Administrative Agent shall have received the initial Budget, a
monthly forecast for the period through the Maturity Date and an opening pro
forma balance sheet for the Loan Parties;

(g) Commencement of Chapter 11 Cases. The Chapter 11 Cases shall have been
commenced and all of the pleadings related to the “first day orders” and “second
day orders” entered by the Bankruptcy Court at the time of the commencement of
the Chapter 11 Cases and prior to the Interim DIP Order shall be in form and
substance reasonably satisfactory to the Required Lenders;

(h) Commencement of Recognition Proceedings. The Recognition Proceedings shall
have been commenced;

(i) Restructuring Support Agreement. Receipt of a Restructuring Support
Agreement;

(j) Interim DIP Order. The Interim DIP Order, substantially in the form of
Exhibit J hereto, shall have been entered by the Bankruptcy Court within three
(3) Business Days after the Petition Date and the Administrative Agent shall
have received a true and complete copy of such order, and such order shall be in
full force and effect and shall not have been reversed, modified, amended,
stayed or vacated absent prior written consent of the Required Lenders and such
order shall not be subject to a stay pending appeal or motion for leave to
appeal or other proceeding to set aside any such order or the challenge to the
relief provided for in such order, except as consented to by the Required
Lenders;

(k) Cash Management Order. An order entered by the Bankruptcy Court pertaining
to the Loan Parties’ cash management system (“Cash Management Order”) and all
motions and other documents filed with the Bankruptcy Court prior to the Closing
Date in connection therewith, shall be in form and substance reasonably
satisfactory to the Required Lenders;

(l) No Appointment of Trustee. No trustee or other disinterested person with
expanded powers pursuant to Section 1104(c) of the Bankruptcy Code shall have
been appointed or designated in any of the Chapter 11 Cases, and no motion shall
be pending in the Bankruptcy Court seeking any such relief;

 

63



--------------------------------------------------------------------------------

(m) Adequate Protection. The Prepetition Term Loan Agent and the Prepetition
Term Loan Lenders shall have each received adequate protection in respect of the
Liens securing the Prepetition Term Loan Obligations as set forth in the Interim
DIP Order;

(n) DIP Financing Protections. The Collateral Agent, for its benefit and the
benefit of each Lender, shall have been granted a perfected, valid, enforceable
Lien on, and security interest in, the Collateral, in addition to the DIP
Superpriority Claim, on the terms and conditions set forth herein and in the
Interim DIP Order;

(o) Prepetition ABL/FILO Amendment and Restatement. The Administrative Agent
shall have received an executed copy of the Prepetition ABL/FILO Amendment and
Restatement.

For purposes of determining whether the conditions specified in this Section 4.1
have been satisfied on the Closing Date, by executing this Agreement and/or
funding any Loans hereunder, the Administrative Agent and each Lender that has
executed this Agreement shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agent or such Lender, as the case may be.

4.2 Conditions to Each Extension of Credit and each Withdrawal Date. (x) The
agreement of each Lender to make any extension of credit requested to be made by
it hereunder on any date (including, without limitation, its initial extension
of credit) (other than a conversion of Loans to the other Type, or a
continuation of Eurodollar Loans) and (y) the Borrower’s right to make a
Withdrawal on any Withdrawal Date is subject to the satisfaction of, with
respect to clause (x) above, all of the following conditions precedent, and with
respect to clause (y) above, the conditions precedent in clauses (a) through (f)
below:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in the Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date (provided
that, in each case, such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or Material Adverse Effect).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date or the Withdrawal of proceeds on such date, as
applicable.

(c) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request or a Withdrawal Request, as applicable.

(d) Compliance with Budget. The Administrative Agent and Ad Hoc Group Advisors
shall have received all periodic updates required under the Budget pursuant to
Section 5.1(B)(a) and any Variance Reports pursuant to Section 5.1(B)(b), in
each case required to be delivered pursuant to such applicable Section prior to
the delivery of the applicable Borrowing Request or Withdrawal Request.

 

64



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Final DIP Order. With respect to the Final Loans, the Final DIP Order shall
have been entered by the Bankruptcy Court and (i) the Administrative Agent shall
have received a true and complete copy of such order, (ii) such order shall be
in form and substance satisfactory to the Required Lenders in their sole
discretion and (iii) such order shall be in full force and effect and shall not
have been reversed, modified, amended, stayed or vacated in a manner
inconsistent with the terms of this Agreement absent the prior written consent
of the Required Lenders.

(g) Costs and Expenses. All reasonable and documented out-of-pocket costs, fees,
expenses (including, without limitation, reasonable and documented legal fees
and expenses) set forth in the Loan Documents or otherwise required pursuant to
Section 2.14 to be paid to the Agents and the Lenders (and to counsel of the
Agents and the Ad Hoc Group Advisors) on or before such date shall have been
paid; provided that, legal fees shall be limited to the reasonable and
documented fees and disbursements of one counsel for the Administrative Agent
(which shall be Dorsey & Whitney LLP) and one lead U.S. counsel for the Ad Hoc
Group of Crossover Lenders (which shall be Milbank LLP), one lead Canadian
counsel for the Ad Hoc Group of Crossover Lenders (which shall be Cassels
Brock & Blackwell LLP) and, in addition, one local counsel in each appropriate
jurisdiction), including reasonable and documented out-of-pocket costs and
expenses of (a) the Agents administering the Facility and (b) preparing all
documents and enforcing any and all obligations relating to the Facility.

Each Borrowing Request and each Withdrawal Request submitted by the Borrower
shall be deemed to be a representation and warranty that the applicable
conditions specified in Section 4.2 have been satisfied on and as of the date of
the applicable Borrowing or Withdrawal Date, as applicable.

SECTION 5. AFFIRMATIVE COVENANTS

Holdings, GNC Parent LLC, Parent and the Borrower each hereby jointly and
severally agree that, so long as any Loan or other amount (excluding contingent
reimbursement and indemnification obligations which are not due and payable) is
owing to any Lender or any Agent hereunder, it shall and shall cause each of the
Loan Parties that are Subsidiary Guarantors to:

5.1 Financial Statements, Budget.

(A) Financial Statements.

Furnish to the Administrative Agent for further delivery to each Lender:

(b) within 90 days after the end of each fiscal year of the Borrower, a copy of
the audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year, all
in reasonable detail and prepared in accordance with GAAP, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing;

 

65



--------------------------------------------------------------------------------

(c) within 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, the unaudited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding period in the previous year, all in reasonable detail and
certified by a Responsible Officer as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its consolidated Subsidiaries in accordance with GAAP (subject to normal
year end audit adjustments and the absence of footnotes); and

(d) within 30 days after the end of each month (other than the third fiscal
month of any fiscal quarter), a copy of the unaudited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statements of income and of cash
flows for such month.

(B) Budget and Other Information.

Furnish to the Administrative Agent for further delivery to each Lender:

(a) no later than Wednesday, July 22, 2020, and no later than the Wednesday of
each fourth week thereafter, an updated 13-week statement of the Loan Parties’
anticipated cash receipts and Budget Disbursements for the subsequent 13-week
period (a “Proposed Budget”). Unless the Administrative Agent or Required
Lenders notifies the Loan Parties in writing (which may be by email) on or
before the Wednesday of the week following the delivery of any Proposed Budget
that such Proposed Budget is not in form and substance reasonably satisfactory
to the Required Lenders, such Proposed Budget shall on such Wednesday become the
“Budget” for all purposes. If the Administrative Agent or Required Lenders
deliver such notice that such Proposed Budget is not in form and substance
reasonably satisfactory to the Required Lenders, the Budget then in effect shall
continue as the then-effective Budget;

(b) on each Wednesday following the Petition Date, commencing on July 1, 2020,
(prior to 11:59 p.m.) (x) a report (each, a “Variance Report”) in form
acceptable to the Required Lenders setting forth in reasonable detail the
Borrower’s actual aggregate cash receipts and aggregate cash Budget
Disbursements for the relevant Variance Statement Period as compared to the
projected, aggregate cash receipts and Budget Disbursements provided by the
then-current Budget for the same period and setting forth (a) the actual cash
receipts and Budget Disbursements for the relevant Variance Statement Period and
available cash on hand as of the end of such period, (b) the variance in dollar
amounts of the actual aggregate receipts and aggregate cash Budget Disbursements
for the relevant Variance Statement Period from those reflected for the
corresponding period in the Budget and (c) a description of the nature of any
material positive or negative variance in certain line items to be reasonably
agreed and (y) a statement by a Responsible Officer of Holdings as to whether or
not a Budget Event shall have occurred for the relevant Budget Testing Period,
if applicable;

 

66



--------------------------------------------------------------------------------

(c) on Wednesday of each week (commencing after the first full week after the
Petition Date), provide to the Administrative Agent and the Ad Hoc Group
Advisors a report with respect to the immediately prior week setting forth sales
and same-store sales (in Dollar amounts) broken down by (i) retail (domestic and
franchise), (ii) e-commerce, (iii) U.S. retail segment, (iv) wholesale segment
and (v) international segment (the “Sales Report”);

(d) within seven days after the start of each month commencing after the
Petition Date, provide to the Administrative Agent and Ad Hoc Group Advisors the
Sales Report with respect to the immediately prior month, accompanied by an
analysis comparing the results in the Sales Report with the forecasted results
that appeared in the Budget covering the corresponding period of time, for each
month commencing June 2020;

(e) on Wednesday of each week (commencing after the first full week after the
Petition Date), provide to the Administrative Agent and Ad Hoc Group Advisors a
report setting forth, in Dollar amounts, sale proceeds and product margin
achieved in the going-out-of-business sale with respect to the immediately prior
week; and

(f) on Wednesday of each week (commencing after the first full week after the
Petition Date), provide to the Administrative Agent and the Ad Hoc Group
Advisors a report containing an update on negotiations with landlords, including
a written summary of lease modifications and related savings.

The Borrower shall, to the extent requested by the Ad Hoc Group Advisors,
weekly, at a time mutually agreed with the Administrative Agent that is promptly
after the delivery of the information required pursuant to clause (B)(b) above,
participate in a conference call for the Ad Hoc Group Advisors to discuss the
financial condition and results of operations of the Loan Parties and the Budget
and Variance Report. The Agents and the Lenders acknowledge that the content of
such calls will include Nonpublic Information.

Notwithstanding the foregoing, the obligations in paragraphs (A)(a) and (A)(b)
of this Section 5.1 may be satisfied with respect to financial information of
the Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent company of the Borrower that
directly or indirectly owns all of the Capital Stock of the Borrower or (B) the
Borrower’s (or any direct or indirect parent company thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower and if requested by the Administrative
Agent, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to the Borrower (or such parent), on the one hand, and the information relating
to the Borrower and the Subsidiaries on a standalone basis, on the other hand
(which consolidating information shall be certified by a Responsible Officer of
the Borrower as fairly presenting such information unless such consolidating
information is contained in the financial statements included in a Form 10-K or
10-Q filed with the SEC), and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.1(A)(a), the consolidated
financial statements included in the materials provided pursuant to the
foregoing clause (A) or (B) are accompanied by a report of
PricewaterhouseCoopers or other independent public accountants of recognized
national standing.

 

67



--------------------------------------------------------------------------------

5.2 Certificates; Other Information. Furnish to the Administrative Agent in each
case (other than in the case of clauses (c) and (h) below) for further delivery
to each Lender or, in the case of clause (g) below, to the relevant Lender:

(a) [reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Sections 5.1(A)(a), 5.1(A)(b) and 5.1(A)(c), a certificate of a Responsible
Officer stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate;

(c) [reserved];

(d) to the extent that the Borrower (or a direct or indirect parent company of
Borrower) is not otherwise required to file reports on form 10-K or 10-Q with
the SEC, within 45 days after the end of each of the first three fiscal quarters
of the Borrower in each fiscal year, or within 90 days after the fourth fiscal
quarter of the Borrower in each fiscal year, a narrative discussion and analysis
of the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year;

(e) promptly after the furnishing thereof, copies of any material notices
received by any Loan Party from, or material statement or material report
furnished to, any holder (which is not an Affiliate of Parent) of Material Debt
and not otherwise required to be furnished to the Administrative Agent or the
Lenders pursuant to any other clause of this Section 5.2 (other than any such
notices, statements or reports of an administrative or ministerial nature
including, for the avoidance of doubt, with respect to any “Borrowing Base
Certificate” (as defined in the Prepetition ABL/FILO Amendment and Restatement)
and other notices with respect to the calculation of the “Borrowing Base” (as
defined in the Prepetition ABL/FILO Amendment and Restatement));

(f) within ten days after the same are sent, copies of all reports that Parent
or the Borrower or any of its Restricted Subsidiaries sends to the holders of
(x) any Material Debt (other than any such reports of an administrative or
ministerial nature including, for the avoidance of doubt, any “Borrowing Base
Certificate” (as defined in the Prepetition ABL/FILO Amendment and Restatement)
and other reports with respect to the calculation of the “Borrowing Base” (as
defined in the ABL Credit Agreement)) or (y) any class of its public equity
securities and, within ten days after the same are filed, copies of all reports
that Parent or the Borrower or any of its Restricted Subsidiaries may make to,
or file with, the SEC (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8), and in any case not
otherwise required to be furnished to the Administrative Agent or the Lenders
pursuant to any other clause of this Section 5.2; in each case only to the
extent such reports are of a type customarily delivered by borrowers to lenders
in syndicated loan financings;

 

68



--------------------------------------------------------------------------------

(g) promptly, such additional financial and other information regarding the
business, legal, financial or corporate affairs of any Loan Party or any
Restricted Subsidiary as the Administrative Agent may from time to time
reasonably request (on its own behalf or on behalf of any Lender); and

(h) promptly after the same are available and to the extent feasible and
reasonably practicable not later than three (3) days prior to the filing thereof
with the Bankruptcy Court or the Canadian Court by or on behalf of the Loan
Parties, proposed forms of the Bankruptcy Court DIP Order, all other proposed
orders and pleadings related to the Facility, any plan of reorganization or
liquidation, and any disclosure statement related to such plan.

Concurrently with the delivery of any document or notice required to be
delivered pursuant to this Section 5.2 (collectively, the “Borrower Materials”),
the Borrower shall indicate in writing whether such document or notice contains
Nonpublic Information (which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof if such Borrower Materials
may be distributed to “public-side” Lenders). Parent and the Borrower and each
Lender acknowledge that certain of the Lenders may be “public- side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to Holdings, Parent, the Borrower, its Subsidiaries or their securities)
and, if documents or notices required to be delivered pursuant to this
Section 5.2 or otherwise are being distributed through IntraLinks/IntraAgency,
SyndTrak or another relevant website or other information platform (the
“Platform”), any document or notice that the Borrower has indicated contains
Nonpublic Information shall not be posted on that portion of the Platform
designated for such public-side Lenders. All Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“public side”. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.2 contains Nonpublic Information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who do not wish to receive material
nonpublic information with respect to Parent, the Borrower, its Subsidiaries and
their securities.

5.3 Payment of Obligations. Subject to the Bankruptcy Court DIP Order, pay,
discharge or otherwise satisfy before they become delinquent, as the case may
be, all its material tax obligations, except (a) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of Parent, the Borrower or its Restricted Subsidiaries, as the case
may be or (b) where the failure to pay, discharge or otherwise satisfy the same
would not reasonably be expected to have a Material Adverse Effect.

5.4 Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its corporate or other organizational
existence and (ii) take all reasonable action to maintain all rights,
privileges, franchises, permits and licenses necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 and except (other than in the case of the preservation of existence
of Parent and the Borrower) to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) to the extent not
in conflict with this Agreement or the other Loan Documents, comply with all
applicable Requirements of Law, except to the extent that failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws.

 

69



--------------------------------------------------------------------------------

5.5 Maintenance of Property; Insurance. (a) Except as would not reasonably be
expected to have a Material Adverse Effect, keep all Property and systems
necessary in its business (in the good faith belief of the Borrower) in good
working order and condition, ordinary wear and tear excepted and (b)maintain
with financially sound and reputable insurance companies insurance (or, with
respect to inventory and equipment at the retail store level, a program of
self-insurance) on all its Property meeting the requirements of Section 5.3 of
the Guarantee and Collateral Agreement and in at least such amounts and against
at least such risks (but including in any event public liability, product
liability and business interruption) as are usually insured against in the same
geographic regions by companies of similar size engaged in the same or a similar
business and as would be carried under similar circumstances; provided that such
insurance shall not be required to cover ephedra products or other products for
which insurance is not available or is not available on commercially reasonable
terms.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records in conformity with GAAP and all material applicable
Requirements of Law of all material dealings and transactions in relation to its
business activities and (b) permit representatives of the Administrative Agent,
at reasonable business times and upon reasonable prior notice, to visit and
inspect any of its properties and examine and, at the Borrower’s expense, and
make abstracts from any of its books and records as often as may reasonably be
desired (subject to the immediately succeeding sentence) and to discuss the
business, operations, properties and financial and other condition of Parent,
the Borrower and its Restricted Subsidiaries with officers and employees of
Parent, the Borrower and its Restricted Subsidiaries and with their respective
independent certified public accountants (subject to such accountants’ policies
and procedures). Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing (in which case there shall be no limits on such
visits, inspections and examinations) such visits, inspections and examinations
shall be limited to two per fiscal year (and, (x) so long as no Event of Default
has occurred and is continuing, only one time at the Borrower’s expense and
(y) following the occurrence and during the continuance of an Event of Default,
not more than two times at the Borrower’s expense); provided, however, that
unless an Event of Default exists, (i) such inspections for environmental
matters shall be limited to no more than once per fiscal year and (ii) at all
times such inspections for environmental matters shall be limited to
non-intrusive and non-invasive visual observations. The Administrative Agent
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 5.6, none of Parent, the Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

 

70



--------------------------------------------------------------------------------

5.7 Notices. Promptly give notice to the Administrative Agent in each case for
further delivery to the Collateral Agent and each Lender of:

(a) knowledge by the Borrower or Parent of the occurrence of any Default or
Event of Default;

(b) any (i) default or event of default (or alleged default) under any
Contractual Obligation (other than the Loan Documents) of any of the Loan
Parties or (ii) litigation, investigation or proceeding which may exist at any
time between any of the Loan Parties and any Governmental Authority, that in the
case of either of clause (i) or (ii), would reasonably be expected to have a
Material Adverse Effect;

(c) any litigation or proceeding against any of the Loan Parties (other than the
Chapter 11 Cases and the Recognition Proceedings) that would reasonably be
expected to have a Material Adverse Effect;

(d) the following events to the extent such events would reasonably be expected
to have a Material Adverse Effect, as soon as possible and in any event within
15 days after the Borrower or any Commonly Controlled Entity knows or has reason
to know thereof: (i) the occurrence of any ERISA Event or Canadian Pension
Termination Event with respect to any Plan or Canadian Defined Benefit Plan, a
failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan or a Canadian Pension Plan that would reasonably be expected
to give rise to a Lien in favor of the PBGC, the Financial Services Commission
of Ontario (or other like provincial entities) (“FSCO”) or a Single Employer
Plan or Multiemployer Plan or Canadian Pension Plan, the creation of any Lien in
favor of any Person including the PBGC, the FSCO or a Single Employer Plan or
Multiemployer Plan or Canadian Pension Plan or any withdrawal from, or the
termination or Insolvency of, any Multiemployer Plan or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the FSCO or the
Borrower or any Loan Party or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination or
Insolvency of, any Plan or Canadian Defined Benefit Plan;

(e) any event, occurrence, or circumstance in which a material portion of the
Collateral is damaged, destroyed, or otherwise impaired or adversely affected,
to the extent any of the foregoing would reasonably be expected to have a
Material Adverse Effect; and

(f) any other development or event that results in or would reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action (if any) Parent, the Borrower or the relevant Loan Party
proposes to take with respect thereto.

5.8 Environmental Laws. (a) Comply in all respects with all applicable
Environmental Laws, and obtain, maintain and comply with any and all
Environmental Permits, except to the extent the failure to so comply with
Environmental Laws or obtain, maintain or comply with Environmental Permits
would not reasonably be expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

(a) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other corrective actions required pursuant to
Environmental Laws and promptly comply in all respects with all lawful orders
and directives of all Governmental Authorities regarding any violation of or
non- compliance with Environmental Laws and any release or threatened release of
Hazardous Materials, except, in each case, to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.9 Opposition to Motions. Promptly oppose (i) any motion filed by any third
party in the Bankruptcy Court or Canadian Court to (x) lift the stay on the
Collateral (other than motions filed by the Administrative Agent or the Lenders)
or (y) terminate the exclusive ability of the Loan Parties to file a plan of
reorganization, or (ii) any other motion that, if granted, could reasonably be
expected to have a material adverse effect on the Administrative Agent or the
Lenders or any Collateral.

5.10 Additional Collateral, etc. Subject to any applicable limitation in any
Intercreditor Agreement:

(a) [Reserved].

(b) [Reserved].

(c) With respect to any new Subsidiary created or acquired after the Closing
Date (other than Excluded Subsidiaries) by the Borrower or a Subsidiary
Guarantor promptly cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions reasonably
necessary to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected first priority security interest (subject to Permitted
Liens) in the Collateral described in the Guarantee and Collateral Agreement
with respect to such Subsidiary to the extent required under the Guarantee and
Collateral Agreement, including, without limitation, the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by applicable law.

(d) Notwithstanding the foregoing provisions of this Section 5.10 or any other
provision hereof or of any other Loan Document, (i) the Borrower and Guarantors
shall not be required to grant a security interest in any Excluded Assets,
(ii) Liens required to be granted pursuant to this Section 5.10, and actions
required to be taken, including to perfect such Liens, shall be subject to
exceptions and limitations consistent with those set forth in the Security
Documents on the Closing Date (or as created or amended after the Closing Date
with the approval of the Borrower), (iii) other than with respect to (A) the
Canadian Guarantor and (B) any other Foreign Subsidiary that becomes a Guarantor
after the Closing Date, and in such instance, only with respect to the stock of
such Foreign Subsidiary and subject to customary exceptions, limitations and
restrictions imposed by local law, no Loan Party shall be required to take any
actions outside the United States or under non-United States law to create or
perfect any Liens on the Collateral (including, without limitation, any
Intellectual Property registered or applied for registration in any jurisdiction
outside the United States) and no Security Document shall be governed by the
laws of any jurisdiction outside the United States, (iv) the Loan Parties shall
not be required to deliver any landlord waivers, estoppels, collateral access
agreements or bailee letters, (v) the Loan Parties shall not be required to
deliver control agreements or

 

72



--------------------------------------------------------------------------------

otherwise deliver perfection by “control” (within the meaning of the Uniform
Commercial Code or the Securities Transfer Act (Ontario) (or equivalent in any
other province or territory)) (including with respect to deposit accounts,
securities accounts and commodities accounts),, (vi) notices shall not be
required to be sent by any Loan Party or any Subsidiary or permitted to be sent
by any Secured Party to account debtors or other contractual third parties
unless an Event of Default has occurred and is continuing, (vii) no perfection
of security interests (except to the extent perfected by the Bankruptcy Court
DIP Order and the Canadian Court DIP Recognition Order or through the filing of
UCC and PPSA financing statements) shall be required with respect to letter of
credit rights and (viii) in no event shall perfection be required with respect
to any Collateral by means other than (A) the Bankruptcy Court DIP Order and the
Canadian Court DIP Recognition Order and (B) filings of UCC and (with respect to
the Canadian Guarantor) PPSA financing statements in the office of the secretary
of state or provincial ministry (or similar central filing office) of the
jurisdiction of formation or organization of such Loan Party.

5.11 [Reserved].

5.12 Further Assurances. Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any right or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any United States or Canadian Governmental
Authority, the Borrower will execute and deliver, or will cause its Subsidiaries
to execute and deliver all applications, certifications, instruments and other
documents that such Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization, subject to the terms of Section 5.10
and other than with respect to any Excluded Assets.

5.13 Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to obtain, within 45 days following the Closing Date, and if so
obtained, will use commercially reasonable efforts to maintain thereafter a
private rating (but not any specific rating) from either Moody’s or S&P for the
Term Loans.

5.14 Fiscal Period. End the Fiscal Year of the Borrower on December 31 and
maintain the Borrower’s method of determining fiscal quarters as such method is
in effect on the Closing Date.

5.15 [Reserved].

5.16 Anti-Corruption and Sanctions. Use, and cause the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries to use, the
proceeds of any Loan in a manner not (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto. Notwithstanding the foregoing, the covenants in this
Section 5.16 shall not be made by nor apply to any Person that qualifies as a
corporation that is registered or incorporated under the laws of Canada or any
province thereof and that carries on business in whole or in part in Canada
within the meaning of Section 2 of the Foreign Extraterritorial Measures (United
States) Order, 1992 passed under the Foreign Extraterritorial Measures Act
(Canada) in so far as such covenants would result in a violation of or conflict
with the Foreign Extraterritorial Measures Act (Canada) or any similar law.

 

73



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Holdings, GNC Parent LLC, Parent and the Borrower each agrees that, so long as
any Loan or other amount (excluding Obligations in respect of contingent
reimbursement and indemnification obligations which are not due and payable) is
owing to any Lender or any Agent hereunder, it shall not, and shall not permit
any of the Loan Parties that are Subsidiary Guarantors to:

6.1 [Reserved].

6.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Loan Parties under (i) the Loan Documents, (ii) the
Prepetition Loan Documents in effect on the Petition Date, (iii) the Prepetition
ABL/FILO Amendment and Restatement, (iv) the LC Cash Collateral Agreement and
the Existing Letters of Credit, and (v) the Carve Out;

(b) Indebtedness of any Loan Party to any other Loan Party or any Restricted
Subsidiary, so long as any such Indebtedness owed to a non-Loan Party is
subordinated to the Obligations pursuant to the Bankruptcy Court DIP Order;

(c) Indebtedness (including intercompany Indebtedness) and Guarantee Obligations
outstanding on the Closing Date;

(d) Guarantee Obligations by Holdings, the Borrower or any of the Guarantors in
respect of Indebtedness of the Borrower or any of the Guarantors otherwise
permitted hereunder;

(e) Indebtedness in respect of Cash Management Services in the ordinary course
of business and Indebtedness arising from the endorsement of instruments or
other payment items for deposit and the honoring by a bank or other financial
institution of instruments or other payments items drawn against insufficient
funds;

(f) to the extent constituting Indebtedness, indemnification, deferred purchase
price adjustments, earn-outs or similar obligations, in each case, incurred or
assumed in connection with the acquisition of any business or assets or any
Investment permitted to be acquired or made hereunder or any Disposition
permitted hereunder;

(g) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

74



--------------------------------------------------------------------------------

(h) Indebtedness in respect of Hedge Agreements entered into in the ordinary
course of business, and not for speculative purposes, to protect against
exposure to interest rates, commodity prices or foreign exchange rates;

(i) Indebtedness representing deferred compensation or similar obligations to
employees of the Borrower and the Guarantors incurred in the ordinary course of
business;

(j) Indebtedness incurred by the Borrower or any of the Guarantors in respect of
letters of credit, bank guarantees, bankers’ acceptances or similar instruments
issued or created in the ordinary course of business in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement- type obligations regarding workers compensation
claims; provided that upon the drawing of such letter of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within 90 days
(or such longer period as may be agreed upon by the Administrative Agent) unless
the amount or validity of such obligations are being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower or the Guarantors, as the
case may be; provided further that such Indebtedness shall not exceed $500,000
in the aggregate at any time outstanding;

(k) Indebtedness in respect of performance, bid, release, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of the Guarantors, in each case in the ordinary course of
business;

(l) Indebtedness in respect of letters of credit issued for the account of the
Borrower or any of the Guarantors to finance the purchase of inventory so long
as (x) such Indebtedness is secured only by cash collateral and in accordance
with the Budget and (y) the aggregate principal amount of such Indebtedness does
not exceed $1,500,000 at any one time outstanding;

(m) Indebtedness incurred in the ordinary course of business with respect to
customer deposits and other unsecured current liabilities not the result of
borrowing and not evidenced by any note or other evidence of Indebtedness;

(n) unsecured Indebtedness of the Borrower or any of the Guarantors owing to the
Borrower or any other Guarantors to the extent expressly contemplated in the
Budget and constituting an Investment permitted by Section 6.8;

(o) Indebtedness in an aggregate principal amount not to exceed $625,000 at any
one time outstanding; provided that no more than $250,000 of such Indebtedness
may be in respect of borrowed money; and

(p) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in Section 6.2(a) through
(o) above.

 

75



--------------------------------------------------------------------------------

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus any undrawn commitments with
respect thereto and the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing.

To the extent otherwise constituting Indebtedness, the accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall be deemed not to be Indebtedness for purposes of
this Section 6.2. The principal amount of any non-interest bearing Indebtedness
or other discount security constituting Indebtedness at any date shall be the
principal amount thereof that would be shown on a balance sheet of the Borrower
dated such date prepared in accordance with GAAP.

6.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for Taxes, assessments or governmental charges that are not required
to be paid pursuant to Section 5.3 that are not overdue for a period of more
than 60 days or that are being contested in good faith by appropriate
proceedings (provided that adequate reserves with respect to such proceedings
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP);

(b) (i) carriers’, warehousemen’s, landlord’s, mechanics’, contractor’s,
materialmen’s, repairmen’s or other like Liens imposed by law or arising in the
ordinary course of business which secure amounts that are not overdue for a
period of more than 60 days or if more than 60 days overdue, are unfiled and no
action has been taken to enforce such Lien, or that are being contested in good
faith by appropriate proceedings (provided that adequate reserves with respect
to such proceedings are maintained in the books of the Borrower or the
applicable Subsidiary, as the case may be, in conformity with GAAP), (ii) Liens
of customs and revenue authorities to secure payment of customs duties in
connection with the importation of goods and (iii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or such other goods in the ordinary course
of business;

(c) subject to the Bankruptcy Court DIP Order and the Canadian Court DIP
Recognition Order (i) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to any Loan Party
or any Subsidiary;

 

76



--------------------------------------------------------------------------------

(d) deposits by or on behalf of any Loan Party or any of its Subsidiaries to
secure the performance of bids, trade contracts and governmental contracts
(other than Indebtedness for borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations
of a like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
that, in the aggregate, do not materially detract from the value of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrower and its Subsidiaries taken as a whole;

(f) Liens in existence on the Closing Date and Replacement Liens in respect
thereof;

(g) Subject to the Bankruptcy Court DIP Order, Liens created pursuant to (i) the
Loan Documents, (ii) the Prepetition Loan Documents in effect on the Petition
Date, (iii) the Prepetition ABL/FILO Amendment and Restatement, (iv) the LC Cash
Collateral Agreement and the Existing Letters of Credit, and (v) the Carve Out;

(h) any interest or title of a lessor or sublessor under any lease or sublease
or real property license or sub-license entered into by the Borrower or any
Guarantor in the ordinary course of its business and covering only the assets so
leased, subleased, licensed or sub-licensed and any Liens on such lessor’s,
sublessor’s, licensee’s or sub-licensee’s interest or title;

(i) Liens in connection with attachments or judgments or orders in circumstances
not constituting an Event of Default under Section 7.1(f);

(j) Liens existing on property at the time of its acquisition or existing on the
property of a Person which becomes a Subsidiary of the Borrower after the
Closing Date; provided that (i) such Liens existed at the time such property was
acquired or such Person became a Subsidiary of the Borrower, (ii) such Liens
were not granted in connection with or in contemplation of the applicable
acquisition or Investment, (iii) any Indebtedness secured thereby is permitted
by Section 6.2 and (iv) such Liens are not expanded to cover additional Property
(other than proceeds and products thereof); and Replacement Liens in respect
thereof;

(k) Liens consistent with those arising by operation of law consisting of
customary and ordinary course rights of setoff upon deposits of cash and Cash
Equivalents in favor of banks or other financial or depository institutions in
the ordinary course of business;

(l) Liens on insurance policies and the proceeds thereof securing insurance
premium financing permitted hereunder;

 

77



--------------------------------------------------------------------------------

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Guarantor in the ordinary course of business;

(n) (i) Liens of a collection bank arising under Section 4-208 or 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) Liens
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and not for speculative purposes and
(iii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to accounts and cash and Cash Equivalents on deposit in accounts
maintained by the Borrower or any Guarantor, in each case under this clause
(iii) granted in the ordinary course of business in favor of the banks or other
financial or depositary institution with which such accounts are maintained,
securing amounts owing to such Person with respect to Cash Management Services
(including, without limitation, operating account arrangements and those
involving pooled accounts and netting arrangements); provided that, in the case
of this clause (iii), unless such Liens arise by operation of applicable law, in
no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness for borrowed money;

(o) non-exclusive licenses and sub-licenses of Intellectual Property granted by
the Borrower or any of the Guarantors in the ordinary course of business (and,
to the extent in existence on the Closing Date or granted by the Borrower or any
of the Guarantors in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States and Canada);

(p) UCC or PPSA financing statements or similar public filings that are filed as
a precautionary measure in connection with operating leases or consignment of
goods in the ordinary course of business;

(q) Liens on property purportedly rented to, or leased by, the Borrower or any
of the Guarantors pursuant to a Sale and Leaseback Transaction; provided, that
(i) such Sale and Leaseback Transaction is permitted by Section 6.12, (ii) such
Liens do not encumber any other property of the Borrower or the Guarantors, and
(iii) such Liens secure only the Attributable Indebtedness incurred in
connection with such Sale and Leaseback Transaction;

(r) Liens on the assets of Foreign Subsidiaries that secure only Indebtedness
permitted pursuant to Section 6.2 and related obligations of Foreign
Subsidiaries;

(s) good faith earnest money deposits made in connection with an Investment
(other than Investments under Section 6.8(r)) or letter of intent or purchase
agreement permitted hereunder;

(t) Liens in favor of a Loan Party or a Restricted Subsidiary securing
intercompany Indebtedness permitted hereunder; provided, that such intercompany
Indebtedness, to the extent owed from a Loan Party to a non-Loan Party, shall be
subordinated to the Obligations pursuant to the Bankruptcy Court DIP Order;

 

78



--------------------------------------------------------------------------------

(u) Liens (i) on an Investment permitted pursuant to Section 6.8 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 6.5, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(v) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.8; provided such Liens do not extend to any assets
other than those assets that are the subject of such repurchase agreement;

(w) Liens that are customary contractual rights of setoff relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of the Subsidiaries in the ordinary course of business;

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Guarantors are located;

(y) Liens or rights of setoff against credit balances of the Borrower or any of
the Guarantors with credit card issuers or credit card processors or amounts
owing by such credit card issuers or credit card processors to the Borrower or
any of the Guarantors in the ordinary course of business, to secure the
obligations of the Borrower or any of the Guarantors to such credit card issuers
and credit card processors as a result of fees and chargebacks;

(z) Liens with respect to Capital Stock in joint ventures that arise pursuant to
the applicable underlying joint venture agreement;

(aa) Liens securing obligations in an amount not to exceed $625,000 at any one
time outstanding; provided that no more than $250,000 of such secured
obligations may be in respect of Indebtedness for borrowed money; and

(bb) Liens in favor of the Prepetition Lenders and Prepetition Agents granted
pursuant to the Bankruptcy Court DIP Orders.

6.4 Limitation on Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself, or Dispose of all or
substantially all of its Property or business, except that so long as no
approval of the Bankruptcy Court is required (or such approval is required and
shall have been received):

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
entity) and any Subsidiary of the Borrower may be merged, consolidated or
amalgamated with or into any Guarantor (provided that if a Guarantor is party
thereto (i) a Guarantor shall be the continuing, surviving or resulting entity
or (ii) simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Guarantor and the Borrower shall comply with
Section 5.10 in connection therewith);

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its Property or business (i) (upon liquidation, windup, dissolution or
otherwise) to (x) if such Subsidiary is a Loan Party, the Borrower or any other
Loan Party and (y) if such Subsidiary is not a Loan Party, the Borrower or any
Subsidiary or (ii) pursuant to a Disposition permitted by Section 6.5;

 

79



--------------------------------------------------------------------------------

(c) any Foreign Subsidiary may (i) be merged or consolidated or amalgamated with
or into any other Foreign Subsidiary, or (ii) Dispose of any or all of its
assets to (upon voluntary liquidation, windup, dissolution or otherwise) any
other Foreign Subsidiary;

(d) any merger, amalgamation or consolidation the sole purpose of which is to
reincorporate or reorganize a Loan Party or Subsidiary in another jurisdiction;
provided that (x) in the case of any such merger, amalgamation or consolidation
involving a Loan Party, a Loan Party is the surviving, continuing or resulting
Person (or simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Subsidiary Guarantor) and the Borrower shall
comply with Section 5.10 in connection therewith and (y) in the case of any such
merger or consolidation involving a Loan Party or Subsidiary that is domiciled
within the United States (or in the case of the Canadian Guarantor, Canada), the
continuing, surviving or resulting entity shall be domiciled within the United
States (or in the case of the Canadian Guarantor, Canada);

(e) any Investment permitted by Section 6.8 may be structured as a merger,
consolidation or amalgamation; provided that in the case of any such merger,
consolidation or amalgamation of a Loan Party, the surviving, continuing or
resulting legal entity of such merger, consolidation or amalgamation is a Loan
Party (or simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Subsidiary Guarantor) and the Borrower shall
comply with Section 5.10 in connection therewith; and

(f) any Loan Party (other than the Borrower) may dissolve, liquidate or wind up
its affairs at any time if such dissolution, liquidation or winding up would not
reasonably be expected to have a Material Adverse Effect.

6.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary of
the Borrower, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory and equipment held for sale in the ordinary course of
business or pursuant to a “going out of business” sale;

(c) Dispositions permitted by Section 6.4 (other than Section 6.4(b)(ii));

(d) the sale or issuance of any Loan Party’s or any Subsidiary’s Capital Stock
to the Borrower or any other Loan Party or the sale or issuance of any Excluded
Subsidiary’s Capital Stock to another Excluded Subsidiary; provided that any
Guarantor’s ownership interest therein is not diluted;

 

80



--------------------------------------------------------------------------------

(e) the sale of assets in connection with the closure of stores and the
Disposition of franchises and stores (and related assets) in the ordinary course
of business or pursuant to a “going out of business sale”;

(f) the Disposition of cash or Cash Equivalents;

(g) (i) the non-exclusive license or sub-license of Intellectual Property in the
ordinary course of business (and, to the extent in existence on the Closing Date
or granted in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States and Canada) and (ii) the
lapse or abandonment in the ordinary course of business of any registrations or
applications for registration of any immaterial Intellectual Property;

(h) the lease, sublease, license or sub-license of property which is described
in Section 6.3(h);

(i) the Disposition of surplus or other property no longer used or useful in the
business of the Borrower and its Subsidiaries in the ordinary course of business
or pursuant to a “going out of business sale”;

(j) the Disposition of other assets having a fair market value not to exceed
$250,000 in the aggregate in any fiscal year;

(k) the Disposition of assets subject to or in connection with any Recovery
Event;

(l) Dispositions consisting of Restricted Payments permitted by Section 6.6;

(m) Dispositions consisting of Investments permitted by Section 6.8;

(n) Dispositions consisting of Liens permitted by Section 6.3;

(o) Dispositions of assets pursuant to Sale and Leaseback Transactions permitted
pursuant to Section 6.12;

(p) Dispositions of property to a Loan Party or a Subsidiary; provided that if
the transferor of such property is a Loan Party the transferee thereof must be a
Loan Party;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r) Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business (and not for financing
purposes); and

(s) the unwinding of any Hedge Agreement.

 

81



--------------------------------------------------------------------------------

6.6 Limitation on Restricted Payments. Declare or pay any dividend on (other
than dividends payable solely in Qualified Capital Stock of the Person making
the dividend so long as the ownership interest of any Guarantor in such Person
is not diluted), or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Loan Party, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
whether in cash or property (collectively, “Restricted Payments”), except that:

(a) any Loan Party may make Restricted Payments to any other Loan Party;

(b) to the extent provided for in the Budget, any Loan Party may make Restricted
Payments;

(c) the Borrower may pay dividends to permit Parent or any direct or indirect
parent company of Parent to (i) pay operating costs and expenses and other
corporate overhead costs and expenses (including, without limitation, directors’
fees and expenses and administrative, legal, accounting, filings and similar
expenses and salary, bonus and other benefits payable to officers and employees
of Parent or any direct or indirect parent company of Parent), in each case to
the extent such costs, expenses, fees, salaries, bonuses and benefits are
attributable to the ownership or operations of Parent, the Borrower and the
Subsidiaries, are reasonable and incurred in the ordinary course of business,
(ii) [reserved], (iii) pay taxes which are not determined by reference to
income, but which are imposed on Parent or any direct or indirect parent company
of Parent as a result of Parent’s or such parent company’s ownership of the
equity of Parent or the Borrower or any direct or indirect parent company of
Parent, as the case may be, but only if and to the extent that Parent or such
parent company has not received cash or other property in connection with the
events or transactions giving rise to such taxes, (iv) [reserved], (v) pay
franchise taxes and other fees, taxes and expenses required to maintain its
corporate existence, (vi) finance any Investment permitted to be made hereunder
(so long as (A) such dividends are made substantially concurrently with the
closing of such Investment and (B) immediately following the closing thereof
(1) all property acquired (whether assets or Capital Stock) shall be contributed
to the Borrower or a Subsidiary Guarantor or (2) the Person formed or acquired
shall be merged into the Borrower or a Subsidiary Guarantor in order to
consummate such Investment (and subject to the provisions of Sections 5.10 and
6.4)), (vii) pay costs, fees and expenses related to any unsuccessful equity or
debt offering permitted by this Agreement (other than any such offering intended
to benefit Subsidiaries of any such parent company other than the Borrower and
its Subsidiaries) and (viii) make payments permitted under Section 6.11 (but
only to the extent such payments have not been and are not expected to be made
directly by the Borrower or a Subsidiary Guarantor); provided that dividends
paid pursuant to this Section 6.6(c) (other than dividends paid pursuant to
clause (ii), (iii), or (iv) above) are used by Parent or any direct or indirect
parent holding company of Parent for such purpose within 60 days of the receipt
of such dividends or are refunded to the Borrower;

(d) any non-Wholly Owned Subsidiary of the Borrower may declare and pay cash
dividends to its equity holders generally so long as the Borrower or its
respective Subsidiary which owns the equity interests in the Subsidiary paying
such dividends receives at least its proportionate share thereof (based upon the
relative holding of the equity interests in the Subsidiary paying such
dividends);

 

82



--------------------------------------------------------------------------------

(e) repurchases of Capital Stock in any Loan Party deemed to occur upon exercise
of stock options or warrants or similar rights if such Capital Stock represents
a portion of the exercise price of such options or warrants or similar rights
(as long as the Loan Parties make no payment in connection therewith that is not
otherwise permitted hereunder);

(f) GNC Puerto Rico, LLC may make distributions to GNC Live Well Ireland in an
aggregate amount not to exceed $300,000 per fiscal year;

(g) to the extent constituting Restricted Payments, the Borrower and the
Subsidiaries may enter into and consummate transactions permitted by Section 6.4
and Section 6.8 (other than Section 6.8(p)); and

(h) the Borrower or any of the Restricted Subsidiaries may pay cash in lieu of
fractional Capital Stock in connection with any dividend, split or combination
thereof.

6.7 [Reserved].

6.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit or the holding of receivables in the ordinary
course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(b) investments in cash and items that were Cash Equivalents at the time such
Investment was made;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 6.2(b), 6.2(c) and 6.2(d), to the extent constituting
intercompany Indebtedness;

(d) loans and advances to employees, officers, directors, managers and
consultants of Parent (or any direct or indirect parent company thereof to the
extent relating to the business of Parent, the Borrower and the Subsidiaries),
the Borrower or any Subsidiaries of the Borrower in the ordinary course of
business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate principal amount not to exceed $100,000 at
any one time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.8(c)) by any Loan Party in any Person that, prior to or
concurrently with such Investment, is or becomes a Loan Party (including any
such Investment consisting of the contribution by any Loan Party of Capital
Stock held by such Loan Party in any other Person (including a Loan Party));

 

83



--------------------------------------------------------------------------------

(f) Investments consisting of notes payable by franchisees to any Loan Party in
an aggregate principal amount not to exceed $1,000,000 at any one time
outstanding;

(g) Investments received in connection with the bankruptcy or reorganization of,
insolvency or liquidation of, or settlement of claims against and delinquent
accounts of and disputes with, franchisees, customers and suppliers, or as
security for any such claims, accounts and disputes, or upon the foreclosure
with respect to any secured Investment;

(h) advances of payroll payments to employees, officers, directors and managers
of Parent, the Borrower and the Subsidiaries in the ordinary course of business;

(i) Investments by any Loan Party in Excluded Subsidiaries and joint ventures in
an aggregate amount not to exceed $100,000 at any time outstanding;

(j) Investments by any Loan Party in any Person that is a Foreign Subsidiary in
an aggregate amount not to exceed $250,000;

(k) [reserved];

(l) Investments consisting of promissory notes and other deferred payment
obligations and noncash consideration delivered as the purchase consideration
for a Disposition permitted by Section 6.5;

(m) Investments existing on the Closing Date and any modification, replacement,
renewal, reinvestment or extension thereof (provided that the amount of the
original Investment is not increased except by the terms of such original
Investment or as otherwise permitted by this Section 6.8);

(n) any Loan Party may endorse negotiable instruments and other payment items
for collection or deposit in the ordinary course of business or make lease,
utility and other similar deposits in the ordinary course of business;

(o) Investments consisting of obligations under Hedge Agreements permitted by
Section 6.2;

(p) Investments consisting of Restricted Payments permitted by Section 6.6
(other than Section 6.6(e));

(q) Investments of any Person that becomes (or is merged or consolidated or
amalgamated with) a Subsidiary of the Borrower on or after the Closing Date on
the date such Person becomes (or is merged or consolidated or amalgamated with)
a Subsidiary of the Borrower; provided that (i) such Investments exist at the
time such Person becomes (or is merged or consolidated or amalgamated with) a
Subsidiary, and (ii) such Investments are not made in anticipation or
contemplation of such Person becoming (or merging or consolidating or
amalgamated with) a Subsidiary;

(r) Investments consisting of good faith deposits made in accordance with
Section 6.3(s);

 

84



--------------------------------------------------------------------------------

(s) deposits made in the ordinary course of business consistent with past
practices to secure the performance of leases or in connection with bidding on
government contracts;

(t) advances in connection with purchases of goods or services in the ordinary
course of business;

(u) Guarantee Obligations permitted under Section 6.2 and, to the extent not
constituting Indebtedness, other Guarantee Obligations entered into in the
ordinary course of business;

(v) Investments consisting of Liens permitted under Section 6.3;

(w) Investments consisting of transactions permitted under Section 6.4;

(x) Investments in assets useful in the business of the Borrower and its
Restricted Subsidiaries made by the Borrower or any of its Restricted
Subsidiaries with the proceeds of any Reinvestment Deferred Amount; provided
that if the underlying Recovery Event was with respect to a Loan Party, then
such Investment shall be consummated by the Borrower or a Subsidiary Guarantor;

(y) Investments by any Loan Party in any Foreign Subsidiary of such Loan Party
to the extent each such Investment is made using assets received by such Loan
Party as a distribution from a Foreign Subsidiary of such Loan Party; and

(z) Investments in an aggregate amount not to exceed $250,000 at any time
outstanding.

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of all
Returns on such Investment up to the original amount of such Investment.

6.9 Prepayments of Indebtedness. (a) Make any payment of principal or interest
or otherwise on account of any Prepetition Obligations or payables under the
Prepetition Loan Documents, other than (i) payments made in compliance in all
material respects with the Budget (subject to Permitted Variances), (ii) the
Revolver Termination, (iii) letter of credit reimbursement payments pursuant to
the LC Cash Collateral Agreement in connection with draws under the Existing
Letters of Credit, (iv) payments agreed to in writing by the Required Lenders
and (v) payments authorized and approved by the Bankruptcy Court DIP Order and
the Canadian Court DIP Recognition Order, including adequate protection payments
set forth therein or (b) amend or modify the terms of the Prepetition Loan
Documents (other than amendments or modifications not materially adverse to the
Agent or the Lenders or their rights and remedies under the Loan Documents or
which would not have any material and adverse impact on the Collateral) unless
consented to in writing by the Administrative Agent.

 

85



--------------------------------------------------------------------------------

6.10 Limitation on Modifications of Organizational Documents. Amend, modify or
otherwise change (pursuant to a waiver or otherwise), any of the terms of any
Organizational Document, other than any such amendment, modification or other
change which does not adversely affect the Lenders in any material respect.

6.11 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any Loan Party, any
Restricted Subsidiary or any Person that becomes a Restricted Subsidiary as a
result of such transaction) unless such transaction is otherwise permitted under
this Agreement and upon fair and reasonable terms no less favorable to the
Borrower and its Subsidiaries than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, the Borrower and its Subsidiaries may (a) [reserved], (b) enter into
and consummate the transactions existing on the Closing Date and, to the extent
exceeding $500,000 in amount, listed on Schedule 6.11, (c) make Restricted
Payments permitted pursuant to Section 6.6 and repayments and prepayments of
Indebtedness permitted pursuant to Section 6.9, (d) make Investments permitted
by Section 6.8, (e) [reserved], (f) enter into employment and severance
arrangements with officers, directors, managers and employees of the Parent, the
Borrower and the Subsidiaries and, to the extent relating to services performed
for Parent, the Borrower and the Subsidiaries, pay director, officer and
employee compensation (including, without limitation, bonuses) and other
benefits (including, without limitation, retirement, health, stock option and
other benefit plans) and indemnification and expense reimbursement arrangements;
provided that any purchase of Capital Stock of Parent (or any direct or indirect
holding company of Parent) in connection with the foregoing shall be subject to
Section 6.6, and (g) license on a non-exclusive basis Intellectual Property in
the ordinary course of business (and, to the extent in existence on the Closing
Date or granted in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States and Canada) (1) on an
arm’s length basis to permit the commercial exploitation of such Intellectual
Property between or among Affiliates of the Borrower and (2) to parent companies
of the Parent in connection with their ownership of the Parent.

6.12 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by any Loan Party of real or personal property
which has been or is to be sold or transferred by such Loan Party to such Person
or to any other Person to whom funds have been or are to be advanced by such
Person on the security of such property or rental obligations of such Loan Party
(a “Sale and Leaseback Transaction”) unless (i) the sale of such property is
made for cash consideration in an amount not less than the fair market value of
such property, (ii) the Sale and Leaseback Transaction is permitted by
Section 6.5 and is consummated within 180 days after the date on which such
property is sold or transferred, (iii) any Liens arising in connection with its
use of the property are permitted by Section 6.3(q), (iv) the Sale and Leaseback
Transaction would be permitted under Section 6.2, assuming the Attributable
Indebtedness with respect to the Sale and Leaseback Transaction constituted
Indebtedness under Section 6.2.

6.13 [Reserved].

 

86



--------------------------------------------------------------------------------

6.14 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of the Guarantors to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement and the Canadian
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents, the Prepetition Loan Documents in effect on the Petition Date,
the Prepetition ABL/FILO Amendment and Restatement, the LC Cash Collateral
Agreement and the Existing Letters of Credit, and the Carve Out, (b) customary
provisions in joint venture agreements and similar agreements that restrict
transfer of or liens on assets of, or equity interests in, joint ventures,
(c) non-exclusive licenses or sub-licenses by any Loan Party of Intellectual
Property in the ordinary course of business (and, to the extent in existence on
the Closing Date or granted by any Loan Party in the ordinary course of
business, exclusive licenses and sub-licenses of Intellectual Property within
the confines of a particular jurisdiction or territory outside of the United
States, Canada or Puerto Rico) (in which case any prohibition or limitation
shall only be effective against the Intellectual Property subject thereto),
(d) (x) prohibitions and limitations in effect on the Closing Date and (y) to
the extent such prohibitions and limitations described in clause (x) are set
forth in an agreement evidencing Indebtedness, prohibitions and limitations set
forth in any agreement evidencing any permitted modification, replacement,
renewal, extension or refinancing of such Indebtedness so long as such
modification, replacement, renewal, extension or refinancing does not expand the
scope of such prohibitions and limitations, (e) customary provisions in leases,
subleases, licenses and sub-licenses that restrict the transfer thereof or the
transfer of the assets subject thereto by the lessee, sublessee, licensee or
sub-licensee, (f) prohibitions and limitations arising by operation of law,
(g) customary restrictions that arise in connection with any Disposition
permitted by Section 6.5 applicable pending such Disposition solely to the
assets subject to such Disposition, (h) negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.2 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness and the proceeds and products thereof (other
than Indebtedness constituting any unsecured Debt) as long as such pledges and
restrictions do not restrict or impair the ability of the Parent, the Borrower
and the Restricted Subsidiaries to comply with their obligations under the Loan
Documents, (i) customary provisions contained in an agreement restricting
assignment of such agreement entered into in the ordinary course of business and
(j) customary restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.

6.15 Limitation on Restrictions on Restricted Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay or subordinate any Indebtedness owed to, Parent, the Borrower or any
other Restricted Subsidiary, (b) make Investments in the Borrower or any other
Restricted Subsidiary or (c) transfer any of its assets to the Borrower or any
other Restricted Subsidiary, except in each case for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions existing under the Prepetition Loan
Documents in effect on the Petition Date, the Prepetition ABL/FILO Amendment and
Restatement, the LC Cash Collateral Agreement and the Existing Letters of
Credit, and the Carve Out, (iii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary, (iv)

 

87



--------------------------------------------------------------------------------

customary net worth provisions contained in real property leases entered into by
the Borrower or any of its Subsidiaries so long as such net worth provisions
would not reasonably be expected to impair materially the ability of the Loan
Parties to meet their ongoing obligations under this Agreement or any of the
other Loan Documents, (v) any restriction with respect to Excluded Subsidiaries
in connection with Indebtedness not prohibited hereunder, (vi) to the extent not
otherwise permitted under this Section 6.15, agreements, restrictions and
limitations described in clauses (a)-(j) of Section 6.14, (v) restrictions with
respect to the transfer of any asset (or the interest in any Person) contained
in an agreement that has been entered into in connection with the disposition of
such asset (or interest in such Person) permitted hereunder and
(vii) prohibitions and limitations arising by operation of law.

6.16 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related or ancillary thereto or reasonable extensions thereof.

6.17 [Reserved].

6.18 Canadian Pension Plans. Canadian Guarantor shall not, without the consent
of the Administrative Agent, maintain, administer, contribute or have any
liability in respect of any Canadian Defined Benefit Plan (governed by the
province of Ontario) or acquire an interest in any Person if such Person
sponsors, maintains, administers or contributes to, or has any liability in
respect of any Canadian Defined Benefit Plan (governed by the province of
Ontario).

6.19 Use of Proceeds. No portion of the proceeds of the New Money Loans, the
Collateral, or the Carve Out may be used:

(a) for any purpose that is prohibited under the Bankruptcy Code or the
Bankruptcy Court DIP Order;

(b) to finance in any way: any contested matter, adversary proceeding, suit,
arbitration, application, motion or other litigation of any type adverse to the
interests of any or all of the Administrative Agent, the Lenders, the
Prepetition Agents or the Prepetition Lenders or their respective rights and
remedies under the Loan Documents, the Bankruptcy Court DIP Order, the Canadian
Court DIP Recognition Order or the Prepetition Loan Documents;

(c) for the payment of fees, expenses, interest or principal under the
Prepetition Loan Documents (other than permitted adequate protection payments);

(d) unless the Exit Conversion occurs, to make any distribution under a plan of
reorganization confirmed in the Chapter 11 Cases that does not provide for the
indefeasible payment of the Loans in full and in cash on the effective date of
such plan; and

(e) to make any payment in excess of $500,000 in the aggregate in settlement of
any claim, action or proceeding before any court, arbitrator or other
governmental body without the prior written consent of the Administrative Agent
acting at the direction of the Required Lenders;

 

88



--------------------------------------------------------------------------------

provided that, notwithstanding the foregoing, advisors to the official unsecured
creditors’ committee, if one is appointed, may investigate the liens granted
pursuant to, or any claims under or causes of action with respect to, the
Prepetition Loan Documents at an aggregate expense for such investigation not to
exceed $75,000, provided that no portion of such amount may be used to prosecute
any claims.

Subject to the Restructuring Support Agreement, nothing herein shall in any way
prejudice or prevent the Administrative Agent or the Lenders from objecting, for
any reason, to any requests, motions, or applications made in the Bankruptcy
Court, including any application of final allowances of compensation for
services rendered or reimbursement of expenses incurred under Sections 105(a),
330 or 331 of the Bankruptcy Code, by any party in interest.

6.20 Chapter 11 Modifications. Except as permitted pursuant to the terms of this
Agreement and the Bankruptcy Court DIP Order or otherwise consented to by the
Required Lenders, make or permit to be made any change, amendment or
modification, or any application or motion for any change, amendment or
modification, to the Bankruptcy Court DIP Orders.

6.21 Operating Account. Create, incur, assume or suffer to exist any Lien upon
the Operating Account other than (i) the first priority Lien created in favor of
the Secured Parties under the Loan Documents and (ii) rights of setoff and Liens
arising as a matter of law, including bankers’ Liens and other similar Liens.

6.22 Right of Subrogation. Assert any right of subrogation or contribution
against any other Loan Party until all amounts under this Facility are paid in
full in cash and the Commitments are terminated or upon an Exit Conversion.

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, any disbursements, Indebtedness, Liens, Investments or other
transactions restricted by this Section 6 shall nevertheless be permitted
hereunder to the extent set forth with specificity in the Budget.

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) (i) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or (ii) the Borrower shall fail to pay any
interest on any Loan, or any Loan Party shall fail to pay any other amount
payable hereunder or under any other Loan Document, within three Business Days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement required to be furnished by it at any time under
this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made or
furnished (provided that, in each case such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified by materiality); or

 

89



--------------------------------------------------------------------------------

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 5.4(a) (with respect to Parent and
the Borrower only), Section 5.7(a) or Section 6; or

(d) Any Loan Party shall default in the observance or performance of any
covenant or other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of fifteen (15) Business
Days following delivery of written notice thereof to the Borrower by the
Administrative Agent; or

(e) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan (other than
any “prohibited transaction” for which a statutory or administrative exemption
is available) that results in liability of the Borrower or any Commonly
Controlled Entity, (ii) any ERISA Event shall occur, or (iii) any other similar
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

(f) One or more final judgments or decrees for the payment of money shall be
entered against Parent, the Borrower or any of its Restricted Subsidiaries
involving for Parent, the Borrower and its Restricted Subsidiaries taken as a
whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not denied coverage in writing) of $2,000,000 or
more, and all such judgments or decrees shall not have been satisfied, vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or

(g) The Interim DIP Order, Interim DIP Recognition Order, and the Final DIP
Order or Final DIP Recognition Order, as applicable, together with the Loan
Documents shall cease to create a valid and perfected Lien with such priority
required by this Agreement; or

(h) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to the provisions of the Loan Documents), to be in full
force and effect or any Loan Party shall so assert in writing (other than by
reason of the express release thereof pursuant to the provisions of the Loan
Documents); or

(i) Any Change of Control shall occur; or

(j) The occurrence of a Canadian Pension Plan Termination Event, or any Lien
arises (save for contribution amounts not yet due) in connection with any
Canadian Pension Plan, that would reasonably be expected to have a Material
Adverse Effect; or

(k) The proceeds of any Loan shall have been expended in a manner which is not
in accordance in all material respects with the Budget (subject to Permitted
Variances), absent the consent of the Required Lenders; or

(l) There occurs any Budget Event; or

 

90



--------------------------------------------------------------------------------

(m) Any Loan Party shall file a motion in the Chapter 11 Cases without the
express written consent of Required Lenders, to obtain additional financing from
a party other than Lenders under Section 364(d) of the Bankruptcy Code that does
not provide for the payment of the Obligations in full in cash upon the
incurrence of such additional financing; or

(n) Any Loan Party shall file a motion seeking, or the Bankruptcy Court shall
enter, an order (i) approving payment of any prepetition claim in excess of
$500,000 in the aggregate other than (x) as provided for in the “first day” or
“second day” orders, (y) as contemplated by the Budget (including Permitted
Variances), or (z) otherwise as consented to by the Required Lenders in writing,
(ii) granting relief from the automatic stay under Section 362 of the Bankruptcy
Code to any holder of any security interest to permit foreclosure on any assets
having a book value in excess of $500,000 in the aggregate, or (iii) except with
respect to the Prepetition Obligations as provided in the Bankruptcy Court DIP
Orders, approving any settlement or other stipulation in excess of $500,000 in
the aggregate not approved by the Required Lenders and not included in the
Budget with any secured creditor of any Loan Party providing for payments as
adequate protection or otherwise to such secured creditor; or

(o) An order is entered in any of the Chapter 11 Cases appointing, or any Loan
Party, or any Restricted Subsidiary of a Loan Party shall file an application
for an order seeking the appointment of, (i) a trustee under Section 1104, or
(ii) an examiner with enlarged powers relating to the operation of the Loan
Parties’ business (powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code;
provided that, for the avoidance of doubt, the appointment of a fee examiner
shall not constitute an Event of Default; or

(p) An order shall be entered by the Bankruptcy Court dismissing any of the
Chapter 11 Cases or converting any of the Chapter 11 Cases to a case under
Chapter 7 of the Bankruptcy Code, in each case, which does not contain a
provision for termination of the Commitment, and payment in full in cash of all
Obligations (other than contingent Obligations not due and owing) of the Loan
Parties hereunder and under the other Loan Documents upon entry thereof; or

(q) An order is entered by the Bankruptcy Court in any of the Chapter 11 Cases
without the express prior written consent of the Required Lenders (i) to revoke,
reverse, stay, modify, supplement or amend the Bankruptcy Court DIP Order in a
manner that is inconsistent with this Agreement that is not otherwise consented
to by the Required Lenders, (ii) to permit any administrative expense or any
claim (now existing or hereafter arising, of any kind or nature whatsoever) to
have administrative priority as to the Loan Parties equal or superior to the
priority of the DIP Superpriority Claim, (iii) to grant or permit the grant of a
Lien on the Collateral (other than Liens permitted under Section 6.3); or

(r) At any time after the Final DIP Order Entry Date, an application for any of
the orders described in clauses 7.1(n), (o), (p), (q) and (s) shall be made by a
Person other than the Loan Parties and such application is not contested by the
Loan Parties in good faith or any Person obtains a final order under § 506(c) of
the Bankruptcy Code against the Administrative Agent or obtains a final order
adverse to the Administrative Agent or the Lenders or any of their respective
rights and remedies under the Loan Documents or in the Collateral; or

 

91



--------------------------------------------------------------------------------

(s) The entry of an order by the Bankruptcy Court terminating or modifying the
exclusive right of any Loan Party to file a Chapter 11 plan pursuant to
Section 1121 of the Bankruptcy Code, without the prior written consent of the
Required Lenders; or

(t) At any time after the Final DIP Order Entry Date, (i) any Loan Party shall
attempt to invalidate, reduce or otherwise impair the Liens or security
interests of the Secured Parties, or to subject any Collateral to assessment
pursuant to Section 506(c) of the Bankruptcy Code, (ii) the Lien or security
interest created by Security Documents or the Bankruptcy Court DIP Orders with
respect to the Collateral shall, for any reason, cease to be valid or (iii) any
action is commenced by the Loan Parties which contests the validity, perfection
or enforceability of any of the Liens and security interests of the Secured
Parties created by any of the Bankruptcy Court DIP Order, Canadian Court DIP
Recognition Order, this Agreement, or any Security Document; or

(u) Any Loan Party shall seek to, or shall support (in any such case by way of
any motion or other pleading filed with the Bankruptcy Court or Canadian Court)
any other Person’s motion to, disallow in whole or in part the Lenders’ claim in
respect of the Obligations or contest any material provision of any Loan
Document or any material provision of any Loan Document shall cease to be
effective (other than in accordance with its terms); or

(v) (i) The Approved Plan of Reorganization or the Confirmation Order is
withdrawn, amended, supplemented or otherwise modified in a manner that
materially adversely affects the rights and duties of the Lenders and/or the
Administrative Agent without the prior written consent of the Required Lenders,
(ii) any plan of reorganization other than an Approved Plan of Reorganization is
consummated without the Required Lenders’ consent, (iii) any plan of
reorganization is filed that does not provide for repayment in full in cash of
the Facility without the Required Lenders’ consent except to the extent
otherwise provided in the Approved Plan of Reorganization or (iv) the Loan
Parties publicly announce, or execute a definitive written agreement with
respect, to an Alternative Transaction without the consent of the Required
Lenders; or

(w) any Subsidiary of a Loan Party that is not subject to the Chapter 11 Cases
becomes subject to an insolvency proceeding without the consent of the Required
Lenders, other than GNC Holdings, Inc. in connection with the Recognition
Proceeding; or

(x) The Bankruptcy Court denies entry of the Confirmation Order and such order
remains in effect for seven (7) Business Days after entry of such order,
provided, that if the Loan Parties subsequently obtain an order of the
Bankruptcy Court approving a plan of reorganization and a subsequent recognition
order of the Canadian Court recognizing such order, that are in form and
substance substantially similar to the Approved Plan of Reorganization or
otherwise approved by the Required Lenders, such Event of Default shall be
deemed cured or not to have occurred; or

(y) The termination of the Restructuring Support Agreement in accordance with
its terms due to the action or omission, as applicable, of the Loan Parties; or

 

92



--------------------------------------------------------------------------------

(z) The failure to meet any of the Milestones by the applicable date for such
Milestone set forth in the Bankruptcy Court DIP Order;

then, and in any such event, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent (and for the avoidance of doubt no other Person) shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable, subject to the Bankruptcy Court DIP Order and the
Canadian Court DIP Order.

SECTION 8. THE AGENTS

8.1 Appointment. Each Lender hereby irrevocably designates, appoints and
authorizes the Administrative Agent and the Collateral Agent as the agents of
such Lender under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes the Administrative Agent and the Collateral Agent,
in such capacities, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent and
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, each Lender hereby authorizes
the Administrative Agent and the Collateral Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
and the Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto and to enter into each
Security Document, the Intercreditor Agreements and any other intercreditor or
subordination agreements contemplated hereby on behalf of and for the benefit of
the Lenders and the other Secured Parties and agrees to be bound by the terms
thereof. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent and the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Notwithstanding anything to the
contrary herein or in any other Loan Document, the Collateral Agent is
authorized to take direction from the Administrative Agent.

Without limiting the powers of the Collateral Agent, for the purposes of holding
any hypothec granted to the Attorney (as defined below) pursuant to the laws of
the Province of Québec to secure the prompt payment and performance of any and
all Obligations by any Loan Party, each of the Lenders hereby irrevocably
appoints and authorizes the Collateral Agent and, to the extent necessary,
ratifies the appointment and authorization of the Collateral Agent, to act as
the hypothecary representative of the creditors as contemplated under Article
2692 of the Civil Code of Québec (in such capacity, the “Attorney”), and to
enter into, to take and to hold on their behalf, and for their benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any related deed of hypothec. The Attorney shall: (a) have the
sole and exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney pursuant to any such

 

93



--------------------------------------------------------------------------------

deed of hypothec and applicable law, and (b) benefit from and be subject to all
provisions hereof with respect to the Collateral Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders and the Loan Parties.
Any person who becomes a Lender shall, by its execution of an Assignment and
Assumption Agreement, be deemed to have consented to and confirmed the Attorney
as the person acting as hypothecary representative holding the aforesaid
hypothecs as aforesaid and to have ratified, as of the date it becomes a Lender,
all actions taken by the Attorney in such capacity. The substitution of the
Collateral Agent pursuant to the provisions of this Section 8 also constitute
the substitution of the Attorney.

8.2 Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through sub-agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No such
Agent shall be responsible for the negligence or misconduct of any such
sub-agents or attorneys-in-fact selected by it with reasonable care. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each such Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the
Facility as well as activities as such Agent. No such Agent shall be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that such Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

8.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be:

(a) liable to any other Credit Party for any action lawfully taken or omitted to
be taken by it or such Person under or in connection with this Agreement or any
other Loan Document (i) with the consent or at the request of the Ad Hoc Group
of Crossover Lenders, the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary) or (in the case of the Collateral Agent)
the Administrative Agent, or as such Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. Neither the
Administrative Agent nor the Collateral Agent shall be deemed to have knowledge
of any Default or Event of Default unless and until notice describing such
Default or Event of Default is given in writing to such Agent by the Borrower or
a Lender;

(b) responsible in any manner to any other Credit Party for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
other Credit Party to ascertain or to inquire as to the observance or
performance of any of the covenants or agreements

 

94



--------------------------------------------------------------------------------

contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party. Neither the
Administrative Agent nor the Collateral Agent shall be under any obligation to
any other Credit Party to ascertain or to inquire as to the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, the value or the sufficiency of any Collateral, or the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent;

(c) subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;

(d) subject to any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) or (in the case of
the Collateral Agent) the Administrative Agent, provided that such Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

(e) subject to a duty or responsibility to disclose, and shall not be liable for
the failure to disclose, any information relating to any Loan Party or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of their respective Affiliates
in any capacity, except as expressly set forth herein and in the other Loan
Documents;

(f) obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it;

(g) responsible for any unsuitability, inadequacy, expiration or unfitness of
any security interest created hereunder or pursuant to any other Loan Document
nor shall it be obligated to make any investigation into, and shall be entitled
to assume, the adequacy and fitness of any security interest created hereunder
or pursuant to any other Loan Document; or

(h) responsible or liable for any failure or delay in the performance of its
obligations hereunder or under any other Loan Document arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services.

 

95



--------------------------------------------------------------------------------

8.4 Reliance by the Agents. Each of the Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying and
shall not incur any liability for relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, facsimile or email
message, statement, order, telephonic or electronic notices or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Loan Parties), independent accountants
and other experts selected by such Agent. Each of the Administrative Agent and
the Collateral Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with such Agent. Each of the
Administrative Agent and the Collateral Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all affected Lenders)
or (in the case of the Collateral Agent) the Administrative Agent as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Ad Hoc Group of Crossover Lenders or the
Required Lenders (or, if so specified by this Agreement, all affected Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans. In
determining compliance with any condition hereunder to the making of a Loan or a
Withdrawal that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or Withdrawal. Each
of the Administrative Agent and the Collateral Agent may consult with legal
counsel (who may be counsel for the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

8.5 Notice of Default. Neither the Administrative Agent nor the Collateral Agent
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless such Agent has received notice from a Lender, Parent or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent or the Collateral Agent receives such a notice, such
Agent shall give notice thereof to the Lenders and the other such Agent. Each of
the Administrative Agent and the Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all affected
Lenders) or (in the case of the Collateral Agent) the Administrative Agent;
provided that unless and until such Agent shall have received such directions,
such Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

96



--------------------------------------------------------------------------------

8.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that none of the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates.

8.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Loan Parties
and without limiting any obligation of the Loan Parties to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs and expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from, own securities of, act as the financial advisor
of or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any Subsidiary or other Affiliate thereof as
though such Agent were not an Agent and without any duty to account therefor to
the Lenders or provide notice to or consent of the Lenders with respect thereto.
With respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

97



--------------------------------------------------------------------------------

8.9 Successor Administrative Agent. Either of the Agents may resign as Agent
upon 10 days’ notice to the Lenders and the Borrower. If either Agent shall
resign , then the Borrower and the Required Lenders (or, if an Event of Default
has occurred and is continuing under Section 7.1(a), the Required Lenders) shall
appoint a successor agent for the Lenders, which shall be a financial
institution with an office in the United States, or an Affiliate of any such
financial institution with an office in the United States, whereupon such
successor agent shall succeed to the rights, powers and duties of such Agent,
and the term “Administrative Agent” or “Collateral Agent”, as applicable, shall
mean such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as Administrative Agent or Collateral
Agent, as applicable, shall be terminated, without any other or further act or
deed on the part of such former Agent or any of the parties to this Agreement or
any holders of the Loans. If no successor agent has been appointed as
Administrative Agent or Collateral Agent, as applicable, by the date that is 10
days following a retiring Agent’s notice of resignation (or such earlier date as
shall be agreed by the Borrower and the Required Lenders) (the “Resignation
Effective Date”), the retiring Agent’s resignation shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
such Agent hereunder until such time, if any, as the Borrower and Required
Lenders (or, if an Event of Default has occurred and is continuing under
Section 7.1(a), the Required Lenders as set forth above) shall appoint a
successor agent as provided for above; provided that in no event shall any
successor Agent be a Defaulting Lender or a Disqualified Institution. After any
retiring Agent’s resignation as Administrative Agent, the provisions of this
Section 8 and of Section 9.3 shall continue to inure to its benefit.

8.10 Effect of Resignation or Removal. With effect from the Resignation
Effective Date (i) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Borrower (or, if an Event of Default has occurred and is continuing under
Section 7.1(a), the Required Lenders as set forth above) shall appoint a
successor agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Agent (other than any rights to indemnity payments or other amounts owed to the
retiring Agent as of the Resignation Effective Date), and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the

 

98



--------------------------------------------------------------------------------

provisions of this Section 8 and Section 9.3 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Agent was acting as Agent and (ii) after such resignation
or removal for as long as any of them continues to act in any capacity (other
than in its capacity as a Lender) hereunder or under the other Loan Documents,
including, without limitation, (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Secured Parties and
(B) in respect of any actions taken in connection with transferring the agency
to any successor Agent.

8.11 Collateral and Guarantee Matters. The Administrative Agent and the
Collateral Agent agree:

(a) to take such action and execute such documents as may be reasonably
requested by the Loan Parties pursuant to Section 9.14 to release any Lien on
any property granted to or held by the Collateral Agent on behalf of the Secured
Parties under any Loan Document (i) upon the payment in full of the Obligations
(other than Obligations in respect of contingent reimbursement and
indemnification obligations) and termination of all Commitments, (ii) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted hereunder or under
any other Loan Document, (iii) that is or becomes an Excluded Asset or (iv) if
approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 9.2;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent on behalf of the Secured Parties under any Loan Document as set forth in
the applicable Intercreditor Agreement; and

(c) to take such action and execute such documents as may be reasonably
requested by any of the Loan Parties pursuant to Section 9.14 to release any
Guarantor from its Guarantee Obligations and other obligations under the Loan
Documents, and to release any Liens granted by it under the Loan Documents, if
such Person ceases to be a Subsidiary or is or becomes an Excluded Subsidiary as
a result of a transaction permitted under the Loan Documents.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Ad Hoc Group of Crossover Lenders or the Required Lenders will confirm in
writing the Administrative Agent’s and the Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantee Obligations or Liens pursuant to this Section 8.11. In
each case as specified in this Section 8.11, the Administrative Agent and the
Collateral Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guarantee and Collateral Agreement or the Canadian Guarantee and Collateral
Agreement and to release the Liens granted by such Guarantor under the Loan
Documents, in each case in accordance with the terms of this Section 8.11.

 

99



--------------------------------------------------------------------------------

Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral,
any security interests of the Administrative Agent or the Collateral Agent
therein or any filings, registrations, or recordings made with respect thereto.
Neither the Collateral Agent nor the Administrative Agent shall have any
obligation whatsoever to any Lender or any other person to investigate, confirm
or assure that the Collateral exists or is owned by any Loan Party or is insured
or has been encumbered, or that the liens and security interests granted to the
Collateral Agent pursuant hereto or any of the Loan Documents or otherwise have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority.

8.12 Appointment of Borrower. Each of the Loan Parties hereby appoints the
Borrower to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent or
a Lender to the Borrower shall be deemed delivered to each Loan Party and
(c) the Administrative Agent, or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

8.13 Administrative Agent or Collateral Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, including during the pendency of
the Chapter 11 Cases, each of the Administrative Agent and Collateral Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent or Collateral Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, Administrative Agent and
Collateral Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, Administrative Agent, Collateral Agent
and their respective agents and counsel and all other amounts due Lenders,
Administrative Agent and Collateral Agent hereunder) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

100



--------------------------------------------------------------------------------

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to pay to Administrative Agent or Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent, Collateral Agent and their respective agents and counsel,
and any other amounts due Administrative Agent or Collateral Agent hereunder. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of Administrative Agent, Collateral Agent and their respective
agents and counsel, and any other amounts due Administrative Agent or Collateral
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

8.14 Agent Duties. If any of the rights, responsibilities or duties of the
Agents conflict with such Agents’ rights, responsibilities or duties under the
Prepetition Term Loan Agreement, this Agreement shall supersede the Prepetition
Term Loan Agreement.

SECTION 9. MISCELLANEOUS

9.1 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent electronically or by facsimile, as follows:

 

  (i)

if to Parent or the Borrower, to it at:

General Nutrition Centers, Inc.

300 Sixth Avenue

Pittsburgh, PA 15222

Attention: Tricia Tolivar

Telephone: (412) 288-2029

Email: Tricia-Tolivar@gnc-hq.com

with copies (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Michèle Penzer

Telephone: (212) 906-1245

Email: michele.penzer@lw.com

and

Latham & Watkins LLP

330 North Wabash, Suite 2800

Chicago, IL 60611

 

101



--------------------------------------------------------------------------------

Attention: Rick Levy and Caroline Reckler

Telephone: (312) 876-7692 (Rick Levy); (312) 876-7663 (Caroline Reckler)

Email: Richard.Levy @lw.com; Caroline.Reckler@lw.com

 

  (ii)

if to the Administrative Agent:

GLAS Trust Company LLC

3 Second Street, 10th Floor

Jersey City, New Jersey 07311

Attention: Administrator for GNC

Facsimile: 212-202-6246

Email: clientservices.Americas@glas.agency

if to the Collateral Agent:

GLAS Trust Company LLC

230 Park Avenue, 10th Floor

New York, New York 10169

Attention: Administrator for GNC

Facsimile: 212-202-6246

Email: clientservices.Americas@glas.agency

with a copy to:

Dorsey & Whitney LLP

51 West 52nd Street

New York, New York 10019

Attn: Sam Kohn and Erin Trigg

Telephone: (212) 415-9205 (Sam Kohn); (212) 415-9392 (Erin Trigg)

Email: kohn.sam@dorsey.com; trigg.erin@dorsey.com

if to any other Lender, to it at its address (or facsimile number or email
address) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Collateral Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

102



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, other than for direct or actual damages to the extent
resulting from the gross negligence, bad faith or willful misconduct of such
party or its Related Parties as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

(e) The Administrative Agent, the Collateral Agent and the Lenders shall be
entitled to rely and act upon any notices (including, without limitation,
telephonic or electronic notices) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Loan Party in accordance with Section 9.3. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

9.2 Waivers; Amendments. (a) No failure or delay by the Administrative Agent,
the Collateral Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by Parent or the Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

 

103



--------------------------------------------------------------------------------

(a) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood that
a waiver of any condition precedent set forth in Section 4.1, Section 4.2 or the
waiver of any Default, mandatory prepayment or mandatory reduction of
Commitments shall not constitute an increase of any Commitment of any Lender),
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby (except in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders)),
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment without the written consent of each Lender directly
and adversely affected thereby (it being understood that a waiver of any
condition precedent set forth in Section 4.1 or Section 4.2 or the waiver of any
Default, mandatory prepayment or mandatory reduction of Commitments shall not
constitute a postponement of the scheduled date of expiration of any Commitment
of any Lender), (iv) change Section 2.21(b) or (c) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby, or (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or grant any consent hereunder, or
release all or substantially all of the Collateral or release Guarantors from
their guarantee obligations under the Guarantee and Collateral Agreement and the
Canadian Guarantee and Collateral Agreement representing all or substantially
all of the value of such guarantees, taken as a whole, in each case, without the
written consent of each Lender directly and adversely affected thereby; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
in a manner adverse to such Agent without the prior written consent of such
Agent.

(b) Notwithstanding anything to the contrary contained in this Section 9.2, the
Administrative Agent and the Borrower, in their sole discretion, may amend,
modify or supplement any provision of this Agreement or any other Loan Document
to (i) amend, modify or supplement such provision or cure any ambiguity,
omission, mistake, error, defect or inconsistency, so long as such amendment,
modification or supplement does not directly and adversely affect the rights or
obligations of any Lender, (ii) to permit additional affiliates of the Borrower
to guarantee the Obligations and/or provide Collateral therefor and (iii) to add
covenants and other terms for the benefit of the Lenders as provided herein.
Such amendments shall become effective without any further action or consent of
any other party to any Loan Document.

 

104



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 9.2 or
any other Loan Document, guarantees, collateral security documents and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Requirements of Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement or any other
Loan Documents.

9.3 Expenses; Indemnity; Damage Waiver. (a)The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by each Agent and its
Affiliates, including the reasonable and documented out-of-pocket fees, charges
and disbursements of legal counsel for the Administrative Agent and the other
Agents, the Ad Hoc Group Advisors in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the Collateral
Agent, or all Lenders collectively, including the reasonable and documented
out-of-pocket fees, charges and disbursements of legal counsel, the Ad Hoc Group
Advisors, the Administrative Agent and the Collateral Agent, or all Lenders
collectively, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans;
provided that the Borrower’s obligations under this Section 9.3(a) for fees and
expenses of legal counsel shall be limited to fees and expenses of (x) one
outside legal counsel for all Indemnitees described in clauses (i) and (ii)
above, taken as a whole (plus one separate outside legal counsel for each of the
Collateral Agent and the Administrative Agent), (y) in the case of any conflict
of interest, one outside legal counsel for such affected Indemnitee or group of
Indemnitees and (z) if necessary, one local or foreign legal counsel in each
relevant jurisdiction.

(a) The Borrower shall indemnify the Ad Hoc Committee, the Administrative Agent,
each other Agent and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and documented out-of-pocket expenses (including the
reasonable and documented out- of-pocket fees, charges and disbursements of
(i) one outside legal counsel to each of the Administrative Agent and the
Collateral Agent and one outside legal counsel to the other Indemnitees taken as
a whole, (ii) in the case of any conflict of interest, one outside legal counsel
for the affected Lender or group of Lenders and (iii) if necessary, one local or
foreign legal counsel in each relevant jurisdiction), which may at any time be
imposed on, incurred by or asserted or awarded against any such Indemnitee
arising out of, in connection with, or as a result of (w) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or any other transactions contemplated hereby, (x) any Loan or the use of the
proceeds therefrom, (y) any actual or alleged presence or release of Hazardous
Materials at, on or from any property owned or operated by the Borrower or any
of its Subsidiaries, or any Environmental Liability of the Borrower or any of
its Subsidiaries, or (z) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims,

 

105



--------------------------------------------------------------------------------

damages, liabilities or related expenses (1) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or (except with respect to the Agents) material breach of
its obligations under the Loan Documents or willful misconduct of such
Indemnitee or its Primary Related Parties, (2) arise out of any claim,
litigation, investigation or proceeding that does not involve an act or omission
by the Borrower or any of its Affiliates and that is brought by an Indemnitee
against any other Indemnitee (provided that in the event of such a claim,
litigation, investigation or proceeding involving a claim or proceeding brought
by or against the Administrative Agent (in its capacity as such) or the
Collateral Agent (in its capacity as such) by other Indemnitees, the
Administrative Agent (in its capacity as such) or the Collateral Agent (in its
capacity as such) shall be entitled (subject to the other limitations and
exceptions set forth above) to the benefit of the indemnities set forth above)
or (3) are in respect of indemnification payments made pursuant to Section 8.7,
to the extent the Borrower would not have been or was not required to make such
indemnification payments directly pursuant to the provisions of this
Section 9.3(b). This Section 9.3 shall not apply to Taxes, except any Taxes that
represent losses, claims, damages or liabilities arising from a non-Tax claim.
As used herein, the “Primary Related Parties” of an Indemnitee are its
Affiliates with direct involvement in the negotiation of the Facilities under
this Agreement and such Indemnitee’s and Affiliates’ respective directors,
officers and employees.

(b) To the extent permitted by applicable law, none of Parent, the Borrower nor
any Indemnitee shall assert, and Parent, the Borrower and each Indemnitee hereby
waives, any claim against Parent, the Borrower or any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any agreement or instrument contemplated hereby, any Loan or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and, to the extent permitted by applicable law, Parent and
Borrower and each Indemnitee hereby waive, release and agree not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor; provided that nothing contained in this
paragraph shall limit the obligations of the Borrower under Section 9.3(b) in
respect of any such damages claimed against the Indemnitees by Persons other
than Indemnitees.

(c) All amounts due under this Section shall be payable not later than thirty
days after written demand therefor.

9.4 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) subject to Section 6.4,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

106



--------------------------------------------------------------------------------

(a) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or, if
an Event of Default has occurred and is continuing under Section 7.1(a), any
other Eligible Assignee; and provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless the Borrower shall have
objected thereto by written notice to the Administrative Agent not later than
the fifth Business Day following the date the Borrower acknowledges its receipt
of notice of the proposed assignment; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender, or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans,
the amount of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (and shall be in integral multiples of $1,000,000 in excess thereof)
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 7.1(a) has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with (unless waived
by the Administrative Agent in its sole discretion, or unless such assignment is
to an Affiliate or an Approved Fund of such assignor) a processing and
recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws;

 

107



--------------------------------------------------------------------------------

(E) no such assignment shall be made to a natural person; and

(F) such assignment does not violate Section 9.4(e).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 9.3). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.4
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.4(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount and stated
interest of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, and, if an Event of Default has occurred and is
continuing, any Lender (but only with respect to the entries related to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
(unless waived by the Administrative Agent in its sole discretion) and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.8(b), 2.21(d) or 8.7, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

108



--------------------------------------------------------------------------------

(vi) On or after the Final DIP Order Entry Date, the New Money Loans on the one
hand, and the Roll-up Loans, on the other hand, may be assigned or transferred
separately and such Loans are not “stapled to” each other. Prior to the Final
DIP Order Entry Date, the right to receive Roll-up Loans is on account of such
Lender’s New Money Loans and New Money Loan Commitment.

(b) (i) Subject to compliance with Section 9.4(e), any Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.2(b) that
(1) requires the consent of each Lender or each directly and adversely affected
Lender and (2) directly and adversely affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.8 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.21(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans, or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Loan or other obligation is in registered
form under Section 5f.103-1(c) and Proposed Section 1.163-5(b) (and any amended
or successor version) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The portion of the Participant
Register relating to any Participant requesting payment from the Borrower under
the Loan Documents shall be made available to the Borrower upon request.

 

109



--------------------------------------------------------------------------------

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
(A) the Borrower is notified of the participation sold to such Participant and
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or (B) such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.20 unless such
Participant agrees, for the benefit of the Borrower, to comply (and actually
complies) with Section 2.20(e) as though it were a Lender.

(ii) No participation may be sold to an Affiliated Lender.

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(d) (i) No assignment or participation shall be made to any Person that is a
Disqualified Institution to the extent the list thereof has been provided to any
Lender requesting the same as of the date (the “Trade Date”) on which such
Lender entered into a binding agreement to sell and assign or participate all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any Assignee that becomes a
Disqualified Institution after the applicable Trade Date, (x) such Assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an Assignment and Acceptance with respect to such
Assignee will not by itself result in such Assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this paragraph
(e) shall not be void, but the other provisions of this paragraph (e) shall
apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (e)(i)
above, or if any Person becomes a Disqualified Institution after the applicable
Trade Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) purchase
or prepay the outstanding Term Loans of such Disqualified Institution by paying
the lower of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans or (B) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.4), all of its interest,
rights and obligations under this Agreement to one or more Assignees at the
lower of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations.

 

110



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement,
(A) Disqualified Institutions will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, any
other Loan Party, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Institution does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide the list of
Disqualified Institutions to each Lender requesting the same and to post such
list to the Platform. Each Lender shall have the right, and the Borrower hereby
authorizes each Lender, to provide the list of Disqualified Institutions to any
of such Lender’s actual or prospective transferees (including any actual or
prospective assignee or participant).

(v) The Administrative Agent, in its capacity as such, shall not be responsible
or have any liability for, or have any duty to ascertain, inquire into, monitor
or enforce, compliance with the provisions hereof relating to Disqualified
Institutions;

provided that without limiting the generality of the foregoing, the
Administrative Agent, in its capacity as such, shall not (a) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (b) have any
liability with respect to or arising out of any assignment or participation of
loans, or disclosure of confidential information in connection therewith, to any
Disqualified Institution; it being agreed that the foregoing shall not relieve
the Administrative Agent, to the extent constituting a Lender, from its
obligations in respect of Disqualified Institutions in connection with
assignments and participations, and disclosure of confidential information in
connection therewith, by it.

 

111



--------------------------------------------------------------------------------

9.5 Survival. All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement (excluding Obligations in respect of contingent
reimbursement and indemnification obligations that are not then due and payable
at the time all other Obligations hereunder are discharged) is outstanding and
unpaid. The provisions of Sections 2.18, 2.19, 2.20 and 9.3 and Section 8 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.

9.6 Counterparts; Integration. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

9.7 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.8 Right of Setoff. Subject to the terms of the Bankruptcy Court DIP Order, the
Canadian Court DIP Recognition Order and the Carve Out, if an Event of Default
shall have occurred and be continuing, each Lender is hereby authorized at any
time and from time to time with the prior written consent of the Administrative
Agent, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) (excluding
payroll, tax withholding and trust accounts maintained in the ordinary course of
business) at any time held and other obligations at any time owing by such
Lender to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have but subject to the terms of the Bankruptcy Court DIP Order, the Canadian
Court DIP Recognition Order and the Carve Out. Each Lender shall notify the
Administrative Agent and the Borrower promptly after any such setoff.

9.9 Governing Law; Jurisdiction; Consent to Service of Process. (a) EXCEPT TO
THE EXTENT SUPERSEDED BY THE BANKRUPTCY CODE, THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

112



--------------------------------------------------------------------------------

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE BANKRUPTCY COURT, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
BANKRUPTCY COURT. EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF THE BANKRUPTCY COURT AND IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH HEREIN. THE LOAN PARTIES
AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
SUCH COURT AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN
PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(b) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.1. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

113



--------------------------------------------------------------------------------

9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

9.12 Confidentiality. (a) Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority claiming jurisdiction over it, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (provided that the applicable Agent or such Lender, as applicable, shall
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority claiming
jurisdiction over it) unless such notification is prohibited by applicable law,
rule or regulation), (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) to any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Borrower and its obligations (provided, such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 9.12 or other
provisions at least as restrictive as this Section 9.12), (vii) with the prior
written consent of the Borrower or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section 9.12 or (B) becomes available other than as a result of a breach of this
Section 9.12 to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Borrower or any of its Affiliates. For the
purposes of this Section, “Information” means all information received from
Parent, the Borrower or any of their Affiliates relating to Parent or the
Borrower or any of its Subsidiaries or businesses, other than any such
information that is available other than as a result of a breach of this
Section 9.12 to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information
which shall in no event be less than commercially reasonable care. To the extent
the list of Disqualified Institutions has been provided to any Lender requesting
the same, Information shall not be disclosed to a Disqualified Institution that
constitutes a Disqualified Institution at the time of such disclosure without
the Borrower’s prior written consent.

 

114



--------------------------------------------------------------------------------

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS AND WARRANTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and the Administrative Agent and the Collateral Agent (in each case
for themselves and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the Act, it may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or such Agent, as applicable, to identify the Borrower in
accordance with the Act.

9.14 Release of Liens and Guarantees. (a) In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise Disposes of all or any
portion of any of the Capital Stock or assets of any Loan Party to a Person that
is not (and is not required hereunder to become) a Loan Party in a transaction
permitted under this Agreement, the Liens created by the Loan Documents in
respect of such Capital Stock or assets shall automatically terminate and be
released without the requirement for any further action by any Person, and the
Collateral Agent shall promptly (and the Lenders hereby authorize the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by Parent or the Borrower and at the Borrower’s expense to further
document and evidence such termination and release of Liens created by any Loan
Document in respect of such Capital Stock or assets, and, in the case of a
transaction permitted under this Agreement the result of which is that a Loan
Party would cease to be a Subsidiary or would become an Excluded Subsidiary, the
Guarantee Obligations created

 

115



--------------------------------------------------------------------------------

by the Loan Documents in respect of such Loan Party (and all security interests
granted by such Guarantor under the Loan Documents) shall automatically
terminate and be released without the requirement for any further action by any
Person, and the Administrative Agent and the Collateral Agent shall promptly
(and the Lenders hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by Parent or the Borrower and at the Borrower’s expense to further
document and evidence such termination and release of such security interests
and such Loan Party’s Guarantee Obligations in respect of the Obligations
(including, without limitation, its Guarantee Obligations under the Guarantee
and Collateral Agreement or the Canadian Guarantee and Collateral Agreement).
Any representation, warranty or covenant contained in any Loan Document relating
to any such Capital Stock, asset or subsidiary of any Loan Party shall no longer
be deemed to be made with respect thereto once such Capital Stock or asset or
Subsidiary is so conveyed, sold, leased, assigned, transferred or disposed of.

(a) Upon the payment in full of the Obligations (excluding contingent
reimbursement and indemnification obligations that are not then due and
payable), all Liens created by the Loan Documents shall automatically terminate
and be released without the requirement for any further action by any Person,
and the Collateral Agent shall promptly (and the Lenders hereby authorize the
Collateral Agent to) take such action and execute any such documents as may be
reasonably requested by Parent or the Borrower and at the Borrower’s expense to
further document and evidence such termination and release of Liens created by
the Loan Documents, and the Guarantee Obligations created by the Loan Documents
in respect of the Guarantors shall automatically terminate and be released
without the requirement for any further action by any Person, and the Collateral
Agent shall promptly (and the Lenders hereby authorize the Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by Parent or the Borrower and at the Borrower’s expense to further document and
evidence such termination and release of the Guarantors’ Guarantee Obligations
in respect of the Obligations (including, without limitation, the Guarantee
Obligations under the Guarantee and Collateral Agreement or the Canadian
Guarantee and Collateral Agreement).

9.15 Enforcement Matters. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against Parent, the
Borrower, any of its Restricted Subsidiaries or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.1 for the benefit of the
Required Lenders; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Collateral Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Collateral Agent) hereunder and under the other Loan
Documents (c) any Lender from exercising setoff rights in accordance with
Section 9.8 (subject to the terms of Section 2.21(c)), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then the
Required Lenders (and no other Person) shall have the rights otherwise ascribed
to the Administrative Agent at the instruction of the Required Lenders pursuant
to Section 7.1.

 

 

116



--------------------------------------------------------------------------------

9.16 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”) may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender
Parties, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Parties have assumed any advisory, agent (other than to
the extent set forth in Section 9.4(b)(iv)) or fiduciary responsibility in favor
of any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Parties have advised, are currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents, (y) the Administrative Agent, the Collateral Agent, their
respective Affiliates and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Collateral Agent, any of their respective Affiliates
nor any Lender has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates and (z) the
Lender Parties are acting solely as principals and not as the agents or
fiduciaries of any Loan Party, its management, stockholders, creditors or any
other Person. Each Loan Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate, that it is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that the Lender Parties have rendered
advisory services of any nature or respect, or owe a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto. To the fullest extent permitted by law, each of the Borrower and each
other Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the Collateral Agent, any of their respective
Affiliates or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

9.17 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

117



--------------------------------------------------------------------------------

9.18 Canadian Anti-Money Laundering Legislation. (a) Each Loan Party
acknowledges that, pursuant to Canadian Anti-Money Laundering Legislation and
other applicable anti-money laundering, anti- terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender or any Agent,
in order to comply with any applicable AML Legislation, whether now or hereafter
in existence.

(a) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of the Loan Parties for the purposes of applicable
AML Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

9.19 Judgment Currency. If for the purpose of obtaining judgment in any court it
is necessary to convert an amount due hereunder in the currency in which it is
due (the “Original Currency”) into another currency (the “Second Currency”), the
rate of exchange applied shall be that at which, in accordance with normal
banking procedures, the Administrative Agent could purchase, in the New York
foreign exchange market, the Original Currency with the Second Currency on the
date two (2) Business Days preceding that on which judgment is given. The
Borrower agrees that its obligation in respect of any Original Currency due from
it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Administrative Agent receives payment of any sum so adjudged to be
due hereunder in the Second Currency, the Administrative Agent may, in
accordance with normal banking procedures, purchase, in the New York foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if

 

118



--------------------------------------------------------------------------------

the amount of the Original Currency so purchased or could have been so purchased
is less than the amount originally due in the Original Currency, the Borrower
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss; and if the amount of
the Original Currency so purchased or could have been so purchased is greater
than the amount originally due in the Original Currency, the Administrative
Agent agrees to remit such excess amount to the Borrower. The term “rate of
exchange” in this Section 9.19 means the spot rate at which the Administrative
Agent, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.

9.20 Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further, without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

9.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including (without
limitation), if applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

119



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

9.22 Conflicts. If any provision in this Agreement or any other Loan Document
expressly conflicts with any provision in the Interim DIP Order or Final DIP
Order, the provisions in the Bankruptcy Court DIP Order shall govern and
control.

9.23 Operating Account. The parties hereto acknowledge and agree that the
Operating Account does not constitute (a) ABL Priority Collateral or
(b) collateral for the Prepetition ABL Agreement or the Prepetition ABL/FILO
Amendment and Restatement.

SECTION 10. SECURITY AND PRIORITY

10.1 Collateral; Grant of Lien and Security Interest.

(a) Pursuant to, and otherwise subject to the terms of, the Bankruptcy Court DIP
Order and the Canadian Court DIP Recognition Order and in accordance with the
terms thereof and subject to the Carve Out, as security for the full and timely
payment and performance of all of the Obligations, the Loan Parties hereby
pledge and grant to the Collateral Agent (for the benefit of the Secured
Parties), a security interest in and to, and a Lien on, all of the Collateral.

(b) Notwithstanding anything herein to the contrary (i) all proceeds received by
the Collateral Agent and the Lenders from the Collateral subject to the Liens
granted in this Section 10.1 and in each other Loan Document and by the
Bankruptcy Court DIP Order and the Canadian Court DIP Recognition Order shall be
subject in all respects to the Carve Out and (ii) no Person entitled to amounts
in respect of the Carve Out shall be entitled to sell or otherwise dispose, or
seek or object to the sale or other disposition, of any Collateral.

10.2 Priority and Liens Applicable to Loan Parties.

(a) Upon entry of the Interim DIP Order or Final DIP Order and subject to the
terms thereof, as the case may be, the Obligations, Liens and security interests
in favor of the Secured Parties shall, subject in all respects to the Carve Out,
at all times, pursuant to the Bankruptcy Code, be secured by a perfected Lien on
and security interest in all of the Collateral of the Loan Parties.

(b) The relative priorities of the Liens with respect to the Collateral shall be
as set forth in the Interim DIP Order (and, when entered, the Final DIP Order)
and each party hereto consents to such relative priorities of the Liens.

(c) Each Loan Party hereby confirms and acknowledges that, pursuant to the
Interim DIP Order (and, when entered, the Final DIP Order), the Liens in favor
of the Collateral Agent on behalf of and for the benefit of the Secured Parties
in all of the Collateral shall be created and perfected, to the maximum extent
permitted by law, without the execution or the recordation or filing in any land
records or filing offices of, any mortgage, assignment, security agreements,
mortgages, control agreements, pledge agreements, financing statements or other
similar documents, or the possession or control by the Collateral Agent of, or
over, any Collateral, as set forth in the Interim DIP Order (and, when entered,
the Final DIP Order).

 

120



--------------------------------------------------------------------------------

10.3 Grants, Rights and Remedies. The Liens and security interests granted
pursuant to Section 10.1 hereof and the administrative claim priority and lien
priority granted pursuant to Section 10.2 hereof may be independently granted in
the Loan Documents. This Agreement, the Bankruptcy Court DIP Order and such
other Loan Documents supplement each other, and the grants, priorities, rights
and remedies of the Agents and the Lenders hereunder and thereunder are
cumulative; provided that to the extent of conflict the Bankruptcy Court DIP
Order controls.

10.4 No Filings Required. The Liens and security interests referred to herein
shall be deemed valid and perfected by entry of the Interim DIP Order or the
Final DIP Order, as the case may be, and entry of the Interim DIP Order shall
have occurred on or before the date of the initial Borrowing hereunder. The
Collateral Agent shall not be required to file any financing statements,
mortgages, notices of Lien or similar instruments in any jurisdiction or filing
office, take possession or control of any Collateral, or take any other action
in order to validate or perfect the Lien and security interest granted by or
pursuant to this Agreement, the Interim DIP Order or the Final DIP Order, as the
case may be, or any other Loan Document.

10.5 Survival. Except as set forth in the Bankruptcy Court DIP Order and the
Canadian Court DIP Recognition Order, the Liens, lien priority, administrative
priorities and other rights and remedies granted to the Collateral Agent and the
Lenders pursuant to this Agreement, the Bankruptcy Court DIP Orders, and the
Canadian Court DIP Recognition Order and the other Loan Documents (specifically
including, but not limited to, the existence, perfection and priority of the
Liens and security interests provided herein and therein, and the administrative
priority provided herein and therein) shall not be modified, altered or impaired
in any manner by any other financing or extension of credit or incurrence of
Indebtedness by the Borrower (pursuant to Section 364 of the Bankruptcy Code or
otherwise), or by any dismissal or conversion of any of the Chapter 11 Cases, or
by any other act or omission whatsoever.

10.6 Amendment of Prepetition Term Loan Agreement and Agreement Regarding Method
of Issuance of Roll Up Loans. The parties hereto, acting in their capacities as
Parent under the Prepetition Term Loan Agreement, Borrower under the Prepetition
Term Loan Agreement, Prepetition Term Loan Lenders, Prepetition Term Loan Agent
and Prepetition Collateral Agent hereby amend the definition of “Eligible
Assignee” in the Prepetition Term Loan Agreement by adding the following at the
end thereof: Eligible Assignee shall also include any Loan Party that is a
Wholly Owned Subsidiary and a Domestic Subsidiary and a disregarded entity for
tax purposes. Roll-up Loans shall be initially issued to such Loan Party in
escrow, which will thereupon assign such Roll-up Loan to the corresponding
Roll-up Lender in consideration of assignment by such Roll-up Lender to such
Loan Party of an equal amount of Prepetition Term Loans. All Prepetition Term
Loans so assigned to such Loan Party shall be automatically extinguished upon
completion of the assignment and assumption transactions described in this
Section 10.6.

(signature pages follow)

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GNC CORPORATION By:  

 

  Name:   Title: GENERAL NUTRITION CENTERS, INC. By:  

 

  Name:   Title: GNC HOLDINGS, INC. By:  

 

  Name:   Title GNC PARENT LLC By:  

 

  Name:   Title

[Signature Page to Debtor-in-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GLAS TRUST COMPANY LLC, as Administrative Agent By:  

 

  Name:   Title: GLAS TRUST COMPANY LLC, as Collateral Agent By:  

 

  Name:   Title:

[Signature Page to Debtor-in-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------

[______________], as Lender By:  

 

  Name:   Title:

[Signature Page to Debtor-in-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

Form of DIP ABL FILO Credit Agreement



--------------------------------------------------------------------------------

[Filing Version]

 

 

 

DEBTOR-IN-POSSESSION

AMENDED AND RESTATED ABL CREDIT AGREEMENT

dated as of June [•], 2020

among

GNC CORPORATION,

as Parent,

GENERAL NUTRITION CENTERS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent and Collateral Agent

(amending and restating the ABL Credit Agreement dated as of February 28, 2018,
as amended)

 

 

 

JPMORGAN CHASE BANK, N.A.

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

CONTENTS

 

         Page  

1.1

  Defined Terms      2  

1.2

  Other Definitional Provisions      47  

1.3

  Classification of Loans and Borrowings      48  

1.4

  Accounting Terms; GAAP      48  

1.5

  Agent Determinations      49  

1.6

  Classification of Permitted Items      51  

1.7

  Rounding      51  

1.8

  Currency Equivalents Generally      51  

1.9

  [Reserved]      52  

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     52  

2.1

  FILO Term Loan Roll-Up      52  

2.2

  [Reserved]      52  

2.3

  Repayment of FILO Term Loans      52  

2.4

  [Reserved]      52  

2.5

  Loans and Borrowings      52  

2.6

  [Reserved]      53  

2.7

  [Reserved]      53  

2.8

  [Reserved]      53  

2.9

  [Reserved]      53  

2.10

  Interest Elections      53  

2.11

  [Reserved]      54  

2.12

  Repayment of Loans; Evidence of Debt      54  

2.13

  Prepayment of Loans      55  

2.14

  Fees      55  

2.15

  Mandatory Prepayments      56  

2.16

  Interest      56  

2.17

  Alternate Rate of Interest      57  

2.18

  Increased Costs      58  

2.19

  Break Funding Payments      60  

2.20

  Taxes      60  

2.21

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      63  

2.22

  Mitigation Obligations; Replacement of Lenders      66  

2.23

  Defaulting Lenders      67  

2.24

  Conversion of Loans      67  

SECTION 3. REPRESENTATIONS AND WARRANTIES

     68  

3.1

  Financial Condition      68  

3.2

  No Change      68  

3.3

  Corporate Existence; Compliance with Law      68  

3.4

  Organizational Power; Authorization; Enforceable Obligations      69  



--------------------------------------------------------------------------------

3.5

  No Legal Bar      69  

3.6

  No Material Litigation      69  

3.7

  No Default      70  

3.8

  Ownership of Property; Liens      70  

3.9

  Intellectual Property      70  

3.10

  Taxes      70  

3.11

  Federal Regulations      70  

3.12

  ERISA      71  

3.13

  Investment Company Act      71  

3.14

  Subsidiaries      71  

3.15

  [Reserved]      71  

3.16

  Environmental Matters      71  

3.17

  Accuracy of Information, etc.      72  

3.18

  Security      72  

3.20

  Budget and Financial Plan      73  

3.21

  Patriot Act      73  

3.22

  Anti-Corruption Laws and Sanctions      73  

3.23

  EEA Financial Institution      73  

3.24

  Canadian Welfare and Pension Plans      74  

3.25

  Canadian Anti-Corruption and Canadian Anti-Money Laundering      74  

3.26

  Borrowing Base Certificate      74  

3.27

  Prepetition Obligations      74  

SECTION 4. CONDITIONS PRECEDENT

     74  

4.1

  Conditions to the Closing Date      74  

SECTION 5. AFFIRMATIVE COVENANTS

     77  

5.1

  Financial Statements; Budget      77  

5.2

  Certificates; Other Information      79  

5.3

  Payment of Obligations      81  

5.4

  Conduct of Business and Maintenance of Existence, etc.      81  

5.5

  Maintenance of Property; Insurance      81  

5.6

  Inspection of Property; Books and Records; Discussions      81  

5.7

  Notices      82  

5.8

  Environmental Laws      83  

5.9

  Borrowing Base Certificates      84  

5.10

  Opposition to Motions      84  

5.11

  Additional Collateral, etc.      84  

5.12

  [Reserved]      85  

5.13

  Further Assurances      85  

5.14

  Maintenance of Ratings      85  

5.15

  Fiscal Period      85  

5.16

  [Reserved]      85  

5.17

  Anti-Corruption and Sanctions      85  

5.18

  [Reserved]      85  

 

ii



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

     86  

6.1

  [Reserved]      86  

6.2

  Limitation on Indebtedness      86  

6.3

  Limitation on Liens      88  

6.4

  Limitation on Fundamental Changes      91  

6.5

  Limitation on Disposition of Property      92  

6.6

  Limitation on Restricted Payments      94  

6.7

  [Reserved]      95  

6.8

  Limitation on Investments      95  

6.9

  Prepayments of Indebtedness      98  

6.10

  Limitation on Modifications of Organizational Documents      98  

6.11

  Limitation on Transactions with Affiliates      98  

6.12

  Limitation on Sales and Leasebacks      98  

6.13

  [Reserved]      99  

6.14

  Limitation on Negative Pledge Clauses      99  

6.15

  Limitation on Restrictions on Restricted Subsidiary Distributions      100  

6.16

  Limitation on Lines of Business      100  

6.17

  [Reserved]      100  

6.18

  Canadian Pension Plans      100  

6.19

  Use of Proceeds      100  

6.20

  Chapter 11 Modifications      101  

6.21

  Operating Account      101  

6.22

  Right of Subrogation      101  

SECTION 7. EVENTS OF DEFAULT

     102  

7.1

  Events of Default      102  

SECTION 8. THE AGENTS

     105  

8.1

  Appointment      105  

8.2

  Delegation of Duties      106  

8.3

  Exculpatory Provisions      106  

8.4

  Reliance by Administrative Agent      108  

8.5

  Notice of Default      109  

8.6

  Non-Reliance on Agents and Other Lenders      109  

8.7

  Indemnification      110  

8.8

  Agent in Its Individual Capacity      110  

8.9

  Successor Administrative Agent      110  

8.10

  Effect of Resignation or Removal      111  

8.11

  Collateral and Guarantee Matters      111  

8.12

  Appointment of Borrower      113  

8.13

  Administrative Agent or Collateral Agent May File Proofs of Claim      113  

8.14

  Agent Duties      114  

 

iii



--------------------------------------------------------------------------------

SECTION 9. MISCELLANEOUS

     114  

9.1

  Notices      114  

9.2

  Waivers; Amendments      116  

9.3

  Expenses; Indemnity; Damage Waiver      118  

9.4

  Successors and Assigns      120  

9.5

  Survival      125  

9.6

  Counterparts; Integration      125  

9.7

  Severability      127  

9.8

  Right of Setoff      127  

9.9

  Governing Law; Jurisdiction; Consent to Service of Process      127  

9.10

  WAIVER OF JURY TRIAL      128  

9.11

  Headings      128  

9.12

  Confidentiality      129  

9.13

  USA PATRIOT Act      130  

9.14

  Release of Liens and Guarantees      130  

9.15

  Enforcement Matters      131  

9.16

  No Fiduciary Duty      131  

9.17

  Interest Rate Limitation      132  

9.18

  Security Documents and Intercreditor Agreements      132  

9.19

  Canadian Anti-Money Laundering Legislation      133  

9.20

  Judgment Currency      133  

9.21

  Electronic Execution      134  

9.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      134
 

9.23

  Conflicts      135  

9.24

  Revolver Termination. The parties hereto acknowledge and agree that the
Revolver Termination has been consummated notwithstanding that the Borrower
provided fewer than the three Business Days’ notice specified for termination of
commitments and prepayment of loans in Sections 2.11 and 2.13 of the Prepetition
ABL Agreement.      135  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1(a)   Existing Letters of Credit 1.1(b)   Subsidiary Guarantors 1.1(c)  
Reserve Categories 2.1   Lenders 3.4   Consents, Authorizations, Filings and
Notices 3.6   Material Litigation 3.14(a)   Subsidiaries 3.14(b)   Agreements
Related to Capital Stock 6.11   Affiliate Transactions EXHIBITS:   A  
[Reserved] B   Form of Closing Certificate C   Form of Assignment and Assumption
D   Form of FILO Term Loan Note E-1   Form of U.S. Tax Certificate (For Non-U.S.
Lenders that are not Partnerships) E-2   Form of U.S. Tax Certificate (For
Non-U.S. Lenders that are Partnerships) E-3   Form of U.S. Tax Certificate (For
Non-U.S. Participants that are not Partnerships) E-4   Form of U.S. Tax
Certificate (For Non-U.S. Participants that are Partnerships) F   Form of
Borrowing Request G   [Reserved] H   Borrowing Base Certificate I   Budget J  
Exit ABL Term Sheet K   Form of Interim DIP Order

 

v



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated as of June
[ 🌑 ], 2020, among GNC CORPORATION, a Delaware corporation (“Parent”), GENERAL
NUTRITION CENTERS, INC., a Delaware corporation (the “Borrower”), GNC Holdings,
Inc., a Delaware corporation (“Holdings”), GNC Parent LLC, a Delaware limited
liability company (“GNC Parent LLC”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent (together
with its successors in such capacity, the “Administrative Agent”) and as
collateral agent (together with its successors in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, the Loan Parties have commenced voluntary cases (the “Chapter 11
Cases”) under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), and the Loan
Parties continue to operate their businesses and manage their properties as
debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, GNC Holdings, Inc., in its capacity as foreign representative on behalf
of the Loan Parties, commenced a recognition proceeding under Part IV of the
Companies’ Creditors Arrangement Act (the “CCAA”) in the Ontario Superior Court
of Justice (Commercial List) (the “Canadian Court”) to recognize in Canada the
Chapter 11 Cases as “foreign main proceedings” (the “Recognition Proceedings”);

WHEREAS, in connection with the filing of the Chapter 11 Cases and the
occurrence of the Interim DIP Order Entry Date, the Borrower, in its role as
“ABL Administrative Borrower” under the Prepetition ABL Agreement, has
terminated the “Revolving Credit Commitments” (as defined in the Prepetition ABL
Agreement), repaid all Prepetition Revolving Loans, and cash collateralized the
outstanding “Letters of Credit” (as defined in the Prepetition ABL Agreement)
(such termination, repayment and cash collateralization, the “Revolver
Termination”);

WHEREAS, the Borrower and the Lenders have agreed that Prepetition FILO Loans in
an aggregate principal amount of $275,000,000 shall be “rolled up” pursuant to
Section 2.1 hereof through an amendment and restatement the Prepetition ABL
Agreement pursuant to this Agreement. All indebtedness, Obligations and
liabilities outstanding under the Prepetition ABL Agreement after giving effect
to the Revolver Termination, as amended and restated hereby, and all Liens
existing under the Prepetition ABL Agreement and the other Loan Documents (as
defined in the Prepetition ABL Agreement) will continue in full force and
effect, uninterrupted and unimpaired, as amended as set forth herein and in the
Loan Documents delivered or otherwise continued in connection herewith; and

WHEREAS, to provide security for the repayment of the Loans, and the payment of
the other Obligations of the Loan Parties hereunder and under the other Loan
Documents, the Loan Parties will grant to the Collateral Agent, for its benefit
and the benefit of the Lenders, certain security interests, liens, and other
rights and protections pursuant to the terms hereof and pursuant to Sections
364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code, and super-priority
administrative expense claims pursuant to Section 364(c)(1) of the Bankruptcy
Code, all as more fully described herein.



--------------------------------------------------------------------------------

The Lenders are willing to amend and restate the Prepetition ABL Agreement on
the terms and subject to the conditions set forth herein. Accordingly, in
consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree to amend and restate the Prepetition ABL Agreement
as follows:

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABL Priority Collateral”: the “ABL Priority Collateral” as defined in the
Prepetition Intercreditor Agreement.

“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Appraiser”: Tiger Valuation Services, LLC or any other experienced
and reputable appraiser reasonably acceptable to the Borrower (it being
understood that the Borrower’s consent shall not be unreasonably withheld,
delayed or conditioned) and the Administrative Agent.

“Account”: with respect to a Person, any of such Person’s now owned and
hereafter acquired or arising (1) accounts (as defined in the UCC and/or the
PPSA) and, whether or not constituting “accounts” (as defined in the UCC and/or
the PPSA), any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance or arising out of
the use of a credit or charge card or information contained on or used with such
card (and whether same is an “Account” (as defined in the UCC and/or the PPSA)
or “General Intangible” or “Intangible” (as defined in the UCC or the PPSA,
respectively)), (2) all Credit Card Processor Accounts, and (3) all Gift Card
Accounts.

“Account Debtor”: any Person who is obligated on an Account, chattel paper, or a
“General Intangible” or “Intangible” (as defined in the UCC or the PPSA,
respectively).

“Acquired Asset ABL Priority Collateral”: any Accounts, Inventory, Borrowing
Base Cash and/or Acquired Asset Borrowing Base Cash acquired by any Loan Party
in a Qualifying Acquisition; provided that the Acquired Asset ABL Priority
Collateral shall at no time comprise more than 10.0% of the Borrowing Base.

“Acquired Asset Borrowing Base Calculation”: 662⁄3% of the applicable advance
rates set forth in the definitions of “Borrowing Base” with respect to the
relevant Acquired Asset ABL Priority Collateral, calculated against the book
value (or, with respect to Inventory, of the Net Orderly Liquidation Value
(based on the Net Orderly Liquidation Value for comparable Inventory pursuant to
the most recent Appraisal if inventory appraisals therefor do not exist)) of the
relevant Acquired Asset ABL Priority Collateral as set forth in the consolidated
balance

 

2



--------------------------------------------------------------------------------

sheets of the relevant acquired entities (or, in the case of an asset
acquisition, the seller’s balance sheet) as of the date with respect to which
the most recent Borrowing Base Certificate has been delivered, and applying
eligibility and reserve criteria consistent with those applied to Accounts,
Inventory and Borrowing Base Cash included in the Borrowing Base, until the
delivery to the Administrative Agent of an appraisal and field examination in
respect thereof that, in each case, is reasonably satisfactory to the
Administrative Agent and addressed to the Administrative Agent.

“Acquired Asset Borrowing Base Cash”: Unrestricted Cash that is (i) acquired by
any Loan Party in any Qualifying Acquisition and (ii) held by the Loan Parties,
in each case (A) in deposit accounts or securities accounts with the
Administrative Agent or (B) if JPMorgan Chase Bank, N.A. is no longer the
Administrative Agent, held in deposit accounts or securities accounts with any
national bank reasonably acceptable to Required Lenders which are subject in
each case to a control agreement in form and substance reasonably satisfactory
to the Administrative Agent, and (iii) not subject to any other Liens other than
non-consensual Liens, Liens permitted by Section 6.3(m) and (q) and Liens that
are junior in priority to the Liens securing the Obligations, in each case,
permitted under Section 6.3.

“Ad Hoc Committee”: collectively, the groups of ad hoc holders of the
Prepetition FILO Loans represented by Paul, Weiss, Rifkind, Wharton & Garrison
LLP and AlixPartners, on the one hand, and Milbank LLP and Houlihan Lokey, on
the other hand.

“Ad Hoc Committee Advisors”: Paul, Weiss, Rifkind, Wharton & Garrison LLP,
AlixPartners, Milbank LLP and Houlihan Lokey.

“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (a)(i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate, and (b) with respect to
Eurodollar Loans, 1.00%.

“Administrative Agent”: as defined in the preamble hereto.

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.

“Agreement”: this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1%, (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% and (d) with respect to ABR Loans, 2.00%; provided that
for the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the Screen Rate (or if the Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 am London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.17 hereof, then the
Alternate Base Rate shall be the greatest of clauses (a), (b) and (d) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: (i)for FILO Term Loans that are Eurodollar Loans, 9.00% per
annum, and (ii) for FILO Term Loans that are ABR Loans, 8.00% per annum.

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit as its primary activity and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Plan of Reorganization”: a Chapter 11 plan of reorganization, having
the terms set forth in the Restructuring Support Agreement and otherwise in form
and substance reasonably satisfactory to the Borrower and to Lenders holding at
least 662⁄3% of the aggregate amount of the FILO Term Loans and filed by the
Loan Parties with the Bankruptcy Court in connection with the Chapter 11 Cases,
as may be amended, supplemented or otherwise modified from time to time.

“Arranger”: JPMorgan Chase Bank, N.A.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent and the
Borrower.

“Attributable Indebtedness”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a
rate equivalent to the Borrower’s then-current weighted average cost of funds
for borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in any such Sale and Leaseback Transaction.

 

4



--------------------------------------------------------------------------------

“Avoidance Actions”: all causes of action arising under Chapter 5 of the
Bankruptcy Code and similar statutes of the relevant states.

“Backup Withholding Tax”: United States federal withholding Taxes imposed
pursuant to Section 3406 of the Code, as in effect on the date of this
Agreement, or any successor provision that is substantially the equivalent
thereof, and any regulations or official interpretations thereof (including any
revenue ruling, revenue procedure, notice or similar guidance issued by the
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions).

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: Title 11 of the United States Code, as amended from time to
time.

“Bankruptcy Court”: as defined in the recitals hereto.

“Bankruptcy Court DIP Order”: the Interim DIP Order or the Final DIP Order, as
applicable.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, interim
receiver, monitor, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 5.2.

 

5



--------------------------------------------------------------------------------

“Borrowing”: Loans of the same Type, made, deemed made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Base”: at any time as set forth in the most recently delivered
Borrowing Base Certificate, the sum of:

1. 93% of the value of Eligible Credit Card Receivables held by the Loan
Parties; plus

2. 88% of the book value of Eligible Accounts Receivable held by the Loan
Parties attributable to wholesale accounts receivable; plus

3. 88% of the book value of Eligible Accounts Receivable held by the Loan
Parties attributable to domestic franchisees; provided that at any time the
amount of the Borrowing Base consisting of Eligible Accounts Receivable
attributable to domestic and foreign franchisees shall not exceed 20% of the
Borrowing Base in the aggregate; plus

4. 88% of the book value of Eligible Accounts Receivable held by the Loan
Parties attributable to foreign franchisees in each case backed by a letter of
credit reasonably acceptable to the Administrative Agent; provided that at any
time (i) the amount of the Borrowing Base consisting of Eligible Accounts
Receivable attributable to foreign franchisees shall not exceed 15% of the
Borrowing Base in the aggregate and (ii) the amount of the Borrowing Base
consisting of Eligible Accounts Receivable attributable to domestic (as set out
in clause (3) above) and foreign franchisees shall not exceed 20% of the
Borrowing Base in the aggregate; plus

5. 98% of the Net Orderly Liquidation Value of Eligible Inventory held by the
Loan Parties consisting of finished goods and bulk Eligible Inventory; plus

6. 98% of the Net Orderly Liquidation Value of Eligible Inventory held by the
Loan Parties consisting of raw materials Eligible Inventory; plus

7. 100% of the Borrowing Base Cash held by the Loan Parties; plus

8. Upon the occurrence of the Roll-Up Effective Time, an amount equal to
$17,500,000; less

9. Reserves.

Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral held by a Loan Party will immediately be included in the
Borrowing Base at a value equal to the Acquired Asset Borrowing Base Calculation
thereof; provided that if the Loan Parties have not delivered, at their expense,
a customary field examination and inventory appraisal reasonably acceptable to
Administrative Agent within 90 days of the acquisition of such Acquired Asset
ABL Priority Collateral (or such longer period as the Administrative Agent may
reasonably agree), such Acquired Asset ABL Priority Collateral will cease to be
eligible for inclusion in the Borrowing Base until completion of a customary
field examination and inventory appraisal reasonably acceptable to
Administrative Agent.

 

6



--------------------------------------------------------------------------------

“Borrowing Base Cash”: Unrestricted Cash held by the Loan Parties, in each case
that is (i) (A) held in deposit accounts or securities accounts with the
Administrative Agent or (B) if JPMorgan Chase Bank, N.A. is no longer the
Administrative Agent, held in deposit accounts or securities accounts with any
national bank reasonably acceptable to Required Lenders which are in each case
subject to a control agreement in form and substance reasonably satisfactory to
the Administrative Agent and (ii) not subject to any other Liens other than
non-consensual Liens, Liens permitted by Section 6.3(m) and (q) and Liens that
are junior in priority to the Liens securing the Obligations, in each case,
permitted under Section 6.3; provided that, prior to withdrawing Borrowing Base
Cash from any account described above in an amount in excess of $5,000,000 in
the aggregate for all withdrawals since the most recent delivery of a Borrowing
Base Certificate, the Loan Parties shall deliver an updated Borrowing Base
Certificate as of the date of such withdrawal and giving pro forma effect to
such withdrawal.

“Borrowing Base Certificate”: a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit H (or another form acceptable to
the Administrative Agent and the Borrower) setting forth the calculation of the
Borrowing Base, including a calculation of each component thereof (including
Reserves), all in such detail as is reasonably satisfactory to the
Administrative Agent. All calculations of the Borrowing Base in connection with
the preparation of any Borrowing Base Certificate will be made by the Borrower
and certified to the Administrative Agent.

“Borrowing Request”: a request by the Borrower for a Borrowing substantially in
the form of Exhibit F.

“Budget”: the 13-week statement of the Loan Parties’ anticipated cash receipts
and Budget Disbursements for the first 13 weeks of the Chapter 11 Cases, set
forth on a weekly basis, including the anticipated uses of the proceeds from the
Facility for such period and attached hereto as Exhibit I, as updated pursuant
to Section 5.1(B)(a) from time to time.

“Budget Disbursements”: in any period, the Loan Parties’ operating disbursements
and Capital Expenditures (excluding Professional Fees and restructuring charges
arising on account of the Chapter 11 Cases (including U.S. Trustee fees and
professional fees and expenses incurred by any official committee appointed in
the Chapter 11 Cases or the Agents, the Lenders and/or the Loan Parties or paid
by the Loan Parties as adequate protection)).

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Pittsburgh, Pennsylvania or Toronto,
Ontario are authorized or required by law to remain closed; provided that, when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market.

“Canadian Anti-Corruption Laws”: the Corruption of Foreign Public Officials Act
(Canada), Special Economic Measures Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

 

7



--------------------------------------------------------------------------------

“Canadian Anti-Money Laundering Legislation”: the Criminal Code (Canada), the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
the United Nations Act (Canada), and any regulations thereunder.

“Canadian Defined Benefit Plan”: a Canadian Pension Plan which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

“Canadian Court”: as defined in the recitals hereto.

“Canadian Court DIP Recognition Order”: the Interim DIP Recognition Order and
the Final DIP Recognition Order, as applicable.

“Canadian Dollars” and “C$”: lawful currency of Canada.

“Canadian Guarantee and Collateral Agreement”: the Amended and Restated Canadian
Guarantee and Collateral Agreement, dated as of the Closing Date, executed and
delivered by the Canadian Guarantor, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Canadian Guarantor”: General Nutrition Centres Company, an unlimited liability
company organized under the laws of Nova Scotia.

“Canadian Pension Plan”: any pension plan maintained or sponsored by the
Canadian Guarantor that is subject to the funding requirements of the Pension
Benefits Act (Ontario), the Income Tax Act (Canada) or applicable pension
benefits legislation in any other Canadian jurisdiction and is applicable to
employees resident in Canada and to which the Canadian Guarantor is making or
accruing an obligation to make contributions or has within the preceding five
years made or accrued such contributions.

“Canadian Pension Termination Event”: (a) the withdrawal of the Canadian
Guarantor from a Canadian Defined Benefit Plan which is “multi-employer pension
plan”, as defined under applicable pension standards legislation, during a plan
year, or (b) the filing of a notice of interest to terminate in whole or in part
a Canadian Defined Benefit Plan or the filing of an amendment with the
applicable Governmental Authority which terminates a Canadian Defined Benefit
Plan, in whole or in part, or the treatment of an amendment as a termination or
partial termination of a Canadian Defined Benefit Plan, (c) the institution of
proceedings by any Governmental Authority to terminate a Canadian Defined
Benefit Plan in whole or in part or have a replacement administrator or trustee
appointed to administer a Canadian Defined Benefit Plan or (d) any other event
or condition or declaration or application which might constitute grounds for
the termination or winding up of a Canadian Defined Benefit Plan, in whole or in
part, or the appointment by any Governmental Authority of a replacement
administrator or trustee to administer a Canadian Defined Benefit Plan.

“Canadian Welfare Plan”: any medical, health, hospitalization, insurance or
other employee benefit or welfare plan or arrangement of the Canadian Guarantor
applicable to employees resident in Canada.

 

8



--------------------------------------------------------------------------------

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that are required to be capitalized under GAAP on a balance sheet
of such Person, it being understood that Capital Expenditures do not include
amounts expended to purchase assets constituting an on-going business.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet (excluding the footnotes thereto) of such Person under
GAAP; and, for the purposes of this Agreement, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, including
convertible securities but excluding debt securities convertible or exchangeable
into any of the foregoing.

“Carve Out” has the meaning specified in the Bankruptcy Court DIP Order.

“Cash Equivalents”: (a) United States and Canadian dollars; (b) in the case of
any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business and not for speculation; (c) securities and
other obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition; (d) certificates of deposit, time deposits
and eurodollar time deposits with maturities of one year or less from the date
of acquisition, demand deposits, bankers’ acceptances with maturities not
exceeding one year and overnight bank deposits, in each case, with any Lender or
with any domestic or foreign bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any state thereof or the District of Columbia or any U.S. branch of a
foreign bank having, capital and surplus of not less than $500,000,000; (e)
repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above or clause (g) below entered into with any financial
institution meeting the qualifications specified in clause (d) above; (f)
commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) and, in
each case, maturing within one year after the date of acquisition;
(g) marketable short-term money market and similar highly liquid funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be

 

9



--------------------------------------------------------------------------------

rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency) with maturities of one year or less from the date of
acquisition; (i) Investments with average maturities of one year or less from
the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency); (j) short-term obligations of, or fully guaranteed by, the
government of Canada, (k) short-term obligations of, or fully guaranteed by, the
government of a Province of Canada, in each case having a rating of “A-” (or the
then equivalent grade) or better by a nationally recognized rating agency and
(l) investment funds investing substantially all of their assets in Cash
Equivalents of the kinds described in clauses (a) through (k) of this
definition.

In the case of Investments by the Canadian Guarantor or by any Foreign
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (l) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by the Canadian Guarantor or by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (l) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall also include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.

“Cash Management Obligations”: obligations owed by any Loan Party to any
Qualified Counterparty in respect of or in connection with Cash Management
Services and designated by the Qualified Counterparty and the Borrower in
writing to the Administrative Agent as “Cash Management Obligations” and
includes any and all Cash Management Obligations in respect of or in connection
with Cash Management Services that were so designated in accordance with the
Prepetition ABL Agreement.

“Cash Management Order”: as defined in Section 4.1(j).

“Cash Management Services”: any treasury, depositary, pooling, netting,
overdraft, stored value card, purchase card (including so-called “procurement
cards” or “P-cards”), debit card, credit card, cash management and similar
services and any automated clearing house transfer of funds.

“CCAA”: as defined in the recitals hereto.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

 

10



--------------------------------------------------------------------------------

“Change in Law”: (a) the adoption of any law, rule or regulation after the date
of this Agreement or, if later, the date on which the applicable Lender becomes
a Lender hereunder (a “Later Date”), (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or, if later, the date on which the
applicable Lender becomes a Lender hereunder, or (c) compliance by any Lender
(or, for purposes of Section 2.18(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement or, if later, the date on which the
applicable Lender becomes a Lender hereunder. Notwithstanding anything herein to
the contrary (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of Holdings or any of its
Subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) shall become the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of Capital Stock representing more than 51% of the ordinary voting
power for the election of directors of Holdings (determined on a fully diluted
basis but not giving effect to contingent voting rights which have not vested);
(b) Parent shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of the Borrower free and clear
of all Liens (except Permitted Liens); or (c) Holdings shall cease to
beneficially own (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly) and control, directly or indirectly, 100% of each class
of outstanding Capital Stock of the Parent.

“Chapter 11 Cases”: as defined in the recitals hereto.

“Closing Date”: the first date all the conditions in Section 4.1 have been
satisfied or waived, which shall not be later than three Business Days after the
Interim DIP Order Entry Date.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by the Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement and the “DIP
Collateral” as defined in the Bankruptcy Court DIP Orders. The term “Collateral”
shall not include any Excluded Assets.

“Collateral Account”: as defined in Section 2.15(k).

“Collateral Agent”: as defined in the preamble hereto.

 

11



--------------------------------------------------------------------------------

“Commitment”: with respect to any Lender, such Lender’s FILO Term Loan
Commitment.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Sections 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“Company Intellectual Property”: as defined in Section 3.9.

“Confirmation Date”: the date on which the Clerk of the Bankruptcy Court enters
the Confirmation Order on the docket of the Bankruptcy Court.

“Confirmation Order”: an order of the Bankruptcy Court, in form and substance
acceptable to the Required Lenders, confirming the Approved Plan of
Reorganization.

“Contractual Obligation”: with respect to any Person, any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its Property is bound.

“Cost”: the calculated cost of purchases, based upon the Borrower’s accounting
practices as reflected in the most recent financial statements delivered
pursuant to Section 5.1(a).

“Credit Card Processor”: any Person (other than a Loan Party or any Affiliate of
any Loan Party) who issues or whose members or Affiliates issue credit or debit
cards, including MasterCard or VISA bank credit or debit cards or other bank
credit or debit cards issued through MasterCard International, Inc., Visa,
U.S.A., Inc. or Visa International and American Express, Discover, Diners Club
and Carte Blanche.

“Credit Card Processor Accounts”: accounts, receivables and/or payment
intangibles owing to a Loan Party from a Credit Card Processor, which shall
include in any event payments owing to any Loan Party from a Credit Card
Processor that constitute proceeds from the sale or disposition of Inventory of
the Loan Parties in the ordinary course of business.

“Credit Party”: the Administrative Agent or any other Lender.

“Crossover Ad Hoc Group”: the ad hoc group of holders of the FILO Term Loans
represented by Milbank LLP.

“Customs Broker Agreement”: an agreement, in form reasonably satisfactory to the
Administrative Agent, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Administrative Agent and agrees, upon
notice from the Administrative Agent, to hold and dispose of such Inventory
solely as directed by the Administrative Agent.

 

12



--------------------------------------------------------------------------------

“Debtor Relief Laws”: the Bankruptcy Code of the United States, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding Up and Restructuring Act (Canada) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans (unless such Lender indicates
that such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied)
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s receipt of
such certification in form and substance reasonably satisfactory to the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event or
Bail-in Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

“Designated Disbursement Account”: as defined in Section 5.17(c).

“DIP Superpriority Claim”: allowed superpriority administrative expense claims
granted by the Bankruptcy Court DIP Order to the Administrative Agent, on behalf
of itself and the Lenders, pursuant to Bankruptcy Code sections 364(c)(1), as
set forth in the Bankruptcy Court DIP Order (a) with priority over any and all
administrative expense claims and unsecured claims against the Loan Parties or
their estates in any of the Chapter 11 Cases or in any other

 

13



--------------------------------------------------------------------------------

proceedings superseding or related to any of the foregoing, at any time existing
or arising, of any kind or nature whatsoever, including, without limitation,
administrative expenses of the kinds specified in or ordered pursuant to
sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 507(a), 507(b), 546(c),
546(d), 726, 1113, or 1114 of the Bankruptcy Code or any other provision of the
Bankruptcy Code and (b) which shall at all times be senior to the rights of the
Loan Parties and their estates, and any successor trustee or other estate
representative to the extent permitted by law.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding Liens); and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(i) matures or is mandatorily redeemable (other than solely for Capital Stock
which is not otherwise Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable at the option of the holder thereof
(other than solely for Capital Stock which is not otherwise Disqualified Capital
Stock), in whole or in part, (iii) provides for the scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the
Maturity Date at the time of issuance, except, in the case of clauses (i) and
(ii), if as a result of a change of control event or asset sale or other
Disposition or casualty event, so long as any rights of the holders thereof to
require the redemption thereof upon the occurrence of such a change of control
event or asset sale or other Disposition or casualty event are subject to the
prior payment in full of the Obligations; provided that if such Capital Stock is
issued pursuant to a plan for the benefit of employees of Parent, the Borrower
or any of its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by Parent, the Borrower or any of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Disqualified Institution”:

(a) any Person that is or controls a competitor of the Borrower or any of its
Subsidiaries and is identified by the Borrower in writing to the Administrative
Agent from time to time prior to, on or after the Closing Date; or

(b) any Affiliate of any of the foregoing Persons that is (i) reasonably
identifiable solely on the basis of the similarity of such Affiliate’s name (but
excluding any such Affiliate that is primarily engaged in, or that advises funds
or other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which such foregoing
Person does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such Affiliate) or (ii) identified
by the Borrower to the Administrative Agent in writing from time to time prior
to, on or after the Closing Date;

 

14



--------------------------------------------------------------------------------

provided that any updates, modifications, deletions and/or supplements to the
list of Disqualified Institutions, including the designation of any Disqualified
Institution after the Closing Date pursuant to clause (a) or clause (b) above,
(x) shall not apply retroactively to disqualify any Lender that has previously
acquired an assignment or participation interest in any FILO Term Loan (or that
is a party to a pending assignment or participation as of the date of such
designation), (y) shall be delivered by the Borrower to
JPMDQ_Contact@jpmorgan.com (and failure to so deliver any such update,
modification, deletion and/or supplement shall render such update, modification,
deletion and/or supplement not received and ineffective) and (z) shall become
effective three Business Days after such update, modification, deletion and/or
supplement is delivered in accordance with the foregoing clause (y).

“Dollars” and “$”: lawful currency of the United States of America.

“Domestic Subsidiary”: a Restricted Subsidiary that is incorporated, organized
or otherwise formed under the laws of the United States, any State thereof or
the District of Columbia.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution

“Electronic Signature”: an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Eligible Accounts Receivable”: all Accounts (other than Credit Card Processor
Accounts and Gift Card Accounts) of the Loan Parties that constitute proceeds
from the sale or disposition of Inventory (net of volume rebates) in the
ordinary course of business and that are reflected in the most recent Borrowing
Base Certificate, except that no Account will be an Eligible Account Receivable
if:

(1) such Account has been outstanding for more than 90 days after the original
invoice date or more than 60 days after the original due date relating to such
invoice;

(2) such Account is owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (1) above;

 

15



--------------------------------------------------------------------------------

(3) such Account is owed by an Account Debtor that is an Affiliate of any Loan
Party or an employee or agent of any Loan Party or any Affiliate of any Loan
Party;

(4) such Account is owed by an Account Debtor who is either (i) the United
States or any department, agency, or instrumentality of the United States or the
federal government of Canada or any department, agency, crown corporation or
instrumentality thereof (exclusive, however, of Accounts with respect to which
Loan Parties have complied, to the reasonable satisfaction of the Administrative
Agent, with the Assignment of Claims Act, 31 USC §3727 or the Financial
Administration Act (Canada), as applicable), or (ii) any state of the United
States or province or territory of Canada or any other Governmental Authority
not covered by the preceding clause (i) (exclusive, however, of Accounts with
respect to which (x) the Loan Parties have complied with any applicable State,
provincial or local laws comparable to the foregoing) or (y) provincial or local
law does not restrict or render ineffective assignment of such Accounts;

(5) such Account is owed by an Account Debtor whose total obligations together
with those of its Affiliates owing to Loan Parties exceed 15% of all Eligible
Accounts Receivable, to the extent of the obligations owing by such Account
Debtor and its Affiliates in excess of such percentage; provided, that in each
case, the amount of Eligible Accounts Receivable that are excluded because they
exceed the foregoing percentage shall be determined by Administrative Agent
based on all of the otherwise Eligible Accounts Receivable of all types prior to
giving effect to any eliminations based upon the foregoing concentration limit;

(6) such Account is not subject to the first priority (other than a Lien
permitted under Section 6.3(a), 6.3(b), 6.3(h), 6.3(i), 6.3(k), 6.3(w) or
6.3(y)), valid and perfected Lien of the Administrative Agent as to such
Account;

(7) a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than (a) Liens granted to the Administrative Agent,
for its own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.3(a), 6.3(b), 6.3(h),
6.3(i), 6.3(k), 6.3(w) or 6.3(y) or other Permitted Lien arising by operation of
law, or (c) a Lien that is permitted under Section 6.3(g), 6.3(n)(iii), 6.3(p),
6.3(x) or 6.3(aa) and, in each case, junior in priority to the Liens securing
the Obligations);

(8) (i) such Account does not constitute the legal, valid and binding obligation
of the applicable Account Debtor enforceable in accordance with its terms or
(ii) such Account arises in a transaction wherein the goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional;

(9) such Account is owing by a supplier or creditor or is otherwise disputed, or
a claim, counterclaim, discount, deduction, reserve, allowance, recoupment or
offset has been asserted with respect thereto by the applicable Account Debtor
(in each case, only to the extent of the relevant dispute, claim, counterclaim,
discount, deduction, reserve, allowance, recoupment or offset);

 

16



--------------------------------------------------------------------------------

(10) such Account is owed by an Account Debtor that is subject to a bankruptcy
proceeding of the type specified in Section 7.1(f) of the Prepetition ABL
Agreement or that is liquidating, dissolving or winding up its affairs or
otherwise deemed not creditworthy by the Administrative Agent in its Permitted
Discretion;

(11) such Account does not conform with a covenant or representation contained
in this Agreement or the Guarantee and Collateral Agreement as to such Account;

(12) such Account is evidenced by Chattel Paper or an Instrument (each as
defined in the Guarantee and Collateral Agreement) of any kind, or has been
reduced to judgment;

(13) such Account includes a billing for interest, fees or late charges, but
ineligibility will be limited to the extent thereof;

(14) such Account arises out of the Pfizer prepaid customer stability program
(for so long as the revenue related thereto constitutes deferred revenue);

(15) such Account is owed by an Account Debtor which is owed sums by the
Borrower and its Restricted Subsidiaries (with ineligibility limited to the
amount owed to such Account Debtor by the Borrower and its Restricted
Subsidiaries);

(16) such Account is owed by a franchisee which is in default under its
franchise agreement;

(17) such Account represents amounts owed by the national advertising fund
related to marketing activities of the Borrower and its Subsidiaries;

(18) such Account represents interest, principal or finance charges owed by
franchisees;

(19) such Account represents rent due from franchisees;

(20) such Account is owed by an Account Debtor that is a Sanctioned Person or on
any specially designated nationals list maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or a similar list maintained by the Government of Canada, or, to the
knowledge of the Borrower or the applicable Guarantor is not able to bring suit
or enforce remedies against the Account Debtor through judicial or arbitral
process;

(21) such Account is owed by an Account Debtor that is organized outside of the
United States or Canada, unless (x) such Account is supported by a letter of
credit (delivered to and directly drawable by the Administrative Agent)
reasonably satisfactory to the Administrative Agent, or (y) the billing in
respect of such Account is made to a branch or office of such Account Debtor
that is located in the United States or Canada;

(22) the goods giving rise to such Account have not been delivered to the
Account Debtor or to a third party (to the extent title passes to the Account
Debtor upon delivery to such third party), the goods giving rise to such Account
have been returned by the Account Debtor, or it otherwise does not represent a
final sale (it being understood that the returnability of good will not give
rise to a transaction not representing a final sale) or title to the goods has
not passed to the Account Debtor;

 

17



--------------------------------------------------------------------------------

(23) its payment has been extended beyond the terms set forth in the invoice
related thereto (and in any event if its payment has been extended beyond 90
days after the original invoice date or 60 days after the original due date
relating to such invoice);

(24) such Account is an Account in respect of which there are unapplied
collections (with ineligibility limited to the amount of such unapplied
collections);

(25) such Account is owed by an Account Debtor with respect to which return
reserves are maintained (with ineligibility limited to the amount of such
reserve); or

(26) such account has been or is required to be charged or written off as
uncollectible in accordance with GAAP.

If any Account at any time ceases to be an Eligible Accounts Receivable, then
such Account will promptly be excluded from the calculation of the Borrowing
Base.

Notwithstanding anything to the contrary herein, Eligible Accounts Receivable
shall include Eligible Gift Card Receivables after the delivery to the
Administrative Agent of a field examination in respect thereof that is
reasonably satisfactory to the Administrative Agent and addressed to the
Administrative Agent (and, for the avoidance of doubt, Eligible Accounts
Receivable shall not include Eligible Gift Card Receivables at any time prior to
the delivery of such field examination).

“Eligible Assignee”: (i) any Lender, any Affiliate of a Lender and any Approved
Fund and (ii) any commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) and which extends credit or buys loans in the
ordinary course, other than, in each case, a natural person, a Defaulting Lender
or a Disqualified Institution. For the avoidance of doubt, (x) Disqualified
Institutions shall be subject to Section 9.4(h) and (y) in no event shall
Parent, the Borrower or any of their Subsidiaries or Affiliates be an Eligible
Assignee.

“Eligible Credit Card Receivables”: all Credit Card Processor Accounts (net of
all associated fees) of the Loan Parties that constitute proceeds from the sale
or disposition of Inventory in the ordinary course of business and that are
reflected in the most recent Borrowing Base Certificate, except that no Credit
Card Processor Account will be an Eligible Credit Card Receivable if:

(1) such Credit Card Processor Account has been outstanding for more than five
Business Days from the date of sale;

(2) such Credit Card Processor Account is not subject to the first priority
(other than a Lien permitted under Section 6.3(a), 6.3(b), 6.3(h), 6.3(i),
6.3(k), 6.3(w) or 6.3(y)), valid and perfected Lien of the Collateral Agent as
to such Credit Card Processor Account;

 

18



--------------------------------------------------------------------------------

(3) a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than (a) Liens granted to the Administrative Agent,
for its own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.3(a), 6.3(b), 6.3(h)
6.3(i), 6.3(k), 6.3(w) or 6.3(y) or other Permitted Lien arising by operation of
law, or (c) a Lien that is permitted under Section 6.3(g), 6.3(n)(iii), 6.3(p),
6.3(x) or 6.3(aa) and, in each case, junior in priority to the Liens securing
the Obligations);

(4) such Credit Card Processor Account does not constitute the legal, valid and
binding obligation of the applicable Credit Card Processor enforceable in
accordance with its terms;

(5) such Credit Card Processor Account is disputed, or a claim, counterclaim,
discount, deduction, reserve, allowance, recoupment, offset or chargeback has
been asserted with respect thereto by the applicable Credit Card Processor (but
only to the extent of such dispute, claim, counterclaim, discount, deduction,
reserve, allowance, recoupment, offset or chargeback);

(6) such Credit Card Processor Account is owed by a Credit Card Processor that
is subject to a bankruptcy proceeding of the type specified in Section 7.1(f) of
the Prepetition ABL Agreement or that is liquidating, dissolving or winding up
its affairs or otherwise deemed not creditworthy by the Administrative Agent in
its Permitted Discretion;

(7) such Credit Card Processor Account does not conform with a covenant or
representation contained in this Agreement or the Guarantee and Collateral
Agreement as to such Credit Card Processor Account;

(8) such Credit Card Processor Account is evidenced by Chattel Paper or an
Instrument (each as defined in the Guarantee and Collateral Agreement) of any
kind, or has been reduced to judgment;

(9) such Credit Card Processor Account includes a billing for interest, fees or
late charges, but ineligibility will be limited to the extent thereof;

(10) such Credit Card Processor Account is owed by a Credit Card Processor that
is organized outside of the U.S. or Canada; or

(11) such Credit Card Processor Account has been or is required to be charged or
written off as uncollectible in accordance with GAAP.

Anything contained herein to the contrary notwithstanding, for purposes of
determining the amount of Eligible Credit Card Receivables in the Borrowing Base
at any time, any Credit Card Processor Account that otherwise meets the
requirements for Eligible Credit Card Receivables may be included in such
calculation even though the same does not constitute proceeds from the sale or
disposition of Inventory; provided that such amount will be subject to
adjustment as may be required by the Administrative Agent at any time and from
time to time to reflect such fact. To the extent requested by the Administrative
Agent, a notice reasonably satisfactory to the Administrative Agent and the
Borrower shall be sent to each Credit Card Processor with respect to the Liens
created under the Security Documents.

 

19



--------------------------------------------------------------------------------

If any Credit Card Processor Account at any time ceases to be an Eligible Credit
Card Receivable, then such Credit Card Processor Account will promptly be
excluded from the calculation of the Borrowing Base.

“Eligible Gift Card Receivables”: all Gift Card Accounts of the Loan Parties
that constitute proceeds from the sale or disposition of Loan Party gift cards
pursuant to a Gift Card Agreement and that are reflected in the most recent
Borrowing Base Certificate, except that no Gift Card Account will be an Eligible
Gift Card Receivable if:

1. such Gift Card Account has been outstanding for more than 90 days from the
date of sale of the relevant gift cards;

2. such Gift Card Account is not subject to the first priority (subject to a
Lien permitted under Section 6.3(a), 6.3(b), 6.3(h), 6.3(i), 6.3(k), 6.3(w) or
6.3(y)), valid and perfected Lien of the Collateral Agent as to such Account;

3. a Loan Party does not have good, valid and marketable title thereto, free and
clear of any Lien (other than (a) Liens granted to the Collateral Agent, for its
own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.3(a), 6.3(b), 6.3(h),
6.3(i), 6.3(k), 6.3(w) or 6.3(y), or other Permitted Lien arising by operation
of law, or (c) a Lien that is permitted under Section 6.3(g), 6.3(n)(iii),
6.3(p), 6.3(x) or 6.3(aa) and, in each case, junior in priority to the Liens
securing the Obligations);

4. such Gift Card Account does not constitute the legal, valid and binding
obligation of the applicable Gift Card Administrator enforceable in accordance
with its terms;

5. such Gift Card Account is disputed, or a claim, counterclaim, discount,
deduction, reserve, allowance, recoupment, offset or chargeback has been
asserted with respect thereto by the applicable Gift Card Administrator (but
only to the extent of such dispute, claim, counterclaim, discount, deduction,
reserve, allowance, recoupment, offset or chargeback);

6. such Gift Card Account is owed by a Gift Card Administrator that is subject
to a bankruptcy proceeding of the type specified in Section 7.1(f) of the
Prepetition ABL Agreement or that is liquidating, dissolving or winding up its
affairs or otherwise deemed not creditworthy by the Administrative Agent in its
Permitted Discretion;

7. such Gift Card Account does not conform with a covenant or representation
contained in this Agreement or the Guarantee and Collateral Agreement as to such
Gift Card Account;

8. such Gift Card Account is evidenced by Chattel Paper or an Instrument (each
as defined in the Guarantee and Collateral Agreement) of any kind, or has been
reduced to judgment;

9. such Gift Card Account includes a billing for interest, fees or late charges,
but ineligibility will be limited to the extent thereof; or

 

20



--------------------------------------------------------------------------------

10. which the Administrative Agent otherwise determines is unacceptable for any
reason whatsoever.

If any Gift Card Account at any time ceases to be an Eligible Gift Card
Receivable, then such Gift Card Account will promptly be excluded from the
calculation of the Borrowing Base.

“Eligible Inventory”: all Inventory of a Loan Party reflected in the most recent
Borrowing Base Certificate, except that no item of Inventory will be Eligible
Inventory if such item:

(1) is not subject to the first priority (other than a Lien permitted under
Section 6.3(a), 6.3(b), 6.3(h), 6.3(i), 6.3(k), 6.3(w) or 6.3(y)), valid and
perfected Lien of the Collateral Agent as to such Inventory;

(2) a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than (a) Liens granted to the Collateral Agent, for
its own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.3(a), 6.3(b), 6.3(h),
6.3(i), 6.3(k), 6.3(w) or 6.3(y) or other Permitted Lien arising by operation of
law, or (c) a Lien that is permitted under Section 6.3(g), 6.3(n)(iii), 6.3(p),
6.3(x) or 6.3(aa) and, in each case, junior in priority to the Liens securing
the Obligations);

(3) is slow moving (other than Inventory located at a clearance center that has
been appropriately priced consistent with the Loan Parties’ customary
practices), obsolete, unmerchantable, defective, used or unfit for sale;

(4) does not conform in all material respects to the representations and
warranties contained in this Agreement or the Guarantee and Collateral
Agreement;

(5) is not owned only by one or more Loan Parties;

(6) is not finished goods or bulk inventory or raw materials, or which
constitutes work-in-process, packaging and shipping material, supplies, samples,
prototypes, bags, displays or display items, bill-and-hold goods, goods that are
returned or marked for return (but not held for resale), or which constitutes
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business;

(7) is not located in the United States or Canada (other than to the extent that
it is in-transit to the United States or Canada and is not deemed ineligible in
accordance with clause (12) of this definition);

(8) [reserved];

(9) [reserved];

(10) is being processed offsite at a third-party location or outside processor,
or is in-transit to or from said third party location or outside processor;

 

21



--------------------------------------------------------------------------------

(11) is the subject of a consignment by any Loan Party as consignor;

(12) is in transit, except that Inventory in transit will not be deemed
ineligible if:

(a) it has been shipped (i) from a foreign location (other than Canada or the
United States) for receipt by any Loan Party in Canada or the United States
within forty-five (45) days of the date of shipment (and such shipment has not
been delayed beyond such forty-five (45) day delivery time), or (ii) from a
Canadian or United States location for receipt by any Loan Party in Canada or
the United States within fifteen (15) days of the date of shipment (and such
shipment has not been delayed beyond such fifteen (15) day delivery time), but,
in either case, which has not yet been delivered to such Loan Party;

(b) it has been paid for in advance of shipment or is not being shipped by a
carrier owned by or affiliated with the vendor;

(c) legal ownership thereof has passed to the applicable Loan Party or the
Canadian Guarantor (or is retained by the applicable Loan Party) as evidenced by
customary documents of title and such Inventory is not sold by a vendor that has
a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against such Inventory, or
with respect to whom any Loan Party is in default of any obligations;

(d) either (i) such Inventory is subject to a negotiable document of title, in
form reasonably satisfactory to the Administrative Agent, which shall, except as
otherwise agreed by the Administrative Agent in its Permitted Discretion, have
been endorsed to the Administrative Agent or an agent acting on its behalf or
(ii) such Inventory is evidenced by a non-negotiable document of title, seaway
bill, airway bill or other bill of lading in form reasonably acceptable to the
Administrative Agent, or other shipping document reasonably acceptable to the
Administrative Agent, which names the Administrative Agent as consignee (and/or
if requested by the Administrative Agent, a Customs Broker Agreement shall have
been delivered to Administrative Agent with respect thereto);

(e) it is insured to the reasonable satisfaction of the Administrative Agent;
and

(f) it will be subject to the valid and perfected Lien of the Collateral Agent
upon delivery to the applicable Loan Party.

(13) constitutes operating supplies, repair parts, labels or miscellaneous spare
parts or other such materials not considered for sale in the ordinary course of
business;

(14) is not reflected in a current perpetual inventory report (other than in
transit Inventory that is otherwise Eligible Inventory) of the Loan Parties;

(15) is located at a closed store location;

 

22



--------------------------------------------------------------------------------

(16) has an expiration date that has passed or that is estimated by the Borrower
to occur within 30 days after the date of the applicable Borrowing Base
Certificate;

(17) represents warehouse and merchandising supplies located at a distribution
center;

(18) consists of loyalty program membership cards and media;

(19) constitutes promotional goods not intended for resale; or

(20) has been acquired from a Sanctioned Person on any specially designated
nationals list maintained by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or a similar list
maintained by the Government of Canada.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
will promptly be excluded from the calculation of the Borrowing Base.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements of any international authority, foreign government, the United
States or Canada, or any state, provincial, territorial, local, municipal or
other governmental authority, regulating, relating to or imposing liability or
standards of conduct for protection of the environment or of human health, or
employee health and safety (as it relates to exposure to Hazardous Materials).

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Restricted Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, and other authorizations of a Governmental Authority required
under any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Event” means (i) a Reportable Event with respect to any Single Employer
Plan (excluding those for which the provision for 30 day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Single
Employer Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Single Employer Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Single
Employer Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination

 

23



--------------------------------------------------------------------------------

described in Section 4041(c) of ERISA; (iv) the withdrawal by any Loan Party or
Commonly Controlled Entity from any Single Employer Plan with two or more
contributing sponsors or the termination of any such Single Employer Plan
resulting in liability to any Loan Party or Commonly Controlled Entity pursuant
to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Single Employer Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Single Employer Plan; (vi) the
imposition of liability on any Loan Party or Commonly Controlled Entity pursuant
to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of any Loan Party or Commonly
Controlled Entity in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or Commonly
Controlled Entity of notice from any Multiemployer Plan that it is insolvent, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the imposition of a Lien pursuant to Section 430(k) of the
Internal Revenue Code or Section 4068 of ERISA upon the property and rights to
property belonging to any Loan Party or Commonly Controlled Entity; or (ix) a
Canadian Pension Termination Event.

“Equivalent Amount”: as defined in Section 1.8(c).

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurodollar”: when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Accounts”: as defined in the definition of “Excluded Assets”.

“Excluded Assets”: the collective reference to:

1. any licenses, franchises, charters and authorizations of a Governmental
Authority to the extent a security interest therein under the Loan Documents is
prohibited by or would require the consent, license or approval of any
Governmental Authority (except to the extent such prohibition or restriction is
ineffective under the Uniform Commercial Code, the Bankruptcy Court DIP Order or
other applicable law notwithstanding such prohibition);

2. any asset if the granting of a security interest under the Loan Documents in
such asset would be prohibited by any (x) law, treaty, rule or regulation
(including all applicable regulations and laws regarding assignments of and
security interests in, government receivables) or a court or other Governmental
Authority or would require the consent, license or approval of any Governmental
Authority (other than proceeds thereof, to the extent the assignment of such

 

24



--------------------------------------------------------------------------------

proceeds is effective under the Uniform Commercial Code, the Bankruptcy Court
DIP Order or other applicable law notwithstanding such prohibition and the
assignment of such proceeds is not prohibited by applicable law and does not
require the consent, license or approval of any Governmental Authority) or
(y) contractual obligation (only to the extent such restriction is binding on
such asset (i) on the Closing Date or (ii) on the date of the acquisition
thereof and not entered into in contemplation thereof) (except to the extent
such prohibition or restriction is ineffective under the Uniform Commercial
Code, the Bankruptcy Court DIP Order or other applicable law notwithstanding
such prohibition);

3. any lease, license or other agreement to the extent that a grant of a
security interest therein under the Loan Documents would violate or invalidate
such lease, license or agreement (except any such lease, license or agreement
among Holdings and its Wholly-Owned Subsidiaries and except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code, the
Bankruptcy Court DIP Order or other applicable law notwithstanding such
prohibition);

4. Capital Stock (i) in any Person that is not a Wholly-Owned Subsidiary to the
extent the pledge or other granting of a security interest under the Loan
Documents in such Capital Stock would be prohibited by, or require a consent or
approval under, organizational or governance documents or shareholders’ or
similar agreements of or with respect to such Person (except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code, the
Bankruptcy Court DIP Order, or other applicable law notwithstanding such
prohibition) (ii) in Unrestricted Subsidiaries, broker-dealer Subsidiaries,
not-for-profit Subsidiaries and captive insurance Subsidiaries;

5. any assets subject to a Lien permitted by Section 6.3(j) or 6.3(q) to the
extent the documents governing such Lien prohibit, or require a consent or
approval in order for, such assets to be subject to the Liens created by the
Loan Documents (except to the extent such prohibition or restriction is
ineffective under the Uniform Commercial Code, the Bankruptcy Court DIP order or
other applicable law notwithstanding such prohibition);

6. any United States (or Canadian) intent-to-use application for registration of
a trademark or service mark prior to the acceptance by the United States Patent
and Trademark Office (or the Canadian Intellectual Property Office) of a
statement of use or an amendment to allege use, to the extent and for so long as
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of,
a Loan Party’s right, title or interest therein or any trademark or service mark
registration issued therefrom;

7. assets sold or otherwise disposed of to a Person who is not a Loan Party in
compliance with Section 6.5;

8. “margin stock” within the meaning of Regulation U;

9. segregated trust fund accounts, payroll accounts, accounts used solely for
making payments in respect of withholding taxes and employee benefits, trust
accounts, and escrow accounts for the benefit of unaffiliated third parties, the
“Operating Account” (as defined in the Term Loan DIP Credit Agreement), and the
cash collateral account established pursuant to the LC Cash Collateral Agreement
(collectively, the “Excluded Accounts”);

 

25



--------------------------------------------------------------------------------

10. assets of broker-dealer Subsidiaries, not-for-profit Subsidiaries and
captive insurance Subsidiaries;

11. “consumer goods” (as defined in the PPSA);

12. any Receivables for which the account debtor is incorporated or located in
Iran; and

13. any Avoidance Actions (other than the proceeds thereof);

provided that (a) in the case of clauses 2(y), (3) and (5), such exclusion shall
not apply (i) to the extent the prohibition or restriction is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code, the
Bankruptcy Code or other applicable law or (ii) to proceeds of the assets
referred to in such clause, the assignment of which is expressly deemed
effective under Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code, the Bankruptcy Code or other applicable law and (b) assets described above
shall no longer be “Excluded Assets” upon termination of the applicable
prohibition or restriction described above that caused such assets to be treated
as “Excluded Assets”; provided further that, Cash Equivalents shall not
constitute Excluded Assets.

“Excluded Domestic Subsidiaries”: GNC Intermediate IP Holdings, LLC, GNC
Intellectual Property Holdings, LLC, Nutra Insurance Company, GNC Newco Parent
LLC and GNC Supply Purchaser, LLC.

“Excluded Subsidiary”: (a) [reserved], (b) [reserved], (c) [reserved], (d)
[reserved], (e) the Excluded Domestic Subsidiaries, (f) any Restricted
Subsidiary which is a limited partnership of which any Loan Party does not
constitute the general partner, (g) [reserved], (h) any Subsidiary to the extent
such Subsidiary’s guaranteeing any of the Obligations or otherwise becoming a
Loan Party is prohibited or restricted by any Requirement of Law or requires the
consent, approval, license or authorization of any Governmental Authority
(unless such consent, approval, license or authorization has been obtained (it
being agreed that no Loan Party shall be under any obligation to seek the
same)), (i) not-for-profit Subsidiaries, (j) any Subsidiary which is not a
Wholly-Owned Subsidiary of Parent, (k) captive insurance Subsidiaries,
(l) broker-dealer Subsidiaries, (m) special purpose receivables Subsidiaries,
(n) [reserved], and (o) any Subsidiary with respect to which (i) the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of providing a guarantee or granting Liens to secure the
Obligations are likely to be excessive in relation to the value to be afforded
thereby or (ii) in the case of any Person that becomes a Subsidiary after the
Closing Date, providing such a guarantee or granting such Liens would reasonably
be expected to result in material adverse tax consequences as determined in good
faith by the Borrower and consented to by the Administrative Agent (such consent
not to be unreasonably withheld, conditioned or delayed); provided that any
Subsidiary described above shall be deemed not to be an Excluded Subsidiary if
the Borrower has notified the Administrative Agent in writing that such
Subsidiary should not be treated as an Excluded Subsidiary (and solely for
purposes of Section 5.10(c) and the Security Documents, such Subsidiary shall be
deemed to have been acquired at the time such notice is received by the
Administrative Agent).

 

26



--------------------------------------------------------------------------------

“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Loan Parties hereunder, (a) Taxes imposed on (or measured by) its overall
net income (however denominated), franchise or similar Taxes imposed on it (in
each case, in lieu of net income Taxes) and Backup Withholding Taxes imposed on
it by (i) the United States of America, (ii) the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office or the office to which its interests, rights and
obligations under this Agreement are assigned is located or (iii) any other
jurisdictions (or any political subdivision thereof) as a result of a present or
former connection between the Administrative Agent, such Lender or other
recipient and such jurisdiction imposing such Tax other than a connection
arising as a result of the execution or delivery of, receipt of any payments,
exercise of any rights or performance of any obligations under, enforcement of
or any transaction or other activities related to any Loan Document, (b) any
branch profits Taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which the Borrower is located, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.22(b)), any United States federal withholding Tax that
is in effect and would apply to amounts payable (including, for the avoidance of
doubt, commitment fees and other consent, amendment and similar fees) to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.20(a), (d)
any Taxes that are attributable to a Foreign Lender’s failure to comply with
Section 2.20(e)(i) and (e) any Taxes imposed under, or as a result of the
failure of such recipient to satisfy the applicable requirements under, FATCA.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Letters of Credit”: the letters of credit set forth on Schedule
1.1(a).

“Exit Conversion”: as defined in Section 2.24(a).

“Exit ABL Credit Agreement”: as defined in Section 2.24(b)(i).

“Exit FILO Loans”: the loans under the Exit ABL Facility Credit Agreement.

“Exit ABL Term Sheet”: the Term Sheet attached hereto as Exhibit I.

“Facility”: the Loans and Commitments made or deemed made to the Borrower under
this Agreement.

“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the date of
this Agreement or any successor provision that is substantially the equivalent
thereof, any current or future regulations or official interpretations thereof
(including any revenue ruling, revenue procedure, notice or similar guidance
issued by the Internal Revenue Service thereunder as a precondition to relief or
exemption from Taxes under such provisions and including any agreements entered
into pursuant to Section 1471(b)(1) of the Code) and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

27



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“FILO Ad Hoc Group”: the ad hoc group of holders of the FILO Term Loans
represented by Paul, Weiss, Rifkind, Wharton & Garrison LLP.

“FILO Term Loan Commitment”: as to any FILO Term Loan Lender, the obligation of
such Lender, if any, to make FILO Term Loans in an aggregate principal amount
not to exceed the amount set forth under the heading “FILO Term Loan Commitment”
opposite such Lender’s name on Schedule 2.1, or otherwise as set forth in or
referred to on Schedule 2.1. The original aggregate amount of the total FILO
Term Loan Commitments on the Closing Date is $275,000,000, the entire amount of
which consists of Rolled-Up Commitments.

“FILO Term Loan Lender”: prior to the Closing Date, each Lender that has a FILO
Term Loan Commitment and, after the Closing Date, each Lender that is the holder
of FILO Term Loans.

“FILO Term Loans”: Loans deemed made by any Lender pursuant to Section 2.1.

“Final DIP Recognition Order”: an order of the Canadian Court in the Recognition
Proceedings, in form and substance satisfactory to the Required Lenders in their
sole discretion, recognizing and enforcing the Final DIP Order in Canada.

“Final DIP Order”: the final order of the Bankruptcy Court, approving the
Facility on a final basis, in form and substance satisfactory to the Required
Lenders and subject to Required FILO Ad Hoc Group Approval, in each case as the
same may be amended, modified or supplemented from time to time with the express
written consent of the Required Lenders and subject to Required FILO Ad Hoc
Group Approval.

“Final DIP Order Entry Date”: the date on which the Final DIP Order is entered
on the docket of the Bankruptcy Court.

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

28



--------------------------------------------------------------------------------

“Foreign Lender”: any Lender that is organized under the laws of a jurisdiction
other than that of the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary”: any Subsidiary of the Borrower (other than the Canadian
Guarantor and other than GNC Puerto Rico LLC) that is not a Domestic Subsidiary.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

“GNC Parent LLC”: as defined in the preamble hereto.

“Gift Card Accounts”: accounts, receivables and/or payment intangibles owing to
a Loan Party from a Gift Card Administrator pursuant to a Gift Card Agreement.

“Gift Card Administrator”: any Person (other than a Loan Party or any Affiliate
of any Loan Party) who offers, sells, administers and/or distributes gift cards
of one or more of the Loan Parties.

“Gift Card Agreement”: a gift card agreement between a Loan Party and a Gift
Card Administrator.

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof and any other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, dated as of the Closing Date executed and delivered by
Parent and each Loan Party (other than the Canadian Guarantor), as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Guarantee Obligation”: with respect to any Person (the “guaranteeing person”),
any obligation of the guaranteeing person guaranteeing or having the economic
effect of guaranteeing any Indebtedness, lease payments, dividend payments or
other economic obligations (the “primary obligations”) of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security for such primary obligation,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, in each case, so as to enable the primary obligor to pay such
primary obligation, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term

 

29



--------------------------------------------------------------------------------

Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation (or
portion thereof) in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”: the collective reference to Holdings, GNC Parent LLC, Parent, the
Canadian Guarantor, the Borrower (solely with respect to Cash Management
Obligations between Qualified Counterparties and its Restricted Subsidiaries)
and the Subsidiary Guarantors.

“Hazardous Materials”: (i) petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and explosive or radioactive substances or (ii) any chemical,
material, waste, substance or pollutant that is prohibited, limited or regulated
pursuant to any Environmental Law.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Restricted Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.

“Holdings”: as defined in the preamble hereto.

“Impacted Interest Period”: as defined in the definition of “LIBO Rate”.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade accounts and accrued expenses payable in the ordinary course of
business, (ii) any earn-out obligation unless such obligation is not paid after
becoming due and payable or appears as a liability on the balance sheet of such
Person and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to Property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such Property), but limited to the lesser
of the fair market value of such Property and the principal amount of such
Indebtedness if recourse is solely to such Property, (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under bankers’ acceptances, letters
of credit, surety bonds and similar instruments (except unsecured and unmatured
reimbursement

 

30



--------------------------------------------------------------------------------

obligations in respect thereof obtained in the ordinary course of business to
secure the performance of obligations that are not Indebtedness pursuant to
another clause of this definition), (g) the liquidation value of all
Disqualified Capital Stock of such Person, to the extent mandatorily redeemable
in cash prior to the date which is the 91st day after the Maturity Date (other
than in connection with change of control events and asset sales and other
Disposition and casualty events to the extent that the terms of such Capital
Stock provide that such Person may not redeem any such Capital Stock in
connection with such change of control event or asset sale or other Disposition
or casualty event unless such redemption is subject to the prior payment in full
of the Obligations), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above; (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligations (but limited to the lesser of the
fair market value of such Property and the principal amount of such obligations)
and (j) the net obligations of such Person in respect of Hedge Agreements solely
for the purposes of Section 6.2 and Section 7.

“Indemnified Taxes”: Taxes other than Excluded Taxes.

“Initial Recognition Order” means an order of the Canadian Court, in form and
substance acceptable to the Required Lenders in their sole discretion, among
other things, recognizing the Chapter 11 Cases as foreign main proceedings under
Part IV of the CCAA.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, Canadian, state, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, service marks, technology, know-how and
processes, recipes, formulas, trade secrets, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Intercreditor Agreements”: the Prepetition Intercreditor Agreement and any
other intercreditor agreement entered into by or among any Representatives and
the Loan Parties, in each case as in effect from time to time.

“Interest Election Request”: a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.10.

“Interest Payment Date”: (a) with respect to any ABR Loan, the last day of each
month, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and the Maturity
Date of the Facility.

 

31



--------------------------------------------------------------------------------

“Interest Period”: with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interim CCAA Order”: the order issued by the Canadian Court in form and
substance acceptable to the Required Lenders in their sole discretion, which
provides, among other things, an interim stay against the Loan Parties in Canada
and which order shall have been entered by the Canadian Court as soon as
practicable after the filing of the Chapter 11 Cases and before the “first day”
hearing before the Bankruptcy Court.

“Interim DIP Order”: the order of the Bankruptcy Court, approving the Facility
on an interim basis, substantially in the form of Exhibit J hereto.

“Interim DIP Order Entry Date”: the date on which the Interim DIP Order is
entered on the docket of the Bankruptcy Court.

“Interim DIP Recognition Order” the order issued by the Canadian Court in form
and substance acceptable to the Required Lenders in their sole discretion, which
shall have been issued by the Canadian Court no later than three (3) Business
Days after the entry of the Interim DIP Order and shall be in full force and
effect and shall not have been vacated, stayed, reversed, modified or amended in
any respect without the written consent of the Required Lenders. For the
avoidance of doubt the Interim DIP Recognition Order may be part of the
Supplemental Order.

“Interpolated Rate”: as defined in the definition of “LIBO Rate”.

“Inventory”: with respect to a Person, all of such Person’s now owned and
hereafter acquired inventory (as defined in the UCC and/or the PPSA), goods and
merchandise, wherever located, in each case, to be furnished under any contract
of service or held for sale or lease, all returned goods, raw materials,
work-in-process, finished goods (including embedded software), other materials,
and supplies of any kind, nature or description which are used or consumed in
such Person’s business or used in connection with the packing, shipping,
advertising, selling, or finishing of such goods, merchandise and other
property, and all documents of title or other documents representing the
foregoing.

“Investments”: as defined in Section 6.8.

 

32



--------------------------------------------------------------------------------

“IRS”: the United States Internal Revenue Service.

“LC Cash Collateral Agreement”: the Cash Collateral Agreement, dated as of
[ 🌑 ], 2020 between General Nutrition Centers, Inc. and JPMorgan Chase Bank,
N.A.

“Lender Parties”: as defined in Section 9.16.

“Lenders”: the Persons listed on Schedule 2.1 and any other Person that rolled
up its Prepetition FILO Loans pursuant to Section 2.1, provided a FILO Term Loan
Commitment or shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if the Screen Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBO Rate shall be the Interpolated Rate at such time. “Interpolated Rate”
means, at any time, the rate per annum (rounded to the same number of decimal
places as the Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.

“Lien”: any mortgage, pledge, hypothecation, security assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing); provided that
in no event shall an operating lease in and of itself constitute a Lien.

“Loan”: any FILO Term Loan deemed made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Prepetition
Intercreditor Agreement and the Notes.

“Loan Parties”: the Borrower and the Guarantors.

 

33



--------------------------------------------------------------------------------

“Material Adverse Effect”: (a) a material adverse effect on the business,
assets, liabilities, financial condition or results of operations of the Loan
Parties and their Restricted Subsidiaries, taken as a whole, (b) a material and
adverse effect on the rights and remedies of the Administrative Agent, the
Collateral Agent and Lenders, taken as a whole, under the Loan Documents or
(c) a material and adverse effect on the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents; provided
that the Lenders agree that none of the following shall constitute a Material
Adverse Effect under clause (a) hereof: (i) the COVID-19 pandemic and the direct
and indirect effects of the COVID-19 pandemic upon the Loan Parties (provided
that the exception in this clause (i) shall not apply to the extent that such
pandemic and the direct and indirect effects thereof are disproportionately
adverse to the Loan Parties, taken as whole, as compared to other companies in
similar lines of business that the Loan Parties operate), (ii) the Chapter 11
Cases, Recognition Proceedings and/or the events and conditions related and/or
leading up to or following the commencement of the Chapter 11 Cases and
Recognition Proceedings, (iii) any defaults under agreements that are stayed
under the Bankruptcy Code or CCAA, as applicable, as a result of the Chapter 11
Cases or Recognition Proceedings, (iv) reduction in payment terms by suppliers,
reclamation claims, and any “going concern” or other qualification, exception or
explanatory note in the Loan Parties’ audited financial statements, (iv) any
matters publicly disclosed prior to the Closing Date, (v) any matters disclosed
in the “first day orders” and “second day orders” entered by the Bankruptcy
Court at the time of the commencement of the Chapter 11 Cases, and (vi) any
matters disclosed in the Schedules hereto.

“Material Debt”: Indebtedness (other than Indebtedness constituting
Obligations), or obligations in respect of one or more Hedge Agreements (other
than to the extent constituting Obligations), of any one or more of Parent, the
Borrower or any Restricted Subsidiary in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Debt, the “obligations” of
Parent, the Borrower or any Restricted Subsidiary in respect of any Hedge
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent, the Borrower or such Restricted Subsidiary
would be required to pay if such Hedge Agreement were terminated at such time.

“Maturity Date”: the earliest to occur of (i) [●]1, (ii) the date that is 35
days (or such later date as the Required Lenders may agree) after the Petition
Date if the Final DIP Order has not been entered prior to the expiration of such
35-day period, (iii) the date the Bankruptcy Court orders the conversion of the
Chapter 11 Cases to a Chapter 7 liquidation or the dismissal of the Chapter 11
Cases, (iv) the acceleration of the Loans and the termination of the Commitment
under the Facility, (v) the sale of all or substantially all of the Loan
Parties’ assets and (vi) the consummation of a Chapter 11 plan of reorganization
for the Loan Parties; provided that if the Exit Conversion occurs, the Loans
shall not be paid in cash and shall convert in accordance with the terms and
conditions set forth in Section 2.23.

“Maximum Rate”: as defined in Section 9.17.

 

1 

To be date that is 6 months from Petition Date.

 

34



--------------------------------------------------------------------------------

“Milestones”: the “DIP Term Milestones” as defined in the Bankruptcy Court DIP
Order (which Milestones may be extended in writing by the Required Lenders).

“Moody’s”: Moody’s Investor Services, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Commonly Controlled
Entity contributes or has an obligation to contribute or with respect to which
the Borrower or any Commonly Controlled Entity has any liability (including if
such liability was imposed pursuant to Section 4212(c) of ERISA).

“Net Cash Proceeds”: (a) in connection with any Recovery Event, the proceeds
thereof received by the Loan Parties in the form of cash and Cash Equivalents of
such Recovery Event, net of the sum of (i) out-of-pocket attorneys’ fees,
accountants’ fees and investment banking and advisory fees incurred by the Loan
Parties in connection with such Recovery Event, (ii) principal, premium or
penalty, interest and other amounts required to be paid in respect of
Indebtedness secured by the asset subject to such Recovery Event and that is
required to be repaid in connection with such Recovery Event (other than
Indebtedness under the Loan Documents), (iii) other out-of-pocket fees and
expenses actually incurred in connection therewith, (iv) taxes (and the amount
of any distributions made pursuant to Section 6.6 to permit Parent or any direct
or indirect parent company of the Parent to pay taxes) (including, without
limitation, sales, transfer, deed or mortgage recording taxes) paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (v) in the case of any Recovery Event by a Restricted Subsidiary
that is not a Wholly Owned Subsidiary, the pro-rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (v)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or a Restricted Subsidiary that is a Wholly Owned Subsidiary as a
result thereof and (vi) any reserve established in accordance with GAAP;
provided that such reserved amounts shall be Net Cash Proceeds to the extent and
at the time of any reversal (without the satisfaction of any applicable
liabilities in cash in a corresponding amount) of any such reserve, and (b) in
connection with any issuance or incurrence of any Indebtedness or Capital Stock,
the cash proceeds received by the Loan Parties from such issuance or incurrence,
net of attorneys’ fees, investment banking and advisory fees, accountants’ fees,
underwriting discounts and commissions and other customary fees, costs and
expenses actually incurred in connection therewith, any swap breakage costs and
other termination costs related to Hedge Agreements and any other fees and
expenses actually incurred in connection therewith), in each case as determined
reasonably and in good faith by a Responsible Officer of the Borrower.

“Net Orderly Liquidation Value”: with respect to Eligible Inventory, the net
appraised liquidation value thereof (expressed as a percentage of the Cost of
such Inventory) as determined from time to time by an Acceptable Appraiser in
accordance with Section 5.6.

“Non-Consenting Lender”: as defined Section 2.22(c).

“Nonpublic Information”: information which has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD.

 

35



--------------------------------------------------------------------------------

“Note”: any promissory note evidencing any FILO Term Loan substantially in the
form of Exhibit D.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that the NYFRB Rate shall in no event be determined for any
day to be lower than the Federal Funds Effective Rate for such day (to the
extent that the Federal Funds Effective Rate is published for such day or for
the immediately preceding Business Day).

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower or
any other Loan Party, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans (including, without
limitation, the Rolled-Up Obligations) and all other obligations and liabilities
of the Loan Parties to the Administrative Agent, the Collateral Agent or to any
Lender, any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred or
deemed incurred, which may arise under, out of, or in connection with, this
Agreement or any other Loan Document, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Arranger, to the Administrative Agent, to the Collateral Agent or to any Lender
that are required to be paid by the Borrower or any other Loan Party pursuant
hereto), and any Cash Management Obligations; provided, that (i) obligations of
the Borrower or any Restricted Subsidiary under any Cash Management Obligations
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (ii) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement or any Security Document shall not require
the consent of holders of any Cash Management Obligations.

“Operating Account”: the deposit account at JPMorgan Chase Bank, N.A. maintained
by the Borrower (as the “Borrower” under the Term Loan DIP Credit Agreement) as
the “Operating Account” under the Term Loan DIP Credit Agreement and having an
account number with the last four digits 9152.

“Organizational Documents”: with respect to any Person, (i) in the case of any
corporation, the certificate of incorporation or articles of incorporation and
by-laws (or similar constitutive documents) of such Person, (ii) in the case of
any limited liability company, the certificate or articles of formation or
organization and operating agreement (or similar constitutive documents) of such
Person, (iii) in the case of any limited partnership, the certificate

 

36



--------------------------------------------------------------------------------

of formation and limited partnership agreement (or similar constitutive
documents) of such Person, (iv) in the case of any general partnership, the
partnership agreement (or similar constitutive document) of such Person, (v) in
the case of any unlimited liability company, the memorandum of association, and
(vi) in any other case, the functional equivalent of the foregoing.

“Other Taxes”: any and all present or future recording, stamp or documentary or
any other excise or property Taxes, charges or similar levies imposed by any
Governmental Authority arising from any payment made under any Loan Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

“Parent”: as defined in the preamble hereto.

“Participant”: as defined in Section 9.4(b)(vi).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Discretion”: the reasonable credit judgment in good faith and in
accordance with customary business practices for comparable asset-based lending
transactions, and as it relates to the modification of eligibility standards and
criteria shall require that (a) such modification after the Closing Date be
based on the analysis of facts or events (i) first occurring or first discovered
by the Administrative Agent after the Closing Date or (ii) that are materially
different from the facts or events occurring or known to the Administrative
Agent on the Closing Date, unless the Borrower and the Administrative Agent
otherwise agree in writing, and (b) the effect of any adjustment or imposition
of exclusionary criteria be a reasonable quantification (as reasonably
determined by the Administrative Agent) of the incremental dilution of the
applicable Borrowing Base attributable to such contributing factors.

“Permitted Liens”: Liens permitted by Section 6.3.

“Person”: an individual, partnership, corporation, limited liability company,
unlimited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

“Petition Date”: [ ● ], 2020.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such Plan were terminated at such time, would under Section 4062 or Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

37



--------------------------------------------------------------------------------

“Platform”: as defined in Section 5.2.

“Pledged Capital Stock”: as defined in the Guarantee and Collateral Agreement.

“PPSA”: the Personal Property Security Act (Ontario) or the equivalent
legislation (including the Civil Code (Quebec)) in any other applicable province
or territory of Canada.

“Prepetition ABL Agent”: JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Prepetition ABL Loan Documents or any
successor administrative agent.

“Prepetition ABL Agreement”: that certain ABL Credit Agreement, dated as of
February 28, 2018 (the “Prepetition Credit Closing Date”) (as amended by that
certain First Amendment, dated as of March 20, 2018, that certain Second
Amendment, dated as of May 15, 2020, and that certain Third Amendment, dated as
of June 12, 2020), among Parent, the Borrower, the Subsidiaries party thereto as
borrowers, the several banks and other financial institutions or entities from
time to time party thereto as lenders and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent.

“Prepetition ABL Loan Documents”: the Prepetition ABL Agreement and the other
“Loan Documents” under and as defined in the Prepetition ABL Agreement.

“Prepetition ABL Loan Indebtedness”: Indebtedness of Parent, the Borrower or any
Guarantor outstanding, or secured, under the Prepetition ABL Loan Documents.

“Prepetition Agents”: the Prepetition Term Loan Agent and the Prepetition ABL
Agent.

“Prepetition Borrowing Base Certificate”: the “Borrowing Base Certificate” (as
defined in the Prepetition ABL Agreement) most recently delivered by the
Borrower under the Prepetition ABL Agreement prior to the Petition Date.

“Prepetition Convertible Notes Documents”: the Prepetition Convertible Notes
Indenture and the other documents evidencing Indebtedness for borrowed money
executed in connection therewith.

“Prepetition Convertible Notes Indenture”: as defined in the definition of
“Prepetition Convertible Senior Notes”.

“Prepetition Convertible Senior Notes”: the 1.50% Convertible Senior Notes due
August 15, 2020 issued under that certain indenture dated as of August 10, 2015,
among Holdings, Parent, the Borrower and the other subsidiaries party thereto,
and Bank of New York Mellon Trust Company, N.A., as trustee (such indenture, the
“Prepetition Convertible Notes Indenture”).

“Prepetition Convertible Senior Note Indebtedness”: Indebtedness of Holdings,
the Borrower or any Guarantor under the Prepetition Convertible Notes Documents.

 

38



--------------------------------------------------------------------------------

“Prepetition Credit Closing Date”: as defined in the definition of “Prepetition
ABL Agreement”.

“Prepetition FILO Lenders”: the lenders of the Prepetition FILO Loans.

“Prepetition FILO Loans”: the “FILO Term Loans” under and as defined in the
Prepetition ABL Agreement.

“Prepetition Intercreditor Agreement”: the Intercreditor Agreement, dated as of
February 28, 2018, by and among the Prepetition Term Loan Agent, the Prepetition
Term Loan Collateral Agent, the Prepetition ABL Agent, Parent, the Borrower and
its Restricted Subsidiaries parties thereto, as amended, restated, supplemented
or otherwise modified from time to time.

“Prepetition Lenders”: the Prepetition Term Loan Lenders, the Prepetition FILO
Lenders and the Prepetition Revolving Lenders.

“Prepetition Loan Documents”: the Prepetition ABL Loan Documents, the
Prepetition Term Loan Documents and the Prepetition Convertible Notes Documents.

“Prepetition Obligations”: the Prepetition Term Loan Obligations, the
Prepetition ABL Loan Indebtedness and the Prepetition Convertible Senior Note
Indebtedness.

“Prepetition Revolving Lenders”: the lenders of the Prepetition Revolving Loans.

“Prepetition Revolving Loans”: the “Revolving Credit Loans” under and as defined
in the Prepetition ABL Agreement.

“Prepetition Term Loan Agent”: JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Prepetition Term Loan Documents or any other
successor administrative agent.

“Prepetition Term Loan Agreement”: that certain Amended and Restated Term Loan
Credit Agreement, dated as of February 28, 2018 (as amended by that certain
First Amendment, dated as of May 15, 2020, and that certain Second Amendment,
dated as of June 12, 2020, and as may be further amended, amended and restated,
supplemented or otherwise modified from time to time), among Parent, the
Borrower, the several banks and other financial institutions or entities from
time to time party thereto as lenders, the Prepetition Term Loan Collateral
Agent and the Prepetition Term Loan Agent.

“Prepetition Term Loan Collateral Agent”: GLAS Trust Company LLC, in its
capacity as collateral agent under any of the Prepetition Term Loan Documents or
any successor collateral agent.

“Prepetition Term Loan Documents”: the “Loan Documents” as defined in the
Prepetition Term Loan Agreement.

“Prepetition Term Loan Lenders”: the lenders of the Prepetition Term Loans.

 

39



--------------------------------------------------------------------------------

“Prepetition Term Loan Obligations”: the “Obligations” under and as defined in
the Prepetition Term Loan Agreement.

“Prepetition Term Loans”: the “Loans” under and as defined in the Prepetition
Term Loan Agreement.

“Primary Related Party”: as defined in Section 9.3(b).

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in its
reasonable discretion) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent in its reasonable discretion). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Qualified Counterparty”: with respect to any Cash Management Obligations,
(i) each counterparty that constituted a “Qualified Counterparty” under and as
defined in the Prepetition ABL Agreement as of the Petition Date and (ii) any
counterparty thereto that, at the time such Cash Management Obligations were
entered into or on the Closing Date, was a Lender or an affiliate of a Lender.

“Qualified Capital Stock”: Capital Stock that is not Disqualified Capital Stock.

“Qualifying Acquisition”: any acquisition of all or substantially all assets of
a Person, a line of business, or other bulk purchase transaction not prohibited
under this Agreement so long as such acquisition or bulk purchase transaction is
in respect of the same or like businesses (or a generally related or ancillary
line of business or a reasonable extension thereof) as those carried on by a
Loan Party as of the Closing Date.

“Receivable”: as defined in the Guarantee and Collateral Agreement.

“Recognition Proceedings” has the meaning specified in the recitals hereto.

“Recovery Event”: any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries (other than assets consisting
of Term Priority Collateral or otherwise subject to a Permitted Lien).

 

40



--------------------------------------------------------------------------------

“Register”: as defined in Section 9.4(b)(iv).

“Regulation FD”: Regulation FD as promulgated by the US Securities and Exchange
Commission under the Securities Act and Exchange Act as in effect from time to
time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate amount of Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries in connection therewith that are not applied to prepay
the Loans pursuant to Section 2.15(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Recovery Event in respect of which the Borrower has
delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that the Borrower (or a Restricted Subsidiary) intends and expects to
use all or a portion of the amount of Net Cash Proceeds of a Recovery Event to
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in its or such Restricted Subsidiary’s business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets useful in the Borrower’s
or a Restricted Subsidiary’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets useful in the Borrower’s or the applicable Restricted
Subsidiary’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Replacement Liens”: with respect to any Lien, any modification, replacement,
renewal or extension of such Lien; provided that (i) such modification,
replacement, renewal or extension of such Lien does not extend to any additional
property other than (A) after-acquired property (to the extent such
after-acquired property would have been subject to such Lien prior to such
modification, replacement, renewal or extension) and (B) proceeds and products
thereof, and (ii) any Indebtedness secured by such Liens is permitted by
Section 6.2.

“Reportable Event”: any of the “reportable events” set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Single Employer
Plan, other than those events as to which notice is waived pursuant to PBGC
Regulation § 4043 as in effect on the Closing Date (no matter how such notice
requirement may be changed in the future).

 

41



--------------------------------------------------------------------------------

“Representative”: with respect to Indebtedness permitted to be incurred pursuant
to Section 6.2 (and permitted to be secured by all or any portion of the
Collateral pursuant to Section 6.3), the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Required FILO Ad Hoc Group Approval”: as defined in Section 1.9.

“Required Lender Representative”: as defined in Section 1.5.

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the FILO Term Loans then outstanding; provided that
at no time will FILO Term Loans held by Defaulting Lenders be included in
determining whether the “Required Lenders” threshold is met.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

“Requirement of Tax Law”: as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority
relating to Taxes, in each case applicable to or binding upon such Person or any
of its Property or to which such Person or any of its Property is subject.

“Reserves”: reserves against the Borrowing Base consisting of, and limited to,
one or more of the categories of “Reserves” set forth in the Prepetition ABL
Agreement. On or before the date of delivery of each Borrowing Base Certificate,
the Borrower and the Required Lender Representative shall establish in good
faith the amount in Dollars corresponding to each such category of Reserves to
be set forth in such Borrowing Base Certificate (i) employing methodology and
criteria consistent with that employed by the Prepetition ABL Agent in
establishing the reserves set forth in the Prepetition Borrowing Base
Certificate and (ii) based upon information provided to the Required Lender
Representative by the Borrower; provided that (x) imposition of Reserves in
categories that are not listed on Schedule 1.1(c)2 shall require the written
consent of Lenders holding at least 662⁄3% of the aggregate amount of the FILO
Term Loans, (y) amounts of “Landlord Lien Reserves” and “Collateral Access
Reserves” may only increase from the respective amounts set forth for such
Reserves in the Prepetition Borrowing Base Certificate with the written consent
of Lenders holding at least 662⁄3% of the aggregate

 

2 

NTD: Such categories to consist of Landlord Lien Reserve, Collateral Access
Reserve, Gift Cards (50% of G/L Liability), Customer Deposits (100% of G/L
Liability), Canadian Sales Tax (in USD), Canadian Priority Payroll – WEPPA (in
USD), Canadian 3PL, Royalties on Licensed Product, Designated Hedging Reserves
(i.e., if company obtains swaps in the future), Reserves for any judgment Liens
that encumber Collateral included in the Borrowing Bases not to exceed the
amount of such judgment.

 

42



--------------------------------------------------------------------------------

amount of the FILO Term Loans, and (z) any reduction in the amounts of “Landlord
Lien Reserves” and “Collateral Access Reserves” shall be made only by written
request from the Borrower to the Required Lender Representative and shall
require the written consent of Lenders holding at least 662⁄3% of the aggregate
amount of the FILO Term Loans. The amount of any Reserve or change in any
Reserve shall have a reasonable relationship to the event, condition or other
matter that is the basis for such Reserve or such change. No Reserves or changes
in Reserves shall be duplicative of Reserves or changes already accounted for
through exclusions in the definitions of Eligible Accounts Receivable, Eligible
Inventory, Eligible Gift Card Receivables and Eligible Credit Card Receivables
(including advance rates) or shall constitute a general reserve applicable to
all Eligible Inventory, all Eligible Accounts Receivable, Eligible Gift Card
Receivables and/or all Eligible Credit Card Receivables that is the functional
equivalent of a decrease in advance rates. In the event of a dispute between the
Borrower and the Required Lender Representative regarding the amount of any such
Reserve, the Borrower shall submit such dispute to the Bankruptcy Court for
determination, and a Reserve shall be established in the amount (if any) so
determined by the Bankruptcy Court. At any time that no Required Lender
Representative has been appointed, each reference to the Required Lender
Representative in this defined term shall be deemed to refer to the Required
Lenders, which shall be deemed to have agreed to the amount of each category of
fluctuating Reserves so established by the Borrower in the applicable Borrowing
Base Certificate unless objected to by the Required Lenders in writing within
three (3) Business Days following delivery of such Borrowing Base Certificate to
the Lenders and (to the extent named in Section 9.1) the Ad Hoc Committee
Advisors).

“Resignation Effective Date”: as defined in Section 8.9.

“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, chief accounting officer, comptroller, treasury
manager, treasurer or assistant treasurer of such Person, but in any event, with
respect to financial matters, the chief financial officer, chief accounting
officer, comptroller, treasurer or assistant treasurer of such Person. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

“Restricted Payments”: as defined in Section 6.6.

“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary

“Restructuring Support Agreement”: that certain Restructuring Support Agreement
dated as of June [●], 2020 among the Borrower, the other Loan Parties party
thereto, and the Prepetition Term Loan Lenders and Prepetition FILO Lenders that
are “Consenting FILO Lenders” thereunder.

“Returns”: with respect to any Investment, any dividends, distributions, return
of capital and other amounts received or realized in respect of such Investment.

“Revolver Termination”: as defined in the recitals hereto.

 

43



--------------------------------------------------------------------------------

“Roll-Up Effective Time”: the moment in time immediately following the entry by
the Bankruptcy Court of the Bankruptcy Court DIP Order approving the roll-up of
the Prepetition FILO Loans pursuant to Section 2.1.

“Rolled-Up Commitments”: as defined in Section 2.1.

“Rolled-Up Obligations”: as defined in Section 2.1.

“Sale and Leaseback Transaction”: as defined in Section 6.11.

“Sales Report”: as defined in Section 5.1(B)(c).

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
for purposes of Sanctions imposed, administered or enforced by the U.S.
government, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of “designated Persons” maintained by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, (b) any Person listed in any
Sanctions-related list of “designated Persons” maintained by the federal
government of Canada, (c) any Person operating, organized or resident in a
Sanctioned Country or (d) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a), (b) or (c).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government or the
Canadian government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.

“S&P”: Standard & Poor’s Financial Services LLC.

“Screen Rate”: as defined in the definition of “LIBO Rate”.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and the Canadian Guarantee and Collateral Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

 

44



--------------------------------------------------------------------------------

“Specified Event of Default”: (i) any Event of Default pursuant to
Section 7.1(a) or (ii) any Event of Default pursuant to Section 7.1(k).

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentage shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company, unlimited liability company or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: as of the Closing Date, each Subsidiary of the Borrower
listed on Schedule 1.1(b), together with each Restricted Subsidiary of the
Borrower that becomes a Subsidiary Guarantor after the Closing Date pursuant to
Section 5.11(c).

“Supplemental Order” means an order of the Canadian Court, in form and substance
acceptable to the Required Lenders in their sole discretion, among other things,
granting customary additional relief in the Recognition Proceedings.

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Loan Administrative Agent”: as defined in the definition of “Term Loan DIP
Credit Agreement”.

“Term Loan Collateral Agent”: as defined in the definition of “Term Loan DIP
Credit Agreement”.

“Term Loan DIP Credit Agreement”: that certain Debtor-in-Possession Credit
Agreement, dated as of June [ ● ], 2020, among Holdings, GNC Parent LLC, Parent,
the Borrower, JPMorgan Chase Bank, N.A. as administrative agent (in such
capacity, together with any successor thereto, the “Term Loan Administrative
Agent”) on behalf of itself and the lenders party thereto and GLAS Trust Company
LLC as collateral agent (in such capacity, together with any successor thereto,
the “Term Loan Collateral Agent”).

 

45



--------------------------------------------------------------------------------

“Term Loan Documents”: the Term Loan DIP Credit Agreement and the other “Loan
Documents” under and as defined in the Term Loan DIP Credit Agreement.

“Term Loan Lender”: each “Lender” as defined in the Term Loan DIP Credit
Agreement.

“Term Loan Obligations”: the “Obligations” (under and as defined in the Term
Loan DIP Credit Agreement).

“Term Priority Collateral”: the “Term Priority Collateral” (under and as defined
in the Prepetition Intercreditor Agreement).

“Term Loans”: any term loans made or deemed made (by the Bankruptcy Court DIP
Order) pursuant to the Term Loan DIP Credit Agreement.

“Type”: when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash”: cash or Cash Equivalents of the Loan Parties that are not
subject to any express contractual restrictions on the application thereof (it
being expressly understood and agreed that, for the avoidance of doubt,
affirmative and negative covenants and events of default that do not expressly
restrict the application of such cash or Cash Equivalents shall not constitute
express contractual restrictions for purposes of this definition) and not
subject to any Lien (other than (i) Liens created by the Loan Documents, the
Bankruptcy Court DIP Order, or the Prepetition Loan Documents in effect on the
Petition Date, (ii) Liens securing the Term Loan DIP Credit Agreement, the LC
Cash Collateral Agreement, the Existing Letters of Credit, or the Carve Out,
(iii) non-consensual Liens permitted by Section 6.3, and (iv) Liens (whether or
not consensual) permitted by Sections 6.3(k) or 6.3(n)).

“Unrestricted Subsidiary”: each of GNC Intermediate IP Holdings, LLC, a Delaware
limited liability company and GNC Intellectual Property Holdings, LLC, a
Delaware limited liability company.

“Variance Report”: as defined in Section 5.1(B)(b).

“Withdrawal Liability”: the liability of a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

46



--------------------------------------------------------------------------------

“Withholding Agent”: any Loan Party or the Administrative Agent, as applicable.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (a) directors’ qualifying shares and (b) nominal
shares issued to foreign nationals to the extent required by any applicable
Requirement of Law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, unless otherwise specified
herein or in such other Loan Document:

(i) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Documents as a whole and
not to any particular provision of thereof;

(ii) Section, Schedule and Exhibit references refer to (A) the appropriate
Section, Schedule or Exhibit in this Agreement or (B) to the extent such
references are not present in this Agreement, to the Loan Document in which such
reference appears;

(iii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(iv) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

(v) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);

(vi) unless the context requires otherwise, the word “or” shall be construed to
mean “and/or”;

(vii) unless the context requires otherwise, (A) any reference to any Person
shall be construed to include such Person’s legal successors and permitted
assigns, (B) any reference to any law or regulation shall refer to such law or
regulation as amended, modified or supplemented from time to time, and any
successor law or regulation, (C) the words “asset” and “property” shall be
construed to have the same meaning and effect, and (D) references to agreements
(including this Agreement) or other Contractual Obligations shall be deemed to
refer to such agreements or Contractual Obligations as amended, restated,
amended and restated, supplemented or otherwise modified from time to time;

 

47



--------------------------------------------------------------------------------

(viii) references to any direct or indirect parent company of the Parent shall
refer to Holdings and any of its Wholly Owned Subsidiaries which are parent
companies of the Parent; and

(ix) for purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (q) “personal property” shall be deemed
to include “movable property”, (r) “real property” shall be deemed to include
“immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary”.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all of the Obligations
(excluding Obligations in respect of any Cash Management Obligations and
contingent reimbursement and indemnification obligations that are not then due
and payable).

1.3 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan”).

1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time (provided that, notwithstanding anything to
the contrary herein, (i) all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under

 

48



--------------------------------------------------------------------------------

Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Holdings or any Subsidiary at
“fair value”, as defined therein, (ii) any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein shall be disregarded, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof), (iii) [reserved] and (iv) notwithstanding anything to the contrary
herein, only those leases that would result or would have resulted in Capital
Lease Obligations or Capital Expenditures under GAAP as in effect on the
Prepetition Credit Closing Date (assuming for purposes hereof such leases were
in existence on the Prepetition Credit Closing Date) will be considered capital
leases and all calculations under this Agreement will be made in accordance
therewith. In the event that any “Accounting Change” as defined below shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then upon the written
request of the Borrower or the Administrative Agent, the Borrower, the
Administrative Agent and the Lenders shall enter into good faith negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not occurred; provided that provisions of this
Agreement in effect prior to the date of such Accounting Change shall remain in
effect until the effective date of such amendment. “Accounting Change” refers to
any change in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants.

1.5 Required Lender Representative; Agent Determinations. (a) On or prior to the
date that is ten (10) Business Days after the Closing Date (or such later date
as agreed by the Administrative Agent in its sole discretion), Lenders holding
at least 662⁄3% of the aggregate amount of the FILO Term Loans shall appoint a
representative (which may consist of more than one entity, but not more than
three entities, and which shall be reasonably acceptable to the Borrower) to act
as set forth in in this Section 1.5 (such representative(s) collectively,
together with their respective successors in such capacity, the “Required Lender
Representative”) and agree that the Required Lender Representative may provide
such directions and consents as expressly set forth in this Agreement and the
other Loan Documents (including, without limitation, as set forth in
Section 1.5(b) below) as the Required Lender Representative on instruction of
Required Lenders deems appropriate and the Lenders shall be obligated by the
terms of any such direction or consent. Any Required Lender Representative may
resign upon prior written notice delivered to the Borrower, each Agent and the
Lenders; provided that Lenders holding at least 662⁄3% of the aggregate amount
of FILO Term Loans shall appoint a successor Required Lender Representative as
soon as possible, and in no event later than ten (10) Business Days (or such
later date as agreed to by the Administrative Agent in its sole discretion),
after the date such notice of resignation is delivered; provided further that
such resignation shall become effective ten (10) Business Days after the date
such notice of resignation is delivered if a successor Required Lender
Representative is not appointed on or prior to the date that is ten
(10) Business Days after the date such notice of resignation is delivered;
provided further that so long as at least one Required Lender Representative
remains appointed after giving effect to any such

 

49



--------------------------------------------------------------------------------

resignation of a Required Lender Representative, Lenders holding at least 662⁄3%
of the aggregate amount of FILO Term Loans may elect not to appoint a successor
for such resigning Required Lender Representative by providing written notice to
the Administrative Agent and the Borrower on or prior to the date that is ten
(10) Business Days after the date such notice of resignation is delivered.

(b) Any express references in this Agreement or any other Loan Document to
actions, requests, determinations or decisions being made at the Permitted
Discretion of or at the discretion of (or any like or similar term, but not
“sole” discretion of an Agent) any Agent shall, in each case, mean (or be deemed
to mean) such Agent acting at the written direction of, or with the written
consent of, the Required Lender Representative (which written direction or
consent may be provided via email); provided that if at any time no Required
Lender Representative has been appointed, any such reference described in the
foregoing provisions of this Section 1.5(b) shall, in each case, mean (or be
deemed to mean) such Agent acting at the written direction of, or with the
written consent of, the Required Lenders (which written direction or consent may
be provided via email and shall be deemed given if the Required Lenders do not
object thereto within three (3) Business Days of notice thereof to the Lenders
and (to the extent named in Section 9.1) the Ad Hoc Committee Advisors (or if
the Bankruptcy Court shall have so approved the matter in question)); provided
further that if there is more than one Required Lender Representative and the
Required Lender Representatives provide conflicting direction or consent to any
Agent, (i) at any time that there are three Required Lender Representatives and
a majority of the Required Lender Representatives provide the same direction or
consent, such Agent shall act based on the direction or consent provided by such
majority of the Required Lender Representatives and (ii) at all other times,
such Agent shall not be required to take or make any such action, request,
determination or decision without the written direction of, or with the written
consent of, the Required Lenders (which written direction or consent may be
provided via email and shall be deemed given if the Required Lenders do not
object thereto within three (3) Business Days of notice thereof to the Lenders
and (to the extent named in Section 9.1) the Ad Hoc Committee Advisors (or if
the Bankruptcy Court shall have so approved the matter in question)). The
Lenders agree that each Agent may accept, and be permitted to rely on, any
direction or consent provided by the Required Lender Representative or the
Required Lenders, as applicable, pursuant to this Section 1.5(b) without any
obligation or duty to ascertain or to inquire as to the validity,
enforceability, effectiveness or genuineness of any such direction or consent
provided by the Required Lender Representative.

(c) Any references in this Agreement to matters, calculations or documentation
being satisfactory or acceptable (or any like or similar term) to any Agent
shall mean (or be deemed to mean) such Agent, as applicable, acting at the
written direction of, or with the written consent of, the Required Lenders;
provided that the Required Lenders shall be deemed to be satisfied with or to
have accepted (or any like or similar term) any such matter, calculation or
documentation unless objected to by the Required Lenders in writing within three
(3) Business Days after notice of such matter, calculation or documentation is
delivered to the Lenders and (to the extent named in Section 9.1) the Ad Hoc
Committee Advisors. The Lenders agree that each Agent may accept, and be
permitted to rely on, any direction or consent provided by the Required Lenders
pursuant to this Section 1.5(b) without any obligation or duty to ascertain or
to inquire as to the validity, enforceability, effectiveness or genuineness of
any such direction or consent provided by the Required Lenders.

 

50



--------------------------------------------------------------------------------

(d) The provisions of this Agreement in respect of the Required Lender
Representative shall apply only during such time as JPMorgan Chase Bank, N.A.
shall be an Agent hereunder unless otherwise agreed to by the Borrower and the
Required Lenders.

1.6 Classification of Permitted Items. For purposes of determining compliance at
any time with Sections 6.2, 6.3, 6.5, 6.6, 6.8, 6.9, 6.14 or 6.15, in the event
that any Lien, Investment, Indebtedness, Disposition, Restricted Payment,
Contractual Obligation, encumbrance or restriction or payment, prepayment,
repurchase, redemption, defeasance or amendment, modification or other change in
respect of Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of such Sections 6.2, 6.3, 6.5,
6.6, 6.8, 6.9, 6.14 or 6.15, such transaction (or portion thereof) at any time
shall be permitted under one or more of such clauses as determined by the
Borrower in its sole discretion at such time of determination. For the avoidance
of doubt, the Borrower may at any time classify and reclassify Indebtedness (or
any portion thereof) incurred under Section 6.2 and Liens (or any portion
thereof) incurred under Section 6.3 among applicable exceptions to such
covenants.

1.7 Rounding. Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.8 Currency Equivalents Generally.

(a) For purposes of determining compliance with Sections 6.2, 6.3, 6.8 and 6.9
with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

(b) [Reserved]

(c) Principal, interest, reimbursement obligations, fees, and all other amounts
payable under this Agreement and the other Loan Documents to Agents and the
Lenders shall be payable in the currency in which such Obligations are
denominated. Unless stated otherwise, all calculations, comparisons,
measurements or determinations under this Agreement shall be made in Dollars.
For the purpose of such calculations, comparisons, measurements or
determinations, amounts or proceeds denominated in other currencies shall be
converted to the Equivalent Amount (as defined below) of Dollars on the date of
calculation, comparison, measurement or determination. In particular, without
limitation, for purposes of valuations or computations under Section 2,
Section 3, Section 5, Section 6 and Section 7 and calculating the Borrowing
Base, eligibility criteria including Eligible Accounts Receivable, Eligible
Inventory, Eligible Credit Card Receivables, or Eligible Gift Card Receivables,
unless expressly provided otherwise, where a reference is made to a Dollar
amount, the amount is to be considered as the amount in Dollars and, therefore,
each other currency shall be converted into the Equivalent Amount thereof in
Dollars. As used herein, “Equivalent Amount” means, on any date, the amount of
Dollars into which an amount of any foreign currency may be converted at the
Administrative Agent’s spot buying rate in New York City as at approximately
12:00 noon (New York City time) on such date.

 

51



--------------------------------------------------------------------------------

1.9 FILO Ad Hoc Group. The terms of the Interim DIP Order, the Final DIP Order,
the Interim DIP Recognition Order and the Final DIP Recognition Order, including
any amendment, modification, waiver, forbearance, or supplement thereto, shall,
to the extent such orders, or any amendments, modification, waivers,
forbearances, or supplements thereto, relate to the this Agreement and are
adverse to the Lenders, be subject to the approval of the Required FILO Ad Hoc
Group Members (as defined in the Restructuring Support Agreement), such approval
not to be unreasonably withheld, delayed or conditioned (such approval right,
the “Required FILO Ad Hoc Group Approval”).

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 FILO Term Loan Roll-Up. Effective upon the occurrence of the Roll-Up
Effective Time, without any further action by any party to this Agreement, the
Bankruptcy Court or any other Person, to the extent set forth in the Bankruptcy
Court DIP Order, (a) all Prepetition FILO Loans owing to each Lender in its
capacity as a “FILO Term Loan Lender” under the Prepetition ABL Agreement (the
“Rolled-Up Obligations” and such loans, the “FILO Term Loans”, and such
commitments, the “Rolled-Up Commitments”) shall be deemed made hereunder and
shall constitute a portion of the outstanding amount of the Obligations owing to
the Lenders hereunder. The principal amount of each Lender’s FILO Term Loans is
set forth on Schedule 2.1. The aggregate principal amount of FILO Term Loans is
$275,000,000.

2.2 [Reserved].

2.3 Repayment of FILO Term Loans. The FILO Term Loans of each FILO Term Loan
Lender shall mature and be payable in full on the Maturity Date, and the
principal amount of the FILO Term Loans repaid on the Maturity Date shall be, in
any event, an amount equal to the aggregate principal amount of all FILO Term
Loans outstanding on such date. The FILO Term Loans will not amortize.

2.4 [Reserved].

2.5 Loans and Borrowings. (a) The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder.

(b) Subject to Section 2.17, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Lender to make such Loan and the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

52



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,500,000. At the time each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date for such Borrowing.

2.6 [Reserved].

2.7 [Reserved].

2.8 [Reserved].

2.9 [Reserved].

2.10 Interest Elections. (a) Each Borrowing initially shall be of the Type
specified by the Borrower to the Administrative Agent prior to the Roll-Up
Effective Time and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such notice. Thereafter, the Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone not later than 11:00 a.m.,
New York City time, on the day of a conversion to or continuation of ABR Loans
or 11:00 a.m., New York City time, three Business Days before the day of a
conversion to or continuation of Eurodollar Loans. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic transmission to the Administrative Agent of a written
Interest Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

53



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (x) no such outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (y) unless repaid, each such Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

2.11 [Reserved].

2.12 Repayment of Loans; Evidence of Debt. (a) Except as otherwise set forth in
Section 2.24 hereof, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Maturity Date either in cash or as set
forth in Section 2.24.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement. To the extent
any such accounts are inconsistent with the Register, the Register shall govern.

 

54



--------------------------------------------------------------------------------

(e) Any Lender may request through the Administrative Agent that Loans deemed
made by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in the form of Exhibit D. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.4) be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns.

2.13 Prepayment of Loans. (a) The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty (but subject to Section 2.19) subject to prior notice in accordance
with paragraph (c) of this Section.

(b) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(c) of this Section.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by written notice (which may be by email)) of any voluntary prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 10:00 a.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, any notice of
prepayment of FILO Term Loans may be conditioned upon the effectiveness of other
credit facilities or any other financing or a sale transaction, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial voluntary prepayment pursuant to Section 2.13(a) of any
Borrowing shall be in an integral multiple of $500,000 and not less than
$2,500,000 (or, if less, the remaining outstanding amount of such Borrowing).
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.16. Each prepayment of FILO Term Loans pursuant to Section 2.13(a),
shall be applied ratably to the FILO Term Loans then outstanding. In the event
the Borrower fails to specify the Borrowings to which any voluntary prepayment
shall be applied, such prepayment shall be applied to prepay FILO Term Loans
ratably.

2.14 Fees. (a) [Reserved].

(b) [Reserved]

 

55



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent and to the Collateral
Agent, for their own account, fees payable in the amounts and at the times
separately agreed upon between Parent and each of the Administrative Agent and
the Collateral Agent.

2.15 Mandatory Prepayments. (a) If Indebtedness is incurred by a Loan Party
(other than Indebtedness permitted under Section 6.2), then no later than two
Business Days after the date of such issuance or incurrence, an amount equal to
100% of the Net Cash Proceeds thereof shall be applied to the prepayment of the
FILO Term Loans as set forth in Section 2.15(d) together with accrued and unpaid
interest thereon. The provisions of this Section do not constitute a consent to
the incurrence of any Indebtedness by any Loan Party.

(b) If on any date a Loan Party shall receive Net Cash Proceeds from any
Recovery Event then, unless a Reinvestment Notice shall be delivered in respect
thereof, no later than three Business Days (or, if a Default or Event of Default
has occurred and is continuing, one Business Day) after the date of receipt by
such Loan Party of such Net Cash Proceeds, an amount equal to 100% of such Net
Cash Proceeds shall be applied to the prepayment of the Term Loans as set forth
in Section 2.15(d) together with accrued and unpaid interest thereon; provided
that (i) notwithstanding the foregoing, on each Reinvestment Prepayment Date an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied to the prepayment of the FILO Term Loans
(together with accrued interest thereon), and (ii) if the Net Cash Proceeds from
any Recovery Event exceed $1,000,000, then no Reinvestment Notice with respect
thereto may be delivered without the consent of the Required Lenders; provided
further that to the extent that the Net Cash Proceeds of any such Recovery Event
result from any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to Term
Priority Collateral, such Net Cash Proceeds shall first be applied as required
pursuant to Section 2.15(d) of the Term Loan DIP Credit Agreement before being
applied to the mandatory prepayment of the FILO Term Loans pursuant to this
Section 2.15(a).

(c) In the event the aggregate amount of outstanding FILO Term Loans exceeds the
Borrowing Base, then the Borrower will immediately repay outstanding FILO Term
Loans in an aggregate amount equal to such excess.

(d) Amounts to be applied pursuant to this Section 2.15 shall be applied first
to prepay outstanding ABR Loans and then to prepay Eurodollar Loans, and shall
be applied ratably to the Loans then outstanding.

2.16 Interest. (a) The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.1(a), any overdue
amount payable by the Borrower hereunder shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of or interest on any Loan, 2% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other overdue amount, 2% plus the rate applicable to FILO Term Loans
that are ABR Loans as provided in paragraph (a) of this Section prior to giving
effect to any increase in such rate pursuant to this paragraph (c).

 

56



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand and (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. Notwithstanding the
forgoing, solely for the purposes of the Interest Act (Canada) and disclosure
under such Act, whenever interest to be paid under this Agreement is to be
calculated on the basis of a year of 365 days or any other period of time that
is less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by either 365 or such other period of time, as
the case may be.

2.17 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable (including because the Screen
Rate is not available or published on a current basis), for such Interest
Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period, then the Administrative Agent shall give notice thereof to
the Borrower and the Lenders by telephone or electronic transmission as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

57



--------------------------------------------------------------------------------

(b) If at any time the Administrative Agent (in consultation with the Required
Lenders and the Borrower) determines (which determination shall be conclusive
absent manifest error) that either (i) the circumstances set forth in clause
(a)(i) of this Section 2.17 have arisen and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in clause (a)(i) of this
Section 2.17 have not arisen but the supervisor for the administrator of the
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent (in consultation with the
Required Lenders) and the Borrower shall endeavor to establish an alternate rate
of interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.2, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.17(b), only to the extent the Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

2.18 Increased Costs. (a) If any Change in Law shall:

(i) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes covered under Section 2.20, (B) Excluded Taxes or (C)
Other Taxes) on its Loans Commitments or other obligations hereunder, or its
deposits, reserves or other liabilities or capital attributable thereto;

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (excluding any condition relating to Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender;

 

58



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to (x) increase the cost to such
Lender (or in the case of clause (i), to the Administrative Agent or such
Lender) of making, converting to, continuing or maintaining any Eurodollar Loan
(or in the case of clause (i), any Loan) (or of maintaining its obligation to
make any such Loan) or (y) reduce the amount of any sum received or receivable
by the Administrative Agent or such Lender hereunder (whether of principal,
interest or otherwise), then, upon request of such Lender, the Borrower will pay
to the Administrative Agent or such Lender, as the case may be, such additional
amount or amounts as will compensate the Administrative Agent or such Lender, as
the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the matters
giving rise to a claim under this Section 2.18 by such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) If any Lender reasonably determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower may at its option revoke any pending
request for a borrowing of, conversion to or continuation of Eurodollar Loans
and shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to

 

59



--------------------------------------------------------------------------------

ABR Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different lending office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

2.19 Break Funding Payments. In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.13(c) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.22(c), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (other than loss of profit). Such loss, cost or
expense to any Lender shall consist of an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. Absent manifest error in the determination of such amount, the
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

2.20 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the applicable Withholding Agent shall be required by
Requirement of Tax Law to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased by the applicable Loan
Party as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.20(a)) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable Withholding Agent shall make or cause to be made such deductions and
(iii) the applicable Withholding Agent shall pay or cause to be paid the full
amount deducted to the relevant Governmental Authority in accordance with
Requirement of Tax Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirement of Tax Law.

 

60



--------------------------------------------------------------------------------

(c) The Loan Parties shall indemnify the Administrative Agent and each Lender
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto; provided that the Loan Parties shall not be obligated
to make payment to the Administrative Agent or any Lender pursuant to this
Section in respect of penalties, interest and other liabilities attributable to
any Indemnified Taxes or Other Taxes if (i) written demand therefor has not been
made by the Administrative Agent or such Lender within 30 days from the date on
which the Administrative Agent or such Lender knew of the imposition of such
Indemnified Taxes or Other Taxes by the relevant Governmental Authority,
(ii) such penalties, interest and other liabilities have accrued after the Loan
Parties have indemnified or paid any additional amount pursuant to this Section
or (iii) such penalties, interest and other liabilities are attributable to the
gross negligence, bad faith or willful misconduct of the Administrative Agent or
such Lender as determined by a court of competent jurisdiction by final and
non-appealable judgment. A certificate setting forth in reasonable detail the
basis for such claim and the calculation of the amount of any such payment or
liability shall be delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, and shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Each Lender other than a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly executed copies of IRS Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax. Each Foreign Lender shall deliver to the Borrower and
the Administrative Agent (i) two properly completed and duly executed copies of
IRS Form W-8BEN or Form W-8BEN-E, Form W-8ECI or, to the extent a Foreign Lender
is not the beneficial owner, Form W-8IMY (together with any applicable
underlying IRS forms), or any subsequent versions thereof or successors thereto,
(ii) in the case of a Foreign Lender claiming exemption from United States
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” a certificate in the form attached hereto
as Exhibit E-1, E-2, E-3 or E-4, as applicable, and two properly completed and
duly executed copies of the applicable IRS Form W-8BEN or Form W-8BEN-E, or any
subsequent versions thereof or successors thereto, or (iii) any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the deduction required to be made, in each case, certifying
such Foreign Lender’s entitlement to an exemption from or a reduction in United
States Federal withholding tax with respect to payments of interest to be made
hereunder or under any other Loan Documents. Such forms shall be delivered by
each Lender on or before

 

61



--------------------------------------------------------------------------------

the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the request of the Borrower
or the Administrative Agent. In addition, each Lender shall promptly deliver
such forms upon the obsolescence or invalidity of any form previously delivered
by such Lender. Each Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the United States taxing authorities for
such purpose). Any Lender, if requested by the Administrative Agent or the
Borrower, shall deliver such other documentation prescribed by or reasonably
requested by the Administrative Agent or the Borrower as will enable the
Administrative Agent or the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed pursuant to FATCA if such Lender fails to
comply with any requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the applicable Withholding Agent, on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the applicable Withholding Agent, such
documentation prescribed by Requirement of Tax Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Withholding Agent as may be necessary for
the applicable Withholding Agent to comply with its obligations under FATCA, to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and to determine the amount to deduct and withhold from
such payment. To the extent that the relevant documentation provided pursuant to
this paragraph is rendered obsolete or inaccurate in any material respect as a
result of changes in circumstances with respect to the status of a Lender, such
Lender shall, to the extent permitted by Requirement of Tax Law, deliver to the
applicable Withholding Agent revised and/or updated documentation sufficient for
the applicable Withholding Agent to confirm as to whether such Lender has
complied with its respective obligations under FATCA. Solely for purposes of
this clause (e)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

Notwithstanding any other provision of this Section 2.20, a Lender shall not be
required to deliver any form pursuant to this Section 2.20 that such Lender is
not legally able to deliver.

(f) Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. Should
the applicable Withholding Agent not deduct or withhold any Taxes imposed by
FATCA from a payment under any Loan Document based on the documentation provided
by a Lender pursuant to Section 2.20(e)(ii), any amounts subsequently determined
by a Governmental Authority to be subject to United States Federal

 

62



--------------------------------------------------------------------------------

withholding Tax imposed pursuant to FATCA (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) shall be indemnified by
such Lender. A certificate as to the amount of such payment or liability
delivered to any Lender by the Withholding Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent under this
paragraph (f).

(g) Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471- 2(b)(2)(i).

(h) If the Administrative Agent, or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.20, it shall pay over such refund to the applicable Loan Party
within a reasonable period (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section 2.20 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party pursuant to this Section 2.20(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to a Loan Party pursuant to this paragraph (h) the
payment of which would place the Administrative Agent or any Lender in a less
favorable net after-Tax position than the such party would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.20(h) shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

(i) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.

2.21 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or amounts payable under Section 2.18, 2.19 or 2.20 or
otherwise) prior to the time expressly required hereunder for such payment (or
if no such time is expressly required, prior to 2:00 p.m. New York City time),
on the date when due, in immediately available funds, without

 

63



--------------------------------------------------------------------------------

set off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices at 270 Park Avenue, New York, New York, except that payments pursuant to
Sections 2.18, 2.19, 2.20 or 9.3 shall be made directly to the Persons entitled
thereto and payments pursuant to other Loan Documents shall be made to the
Persons specified therein. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under any Loan Document shall be made in Dollars.
Any FILO Term Loans paid or prepaid may not be reborrowed.

(b) If at any time (x) insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
and other Obligations then due hereunder, or (y) during the continuation of an
Event of Default and the enforcement of remedies in connection therewith in
accordance with Section 7.1, the Administrative Agent or the Collateral Agent
receives proceeds of Collateral pledged by the Loan Parties, such funds will be
applied,

(1) first, toward payment of any expenses, fees and indemnities due to the
Administrative Agent or the Collateral Agent hereunder;

(2) second, on a pro rata basis toward payment of any outstanding obligations
owed to Cash Management Banks under any Cash Management Obligations ratably
among the parties entitled thereto in accordance with the amounts of such Cash
Management Obligations then due to such parties;

(3) third, toward payment of interest, expenses and fees then due from the
Borrower hereunder with respect to any FILO Term Loan (including amounts due
under Section 9.3), ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties;

(4) fourth, on a pro rata basis, toward payment of principal then due from the
Borrower hereunder with respect to any FILO Term Loans, ratably among the
parties entitled thereto in accordance with the amounts of such principal then
due to such parties;

(5) fifth, to payment of all other Obligations of the Borrower and the Loan
Parties then due and payable, ratably among the parties entitled thereto in
accordance with the amounts of such Obligations then due to such parties; and

 

64



--------------------------------------------------------------------------------

(6) sixth, to the Borrower or as otherwise required pursuant to any
Intercreditor Agreement;

provided that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in the Intercreditor
Agreements.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted under this Agreement. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.21(d) or 8.7, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

65



--------------------------------------------------------------------------------

2.22 Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.18 or 2.20, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender (or any Participant in the Loans held by such Lender) requests
compensation under Section 2.18, or if the Borrower is required to pay any
amount to any Lender (or its Participant) or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, or if any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.4 (provided that, if the required Assignment
and Assumption is not executed and delivered by such Lender, such Lender will be
unconditionally and irrevocably deemed to have executed and delivered such
Assignment and Assumption as of the date such Lender receives payment in full of
the amounts set forth in clause (i) below)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees, and all other amounts payable to it hereunder (but, for
the avoidance of doubt, not any amounts in respect of contingent reimbursement
and indemnification obligations which are not due and payable), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 2.18
or payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments in the future. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.2 requires the consent of all of the Lenders or all affected
Lenders, then the Borrower may (unless such Non-Consenting Lender grants such
consent), at its sole expense and effort, upon notice to such Non-Consenting
Lender and the Administrative Agent, replace such Non-Consenting Lender by
requiring such Non-Consenting Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.4
(provided that, if the required Assignment and Assumption is not executed and
delivered by such Non-Consenting Lender, such Non-Consenting Lender will be
unconditionally and irrevocably deemed to have executed and delivered such
Assignment and Assumption as of the date such Non-Consenting Lender receives
payment in full of the amounts set forth in clause (i) below)), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Non-Consenting Lender shall
have received payment of an amount equal

 

66



--------------------------------------------------------------------------------

to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (but, for the avoidance of
doubt, not any amounts in respect of contingent reimbursement and
indemnification obligations which are not due and payable), from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (ii) the replacement Lender
shall grant its consent with respect to the applicable proposed amendment,
waiver, discharge or termination.

2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then for so long as such
Lender is a Defaulting Lender, the FILO Term Loans of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.2); provided, that this clause
(a) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby if such amendment, waiver or modification would
adversely affect such Defaulting Lender compared to other similarly affected
Lenders; provided further that no amendment, waiver or modification that would
require the consent of a Defaulting Lender under clause (i), (ii) or (iii) of
the first proviso of Section 9.2(b) may be made without the consent of such
Defaulting Lender.

2.24 Conversion of Loans. (a) Upon the consummation of an Approved Plan of
Reorganization, subject to the satisfaction, or waiver, of the conditions set
forth in the Exit ABL Term Sheet and otherwise substantially in accordance with
the terms set forth in the Exit ABL Credit Agreement, the Borrower may exercise
an option to continue or convert the Loans into an exit FILO term facility
financing on the effective date of such Approved Plan of Reorganization (the
“Exit Conversion”).

(b) If the Borrower elects to exercise the Exit Conversion, subject to the
satisfaction or waiver of the conditions contained in the Exit ABL Term Sheet by
Lenders holding at least 662⁄3% of the aggregate amount of the FILO Term Loans:

(i) each Lender, severally and not jointly, hereby agrees to continue its Loans
hereunder outstanding on the effective date of the Approved Plan of
Reorganization as Exit FILO Loans under, and subject entirely and exclusively to
the terms and provisions of, the definitive documentation to be mutually agreed
(including a credit agreement governing the continuation and conversion of the
Loans, the “Exit ABL Credit Agreement”) and related documentation which
documentation shall be substantially consistent with the Exit ABL Facility Term
Sheet and is otherwise in form and substance reasonably satisfactory to Lenders
holding at least 662⁄3% of the aggregate amount of the FILO Term Loans; and

(ii) subject to Section 2.24(a), the Administrative Agent, the Lenders and the
Loan Parties agree that, upon the effectiveness of the Exit ABL Credit
Agreement:

(A) the Borrower, in its capacity as reorganized “Borrower” and each Guarantor
that is a guarantor under the Prepetition Term Loan Agreement (subject to the
Approved Plan of Reorganization), in its capacity as a reorganized Guarantor,
shall assume all the Obligations hereunder with respect to the Loans and all
other obligations in respect thereof in the manner set forth in the Exit ABL
Credit Agreement and related loan documents;

 

67



--------------------------------------------------------------------------------

(B) the Loans hereunder shall be continued as or converted to, as the case may
be, Exit FILO Loans under the Exit ABL Credit Agreement;

(C) each Lender hereunder shall be a lender under the Exit ABL Credit Agreement
in respect of its Loans continued as or converted to, as the case may be, Exit
FILO Loans;

(D) the administrative agent and collateral agent under the Exit ABL Credit
Agreement shall be selected by the Required Lenders and the Borrower reasonably
in advance of the Exit Conversion; and

(E) with respect to the Loans, this Agreement and all Obligations hereunder with
respect thereto shall terminate and be superseded and replaced by the Exit ABL
Credit Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement, Parent and
the Borrower hereby jointly and severally represent and warrant to Agent and
each Lender that:

3.1 Financial Condition. The audited consolidated balance sheets of Holdings as
at December 31, 2019, and the related consolidated statements of income and of
cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers, present fairly
in all material respects the consolidated financial condition of Holdings as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended. The unaudited
consolidated balance sheet of Holdings as at March 31, 2020, and the related
unaudited consolidated statements of income and cash flows for the three-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of Holdings as at such date and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP (unless otherwise noted
therein) applied consistently throughout the periods involved (except as
disclosed therein).

3.2 No Change. Since the Petition Date there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

3.3 Corporate Existence; Compliance with Law. As of the Petition Date, each of
the Loan Parties (a) is duly organized, validly existing and in good standing or
in full force and effect under the laws of the jurisdiction of its organization
(to the extent such concepts exist in such jurisdictions), (b) subject to the
entry and terms of the Bankruptcy Court DIP Order and other orders of the
Bankruptcy Court, as applicable, has the organizational power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign

 

68



--------------------------------------------------------------------------------

organization and in good standing or in full force and effect under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (d) unless stayed by the
Chapter 11 Cases, is in compliance with all Requirements of Law, except, in the
case of the foregoing clauses (a) (solely with respect to Subsidiaries), (b),
(c) and (d), as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

3.4 Organizational Power; Authorization; Enforceable Obligations. Subject to the
entry and terms of the Bankruptcy Court DIP Order, each Loan Party has the
corporate or other organizational power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow hereunder. Each Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party. Other
than the Bankruptcy Court DIP Order, no material consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents, except (i) consents, authorizations, filings and
notices that have been obtained or made and are in full force and effect,
(ii) the consents, authorizations, filings and notices described in Schedule
3.4, (iii) the filings referred to in Section 3.18, (iv) filings necessary to
create or perfect Liens on the Collateral granted by the Loan Parties in favor
of the Secured Parties and (v) those consents, authorizations, filings and
notices the failure of which to obtain or make would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party that
is a party thereto. Subject to the entry and the terms of the Bankruptcy Court
DIP Order, this Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. Subject to the entry and terms of the Bankruptcy Court DIP
Order, the execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law applicable to,
or any Contractual Obligation of, Parent, the Borrower or any of its Restricted
Subsidiaries, except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any such Requirement of Law or any
such Contractual Obligation (other than Permitted Liens).

3.6 No Material Litigation. As of the Petition Date, except as set forth on
Schedule 3.6 and except for the Chapter 11 Cases (or matters arising therefrom)
and Recognition Proceedings (or matters arising therefrom), no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Parent or the Borrower, threatened
in writing against any Loan Party or against any of their respective properties
or revenues (a) with respect to this Agreement or any of the other Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect (after giving
effect to indemnification from certain manufacturers and applicable insurance).

 

69



--------------------------------------------------------------------------------

3.7 No Default. None of the Loan Parties is in default under or with respect to
any of its post-petition material Contractual Obligations in any respect that
would reasonably be expected to have a Material Adverse Effect.

3.8 Ownership of Property; Liens. As of the Petition Date, each of the Loan
Parties has good title to, or a valid leasehold interest in, all real property
and other Property material to the conduct of its business except where the
failure to have such title or interests would not reasonably be expected to have
a Material Adverse Effect. None of the Pledged Capital Stock is subject to any
Lien except for Permitted Liens.

3.9 Intellectual Property. As of the Petition Date, except as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of Parent and the Borrower, (i) each of the Loan Parties owns, or has a valid
license to use, all Intellectual Property necessary for the conduct of its
business as currently conducted (“Company Intellectual Property”); (ii) no claim
has been asserted in writing and is pending by any Person challenging or
questioning the use of any Company Intellectual Property or the validity or
effectiveness of any Company Intellectual Property, nor does Parent or the
Borrower know of any valid basis for any such claim; and (iii) the use of
Company Intellectual Property by the Loan Parties does not infringe on the
Intellectual Property rights of any Person.

3.10 Taxes. As of the Petition Date, each of the Loan Parties has filed or
caused to be filed all income and all other material tax returns that are
required to be filed and has paid all income and all other material Taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its properties, income or assets due and payable by it (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the applicable Loan Party, as the case
may be) except, in each case, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of Parent and the
Borrower, no material written claim has been asserted with respect to any Taxes
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the applicable Loan
Party, as the case may be, or the payment of which are stayed by the Chapter 11
Cases). No Loan Party is a party to any tax sharing, tax allocation or other
similar agreement relating to taxes. No Loan Party has made an election pursuant
to Section 965(h) of the Code.

3.11 Federal Regulations. No part of the proceeds of any Loans will be used by
any Loan Party for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board. On the Closing Date, no Loan Party
owns any “margin stock”.

 

70



--------------------------------------------------------------------------------

3.12 ERISA. Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) no ERISA Event has
occurred, and (ii) the present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Single Employer
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Single Employer Plan allocable to such accrued benefits by a material
amount.

3.13 Investment Company Act. No Loan Party is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

3.14 Subsidiaries. (a) The Subsidiaries listed on Schedule 3.14(a) constitute
all the direct and indirect Subsidiaries of Holdings as of the Closing Date.
Schedule 3.14(a) sets forth as of the Closing Date the exact legal name (as
reflected on the certificate of incorporation (or formation)) and jurisdiction
of incorporation (or formation) of each Subsidiary of Parent and, as to each
such Subsidiary, the percentage and number of each class of Capital Stock of
such Subsidiary owned by Parent and its Subsidiaries.

(a) As of the Closing Date, except as set forth on Schedule 3.14(b), there are
no outstanding subscriptions, options, warrants, calls or similar rights (other
than stock options granted to employees, directors, managers and consultants and
directors’ qualifying shares) relating to any Capital Stock of any Loan Party.

3.15 [Reserved].

3.16 Environmental Matters. Other than exceptions to any of the following that
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect:

(a) the Loan Parties (i) are in compliance with all applicable Environmental
Laws; (ii) hold all Environmental Permits required for any of their current
operations or for any property owned, leased, or otherwise operated by any of
them; and (iii) are in compliance with all of their Environmental Permits;

(b) to the knowledge of any Loan Party, Hazardous Materials are not present at,
on, under or in any real property now or formerly owned, leased or operated by
any Loan Party, or, to the knowledge of any Loan Party, at any other location
(including, without limitation, any location to which Hazardous Materials have
been sent by any Loan Party for re-use or recycling or for treatment, storage,
or disposal) which would reasonably be expected to (i) give rise to the
imposition of Environmental Liabilities on any Loan Party, (ii) materially
interfere with any Loan Party’s continued operations, or (iii) materially impair
the fair saleable value of any real property owned or leased by any Loan Party;

(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) pursuant to any Environmental Law to
which any Loan Party is named as a party that is pending or, to the knowledge of
any Loan Party, threatened in writing;

(d) none of the Loan Parties has received any written request for information,
or been notified in writing that it is a potentially responsible party under or
relating to the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any similar Environmental Law;

 

71



--------------------------------------------------------------------------------

(e) no Loan Party has entered into or agreed to any consent decree, order, or
settlement or other agreement, or is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum
for dispute resolution, relating to compliance with Environmental Law or
Environmental Liability; and

(f) no Loan Party has assumed or retained by contract any Environmental
Liability.

3.17 Accuracy of Information, etc. No written statement or written information
(other than projections and other forward-looking information and information of
a general economic nature or general industry nature) contained in this
Agreement, any other Loan Document or any other document, certificate or written
statement furnished to the Arranger, the Agents or the Lenders or any of them,
by or at the direction and on behalf of any Loan Party for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, taken as a whole with all such other written statements, written
information, documents and certificates, contained as of the date such written
statement, written information, document or certificate was so dated or
certified, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements, in the light of the
circumstances under which they were delivered, contained herein or therein not
materially misleading (after giving effect to all written updates thereto
delivered by or on behalf of any Loan Party).

3.18 Security. The provisions of the Interim DIP Order, the Final DIP Order, and
the Canadian Court DIP Recognition Order, as applicable, are effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable security interest (subject, in the case of any Collateral,
to Liens permitted by Section 6.3) on all right, title and interest of the
respective Loan Parties in the Collateral described therein (with such priority
as provided for in the Bankruptcy Court DIP Order (or, with respect to the
Canadian Guarantor, in the Canadian Court DIP Recognition Order)). Except for
the Interim DIP Order, the Final DIP Order and the Canadian Court DIP
Recognition Order, as applicable, no filing or other action will be necessary to
perfect the Liens on any Collateral under the Laws of the United States of
America or Canada.

3.19 Budget and Financial Plan. The Budget was prepared in good faith based on
assumptions believed by the Loan Parties to be reasonable at the time made and
upon information believed by the management of the Borrower to have been
accurate based upon the information available to the management of the Borrower
at the time such Budget was furnished to the Administrative Agent. On and after
the delivery of any Variance Report in accordance with this Agreement, such
Variance Report shall be complete and correct in all material respects and
fairly represent in all material respects the matters set forth therein for the
period covered thereby.

 

72



--------------------------------------------------------------------------------

3.20 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”).

3.21 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, and the
Borrower and its Subsidiaries, and to the knowledge of the Borrower, its
directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any of its Subsidiaries or (b) to the knowledge of the
Borrower, any director, officer, employee or agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

3.22 EEA Financial Institution. No Loan Party is an EEA Financial Institution.

3.23 Canadian Welfare and Pension Plans Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) each Loan Party has adopted all Canadian Welfare Plans required pursuant to
applicable Requirements of Law and each of such plans has been maintained and
each Loan Party is in compliance with such laws in all material respects
including, without limitation, all requirements relating to employee
participation, funding, investment of funds, benefits and transactions with the
Loan Parties and persons related to them, (ii) no Loan Party has a material
contingent liability with respect to any post-retirement benefit under a
Canadian Welfare Plan, (iii) with respect to Canadian Pension Plans: (a) no
Canadian Pension Termination Event has occurred and no steps have been taken to
terminate any Canadian Pension Plan (wholly or in part) which could result in
any Loan Party being required to make a material additional contribution to any
Canadian Pension Plan, (b) no contribution failure has occurred with respect to
any Canadian Pension Plan sufficient to give rise to a lien or charge under any
applicable pension benefits laws of any other jurisdiction (for certainty, not
including payments in respect of contributions payable but not yet due), and
(c) no condition exists and no event or transaction has occurred with respect to
any Canadian Pension Plan which is reasonably likely to result in any Loan Party
incurring any material liability, fine or penalty, (iv) each Canadian Pension
Plan is in compliance (other than immaterial non-compliance) with all applicable
pension benefits and tax laws, (v) all contributions (other than immaterial
amounts) (including employee contributions made by authorized payroll deductions
or other withholdings) required to be made to the appropriate funding agency in
accordance with all applicable Requirements of Law (other than immaterial
non-compliance) and the terms of each such Canadian Pension Plan have been made
in accordance with all applicable Requirements of Law (other than immaterial
non-compliance) and the terms of such Canadian Pension Plan (other than
immaterial non-compliance), (vi) all liabilities under each Canadian Pension
Plan are funded in accordance with the terms of the respective Canadian Pension
Plans, the requirements of applicable pension benefits laws and of applicable
regulatory authorities (other than immaterial non-compliance), (vii) no event
has occurred and no conditions exist with respect to any Canadian Pension Plan
that has resulted or could reasonably be expected to result

 

73



--------------------------------------------------------------------------------

in any such Canadian Pension Plan having its registration revoked or refused by
any administration of any relevant pension benefits regulatory authority or
being required to pay any taxes (other than taxes the amounts of which are
immaterial) or penalties under any applicable pension benefits or tax laws and
(viii) no Loan Party contributes to, sponsors or maintains, or has in the past 5
years contributed to, sponsored or maintained, a Canadian Defined Benefit
Pension Plan.

3.24 Canadian Anti-Corruption and Canadian Anti-Money Laundering. The Canadian
Guarantor has adopted and maintains adequate procedures designed to ensure that
it is in compliance in all material respects with all Canadian Anti-Money
Laundering Legislation and Canadian Anti-Corruption Laws.

3.25 Borrowing Base Certificate. At the time of delivery of each Borrowing Base
Certificate, assuming that any eligibility criteria that requires the approval
or satisfaction of the Administrative Agent has been approved by or is
satisfactory to the Administrative Agent, each material Account reflected
therein as eligible for inclusion in the Borrowing Base is an Eligible Accounts
Receivable, an Eligible Credit Card Receivable or an Eligible Gift Card
Receivable, the material Inventory reflected therein as eligible for inclusion
in the Borrowing Base constitutes Eligible Inventory and the cash and Cash
Equivalents reflected therein as eligible for inclusion in the Borrowing Base
constitute Borrowing Base Cash.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to the Closing Date. The effectiveness of this Agreement is
subject to the satisfaction of the following conditions on the Closing Date:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of Parent and the
Borrower, (ii) an executed signature page from each Lender party to this
Agreement on the Closing Date, and (iii) executed copies of the Guarantee and
Collateral Agreement and the Canadian Guarantee and Collateral Agreement.

(b) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit B hereto, with appropriate insertions and attachments as called
for in such Exhibit B.

(c) Other Certifications. The Administrative Agent shall have received the
following:

(i) if available, a copy of the charter or other similar organizational document
of each Loan Party and each amendment thereto, certified (as of a date
reasonably near the date of the initial extension of credit) as being a true and
correct copy thereof by the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which each such Loan Party is organized (or,
with respect to the Canadian Guarantor, by a Responsible Officer);

 

74



--------------------------------------------------------------------------------

(ii) for Loan Parties other than the Canadian Guarantor, a copy of a certificate
of the Secretary of State or other applicable Governmental Authority of the
jurisdiction in which each such Loan Party is organized, dated reasonably near
the date of the initial extension of credit, listing the charter or other
similar organizational document of such Loan Party and each amendment thereto on
file in such office and, if available, certifying that (A) such amendments are
the only amendments to such Person’s charter on file in such office and (B) such
Person is duly organized and (to the extent such certificate exists in the
relevant jurisdiction) in good standing or full force and effect under the laws
of such jurisdiction; and

(iii) a certificate of a duly authorized officer or director of each Loan Party
certifying (i) that the attached copies of such Loan Party’s organizational
documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to the Loan Documents; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.

(d) [Reserved].

(e) “Know-Your-Customer”. The Loan Parties shall have provided or caused to be
provided the documentation and other information to the Administrative Agent
required by United States and Canadian regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act and Canadian Anti-Money Laundering
Legislation, in each case, at least two Business Days prior to the Closing Date,
to the extent reasonably requested in writing at least five Business Days prior
to the Closing Date.

(f) Budget. The Administrative Agent shall have received the initial Budget, a
monthly forecast for the period through the Maturity Date and an opening pro
forma balance sheet for the Loan Parties.

(g) Term Loan DIP Credit Agreement. The Administrative Agent shall have received
an executed copy of the Term Loan DIP Credit Agreement, and the Interim DIP
Order shall have approved the funding to the Borrower by the Term Loan Lenders
of at least $30,000,000 in Term Loans.

(h) Commencement of Chapter 11 Cases. The Chapter 11 Cases shall have been
commenced and all of the pleadings related to the “first day orders” and “second
day orders” entered by the Bankruptcy Court at the time of the commencement of
the Chapter 11 Cases and prior to the Interim DIP Order shall be in form and
substance reasonably satisfactory to the Required Lenders.

(i) Commencement of Recognition Proceedings. The Recognition Proceedings shall
have been commenced.

 

75



--------------------------------------------------------------------------------

(j) Interim DIP Order. The Interim DIP Order, substantially in the form of
Exhibit J hereto, shall have been entered by the Bankruptcy Court within three
(3) Business Days after the Petition Date, subject to the discretion of the
Bankruptcy Court, and the Administrative Agent shall have received a true and
complete copy of such order, and such order shall be in full force and effect
and shall not have been reversed, modified, amended, stayed or vacated absent
prior written consent of the Required Lenders and subject to Required FILO Ad
Hoc Group Approval and such order shall not be subject to a stay pending appeal
or motion for leave to appeal or other proceeding to set aside any such order or
the challenge to the relief provided for in such order, except as consented to
by the Required Lenders and subject to Required FILO Ad Hoc Group Approval;

(k) Cash Management Order. An order entered by the Bankruptcy Court pertaining
to the Loan Parties’ cash management system (“Cash Management Order”) and all
motions and other documents filed with the Bankruptcy Court prior to the Closing
Date in connection therewith shall be in form and substance reasonably
satisfactory to the Required Lenders;

(l) No Appointment of Trustee. No trustee or other disinterested person with
expanded powers pursuant to Section 1104(c) of the Bankruptcy Code shall have
been appointed or designated in any of the Chapter 11 Cases, and no motion shall
be pending in the Bankruptcy Court seeking any such relief;

(m) Adequate Protection. The Prepetition ABL Agent and the Prepetition FILO
Lenders shall have each received adequate protection in respect of the Liens
securing the Prepetition FILO Loans as set forth in the Interim DIP Order;

(n) DIP Financing Protections. The Collateral Agent, for its benefit and the
benefit of each Lender, shall have been granted a perfected, valid, enforceable
Lien on, and security interest in, the Collateral, in addition to the DIP
Superpriority Claim, on the terms and conditions set forth herein and in the
Interim DIP Order;

(o) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in the Loan Documents shall be true and correct in all
material respects on and as of the Closing Date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date (provided that, in each case, such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified by materiality or Material Adverse Effect);

(p) No Default. No Default or Event of Default shall have occurred and be
continuing on the Roll-Up Effective Time or after giving effect to the roll-up
of Prepetition FILO Loans on the Roll-Up Effective Time;

(q) Costs and Expenses. All reasonable and documented out-of-pocket costs, fees,
expenses (including, without limitation, reasonable and documented legal fees
and expenses) set forth in the Loan Documents and required to be paid to the
Administrative Agent and the Lenders (and to counsel of the Administrative Agent
and the Ad Hoc Committee Advisors) on or before such date shall have been paid;
provided that, legal fees shall be limited to the reasonable and documented fees
and disbursements of one U.S. counsel for the Administrative Agent (which shall
be Simpson Thacher & Bartlett LLP), one Canadian counsel

 

76



--------------------------------------------------------------------------------

for the Administrative Agent (which shall be Norton Rose Fulbright Canada LLP),
one lead U.S. counsel for the Crossover Ad Hoc Group (which shall be Milbank
LLP), one lead Canadian counsel for the Crossover Ad Hoc Group (which shall be
Cassels Brock & Blackwell LLP), and one lead U.S. counsel for the FILO Ad Hoc
Group (which shall be Paul, Weiss, Rifkind, Wharton & Garrison LLP) including
reasonable and documented out-of-pocket costs and expenses of the Agents
(including in connection with preparing all documents and enforcing any and all
obligations relating to the Facility); and

(r) Responsible Officer Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying
compliance with the conditions set forth in clauses (o) and (p) above as of the
Closing Date.

For purposes of determining whether the conditions specified in this Section 4.1
have been satisfied on the Closing Date, by executing this Agreement, the
Administrative Agent and each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.

SECTION 5. AFFIRMATIVE COVENANTS

Holdings, GNC Parent LLC, Parent and the Borrower each hereby jointly and
severally agree that, so long as Loan or other amount (excluding Obligations in
respect of Cash Management Obligations and contingent reimbursement and
indemnification obligations which are not due and payable) is owing to any
Lender or any Agent hereunder, it shall and shall cause each of the Loan Parties
that are Subsidiary Guarantors to:

5.1 Financial Statements; Budget.

(A) Financial Statements.

Furnish to the Administrative Agent for further delivery to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, a copy of
the audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year, all
in reasonable detail and prepared in accordance with GAAP, reported on by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing;

(b) within 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, the unaudited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding period in the previous year, all in reasonable detail and
certified by a Responsible Officer as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its consolidated Subsidiaries in accordance with GAAP (subject to normal
year end audit adjustments and the absence of footnotes); and

 

77



--------------------------------------------------------------------------------

(c) within 30 days after the end of each month (other than the third fiscal
month of any fiscal quarter), a copy of the unaudited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statements of income and of cash
flows for such month.

(B) Budget and Other Information.

Furnish to the Administrative Agent for further delivery to each Lender:

(a) concurrently with delivery thereof under the Term Loan DIP Credit Agreement,
an updated 13-week statement of the Loan Parties’ anticipated cash receipts and
Budget Disbursements for the subsequent 13-week period (a “Proposed Budget”).
Such Proposed Budget shall on such Wednesday become the “Budget” for all
purposes unless the Borrower notifies the Administrative Agent that, in
accordance with the terms of the Term Loan DIP Credit Agreement, the Budget then
in effect shall continue as the then-effective Budget;

(b) concurrently with delivery thereof under the Term Loan DIP Credit Agreement,
a report (each, a “Variance Report”) setting forth in reasonable detail (a) the
Borrower’s actual aggregate cash receipts and aggregate cash Budget
Disbursements for the relevant Variance Statement Period (as defined in the Term
Loan DIP Credit Agreement) and available cash on hand as of the end of such
period and (b) the variance in dollar amounts of the actual aggregate receipts
and aggregate cash Budget Disbursements for the relevant Variance Statement
Period from those reflected for the corresponding period in the Budget;

(c) on Wednesday of each week (commencing after the first full week after the
Petition Date), provide to the Administrative Agent and the Ad Hoc Committee
Advisors a report with respect to the immediately prior week setting forth sales
and same-store sales (in Dollar amounts) broken down by (i) retail (domestic and
franchise), (ii) e-commerce, (iii) U.S. retail segment, (iv) wholesale segment
and (v) international segment (“Sales Report”);

(d) within seven days after the start of each month commencing after the
Petition Date, provide to the Administrative Agent and Ad Hoc Committee Advisors
the Sales Report with respect to the immediately prior month;

(e) on Wednesday of each week (commencing after the first full week after the
Petition Date), provide to the Administrative Agent and Ad Hoc Committee
Advisors a report setting forth, in Dollar amounts, sale proceeds and product
margin achieved in the going-out-of-business sale with respect to the
immediately prior week; and

(f) on Wednesday of every second week after the Petition Date (commencing after
the second full week after the Petition Date), provide to the Administrative
Agent and the Ad Hoc Committee Advisors a report containing an update on
negotiations with landlords, including a written summary of lease modifications
and related savings.

 

78



--------------------------------------------------------------------------------

The Borrower shall, to the extent requested by the Ad Hoc Committee Advisors,
weekly, at a time mutually agreed with the Administrative Agent that is promptly
after the delivery of the information required pursuant to clause (B)(b) above,
participate in a conference call for the Ad Hoc Committee Advisors to discuss
the financial condition and results of operations of the Loan Parties and the
Budget and Variance Report. The Agents and the Lenders acknowledge that the
content of such calls will include Nonpublic Information.

Notwithstanding the foregoing, the obligations in paragraphs (A)(a) and (A)(b)
of this Section 5.1 may be satisfied with respect to financial information of
the Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent company of the Borrower that
directly or indirectly owns all of the Capital Stock of the Borrower or (B) the
Borrower’s (or any direct or indirect parent company thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower and if requested by the Administrative
Agent, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to the Borrower (or such parent), on the one hand, and the information relating
to the Borrower and the Subsidiaries on a standalone basis, on the other hand
(which consolidating information shall be certified by a Responsible Officer of
the Borrower as fairly presenting such information unless such consolidating
information is contained in the financial statements included in a Form 10-K or
10-Q filed with the SEC), and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.1(A)(a), the consolidated
financial statements included in the materials provided pursuant to the
foregoing clause (A) or (B) are accompanied by a report of
PricewaterhouseCoopers or other independent public accountants of recognized
national standing.

5.2 Certificates; Other Information. Furnish to the Administrative Agent in each
case (other than in the case of clauses (c) and (h) below) for further delivery
to each Lender, or, in the case of clause (g) below, to the relevant Lender:

(a) [reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Sections 5.1(A)(a), 5.1(A)(b) and 5.1(A)(c), a certificate of a Responsible
Officer stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate;

(c) [reserved];

(d) to the extent that the Borrower (or a direct or indirect parent company of
Borrower) is not otherwise required to file reports on form 10-K or 10-Q with
the SEC, within 45 days after the end of each of the first three fiscal quarters
of the Borrower in each fiscal year, or within 90 days after the fourth fiscal
quarter of the Borrower in each fiscal year, a narrative discussion and analysis
of the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year;

 

79



--------------------------------------------------------------------------------

(e) promptly after the furnishing thereof, copies of any material notices
received by any Loan Party from, or material statement or material report
furnished to, any holder (which is not an Affiliate of Parent) of Material Debt
and not otherwise required to be furnished to the Administrative Agent or the
Lenders pursuant to any other clause of this Section 5.2;

(f) within ten days after the same are sent, copies of all reports that Parent
or the Borrower or any of its Restricted Subsidiaries sends to the holders of
(x) any Material Debt or (y) any class of its public equity securities and,
within ten days after the same are filed, copies of all reports that Parent or
the Borrower or any of its Restricted Subsidiaries may make to, or file with,
the SEC (other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered to the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be furnished to the Administrative Agent or the Lenders
pursuant to any other clause of this Section 5.2; in each case only to the
extent such reports are of a type customarily delivered by borrowers to lenders
in syndicated loan financings;

(g) promptly, such additional financial and other information regarding the
business, legal, financial or corporate affairs of any Loan Party or any
Restricted Subsidiary as the Administrative Agent may from time to time
reasonably request (on its own behalf or on behalf of any Lender); and

(h) promptly after the same are available and to the extent feasible and
reasonably practicable not later than three (3) days prior to the filing thereof
with the Bankruptcy Court or the Canadian Court by or on behalf of the Loan
Parties, proposed forms of the Bankruptcy Court DIP Order, all other proposed
orders and pleadings related to the Facility, any plan of reorganization or
liquidation, and any disclosure statement related to such plan.

Concurrently with the delivery of any document or notice required to be
delivered pursuant to this Section 5.2 (collectively, the “Borrower Materials”),
the Borrower shall indicate in writing whether such document or notice contains
Nonpublic Information (which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof if such Borrower Materials
may be distributed to “public-side” Lenders). Parent and the Borrower and each
Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to Holdings, Parent, the Borrower, its Subsidiaries or their securities)
and, if documents or notices required to be delivered pursuant to this
Section 5.2 or otherwise are being distributed through IntraLinks/IntraAgency,
SyndTrak or another relevant website or other information platform (the
“Platform”), any document or notice that the Borrower has indicated contains
Nonpublic Information shall not be posted on that portion of the Platform
designated for such public-side Lenders. All Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“public side”. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.2 contains Nonpublic Information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who do not wish to receive material
nonpublic information with respect to Parent, the Borrower, its Subsidiaries and
their securities.

 

80



--------------------------------------------------------------------------------

5.3 Payment of Obligations. Subject to the Bankruptcy Court DIP Order, pay,
discharge or otherwise satisfy before they become delinquent, as the case may
be, all its material tax obligations, except (a) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of Parent, the Borrower or its Restricted Subsidiaries, as the case
may be or (b) where the failure to pay, discharge or otherwise satisfy the same
would not reasonably be expected to have a Material Adverse Effect.

5.4 Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its corporate or other organizational
existence and (ii) take all reasonable action to maintain all rights,
privileges, franchises, permits and licenses necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 and except (other than in the case of the preservation of existence
of Parent and the Borrower) to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) to the extent not
in conflict with this Agreement or the other Loan Documents, comply with all
applicable Requirements of Law, except to the extent that failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws.

5.5 Maintenance of Property; Insurance. (a) Except as would not reasonably be
expected to have a Material Adverse Effect, keep all Property and systems
necessary in its business (in the good faith belief of the Borrower) in good
working order and condition, ordinary wear and tear excepted and (b) maintain
with financially sound and reputable insurance companies insurance (or, with
respect to inventory and equipment at the retail store level, a program of
self-insurance) on all its Property meeting the requirements of Section 5.3 of
the Guarantee and Collateral Agreement and in at least such amounts and against
at least such risks (but including in any event public liability, product
liability and business interruption) as are usually insured against in the same
geographic regions by companies of similar size engaged in the same or a similar
business and as would be carried under similar circumstances; provided that such
insurance shall not be required to cover ephedra products or other products for
which insurance is not available or is not available on commercially reasonable
terms.

5.6 Inspection of Property; Books and Records; Discussions. (a) (i) Keep proper
books of records in conformity with GAAP and all material applicable
Requirements of Law of all material dealings and transactions in relation to its
business activities and (ii) permit representatives of the Administrative Agent,
at reasonable business times and upon reasonable prior notice, to visit and
inspect any of its properties and examine and, at the Borrower’s expense, and
make abstracts from any of its books and records as often as may reasonably be
desired (subject to the immediately succeeding sentence) and to discuss the
business, operations, properties and financial and other condition of Parent,
the Borrower and its Restricted Subsidiaries with officers and employees of
Parent, the Borrower and its Restricted Subsidiaries and with their respective
independent certified public accountants (subject to such accountants’ policies
and procedures). Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing (in which case there shall be no limits on such
visits, inspections and examinations) such visits, inspections and examinations
shall be limited to two per fiscal year

 

81



--------------------------------------------------------------------------------

(and, (x) so long as no Event of Default has occurred and is continuing, only
one time at the Borrower’s expense and (y) following the occurrence and during
the continuance of an Event of Default, not more than two times at the
Borrower’s expense); provided, however, that unless an Event of Default exists,
(i) such inspections for environmental matters shall be limited to no more than
once per fiscal year and (ii) at all times such inspections for environmental
matters shall be limited to non-intrusive and non-invasive visual observations.
The Administrative Agent shall give the Borrower the opportunity to participate
in any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 5.6, none of Parent,
the Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by any Requirement of
Law or any binding agreement or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

(a) At the Administrative Agent’s discretion, no more frequently than once per
fiscal year, the Loan Parties will, at their expense and upon the Administrative
Agent’s request, permit any Persons designated by the Administrative Agent and
reasonably satisfactory to the Borrower to conduct a field examination and an
inventory appraisal, in each case with respect to Collateral contained in the
Borrowing Base, at a reasonable business time and upon reasonable prior notice
to the Borrower, and with respect to such inventory appraisal, to be conducted
by an Acceptable Appraiser. The Loan Parties will reasonably cooperate with the
Administrative Agent and such Persons in the conduct of such field examination
and inventory appraisal. The Administrative Agent shall provide a copy of any
field examination and/or inventory appraisal prepared after the Closing Date to
any Lender upon such Lender’s request. Notwithstanding the foregoing, at any
time during the continuance of a Specified Event of Default, additional field
examinations and inventory appraisals shall be permitted at the request of the
Administrative Agent, in each case at the Borrower’s expense. The Administrative
Agent shall have the right, but not the obligation, from time to time at the
Borrower’s request and expense, to periodically update the inventory appraisal.
With respect to each inventory appraisal made pursuant to this Section 5.6(b),
(i) the Administrative Agent and the Loan Parties will each be given a
reasonable amount of time to review and comment on a draft form of the inventory
appraisal prior to its finalization and (ii) any adjustments to the Net Orderly
Liquidation Value or the Borrowing Base hereunder as a result of such inventory
appraisal shall be reflected in the Borrowing Base Certificate delivered
immediately succeeding such inventory appraisal.

5.7 Notices. Promptly give notice to the Administrative Agent in each case for
further delivery to the Collateral Agent and each Lender of:

(a) knowledge by the Borrower or Parent of the occurrence of any Default or
Event of Default;

(b) any (i) default or event of default (or alleged default) under any
Contractual Obligation (other than the Loan Documents) of any of the Loan
Parties or (ii) litigation, investigation or proceeding which may exist at any
time between any of the Loan Parties and any Governmental Authority, that in the
case of either of clause (i) or (ii), would reasonably be expected to have a
Material Adverse Effect;

 

82



--------------------------------------------------------------------------------

(c) any litigation or proceeding against any of the Loan Parties (other than the
Chapter 11 Cases and the Recognition Proceedings) that would reasonably be
expected to have a Material Adverse Effect;

(d) the following events to the extent such events would reasonably be expected
to have a Material Adverse Effect, as soon as possible and in any event within
30 days after the Borrower or any Commonly Controlled Entity knows or has reason
to know thereof: (i) the occurrence of any ERISA Event or Canadian Pension
Termination Event with respect to any Plan or Canadian Defined Benefit Plan, a
failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan or a Canadian Pension Plan that would reasonably be expected
to give rise to a Lien in favor of the PBGC, the Financial Services Commission
of Ontario (or other like provincial entities) (“FSCO”) or a Single Employer
Plan or Multiemployer Plan or Canadian Pension Plan, the creation of any Lien in
favor of any Person including the PBGC, the FSCO or a Single Employer Plan or
Multiemployer Plan or Canadian Pension Plan or any withdrawal from, or the
termination or Insolvency of, any Multiemployer Plan or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the FSCO or the
Borrower or any Loan Party or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination or
Insolvency of, any Plan or Canadian Defined Benefit Plan; and

(e) any other development or event that results in or would reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action (if any) Parent, the Borrower or the relevant Loan Party
proposes to take with respect thereto.

5.8 Environmental Laws. (a) Comply in all respects with all applicable
Environmental Laws, and obtain, maintain and comply with any and all
Environmental Permits, except to the extent the failure to so comply with
Environmental Laws or obtain, maintain or comply with Environmental Permits
would not reasonably be expected to have a Material Adverse Effect.

(a) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other corrective actions required pursuant to
Environmental Laws and promptly comply in all respects with all lawful orders
and directives of all Governmental Authorities regarding any violation of or
non-compliance with Environmental Laws and any release or threatened release of
Hazardous Materials, except, in each case, to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

5.9 Borrowing Base Certificates. On the Closing Date and on the immediately
following Wednesday after the end of each consecutive two-calendar-week period,
commencing with Wednesday, July 8 (or, promptly following the Disposition of ABL
Priority Collateral or the release of a Loan Party owning ABL Priority
Collateral, in either case, constituting $7,500,000 or more for Collateral other
than Borrowing Base Cash in the aggregate in any 30 day period, or $5,000,000 in
the case of Borrowing Base Cash as provided in the definition thereof), deliver
a Borrowing Base Certificate to the Administrative Agent as of the close of
business on Saturday of the immediately preceding week, and covering the period
consisting of the two weeks ended on such Saturday (or if delivered pursuant to
the preceding parenthetical, update the most recently-delivered Borrowing Base
Certificate solely to give pro forma effect to such Disposition or release).
Notwithstanding the foregoing, the Borrower may elect to deliver a Borrowing
Base Certificate more frequently than every two weeks; provided that, if the
Borrower makes such an election, the Borrower shall continue to deliver a
Borrowing Base Certificate on such more frequent basis for at least 60 days.

5.10 Opposition to Motions. Promptly oppose (i) any motion filed by any third
party in the Bankruptcy Court or Canadian Court to (x) lift the stay on the
Collateral (other than motions filed by the Administrative Agent or the Lenders)
or (y) terminate the exclusive ability of the Loan Parties to file a plan of
reorganization, or (ii) any other motion that, if granted, could reasonably be
expected to have a material adverse effect on the Administrative Agent or the
Lenders or any Collateral.

5.11 Additional Collateral, etc.. Subject to any applicable limitation in any
Intercreditor Agreement:

(a) [reserved].

(b) [reserved].

(c) With respect to any new Subsidiary created or acquired after the Closing
Date (other than Excluded Subsidiaries) by the Borrower or a Subsidiary
Guarantor promptly cause such new Subsidiary to become a party to the Guarantee
and Collateral Agreement.

(d) Notwithstanding the foregoing provisions of this Section 5.11 or any other
provision hereof or of any other Loan Document, (i) the Borrower and Guarantors
shall not be required to grant a security interest in any Excluded Assets,
(ii) Liens required to be granted pursuant to this Section 5.11, and actions
required to be taken, including to perfect such Liens, shall be subject to
exceptions and limitations consistent with those set forth in the Security
Documents on the Closing Date (or as created or amended after the Closing Date
with the approval of the Borrower), (iii) other than with respect to (A) the
Canadian Guarantor and (B) any other Foreign Subsidiary that becomes a Guarantor
after the Closing Date, and in such instance, only with respect to the stock of
such Foreign Subsidiary and subject to customary exceptions, limitations and
restrictions imposed by local law, no Loan Party shall be required to take any
actions outside the United States or under non-United States law to create or
perfect any Liens on the Collateral (including, without limitation, any
Intellectual Property registered or applied for registration in any jurisdiction
outside the United States) and no Security Document shall be governed by the
laws of any jurisdiction outside the United States, (iv) the Loan Parties shall
not be required to deliver any landlord waivers, estoppels, collateral access
agreements or bailee letters, (v) the Loan Parties shall not be required to
deliver control agreements or otherwise deliver perfection by “control” (within
the meaning of the Uniform Commercial Code or the Securities Transfer Act
(Ontario) (or equivalent in any other province or territory))

 

84



--------------------------------------------------------------------------------

(including with respect to deposit accounts, securities accounts and commodities
accounts), (vi) notices shall not be required to be sent by any Loan Party or
any Subsidiary or permitted to be sent by any Secured Party to account debtors
or other contractual third parties unless an Event of Default has occurred and
is continuing, (vii) no perfection of security interests (except to the extent
perfected by the Bankruptcy Court DIP Order and the Canadian Court DIP
Recognition Order) shall be required with respect to letter of credit rights and
(viii) in no event shall perfection be required with respect to any Collateral
by means other than the Bankruptcy Court DIP Order and the Canadian Court DIP
Recognition Order.

5.12 [Reserved].

5.13 Further Assurances. Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any right or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any United States or Canadian Governmental
Authority, the Borrower will execute and deliver, or will cause its Restricted
Subsidiaries to execute and deliver all applications, certifications,
instruments and other documents that such Agent or such Lender may be required
to obtain from the Borrower or any of its Restricted Subsidiaries for such
governmental consent, approval, recording, qualification or authorization,
subject to the terms of Section 5.10 and other than with respect to any Excluded
Assets.

5.14 Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to obtain, within 90 days following the Closing Date, and if so
obtained, will use commercially reasonable efforts to maintain thereafter a
private rating (but not any specific rating) from either Moody’s or S&P for the
FILO Term Loans.

5.15 Fiscal Period. End the Fiscal Year of the Borrower on December 31 and
maintain the Borrower’s method of determining fiscal quarters as such method is
in effect on the Closing Date.

5.16 [Reserved](a) .

5.17 Anti-Corruption and Sanctions. Use, and cause the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries to use, the
proceeds of any Loan in a manner not (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto. Notwithstanding the foregoing, the covenants in this
Section 5.16 shall not be made by nor apply to any Person that qualifies as a
corporation that is registered or incorporated under the laws of Canada or any
province thereof and that carries on business in whole or in part in Canada
within the meaning of Section 2 of the Foreign Extraterritorial Measures (United
States) Order, 1992 passed under the Foreign Extraterritorial Measures Act
(Canada) in so far as such covenants would result in a violation of or conflict
with the Foreign Extraterritorial Measures Act (Canada) or any similar law.

 

85



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Holdings, GNC Parent LLC, Parent and the Borrower each agree that, so long as
any Loan or other amount (excluding Obligations in respect of Cash Management
Obligations and contingent reimbursement and indemnification obligations which
are not due and payable) is owing to any Lender or any Agent hereunder, it shall
not, and shall not permit any of the Loan Parties that are Subsidiary Guarantors
to:

6.1 [Reserved].

6.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Loan Parties under (i) the Loan Documents, (ii) the
Prepetition Loan Documents in effect on the Petition Date, (iii) the Term Loan
DIP Credit Agreement, (iv) the LC Cash Collateral Agreement and the Existing
Letters of Credit and (v) the Carve Out;

(b) Indebtedness of any Loan Party to any other Loan Party or any Restricted
Subsidiary, so long as any such Indebtedness owed to a non-Loan Party is
subordinated to the Obligations pursuant to the Bankruptcy Court DIP Order;

(c) Indebtedness (including intercompany Indebtedness) and Guarantee Obligations
outstanding on the Closing Date;

(d) Guarantee Obligations by Holdings, the Borrower or any of the Guarantors in
respect of Indebtedness of the Borrower or any of the Guarantors otherwise
permitted hereunder;

(e) Indebtedness in respect of Cash Management Services in the ordinary course
of business and Indebtedness arising from the endorsement of instruments or
other payment items for deposit and the honoring by a bank or other financial
institution of instruments or other payments items drawn against insufficient
funds;

(f) to the extent constituting Indebtedness, indemnification, deferred purchase
price adjustments, earn-outs or similar obligations, in each case, incurred or
assumed in connection with the acquisition of any business or assets or any
Investment permitted to be acquired or made hereunder or any Disposition
permitted hereunder;

(g) [reserved];

(h) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(i) Indebtedness in respect of Hedge Agreements entered into in the ordinary
course of business, and not for speculative purposes, to protect against
exposure to interest rates, commodity prices or foreign exchange rates;

 

86



--------------------------------------------------------------------------------

(j) Indebtedness representing deferred compensation or similar obligations to
employees of the Borrower and the Guarantors incurred in the ordinary course of
business;

(k) Indebtedness incurred by the Borrower or any of the Guarantors in respect of
letters of credit, bank guarantees, bankers’ acceptances or similar instruments
issued or created in the ordinary course of business in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
provided that upon the drawing of such letter of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within 90 days (or such
longer period as may be agreed upon by the Administrative Agent) unless the
amount or validity of such obligations are being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower or the Guarantors, as the
case may be; provided further that such Indebtedness shall not exceed $500,000
in the aggregate at any time outstanding;

(l) Indebtedness in respect of performance, bid, release, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of the Guarantors, in each case in the ordinary course of
business;

(m) Indebtedness in respect of letters of credit issued for the account of the
Borrower or any of the Guarantors to finance the purchase of inventory so long
as (x) such Indebtedness is secured only by cash collateral and in accordance
with the Budget and (y) the aggregate principal amount of such Indebtedness does
not exceed $1,500,000 at any one time outstanding;

(n) Indebtedness incurred in the ordinary course of business with respect to
customer deposits and other unsecured current liabilities not the result of
borrowing and not evidenced by any note or other evidence of Indebtedness;

(o) unsecured Indebtedness of the Borrower or any of the Guarantors owing to the
Borrower or any other Guarantors to the extent expressly contemplated in the
Budget and constituting an Investment permitted by Section 6.8;

(p) Indebtedness in an aggregate principal amount not to exceed $2,000,000 at
any one time outstanding; and

(q) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in Section 6.2 (a) through
(p) above; and

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would

 

87



--------------------------------------------------------------------------------

cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus any undrawn commitments with respect
thereto and the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing.

To the extent otherwise constituting Indebtedness, the accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall be deemed not to be Indebtedness for purposes of
this Section 6.2. The principal amount of any non-interest bearing Indebtedness
or other discount security constituting Indebtedness at any date shall be the
principal amount thereof that would be shown on a balance sheet of the Borrower
dated such date prepared in accordance with GAAP.

6.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for Taxes, assessments or governmental charges that are not overdue
for a period of more than 60 days or that are being contested in good faith by
appropriate proceedings (provided that adequate reserves with respect to such
proceedings are maintained on the books of the Borrower or its Subsidiaries, as
the case may be, in conformity with GAAP);

(b) (i) carriers’, warehousemen’s, landlord’s, mechanics’, contractor’s,
materialmen’s, repairmen’s or other like Liens imposed by law or arising in the
ordinary course of business which secure amounts that are not overdue for a
period of more than 60 days or if more than 60 days overdue, are unfiled and no
action has been taken to enforce such Lien, or that are being contested in good
faith by appropriate proceedings (provided that adequate reserves with respect
to such proceedings are maintained in the books of the Borrower or the
applicable Subsidiary, as the case may be, in conformity with GAAP), (ii) Liens
of customs and revenue authorities to secure payment of customs duties in
connection with the importation of goods and (iii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or such other goods in the ordinary course
of business;

(c) subject to the Bankruptcy Court DIP Order and the Canadian Court DIP
Recognition Order (i) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to any Loan Party
or any Subsidiary;

 

88



--------------------------------------------------------------------------------

(d) deposits by or on behalf of any Loan Party or any of its Subsidiaries to
secure the performance of bids, trade contracts and governmental contracts
(other than Indebtedness for borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations
of a like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
that, in the aggregate, do not materially detract from the value of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrower and its Subsidiaries taken as a whole;

(f) Liens in existence on the Closing Date and Replacement Liens in respect
thereof;

(g) Liens created pursuant to (i) the Loan Documents, (ii) the Prepetition Loan
Documents in effect on the Petition Date, (iii) the Term Loan DIP Credit
Agreement, (iv) the LC Cash Collateral Agreement and the Existing Letters of
Credit, and (v) the Carve Out;

(h) any interest or title of a lessor or sublessor under any lease or sublease
or real property license or sub-license entered into by the Borrower or any
Guarantor in the ordinary course of its business and covering only the assets so
leased, subleased, licensed or sub-licensed and any Liens on such lessor’s,
sublessor’s, licensee’s or sub-licensee’s interest or title;

(i) Liens in connection with attachments or judgments or orders in circumstances
not constituting an Event of Default under Section 7.1(f);

(j) Liens existing on property at the time of its acquisition or existing on the
property of a Person which becomes a Subsidiary of the Borrower after the
Closing Date; provided that (i) such Liens existed at the time such property was
acquired or such Person became a Subsidiary of the Borrower, (ii) such Liens
were not granted in connection with or in contemplation of the applicable
acquisition or Investment, (iii) any Indebtedness secured thereby is permitted
by Section 6.2 and (iv) such Liens are not expanded to cover additional Property
(other than proceeds and products thereof); and Replacement Liens in respect
thereof;

(k) Liens consistent with those arising by operation of law consisting of
customary and ordinary course rights of setoff upon deposits of cash and Cash
Equivalents in favor of banks or other financial or depository institutions in
the ordinary course of business;

(l) Liens on insurance policies and the proceeds thereof securing insurance
premium financing permitted hereunder;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Guarantor in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(n) (i) Liens of a collection bank arising under Section 4-208 or 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) Liens
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and not for speculative purposes and
(iii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to accounts and cash and Cash Equivalents on deposit in accounts
maintained by the Borrower or any Guarantor, in each case under this clause
(iii) granted in the ordinary course of business in favor of the banks or other
financial or depositary institution with which such accounts are maintained,
securing amounts owing to such Person with respect to Cash Management Services
(including, without limitation, operating account arrangements and those
involving pooled accounts and netting arrangements); provided that, in the case
of this clause (iii), unless such Liens arise by operation of applicable law, in
no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness for borrowed money;

(o) non-exclusive licenses and sub-licenses of Intellectual Property granted by
the Borrower or any of the Guarantors in the ordinary course of business (and,
to the extent in existence on the Closing Date or granted by the Borrower or any
of the Guarantors in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States and Canada);

(p) UCC or PPSA financing statements or similar public filings that are filed as
a precautionary measure in connection with operating leases or consignment of
goods in the ordinary course of business;

(q) Liens on property purportedly rented to, or leased by, the Borrower or any
of the Guarantors pursuant to a Sale and Leaseback Transaction; provided, that
(i) such Sale and Leaseback Transaction is permitted by Section 6.12, (ii) such
Liens do not encumber any other property of the Borrower or the Guarantors, and
(iii) such Liens secure only the Attributable Indebtedness incurred in
connection with such Sale and Leaseback Transaction;

(r) Liens on the assets of Foreign Subsidiaries that secure only Indebtedness
permitted pursuant to Section 6.2 and related obligations of Foreign
Subsidiaries;

(s) good faith earnest money deposits made in connection with an Investment
(other than Investments under Section 6.8(r)) or letter of intent or purchase
agreement permitted hereunder;

(t) Liens in favor of a Loan Party or a Restricted Subsidiary securing
intercompany Indebtedness permitted hereunder; provided, that such intercompany
Indebtedness, to the extent owed from a Loan Party to a non-Loan Party, shall be
subordinated to the Obligations pursuant to the Bankruptcy Court DIP Order;

(u) Liens (i) on an Investment permitted pursuant to Section 6.8 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 6.5, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(v) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.8; provided such Liens do not extend to any assets
other than those assets that are the subject of such repurchase agreement;

 

90



--------------------------------------------------------------------------------

(w) Liens that are customary contractual rights of setoff relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of the Subsidiaries in the ordinary course of business;

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(y) Liens or rights of setoff against credit balances of the Borrower or any of
the Guarantors with credit card issuers or credit card processors or amounts
owing by such credit card issuers or credit card processors to the Borrower or
any of the Guarantors in the ordinary course of business, to secure the
obligations of the Borrower or any of the Guarantors to such credit card issuers
and credit card processors as a result of fees and chargebacks;

(z) Liens with respect to Capital Stock in joint ventures that arise pursuant to
the applicable underlying joint venture agreement;

(aa) Liens securing obligations in an amount not to exceed $2,000,000 at any one
time outstanding; and

(bb) Liens in favor of the Prepetition Lenders and Prepetition Agents granted
pursuant to the Bankruptcy Court DIP Orders;

provided that, notwithstanding anything to the contrary contained herein, no
Liens on ABL Priority Collateral that are senior to or pari passu with the Liens
securing the Obligations shall be permitted under this Section 6.3 (other than
any Lien permitted under Section 6.3(a), 6.3(b), 6.3(c), 6.3(d), 6.3(g) (other
than with respect to Prepetition Term Loan Documents), 6.3(h), 6.3(i), 6.3(j),
6.3(k), 6.3(l), 6.3(m) (but only as to such acquired goods), 6.3(n), 6.3(q),
6.3(s), 6.3(u), 6.3(v), 6.3(w) or 6.3(y)).

6.4 Limitation on Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself, or Dispose of all or
substantially all of its Property or business, except that so long as no
approval of the Bankruptcy Court is required (or such approval is required and
shall have been received):

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
entity) and any Subsidiary of the Borrower may be merged, consolidated or
amalgamated with or into any Guarantor (provided that if a Guarantor is a party
thereto (i) a Guarantor shall be the continuing, surviving or resulting entity
or (ii) simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Guarantor and the Borrower shall comply with
Section 5.10 in connection therewith);

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its Property or business (i) (upon liquidation, windup, dissolution or
otherwise) to (x) if such Subsidiary is a Loan Party, the Borrower or any other
Loan Party and (y) if such Subsidiary is not a Loan Party, the Borrower or any
Subsidiary or (ii) pursuant to a Disposition permitted by Section 6.5;

 

91



--------------------------------------------------------------------------------

(c) any Foreign Subsidiary may (i) be merged or consolidated or amalgamated with
or into any other Foreign Subsidiary, or (ii) Dispose of any or all of its
assets to (upon voluntary liquidation, windup, dissolution or otherwise) any
other Foreign Subsidiary;

(d) any merger, amalgamation or consolidation the sole purpose of which is to
reincorporate or reorganize a Loan Party or Subsidiary in another jurisdiction;
provided that (x) in the case of any such merger, amalgamation or consolidation
involving a Loan Party, a Loan Party is the surviving, continuing or resulting
Person (or simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Subsidiary Guarantor) and the Borrower shall
comply with Section 5.10 in connection therewith and (y) in the case of any such
merger or consolidation involving a Loan Party or Subsidiary that is domiciled
within the United States (or in the case of the Canadian Guarantor, Canada), the
continuing, surviving or resulting entity shall be domiciled within the United
States (or in the case of the Canadian Guarantor, Canada);

(e) any Investment permitted by Section 6.8 may be structured as a merger,
consolidation or amalgamation; provided that in the case of any such merger,
consolidation or amalgamation of a Loan Party, the surviving, continuing or
resulting legal entity of such merger, consolidation or amalgamation is a Loan
Party (or simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Subsidiary Guarantor) and the Borrower shall
comply with Section 5.10 in connection therewith; and

(f) any Loan Party (other than the Borrower) may dissolve, liquidate or wind up
its affairs at any time if such dissolution, liquidation or winding up would not
reasonably be expected to have a Material Adverse Effect.

6.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary of
the Borrower, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory and equipment held for sale in the ordinary course of
business or pursuant to a “going out of business” sale;

(c) Dispositions permitted by Section 6.4 (other than Section 6.4(b)(ii));

(d) the sale or issuance of any Loan Party’s or any Subsidiary’s Capital Stock
to the Borrower or any other Loan Party or the sale or issuance of any Excluded
Subsidiary’s Capital Stock to another Excluded Subsidiary; provided that any
Guarantor’s ownership interest therein is not diluted;

(e) the sale of assets in connection with the closure of stores and the
Disposition of franchises and stores (and related assets) in the ordinary course
of business or pursuant to a “going out of business” sale;

 

92



--------------------------------------------------------------------------------

(f) the Disposition of cash or Cash Equivalents;

(g) (i) the non-exclusive license or sub-license of Intellectual Property in the
ordinary course of business (and, to the extent in existence on the Closing Date
or granted in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States and Canada) and (ii) the
lapse or abandonment in the ordinary course of business of any registrations or
applications for registration of any immaterial Intellectual Property;

(h) the lease, sublease, license or sublicense of property which is described in
Section 6.3(h);

(i) the Disposition of surplus or other property no longer used or useful in the
business of the Borrower and its Subsidiaries in the ordinary course of business
or pursuant to a “going out of business” sale;

(j) the Disposition of other assets having a fair market value not to exceed
$2,000,000 in the aggregate; provided that to the extent all or a portion of
such Disposition is composed of Eligible Accounts Receivable, Eligible
Inventory, Eligible Gift Card Receivables, Eligible Credit Card Receivables,
Borrowing Base Cash or Acquired Asset Borrowing Base Cash constituting $750,000
or more for Collateral in the aggregate in any 30 day period, then as a
condition precedent to such Disposition, the Borrower shall deliver to the
Administrative Agent a Borrowing Base Certificate reflecting such Disposition
(recalculating the Borrowing Base after giving effect to solely such
Disposition);

(k) the Disposition of assets subject to or in connection with any Recovery
Event;

(l) Dispositions consisting of Restricted Payments permitted by Section 6.6;

(m) Dispositions consisting of Investments permitted by Section 6.8;

(n) Dispositions consisting of Liens permitted by Section 6.3;

(o) Dispositions of assets pursuant to Sale and Leaseback Transactions permitted
pursuant to Section 6.12;

(p) Dispositions of property to a Loan Party or a Subsidiary; provided that if
the transferor of such property is a Loan Party (i) the transferee thereof must
be a Loan Party or (ii) such Investment must be a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.8;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

93



--------------------------------------------------------------------------------

(r) Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business (and not for financing
purposes); provided that to the extent all or a portion of such Disposition is
composed of Eligible Accounts Receivable, Eligible Gift Card Receivables or
Eligible Credit Card Receivables in an aggregate amount exceeding $7,500,000 or
more for Collateral other than Borrowing Base Cash and Acquired Asset Borrowing
Base Cash in the aggregate in any 30 day period, or $5,000,000 in the case of
Borrowing Base Cash and/or Acquired Asset Borrowing Base Cash, as provided in
the definition of Borrowing Base Cash, then as a condition precedent to such
Disposition, the Borrower shall deliver to the Administrative Agent a Borrowing
Base Certificate reflecting such Disposition (recalculating the Borrowing Base
after giving effect to solely such Disposition); and

(s) the unwinding of any Hedge Agreement.

6.6 Limitation on Restricted Payments. Declare or pay any dividend on (other
than dividends payable solely in Qualified Capital Stock of the Person making
the dividend so long as the ownership interest of any Guarantor in such Person
is not diluted), or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Loan Party, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
whether in cash or property (collectively, “Restricted Payments”), except that:

(a) any Loan Party may make Restricted Payments to any other Loan Party;

(b) to the extent provided for in the Budget, any Loan Party may make Restricted
Payments;

(c) the Borrower may pay dividends to permit Parent or any direct or indirect
parent company of Parent to (i) pay operating costs and expenses and other
corporate overhead costs and expenses (including, without limitation, directors’
fees and expenses and administrative, legal, accounting, filings and similar
expenses and salary, bonus and other benefits payable to officers and employees
of Parent or any direct or indirect parent company of Parent), in each case to
the extent such costs, expenses, fees, salaries, bonuses and benefits are
attributable to the ownership or operations of Parent, the Borrower and the
Subsidiaries, are reasonable and incurred in the ordinary course of business,
(ii) [reserved], (iii) pay taxes which are not determined by reference to
income, but which are imposed on Parent or any direct or indirect parent company
of Parent as a result of Parent’s or such parent company’s ownership of the
equity of Parent or the Borrower or any direct or indirect parent company of
Parent, as the case may be, but only if and to the extent that Parent or such
parent company has not received cash or other property in connection with the
events or transactions giving rise to such taxes, (iv) [Reserved], (v) pay
franchise taxes and other fees, taxes and expenses required to maintain its
corporate existence, (vi) finance any Investment permitted to be made hereunder
(so long as (A) such dividends are made substantially concurrently with the
closing of such Investment and (B) immediately following the closing thereof
(1) all property acquired (whether assets or Capital Stock) shall be contributed
to the Borrower or a Subsidiary Guarantor or (2) the Person formed or acquired
shall be merged into the Borrower or a Subsidiary Guarantor in order to
consummate such Investment (and subject to the provisions of Sections 5.10 and
6.4)), (vii) pay costs, fees and expenses related to any unsuccessful equity or
debt offering permitted by this Agreement (other than any such offering intended
to benefit Subsidiaries of any such parent company other than the Borrower and
its Subsidiaries) and (viii) make payments permitted under Section 6.11

 

94



--------------------------------------------------------------------------------

(but only to the extent such payments have not been and are not expected to be
made directly by the Borrower or a Subsidiary Guarantor); provided that
dividends paid pursuant to this Section 6.6(c) (other than dividends paid
pursuant to clause (ii), (iii), or (iv) above) are used by Parent or any direct
or indirect parent holding company of Parent for such purpose within 60 days of
the receipt of such dividends or are refunded to the Borrower;

(d) any non-Wholly Owned Subsidiary of the Borrower may declare and pay cash
dividends to its equity holders generally so long as the Borrower or its
respective Subsidiary which owns the equity interests in the Subsidiary paying
such dividends receives at least its proportionate share thereof (based upon the
relative holding of the equity interests in the Subsidiary paying such
dividends);

(e) repurchases of Capital Stock in any Loan Party deemed to occur upon exercise
of stock options or warrants or similar rights if such Capital Stock represents
a portion of the exercise price of such options or warrants or similar rights
(as long as the Loan Parties make no payment in connection therewith that is not
otherwise permitted hereunder);

(f) GNC Puerto Rico, LLC may make distributions to GNC Live Well Ireland in an
aggregate amount not to exceed $300,000 per fiscal year;

(g) to the extent constituting Restricted Payments, the Borrower and the
Subsidiaries may enter into and consummate transactions permitted by Section 6.4
and Section 6.8 (other than Section 6.8(p)); and

(h) the Borrower or any of the Restricted Subsidiaries may pay cash in lieu of
fractional Capital Stock in connection with any dividend, split or combination
thereof.

6.7 [Reserved].

6.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit or the holding of receivables in the ordinary
course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(b) investments in cash and items that were Cash Equivalents at the time such
Investment was made;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 6.2(b), 6.2(c) and 6.2(d), to the extent constituting
intercompany Indebtedness;

 

95



--------------------------------------------------------------------------------

(d) loans and advances to employees, officers, directors, managers and
consultants of Parent (or any direct or indirect parent company thereof to the
extent relating to the business of Parent, the Borrower and the Subsidiaries),
the Borrower or any Subsidiaries of the Borrower in the ordinary course of
business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate principal amount not to exceed $1,000,000
at any one time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.8(c)) by any Loan Party in any Person that, prior to or
concurrently with such Investment, is or becomes a Loan Party (including any
such Investment consisting of the contribution by any Loan Party of Capital
Stock held by such Loan Party in any other Person (including a Loan Party));

(f) Investments consisting of notes payable by franchisees to any Loan Party in
an aggregate principal amount not to exceed $1,000,000 at any one time
outstanding;

(g) Investments received in connection with the bankruptcy or reorganization of,
insolvency or liquidation of, or settlement of claims against and delinquent
accounts of and disputes with, franchisees, customers and suppliers, or as
security for any such claims, accounts and disputes, or upon the foreclosure
with respect to any secured Investment;

(h) advances of payroll payments to employees, officers, directors and managers
of Parent, the Borrower and the Subsidiaries in the ordinary course of business;

(i) Investments by the any Loan Party in Excluded Subsidiaries and joint
ventures in an aggregate amount not to exceed $2,500,000 at any time
outstanding;

(j) Investments by any Loan Party in any Person that is a Foreign Subsidiary in
an aggregate amount not to exceed $2,500,000;

(k) [Reserved];

(l) Investments consisting of promissory notes and other deferred payment
obligations and noncash consideration delivered as the purchase consideration
for a Disposition permitted by Section 6.5;

(m) Investments existing on the Closing Date and any modification, replacement,
renewal, reinvestment or extension thereof (provided that the amount of the
original Investment is not increased except by the terms of such original
Investment or as otherwise permitted by this Section 6.8);

(n) any Loan Party may endorse negotiable instruments and other payment items
for collection or deposit in the ordinary course of business or make lease,
utility and other similar deposits in the ordinary course of business;

(o) Investments consisting of obligations under Hedge Agreements permitted by
Section 6.2;

 

96



--------------------------------------------------------------------------------

(p) Investments consisting of Restricted Payments permitted by Section 6.6
(other than Section 6.6(e));

(q) Investments of any Person that becomes (or is merged or consolidated or
amalgamated with) a Subsidiary of the Borrower on or after the Closing Date on
the date such Person becomes (or is merged or consolidated or amalgamated with)
a Subsidiary of the Borrower; provided that (i) such Investments exist at the
time such Person becomes (or is merged or consolidated or amalgamated with) a
Subsidiary, and (ii) such Investments are not made in anticipation or
contemplation of such Person becoming (or merging or consolidating or
amalgamated with) a Subsidiary;

(r) Investments consisting of good faith deposits made in accordance with
Section 6.3(s);

(s) deposits made in the ordinary course of business consistent with past
practices to secure the performance of leases or in connection with bidding on
government contracts;

(t) advances in connection with purchases of goods or services in the ordinary
course of business;

(u) Guarantee Obligations permitted under Section 6.2 and, to the extent not
constituting Indebtedness, other Guarantee Obligations entered into in the
ordinary course of business;

(v) Investments consisting of Liens permitted under Section 6.3;

(w) Investments consisting of transactions permitted under Section 6.4;

(x) Investments in assets useful in the business of the Borrower and its
Restricted Subsidiaries made by the Borrower or any of its Restricted
Subsidiaries with the proceeds of any Reinvestment Deferred Amount; provided
that if the underlying Recovery Event was with respect to a Loan Party, then
such Investment shall be consummated by the Borrower or a Subsidiary Guarantor;

(y) Investments by any Loan Party in any Foreign Subsidiary of such Loan Party
to the extent each such Investment is made using assets received by such Loan
Party as a distribution from a Foreign Subsidiary of such Loan Party; and

(z) Investments in an aggregate amount not to exceed $2,000,000 at any time
outstanding.

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of all
Returns on such Investment up to the original amount of such Investment.

 

97



--------------------------------------------------------------------------------

6.9 Prepayments of Indebtedness. Make any payment of principal or interest or
otherwise on account of any Prepetition Obligations or payables under the
Prepetition Loan Documents, other than (i) payments made in compliance in all
material respects with the Budget (subject to Permitted Variances (as defined in
the Term Loan DIP Credit Agreement)), (ii) the Revolver Termination,
(iii) letter of credit reimbursement payments pursuant to the LC Cash Collateral
Agreement in connection with draws under the Existing Letters of Credit,
(iv) payments agreed to in writing by the Required Lenders and (v) payments
authorized and approved by the Bankruptcy Court DIP Order and the Canadian Court
DIP Recognition Order, including adequate protection payments set forth therein.

6.10 Limitation on Modifications of Organizational Documents. Amend, modify or
otherwise change (pursuant to a waiver or otherwise), any of the terms of any
Organizational Document, other than any such amendment, modification or other
change which does not adversely affect the Lenders in any material respect.

6.11 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any Loan Party, any
Restricted Subsidiary or any Person that becomes a Restricted Subsidiary as a
result of such transaction) unless such transaction is otherwise permitted under
this Agreement and upon fair and reasonable terms no less favorable to the
Borrower and its Subsidiaries than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, the Borrower and its Subsidiaries may (a) [reserved], (b) enter into
and consummate the transactions existing on the Closing Date and, to the extent
exceeding $1,000,000 in amount, listed on Schedule 6.11, (c) make Restricted
Payments permitted pursuant to Section 6.6 and repayments and prepayments of
Indebtedness permitted pursuant to Section 6.9, (d) make Investments permitted
by Section 6.8, (e) [reserved], (f) enter into employment and severance
arrangements with officers, directors, managers and employees of the Parent, the
Borrower and the Subsidiaries and, to the extent relating to services performed
for Parent, the Borrower and the Subsidiaries, pay director, officer and
employee compensation (including, without limitation, bonuses) and other
benefits (including, without limitation, retirement, health, stock option and
other benefit plans) and indemnification and expense reimbursement arrangements;
provided that any purchase of Capital Stock of Parent (or any direct or indirect
holding company of Parent) in connection with the foregoing shall be subject to
Section 6.6, and (g) license on a non-exclusive basis Intellectual Property in
the ordinary course of business (and, to the extent in existence on the Closing
Date or granted in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States and Canada) (1) on an
arm’s length basis to permit the commercial exploitation of such Intellectual
Property between or among Affiliates of the Borrower and (2) to parent companies
of the Parent in connection with their ownership of the Parent.

6.12 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by any Loan Party of real or personal property
which has been or is to be sold or transferred by such Loan Party to such Person
or to any other Person to whom funds have been or are to be advanced by such
Person on the security of such property or rental obligations of such Loan Party
(a “Sale and Leaseback Transaction”) unless (i) the sale of such

 

98



--------------------------------------------------------------------------------

property is made for cash consideration in an amount not less than the fair
market value of such property, (ii) the Sale and Leaseback Transaction is
permitted by Section 6.5 and is consummated within 180 days after the date on
which such property is sold or transferred, (iii) any Liens arising in
connection with its use of the property are permitted by Section 6.3(q), (iv)
the Sale and Leaseback Transaction would be permitted under Section 6.2,
assuming the Attributable Indebtedness with respect to the Sale and Leaseback
Transaction constituted Indebtedness under Section 6.2.

6.13 [Reserved].

6.14 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of the Guarantors to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement and the Canadian
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents, the Prepetition Loan Documents in effect on the Petition Date,
the Term Loan DIP Credit Agreement, the LC Cash Collateral Agreement and the
Existing Letters of Credit and the Carve Out (b) customary provisions in joint
venture agreements and similar agreements that restrict transfer of or liens on
assets of, or equity interests in, joint ventures, (c) non-exclusive licenses or
sub-licenses by any Loan Party of Intellectual Property in the ordinary course
of business (and, to the extent in existence on the Closing Date or granted by
any Loan Party in the ordinary course of business, exclusive licenses and
sub-licenses of Intellectual Property within the confines of a particular
jurisdiction or territory outside of the United States, Canada and Puerto Rico)
(in which case any prohibition or limitation shall only be effective against the
Intellectual Property subject thereto), (d) (x) prohibitions and limitations in
effect on the Closing Date and (y) to the extent such prohibitions and
limitations described in clause (x) are set forth in an agreement evidencing
Indebtedness, prohibitions and limitations set forth in any agreement evidencing
any permitted modification, replacement, renewal, extension or refinancing of
such Indebtedness so long as such modification, replacement, renewal, extension
or refinancing does not expand the scope of such prohibitions and limitations,
(e) customary provisions in leases, subleases, licenses and sublicenses that
restrict the transfer thereof or the transfer of the assets subject thereto by
the lessee, sublessee, licensee or sublicensee, (f) prohibitions and limitations
arising by operation of law, (g) customary restrictions that arise in connection
with any Disposition permitted by Section 6.5 applicable pending such
Disposition solely to the assets subject to such Disposition, (h) negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 6.2 but solely to the extent any negative pledge relates
to the property financed by or the subject of such Indebtedness and the proceeds
and products thereof (other than Indebtedness constituting any unsecured Debt)
as long as such pledges and restrictions do not restrict or impair the ability
of the Parent, the Borrower and the Restricted Subsidiaries to comply with their
obligations under the Loan Documents, (i) customary provisions contained in an
agreement restricting assignment of such agreement entered into in the ordinary
course of business, and (j) customary restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business.

 

99



--------------------------------------------------------------------------------

6.15 Limitation on Restrictions on Restricted Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay or subordinate any Indebtedness owed to, Parent, the Borrower or any
other Restricted Subsidiary, (b) make Investments in the Borrower or any other
Restricted Subsidiary or (c) transfer any of its assets to the Borrower or any
other Restricted Subsidiary, except in each case for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions existing under the Term Loan DIP
Credit Agreement, Prepetition Loan Documents in effect on the Petition Date, the
LC Cash Collateral Agreement and the Existing Letters of Credit, and the Carve
Out, (iii) any restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iv) customary net worth provisions contained in real
property leases entered into by the Borrower or any of its Subsidiaries so long
as such net worth provisions would not reasonably be expected to impair
materially the ability of the Loan Parties to meet their ongoing obligations
under this Agreement or any of the other Loan Documents, (v) any restriction
with respect to Excluded Subsidiaries in connection with Indebtedness not
prohibited hereunder, (vi) to the extent not otherwise permitted under this
Section 6.15, agreements, restrictions and limitations described in clauses
(a)-(j) of Section 6.14, (vii) restrictions with respect to the transfer of any
asset (or the interest in any Person) contained in an agreement that has been
entered into in connection with the disposition of such asset (or interest in
such Person) permitted hereunder and (viii) prohibitions and limitations arising
by operation of law.

6.16 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related or ancillary thereto or reasonable extensions thereof.

6.17 [Reserved].

6.18 Canadian Pension Plans. Canadian Guarantor shall not, without the consent
of the Administrative Agent, maintain, administer, contribute or have any
liability in respect of any Canadian Defined Benefit Plan (governed by the
province of Ontario) or acquire an interest in any Person if such Person
sponsors, maintains, administers or contributes to, or has any liability in
respect of any Canadian Defined Benefit Plan (governed by the province of
Ontario).

6.19 Use of Proceeds. No portion of the proceeds of the Loans, the Collateral,
or the Carve Out may be used:

(a) for any purpose that is prohibited under the Bankruptcy Code or the
Bankruptcy Court DIP Order;

(b) subject to the terms of the Bankruptcy Court DIP Order and the Canadian
Court DIP Recognition Order, to finance in any way: any contested matter,
adversary proceeding, suit, arbitration, application, motion or other litigation
of any type adverse to the interests of any or all of the Administrative Agent,
the Lenders, the Prepetition Agents or the Prepetition Lenders or their
respective rights and remedies under the Loan Documents, the Bankruptcy Court
DIP Order, the Canadian Court DIP Recognition Order or the Prepetition Loan
Documents;

 

100



--------------------------------------------------------------------------------

(c) subject to the terms of the Bankruptcy Court DIP Order and the Canadian
Court DIP Recognition Order, for the payment of fees, expenses, interest or
principal under the Prepetition Loan Documents (other than permitted adequate
protection payments);

(d) unless the Exit Conversion occurs, to make any distribution under a plan of
reorganization confirmed in the Chapter 11 Cases that does not provide for the
indefeasible payment of the Loans in full and in cash on the effective date of
such plan; and

(e) to make any payment in excess of $1,000,000 in the aggregate in settlement
of any claim, action or proceeding before any court, arbitrator or other
governmental body without the prior written consent of the Administrative Agent
acting at the direction of the Required Lenders;

provided that notwithstanding the foregoing, advisors to the official unsecured
creditors’ committee, if one is appointed, may investigate the liens granted
pursuant to, or any claims under or causes of action with respect to, the
Prepetition Loan Documents at an aggregate expense for such investigation not to
exceed $75,000, provided that no portion of such amount may be used to prosecute
any claims.

Subject to the Restructuring Support Agreement, nothing herein shall in any way
prejudice or prevent the Administrative Agent or the Lenders from objecting, for
any reason, to any requests, motions, or applications made in the Bankruptcy
Court, including any application of final allowances of compensation for
services rendered or reimbursement of expenses incurred under Sections 105(a),
330 or 331 of the Bankruptcy Code, by any party in interest.

6.20 Chapter 11 Modifications. Except as permitted pursuant to the terms of this
Agreement and the Bankruptcy Court DIP Order or otherwise consented to by the
Required Lenders, make or permit to be made any change, amendment or
modification, or any application or motion for any change, amendment or
modification, to the Bankruptcy Court DIP Orders.

6.21 Operating Account. Create, incur, assume or suffer to exist any Lien upon
the Operating Account other than (i) the first priority Lien created in favor of
the Secured Parties under the Loan Documents and (ii) rights of setoff and Liens
arising as a matter of law, including bankers’ Liens and other similar Liens.

6.22 Right of Subrogation. Assert any right of subrogation or contribution
against any other Loan Party until all amounts under this Facility are paid in
full in cash and the Commitments are terminated or upon an Exit Conversion.

Notwithstanding anything to the contrary in this Agreement, or in any other Loan
Document, any disbursements, Indebtedness, Liens, Investments or other
transactions restricted by this Section 6 shall nevertheless be permitted
hereunder to the extent set forth in the Budget.

 

101



--------------------------------------------------------------------------------

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) (i) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or (ii) the Borrower shall fail to pay any
interest on any Loan, or any Loan Party shall fail to pay any other amount
payable hereunder or under any other Loan Document, within three Business Days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement required to be furnished by it at any time under
this Agreement (other than a Borrowing Base Certificate) or any such other Loan
Document shall prove to have been inaccurate in any material respect on or as of
the date made or deemed made or furnished (provided that, in each case such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified by materiality); or

(c) Any Loan Party shall default in the observance or performance of any
covenant contained in clause (i) of Section 5.4(a) (with respect to Parent and
the Borrower only), Section 5.7(a) or Section 6; or

(d) Any Loan Party shall default in the observance or performance of any
covenant or other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) and (k) of this
Section), and such default shall continue unremedied for a period of thirty
(30) days following delivery of written notice thereof to the Borrower by the
Administrative Agent; or

(e) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan (other than
any “prohibited transaction” for which a statutory or administrative exemption
is available) that results in liability of the Borrower or any Commonly
Controlled Entity, (ii) any ERISA Event shall occur or (iii) any other similar
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

(f) One or more final judgments or decrees for the payment of money shall be
entered against Parent, the Borrower or any of its Restricted Subsidiaries
involving for Parent, the Borrower and its Restricted Subsidiaries taken as a
whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not denied coverage in writing) of $5,000,000 or
more, and all such judgments or decrees shall not have been satisfied, vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or

(g) The Interim DIP Order, Interim DIP Recognition Order, and the Final DIP
Order or Final DIP Recognition Order, as applicable, together with the Loan
Documents shall cease to create a valid and perfected Lien with such priority
required by this Agreement; or

 

102



--------------------------------------------------------------------------------

(h) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to the provisions of the Loan Documents), to be in full
force and effect or any Loan Party shall so assert in writing (other than by
reason of the express release thereof pursuant to the provisions of the Loan
Documents); or

(i) Any Change of Control shall occur; or

(j) The occurrence of a Canadian Pension Plan Termination Event, or any Lien
arises (save for contribution amounts not yet due) in connection with any
Canadian Pension Plan, that would reasonably be expected to have a Material
Adverse Effect; or

(k) The Borrower shall (i) make a material misrepresentation in any Borrowing
Base Certificate delivered to the Administrative Agent or (ii) shall fail to
deliver any Borrowing Base Certificate within five Business Days of such
Borrowing Base Certificate becoming due; or

(l) Any Loan Party shall file a motion in the Chapter 11 Cases without the
express written consent of Required Lenders, to obtain additional financing from
a party other than Lenders under Section 364(d) of the Bankruptcy Code that does
not provide for the payment of the Obligations in full in cash upon the
incurrence of such additional financing; or

(m) Any Loan Party shall file a motion seeking, or the Bankruptcy Court shall
enter, an order (i) approving payment of any prepetition claim in excess of
$1,000,000 in the aggregate other than (x) as provided for in the “first day” or
“second day” orders, (y) as contemplated by the Budget (including Permitted
Variances), or (z) otherwise as consented to by the Required Lenders in writing,
(ii) granting relief from the automatic stay under Section 362 of the Bankruptcy
Code to any holder of any security interest to permit foreclosure on any assets
having a book value in excess of $1,000,000 in the aggregate, or (iii) except
with respect to the Prepetition Obligations as provided in the Bankruptcy Court
DIP Orders, approving any settlement or other stipulation in excess of
$1,000,000 in the aggregate not approved by the Required Lenders and not
included in the Budget with any secured creditor of any Loan Party providing for
payments as adequate protection or otherwise to such secured creditor; or

(n) An order is entered in any of the Chapter 11 Cases appointing, or any Loan
Party, or any Restricted Subsidiary of a Loan Party shall file an application
for an order seeking the appointment of, (i) a trustee under Section 1104, or
(ii) an examiner with enlarged powers relating to the operation of the Loan
Parties’ business (powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code;
provided that, for the avoidance of doubt, the appointment of a fee examiner
shall not constitute an Event of Default; or

(o) An order shall be entered by the Bankruptcy Court dismissing any of the
Chapter 11 Cases or converting any of the Chapter 11 Cases to a case under
Chapter 7 of the Bankruptcy Code, in each case, which does not contain a
provision for termination of the Commitment, and payment in full in cash of all
Obligations (other than contingent Obligations not due and owing) of the Loan
Parties hereunder and under the other Loan Documents upon entry thereof; or

 

103



--------------------------------------------------------------------------------

(p) Other than as set forth in the Bankruptcy Court DIP Order and the Canadian
Court DIP Recognition Order, an order is entered by the Bankruptcy Court in any
of the Chapter 11 Cases without the express prior written consent of the
Required Lenders (i) to revoke, reverse, stay, modify, supplement or amend the
Bankruptcy Court DIP Order in a manner that is inconsistent with this Agreement
that adversely affects, and is not otherwise consented to by, the Required
Lenders, (ii) to permit any administrative expense or any claim (now existing or
hereafter arising, of any kind or nature whatsoever) to have administrative
priority as to the Loan Parties equal or superior to the priority of the DIP
Superpriority Claim, (iii) to grant or permit the grant of a Lien on the
Collateral (other than Liens permitted under Section 6.3); or

(q) At any time after the Final DIP Order Entry Date, an application for any of
the orders described in clauses 7.1(m), (n), (o), (p) and (r) shall be made by a
Person other than the Loan Parties and such application is not contested by the
Loan Parties in good faith or any Person obtains a final order under § 506(c) of
the Bankruptcy Code adverse in any material respect to the Administrative Agent
or obtains a final order adverse in any material respect to the Administrative
Agent or the Lenders or any of their respective rights and remedies under the
Loan Documents or in the Collateral; or

(r) The entry of an order by the Bankruptcy Court terminating or modifying the
exclusive right of any Loan Party to file a Chapter 11 plan pursuant to
Section 1121 of the Bankruptcy Code, without the prior written consent of the
Required Lenders; or

(s) At any time after the Final DIP Order Entry Date (i) any Loan Party shall
attempt to invalidate, reduce or otherwise impair the Liens or security
interests of the Secured Parties, or to subject any Collateral to assessment
pursuant to Section 506(c) of the Bankruptcy Code, (ii) the Lien or security
interest created by Security Documents or the Bankruptcy Court DIP Orders with
respect to the Collateral shall, for any reason, cease to be valid or (iii) any
action is commenced by the Loan Parties which contests the validity, perfection
or enforceability of any of the Liens and security interests of the Collateral
Agent created by any of the Bankruptcy Court DIP Order, Canadian Court DIP
Recognition Order, this Agreement, or any Security Document; or

(t) Any Loan Party shall seek to, or shall support (in any such case by way of
any motion or other pleading filed with the Bankruptcy Court or Canadian Court),
any other Person’s motion to, disallow in whole or in part the Lenders’ claim in
respect of the Obligations or contest any material provision of any Loan
Document or any material provision of any Loan Document shall cease to be
effective (other than in accordance with its terms); or

(u) (i) The Approved Plan of Reorganization or the Confirmation Order is
withdrawn, amended, supplemented or otherwise modified in a manner that
materially adversely affects the rights and duties of the Lenders and/or the
Administrative Agent without the prior written consent of the Required Lenders
or (ii) any plan of reorganization other than an Approved Plan of Reorganization
is consummated without the Required Lenders’ consent; or

 

104



--------------------------------------------------------------------------------

(v) Any Restricted Subsidiary of a Loan Party that is not subject to the Chapter
11 Cases becomes subject to an insolvency proceeding without the consent of the
Required Lenders, other than GNC Holdings, Inc. in connection with the
Recognition Proceeding; or

(w) The Bankruptcy Court denies entry of the Confirmation Order and such order
remains in effect for seven (7) Business Days after entry of such order,
provided, that if the Loan Parties subsequently obtain an order of the
Bankruptcy Court approving a plan of reorganization and a subsequent recognition
order of the Canadian Court recognizing such order, that are in form and
substance substantially similar to the Approved Plan of Reorganization or
otherwise approved by the Required Lenders, such Event of Default shall be
deemed cured or not to have occurred; or

(x) [Reserved]; or

(y) The failure to meet any of the Milestones by the applicable date for such
Milestone set forth in the Bankruptcy Court DIP Order.

then, and in any such event, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent (and for the avoidance of doubt no other Person) shall, by
notice to the Borrower, declare the FILO Term Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable, subject to the Bankruptcy Court DIP Order,
and the Canadian Court DIP Recognition Order.

SECTION 8. THE AGENTS

8.1 Appointment. Each Lender hereby irrevocably designates, appoints and
authorizes the Administrative Agent and the Collateral Agent as the agents of
such Lender under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes the Administrative Agent and the Collateral Agent,
in such capacities, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent and
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, each Lender hereby authorizes
the Administrative Agent and the Collateral Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
and the Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto and to enter into each
Security Document, the Intercreditor Agreements and any other intercreditor or
subordination agreements contemplated hereby on behalf of and for the benefit of
the Lenders and the other Secured Parties and agrees to be bound by the terms
thereof. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent and the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or

 

105



--------------------------------------------------------------------------------

otherwise exist against the Administrative Agent or the Collateral Agent.
Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) each Agent is authorized to take direction from the Required Lender
Representative to the extent set forth in Section 1.5(b), (ii) each Agent is
authorized to take direction from the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 9.2) and (iii) the Collateral Agent is authorized to take direction from
the Administrative Agent.

Without limiting the powers of the Administrative Agent, for the purposes of
holding any hypothec granted to the Attorney (as defined below) pursuant to the
laws of the Province of Québec to secure the prompt payment and performance of
any and all Obligations by any Loan Party, each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent and, to the extent
necessary, ratifies the appointment and authorization of the Administrative
Agent, to act as the hypothecary representative of the creditors as contemplated
under Article 2692 of the Civil Code of Québec (in such capacity, the
“Attorney”), and to enter into, to take and to hold on their behalf, and for
their benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under any related deed of hypothec. The Attorney
shall: (a) have the sole and exclusive right and authority to exercise, except
as may be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Attorney pursuant to any such deed of hypothec and
applicable law, and (b) benefit from and be subject to all provisions hereof
with respect to the Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders and the Loan Parties. Any person who
becomes a Lender shall, by its execution of an Assignment and Assumption
Agreement, be deemed to have consented to and confirmed the Attorney as the
person acting as hypothecary representative holding the aforesaid hypothecs as
aforesaid and to have ratified, as of the date it becomes a Lender, all actions
taken by the Attorney in such capacity. The substitution of the Administrative
Agent pursuant to the provisions of this Section 8 also constitute the
substitution of the Attorney.

8.2 Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through sub-agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No such
Agent shall be responsible for the negligence or misconduct of any such
sub-agents or attorneys-in-fact selected by it with reasonable care. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each such Agent and any such sub-agent, and shall apply
to their respective activities as Arranger and as such Agent. No such Agent
shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

8.3 Exculpatory Provisions. Neither any Agent, Arranger, nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be:

 

106



--------------------------------------------------------------------------------

(a) liable to any other Credit Party for any action lawfully taken or omitted to
be taken by it or such Person under or in connection with this Agreement or any
other Loan Document (i) with the consent or at the request of the Required
Lender Representative in accordance with Section 1.5, the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.2) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given in
writing to such Agent by the Borrower or a Lender;

(b) responsible in any manner to any other Credit Party for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents or the Arranger under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page) or for any failure of any Loan Party party
thereto to perform its obligations hereunder or thereunder. The Agents and the
Arranger shall not be under any obligation to any other Credit Party to
ascertain or to inquire as to the observance or performance of any of the
covenants or agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party. Neither the Administrative Agent nor the Collateral Agent nor the
Arranger shall be under any obligation to any other Credit Party to ascertain or
to inquire as to the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page), or the creation, perfection or priority of
any Lien purported to be created by the Security Documents, the value or the
sufficiency of any Collateral, or the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent or the Arranger, as applicable;

(c) subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;

(d) subject to any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lender Representative or the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law;

 

107



--------------------------------------------------------------------------------

(e) subject to a duty or responsibility to disclose, and shall not be liable for
the failure to disclose, any information relating to any Loan Party or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent, an Arranger or any of their
respective Affiliates in any capacity, except as expressly set forth herein and
in the other Loan Documents;

(f) obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it;

(g) responsible for any unsuitability, inadequacy, expiration or unfitness of
any security interest created hereunder or pursuant to any other Loan Document
nor shall it be obligated to make any investigation into, and shall be entitled
to assume, the adequacy and fitness of any security interest created hereunder
or pursuant to any other Loan Document; or

(h) responsible or liable for any failure or delay in the performance of its
obligations hereunder or under any other Loan Document arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services.

8.4 Reliance by Administrative Agent. Each of the Administrative Agent and the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying and shall not incur any liability for relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile
or email message, statement, order, telephonic or electronic notices or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Loan Parties), independent
accountants and other experts selected by such Agent. Each of the Administrative
Agent and the Collateral Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with such Agent. Each of
the Administrative Agent and the Collateral Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lender Representative in accordance with Section 1.5 or the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents or, if so specified by this
Agreement, all affected Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each of the Administrative Agent and the Collateral Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lender Representative in accordance with Section 1.5, the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents or, if so specified by this
Agreement, all affected Lenders), and such request

 

108



--------------------------------------------------------------------------------

and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans. In determining compliance
with any condition hereunder to the occurrence of the Closing Date that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the occurrence of the Closing Date. The Administrative Agent and the
Collateral Agent may consult with legal counsel (who may be counsel for the Loan
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

8.5 Notice of Default. Neither the Administrative Agent nor the Collateral Agent
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless such Agent has received notice from a Lender, Parent or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent or the Collateral Agent receives such a notice, such
Agent shall give notice thereof to the Lenders and the other such Agent. Each of
the Administrative Agent and the Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents or, if so
specified by this Agreement, all affected Lenders); provided that unless and
until such Agent shall have received such directions, such Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6 Non-Reliance on Agents, Arranger and Other Lenders. Each Lender expressly
acknowledges that none of the Agents, the Arranger nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent or Arranger hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent or Arranger to any Lender. Each Lender
represents to the Agents and the Arrangers that it has, independently and
without reliance upon any Agent, Arranger or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent, Arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent or Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or Arranger or any
of their respective officers, directors, employees, agents, advisors,
attorneys-in-fact or affiliates.

 

109



--------------------------------------------------------------------------------

8.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Loan Parties
and without limiting any obligation of the Loan Parties to do so), ratably
according to their respective outstanding FILO Term Loans in effect on the date
on which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such outstanding
FILO Term Loans immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, the FILO Term Loans, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct. The agreements
in this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from, own securities of, act as the financial advisor
of or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any Subsidiary or other Affiliate thereof as
though such Agent were not an Agent and without any duty to account therefor to
the Lenders or provide notice to or consent of the Lenders with respect thereto.
With respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

8.9 Successor Administrative Agent. Either of the Agents may resign as Agent
upon 10 days’ notice to the Lenders and the Borrower. The Borrower and the
Required Lenders, after consultation with the Agent (it being understood that
the consent of the Agent shall not be required), may upon 10 days’ prior notice
remove either or both Agents. If either Agent shall resign or be removed, then
the Borrower and the Required Lenders (or, if an Event of Default has occurred
and is continuing under Section 7.1(a), the Required Lenders) shall appoint a
successor agent for the Lenders, which shall be a financial institution with an
office in the United States, or an Affiliate of any such financial institution
with an office in the United States, whereupon such successor agent shall
succeed to the rights, powers and duties of such Agent, and the term
“Administrative Agent” or “Collateral Agent”, as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Agent’s rights, powers and duties as Administrative Agent or Collateral Agent,
as applicable, shall be

 

110



--------------------------------------------------------------------------------

terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Loans. If no
successor agent has been appointed as Administrative Agent or Collateral Agent,
as applicable, by the date that is 10 days following a retiring Agent’s notice
of resignation or the delivery of such removal notice (or such earlier date as
shall be agreed by the Borrower and the Required Lenders) (the “Resignation
Effective Date”), the retiring Agent’s resignation or removal, as the case may
be, shall nevertheless thereupon become effective, and the Lenders shall assume
and perform all of the duties of such Agent hereunder until such time, if any,
as the Borrower and the Required Lenders (or, if an Event of Default has
occurred and is continuing under Section 7.1(a), the Required Lenders as set
forth above) shall appoint a successor agent as provided for above; provided
that in no event shall any successor Agent be a Defaulting Lender or a
Disqualified Institution. After any retiring Agent’s resignation or removal as
Administrative Agent, the provisions of this Section 8 and of Section 9.3 shall
continue to inure to its benefit.

8.10 Effect of Resignation or Removal. With effect from the Resignation
Effective Date (i) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent (or its agent or
bailee for such purpose) on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Collateral Agent (or its agent or bailee for
such purpose) shall continue to hold such collateral security until such time as
a successor Collateral Agent is appointed) and (ii) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Borrower (or, if an Event of
Default has occurred and is continuing under Section 7.1(a), the Required
Lenders as set forth above) shall appoint a successor agent as provided for
above. Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Agent (other than any rights to
indemnity payments or other amounts owed to the retiring or removed Agent as of
the Resignation Effective Date), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Section 8 and Section 9.3 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them (i) while
the retiring or removed Agent was acting as Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity (other than in its capacity as a Lender) hereunder or under the other
Loan Documents, including, without limitation, (A) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Secured
Parties and (B) in respect of any actions taken in connection with transferring
the agency to any successor Agent.

8.11 Collateral and Guarantee Matters. Each of the Lenders hereby irrevocably
authorizes the Administrative Agent and the Collateral Agent to, and the
Administrative Agent and the Collateral hereby agree:

 

111



--------------------------------------------------------------------------------

(a) to take such action and execute such documents as may be reasonably
requested by any of the Loan Parties pursuant to Section 9.14 to release any
Lien on any property granted to or held by the Collateral Agent under any Loan
Document (i) upon the payment in full of the Obligations (other than Obligations
in respect of Cash Management Obligations and contingent reimbursement and
indemnification obligations) and termination of all Commitments, (ii) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted hereunder or under
any other Loan Document, (iii) that is or becomes an Excluded Asset or (iv) if
approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 9.2;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent on behalf of the Secured Parties under any Loan Document as set forth in
the applicable Intercreditor Agreement; and

(c) to take such action and execute such documents as may be reasonably
requested by any of the Loan Parties pursuant to Section 9.14 to release any
Guarantor from its Guarantee Obligations and other obligations under the Loan
Documents, and to release any Liens granted by it under the Loan Documents, if
such Person ceases to be a Subsidiary or is or becomes an Excluded Subsidiary as
a result of a transaction permitted under the Loan Documents.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s and the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantee Obligations
or Liens pursuant to this Section 8.11. In each case as specified in this
Section 8.11, the Administrative Agent and the Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement and to release the
Liens granted by such Guarantor under the Loan Documents, in each case in
accordance with the terms of this Section 8.11.

Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral,
any security interests of the Administrative Agent or the Collateral Agent
therein or any filings, registrations, or recordings made with respect thereto.
Neither the Collateral Agent nor the Administrative Agent shall have any
obligation whatsoever to any Lender or any other person to investigate, confirm
or assure that the Collateral exists or is owned by any Loan Party or is insured
or has been encumbered, or that the liens and security interests granted to the
Collateral Agent pursuant hereto or any of the Loan Documents or otherwise have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority.

 

112



--------------------------------------------------------------------------------

8.12 Appointment of Borrower. Each of the Loan Parties hereby appoints the
Borrower to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent or
a Lender to the Borrower shall be deemed delivered to each Loan Party and
(c) the Administrative Agent, or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

8.13 Administrative Agent or Collateral Agent May File Proofs of Claim1.2 . In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, including during the pendency of
the Chapter 11 Cases, each of the Administrative Agent and Collateral Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent or Collateral Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, Administrative Agent and
Collateral Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, Administrative Agent, Collateral Agent
and their respective agents and counsel and all other amounts due Lenders,
Administrative Agent and Collateral Agent hereunder) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to pay to Administrative Agent or Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent, Collateral Agent and their respective agents and counsel,
and any other amounts due Administrative Agent or Collateral Agent hereunder. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of Administrative Agent, Collateral Agent and their respective
agents and counsel, and any other amounts due Administrative Agent or Collateral
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

113



--------------------------------------------------------------------------------

8.14 Agent Duties. If any of the rights, responsibilities or duties of the
Agents conflict with such Agents’ rights, responsibilities or duties under the
Prepetition ABL Agreement, this Agreement shall supersede the Prepetition ABL
Agreement.

8.15 Arranger. Anything herein to the contrary notwithstanding, the Arranger
shall have no duties or responsibilities hereunder in its capacity as such.

8.16 The Collateral Agent8.17 . The Collateral Agent shall be entitled to all
rights, protections, immunities and indemnities granted to it in the Security
Documents as if set forth herein.

SECTION 9. MISCELLANEOUS

9.1 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent electronically or by facsimile, as follows:

 

  (i)

if to Parent or the Borrower, to it at:

General Nutrition Centers, Inc.

300 Sixth Avenue

Pittsburgh, PA 15222

Attention: Tricia Tolivar

Telephone: (412) 288 4641

Email: Tricia-Tolivar@gnc-hq.com

with copies (which shall not constitute notice) to:

Michèle O. Penzer

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Facsimile: (212) 751-4864

Telephone: (212) 906-1245

Email: michele.penzer@lw.com

and

Latham & Watkins LLP

330 North Wabash, Suite 2800

Chicago, IL 60611

Attention: Rick Levy and Caroline Reckler

Telephone: (312) 876-7692 (Rick Levy); (312) 876-7663 (Caroline Reckler)

Email: Richard.Levy@lw.com; Caroline.Reckler@lw.com

 

114



--------------------------------------------------------------------------------

  (ii)

if to the Administrative Agent :

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Rd.

NCC5 / 1st Floor

Newark, DE 19713

Attention: Mark Postupack

Telephone: 302-634-1005

Email: mark.postupack@chase.com

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 43rd Floor

New York, New York 10017

Attention: James A. Knight

Facsimile: 917-464-7000

Telephone: 212-622-8486

Email: james.a.knight@jpmorgan.com

 

  (iii)

if to any Lender, to it at its address (or facsimile number or email address)
set forth in its Administrative Questionnaire

 

  (iv)

notices and other communications delivered under any Loan Document to all
Lenders shall also be delivered to (but which delivery shall not constitute
delivery to any Lender):

Milbank LLP

2029 Century Park East, 33rd Floor

Los Angeles, California 90067-3019

Attention: Mark Shinderman

Telephone: (424) 386-4411

Email: MShinderman@Milbank.com

and

Paul, Weiss, Rifkind, Wharton & Garrison, LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Andrew Rosenberg; Jacob Adlerstein

Telephone: (212) 373-3158 (Andrew Rosenberg); (212) 373-3142 (Jacob Adlerstein)

Email: arosenberg@paulweiss.com; jadlerstein@paulweiss.com

 

115



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Collateral Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, other than for direct or actual damages to the extent
resulting from the gross negligence, bad faith or willful misconduct of such
party or its Related Parties as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

(e) The Administrative Agent, the Collateral Agent and the Lenders shall be
entitled to rely and act upon any notices (including, without limitation,
telephonic or electronic notices) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Loan Party in accordance with Section 9.3. All telephonic notices to and other
telephonic communications with the Administrative Agent or the Collateral Agent
may be recorded by the Administrative Agent or the Collateral Agent, as
applicable, and each of the parties hereto hereby consents to such recording.

9.2 Waivers; Amendments. (a) No failure or delay by the Administrative Agent,
the Collateral Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or

 

116



--------------------------------------------------------------------------------

power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by Parent or the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, the Collateral Agent or any Lender may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) reduce the principal amount
of any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)), (ii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment without
the written consent of each Lender directly and adversely affected thereby (it
being understood that a waiver of any condition precedent set forth in
Section 4.1, Section 4.2 or the waiver of any Default, mandatory prepayment or
mandatory reduction of Commitments shall not constitute a postponement of the
scheduled date of expiration of any Commitment of any Lender), (iii) change
Section 2.21(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby or the “waterfall” contained therein without the
written consent of each Lender directly and adversely affected thereby,
(iv) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or grant any
consent hereunder, or release all or substantially all of the Collateral or
release Guarantors from their guarantee obligations under the Guarantee and
Collateral Agreement and the Canadian Guarantee and Collateral Agreement
representing all or substantially all of the value of such guarantees, taken as
a whole, in each case, without the written consent of each Lender directly and
adversely affected thereby, (v) increase the advance rates set forth in the
definition of “Borrowing Base” without the consent of the Lenders holding at
least 66 2⁄3% of the aggregate amount of FILO Term Loans, (vi) change the
definition of the “Borrowing Base” without the consent of the Lenders holding at
least 66 2⁄3% of the aggregate amount of FILO Term Loans, (vii) amend the Exit
ABL Term Sheet or the conditions precedent to Exit Conversion set forth in
Section 2.24, in each case without the consent of the Lenders holding at least
66 2⁄3% of the aggregate amount of FILO Term Loans (provided that consent of
each Lender directly and adversely affected thereby shall be required with
respect to modifications of the terms of Exit FILO Loans that would require the
consent of each directly and adversely affected Lender if such Exit FILO Loans
were FILO Term Loans), (viii) permit the incurrence by any Loan Party of
Indebtedness for borrowed money that is secured by (A) Liens on ABL Priority

 

117



--------------------------------------------------------------------------------

Collateral that rank senior in priority to or pari passu with the Liens thereon
in favor of the Lenders or (B) Liens on Term Priority Collateral that rank
senior in priority to the Liens thereon in favor of the Lenders, in each case
without the consent of the Lenders holding at least 66 2⁄3% of the aggregate
amount of FILO Term Loans, (ix) permit the Bankruptcy Court DIP Order to be
amended or modified to change the priority, as between the Lenders and the Term
Loan Lenders, of their respective claims or of the Liens on the ABL Priority
Collateral or the Term Priority Collateral in a manner materially adverse to the
Lenders without the consent of the Lenders holding at least 66 2⁄3% of the
aggregate amount of FILO Term Loans, or (x) permit the Bankruptcy Court DIP
Order to be amended or modified in a manner materially adverse to the FILO Ad
Hoc Group or the Lenders taken as a whole without the consent of the Lenders
holding at least 66 2⁄3% of the aggregate amount of FILO Term Loans; provided
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent in a manner adverse
to the Administrative Agent or the Collateral Agent, respectively, without the
prior written consent of the Administrative Agent or the Collateral Agent, as
the case may be.

(c) Notwithstanding anything to the contrary contained in this Section 9.2, the
Administrative Agent and the Borrower, in their discretion, may amend, modify or
supplement any provision of this Agreement or any other Loan Document to
(i) cure any ambiguity, omission, mistake, error, defect or inconsistency, so
long as such amendment, modification or supplement does not directly and
adversely affect the rights or obligations of any Lender, (ii) to permit
additional affiliates of the Borrower to guarantee the Obligations and/or
provide Collateral therefor and (iii) to add covenants and other terms for the
benefit of the Lenders as provided herein. Subject to Section 1.5, such
amendments shall become effective without any further action or consent of any
other party to any Loan Document.

(d) Notwithstanding anything to the contrary contained in this Section 9.2 or
any other Loan Document, guarantees, collateral security documents and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Requirements of Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement or any other
Loan Documents.

9.3 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by each Agent and its
Affiliates, including the reasonable and documented out-of-pocket fees, charges
and disbursements of the Ad Hoc Committee Advisors and of legal counsel for the
Administrative Agent and the other Agents in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the Collateral
Agent, or all Lenders collectively, including the reasonable and documented
out-of-pocket fees, charges and disbursements of the Ad Hoc Committee Advisors
and of legal counsel for the Administrative Agent and the Collateral Agent, or
all Lenders collectively, in connection with the enforcement

 

118



--------------------------------------------------------------------------------

or protection of its rights in connection with this Agreement, including its
rights under this Section, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that the Borrower’s obligations
under this Section 9.3(a) for fees and expenses of legal counsel shall be
limited to fees and expenses of (x) (I) one outside legal counsel for each Agent
and its Affiliates, taken as a whole, and (II) one outside legal counsel for all
Indemnitees described in clauses (i) and (ii) above, taken as a whole, (y) in
the case of any conflict of interest, one outside legal counsel for such
affected Indemnitee or group of Indemnitees and (z) if necessary, (I) one local
or foreign legal counsel in each relevant jurisdiction for each Agent and its
Affiliates, taken as a whole, and (II) one local or foreign legal counsel in
each relevant jurisdiction for all other Indemnitees described in clauses
(i) and (ii) above, taken as a whole.

(b) The Borrower shall indemnify the Administrative Agent, each other Agent, the
Arranger, each Lender and the Required Lender Representative, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket expenses (including the reasonable and documented out-of-pocket
fees, charges and disbursements of (i) one outside legal counsel to the
Administrative Agent and one outside legal counsel to the other Indemnitees
taken as a whole, (ii) in the case of any conflict of interest, one outside
legal counsel for the affected Lender or group of Lenders and (iii) if
necessary, one local or foreign legal counsel in each relevant jurisdiction),
which may at any time be imposed on, incurred by or asserted or awarded against
any such Indemnitee arising out of, in connection with, or as a result of
(w) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or any other transactions contemplated hereby, (x) any
Loan or the use of the proceeds therefrom, (y) any actual or alleged presence or
release of Hazardous Materials at, on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability of the
Borrower or any of its Subsidiaries, or (z) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or material breach of its obligations under the Loan Documents or
willful misconduct of such Indemnitee or its Primary Related Parties, (2) arise
out of any claim, litigation, investigation or proceeding that does not involve
an act or omission by the Borrower or any of its Affiliates and that is brought
by an Indemnitee against any other Indemnitee (provided that in the event of
such a claim, litigation, investigation or proceeding involving a claim or
proceeding brought against the Arranger (in its capacity as such), the
Administrative Agent (in its capacity as such) or the Collateral Agent (in its
capacity as such) by other Indemnitees, the Arranger (in its capacity as such),
the Administrative Agent (in its capacity as such) or the Collateral Agent (in
its capacity as such) shall be entitled (subject to the other limitations and
exceptions set forth above) to the benefit of the indemnities set forth above)
or (3) are in respect of indemnification payments made pursuant to Section 8.7,
to the extent the Borrower would not have been or was not required to make such
indemnification payments directly pursuant to the provisions of this
Section 9.3(b). This Section 9.3 shall not apply to Taxes, except any Taxes that
represent losses, claims, damages or liabilities arising from a non-Tax claim.
As used herein, the “Primary Related Parties” of an Indemnitee are its
Affiliates with direct involvement in the negotiation of the Facilities under
this Agreement and such Indemnitee’s and Affiliates’ respective directors,
officers and employees.

 

119



--------------------------------------------------------------------------------

(c) To the extent permitted by applicable law, none of Parent, the Borrower nor
any Indemnitee shall assert, and Parent, the Borrower and each Indemnitee hereby
waives, any claim against Parent, the Borrower or any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any agreement or instrument contemplated hereby, any Loan or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and, to the extent permitted by applicable law, Parent,
the Borrower and each Indemnitee hereby waive, release and agree not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor; provided that nothing contained in
this paragraph shall limit the obligations of the Borrower under Section 9.3(b)
in respect of any such damages claimed against the Indemnitees by Persons other
than Indemnitees.

(d) All amounts due under this Section shall be payable not later than thirty
days after written demand therefor.

9.4 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) subject to Section 6.4,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or if an Event of Default
has occurred and is continuing under Section 7.1(a), to any other Eligible
Assignee; and provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall have objected thereto
by written notice to the Administrative Agent not later than the tenth Business
Day following the date the Borrower acknowledges its receipt of notice of the
proposed assignment; and

 

120



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a FILO Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans,
the amount of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under Section 7.1(a) has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with (unless waived
by the Administrative Agent in its sole discretion) a processing and recordation
fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws;

(E) no such assignment shall be made to a natural person; and

(F) such assignment does not violate Section 9.4(g).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of

 

121



--------------------------------------------------------------------------------

Sections 2.18, 2.19, 2.20 and 9.3). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.4(b)(vi).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amount and stated interest of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and, if an Event of Default has occurred and is continuing, any Lender (but only
with respect to the entries related to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
(unless waived by the Administrative Agent in its sole discretion) and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.21(d) or 8.7, the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vi) Subject to compliance with Section 9.4(g), any Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver

 

122



--------------------------------------------------------------------------------

described in the first proviso to Section 9.2(b) that (1) requires the consent
of each Lender or each directly and adversely affected Lender and (2) directly
and adversely affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans, or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Loan or other obligation is in registered form under
Section 5f.103-1(c) and Proposed Section 1.163-5(b) (and any amended or
successor version) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.    The portion of the Participant
Register relating to any Participant requesting payment from the Borrower under
the Loan Documents shall be made available to the Borrower upon request.

(vii) A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
(A) the Borrower is notified of the participation sold to such Participant and
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or (B) such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.20 unless such
Participant agrees, for the benefit of the Borrower, to comply (and actually
complies) with Section 2.20(e) as though it were a Lender.

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(d) [Reserved].

(e) [Reserved].

 

123



--------------------------------------------------------------------------------

(f) [Reserved].

(g) No assignment or participation shall be made to any Person that is a
Disqualified Institution to the extent the list thereof has been provided to any
Lender requesting the same as of the date (the “Trade Date”) on which such
Lender entered into a binding agreement to sell and assign or participate all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any Assignee that becomes a
Disqualified Institution after the applicable Trade Date, (x) such Assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an Assignment and Acceptance with respect to such
Assignee will not by itself result in such Assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this paragraph
(g) shall not be void, but the other provisions of this paragraph (g) shall
apply.

(h) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (g)(i)
above, or if any Person becomes a Disqualified Institution after the applicable
Trade Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.4), all of its interest,
rights and obligations under this Agreement to one or more Assignees at the
lower of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations.

(i) Notwithstanding anything to the contrary contained in this Agreement,
(A) Disqualified Institutions will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, any
other Loan Party, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Institution does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

124



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide the list of
Disqualified Institutions to each Lender requesting the same and to post such
list to the Platform. Each Lender shall have the right, and the Borrower hereby
authorizes each Lender, to provide the list of Disqualified Institutions to any
of such Lender’s actual or prospective transferees (including any actual or
prospective assignee or participant).

(k) The Administrative Agent, in its capacity as such, shall not be responsible
or have any liability for, or have any duty to ascertain, inquire into, monitor
or enforce, compliance with the provisions hereof relating to Disqualified
Institutions; provided that without limiting the generality of the foregoing,
the Administrative Agent, in its capacity as such, shall not (a) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (b) have any
liability with respect to or arising out of any assignment or participation of
loans, or disclosure of confidential information in connection therewith, to any
Disqualified Institution; it being agreed that the foregoing shall not relieve
the Administrative Agent, to the extent constituting a Lender, from its
obligations in respect of Disqualified Institutions in connection with
assignments and participations, and disclosure of confidential information in
connection therewith, by it.

9.5 Survival. All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement (excluding Obligations in respect of Cash
Management Obligations and contingent reimbursement and indemnification
obligations that are not then due and payable at the time all other Obligations
hereunder are discharged) is outstanding and unpaid. The provisions of Sections
2.18, 2.19, 2.20 and 9.3 and Section 8 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans or the termination of this Agreement or any
provision hereof.

9.6 Counterparts; Integration; Electronic Signatures.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

 

125



--------------------------------------------------------------------------------

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 9.1), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower or any
other Loan Party without further verification thereof and without any obligation
to review the appearance or form of any such Electronic Signature and (ii) upon
the request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by a manually executed counterpart. Without limiting
the generality of the foregoing, the Borrower and each Loan Party hereby
(i) agrees that, for all purposes, including without limitation, in connection
with any workout, restructuring, enforcement of remedies, bankruptcy proceedings
or litigation among the Administrative Agent, the Lenders, the Borrower and the
Loan Parties, Electronic Signatures transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement, any other Loan Document
and/or any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement, any other Loan Document
and/or any Ancillary Document based solely on the lack of paper original copies
of this Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and
(iv) waives any claim against any Indemnitee for any losses, claims (including
intraparty claims), demands, damages or liabilities of any kind arising solely
from the Administrative Agent’s and/or any Lender’s reliance on or use of
Electronic Signatures and/or transmissions by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page, including any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind arising as a result of the failure of the
Borrower and/or any Loan Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.

 

126



--------------------------------------------------------------------------------

9.7 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.8 Right of Setoff. Subject to the terms of the Bankruptcy Court DIP Order, the
Canadian Court DIP Recognition Order and the Carve Out, if an Event of Default
shall have occurred and be continuing, each Lender is hereby authorized at any
time and from time to time with the prior written consent of the Administrative
Agent, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) (excluding
payroll, tax withholding and trust accounts maintained in the ordinary course of
business) at any time held and other obligations at any time owing by such
Lender to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have but subject to the terms of the Bankruptcy Court DIP Order, the Canadian
Court DIP Recognition Order and the Carve Out. Each Lender shall notify the
Administrative Agent and the Borrower promptly after any such setoff.

9.9 Governing Law; Jurisdiction; Consent to Service of Process. (a) EXCEPT TO
THE EXTENT SUPERSEDED BY THE BANKRUPTCY CODE, THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE BANKRUPTCY COURT, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
BANKRUPTCY COURT. EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF THE BANKRUPTCY COURT AND IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH HEREIN. THE LOAN PARTIES
AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE

 

127



--------------------------------------------------------------------------------

TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN SUCH
COURT AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.1. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(d) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

128



--------------------------------------------------------------------------------

9.12 Confidentiality. (a) Each of the Administrative Agent, the Arranger and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority claiming jurisdiction over it, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (provided that the applicable Agent or such Lender, as applicable, shall
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority claiming
jurisdiction over it) unless such notification is prohibited by applicable law,
rule or regulation), (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) to any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Borrower and its obligations (provided, such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 9.12 or other
provisions at least as restrictive as this Section 9.12), (vii) with the prior
written consent of the Borrower or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section 9.12 or (B) becomes available other than as a result of a breach of this
Section 9.12 to the Administrative Agent, the Arranger or any Lender on a
nonconfidential basis from a source other than the Borrower or any of its
Affiliates. For the purposes of this Section, “Information” means all
information received from Parent, the Borrower or any of their Affiliates
relating to Parent or the Borrower or any of its Subsidiaries or businesses,
other than any such information that is available other than as a result of a
breach of this Section 9.12 to the Administrative Agent, the Arranger or any
Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information which shall in no event be less than commercially
reasonable care. To the extent the list of Disqualified Institutions has been
provided to any Lender requesting the same, Information shall not be disclosed
to a Disqualified Institution that constitutes a Disqualified Institution at the
time of such disclosure without the Borrower’s prior written consent.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

129



--------------------------------------------------------------------------------

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS AND WARRANTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and the Administrative Agent and the Collateral Agent (in each case
for themselves and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the Act, it may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or such Agent, as applicable, to identify the Borrower in
accordance with the Act.

9.14 Release of Liens and Guarantees. (a) In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise Disposes of all or any
portion of any of the Capital Stock or assets of any Loan Party to a Person that
is not (and is not required hereunder to become) a Loan Party in a transaction
permitted under this Agreement, the Liens created by the Loan Documents in
respect of such Capital Stock or assets shall automatically terminate and be
released without the requirement for any further action by any Person, and the
Administrative Agent and the Collateral Agent shall promptly (and the Lenders
hereby authorize the Administrative Agent and the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by Parent
or the Borrower and at the Borrower’s expense to further document and evidence
such termination and release of Liens created by any Loan Document in respect of
such Capital Stock or assets, and, in the case of a transaction permitted under
this Agreement the result of which is that a Loan Party would cease to be a
Subsidiary or would become an Excluded Subsidiary, the Guarantee Obligations
created by the Loan Documents in respect of such Loan Party (and all security
interests granted by such Guarantor under the Loan Documents) shall
automatically terminate and be released without the requirement for any further
action by any Person, and the Administrative Agent and the Collateral Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by Parent or the Borrower and at the Borrower’s expense
to further document and evidence such termination and release of such security
interests and such Loan Party’s Guarantee Obligations in respect of the
Obligations (including, without limitation, its Guarantee Obligations under the
Guarantee and Collateral Agreement or the Canadian Guarantee and Collateral
Agreement). Any representation, warranty or covenant contained in any Loan
Document relating to any such Capital Stock, asset or subsidiary of any Loan
Party shall no longer be deemed to be made with respect thereto once such
Capital Stock or asset or Subsidiary is so conveyed, sold, leased, assigned,
transferred or disposed of.

 

130



--------------------------------------------------------------------------------

(b) Upon the payment in full of the Obligations (excluding Obligations in
respect of Cash Management Obligations and contingent reimbursement and
indemnification obligations that are not then due and payable), all Liens
created by the Loan Documents shall automatically terminate and be released
without the requirement for any further action by any Person, and the Collateral
Agent shall promptly (and the Lenders hereby authorize the Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by Parent or the Borrower and at the Borrower’s expense to further document and
evidence such termination and release of Liens created by the Loan Documents,
and the Guarantee Obligations created by the Loan Documents in respect of the
Guarantors shall automatically terminate and be released without the requirement
for any further action by any Person, and the Collateral Agent shall promptly
(and the Lenders hereby authorize the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by Parent or the
Borrower and at the Borrower’s expense to further document and evidence such
termination and release of the Guarantors’ Guarantee Obligations in respect of
the Obligations (including, without limitation, the Guarantee Obligations under
the Guarantee and Collateral Agreement or the Canadian Guarantee and Collateral
Agreement).

9.15 Enforcement Matters. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against Parent, the
Borrower, any of its Restricted Subsidiaries or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.1 for the benefit of the
Required Lenders; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.8 (subject to the terms of
Section 2.21(c)), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then the Required Lenders (and no other Person) shall
have the rights otherwise ascribed to the Administrative Agent at the
instruction of the Required Lenders pursuant to Section 7.1.

9.16 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”) may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender
Parties, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Parties have assumed any advisory, agent (other than to
the extent set forth in Section 9.4(b)(iv)) or fiduciary responsibility in favor
of any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Parties have advised, are currently advising or will advise any Loan
Party, its stockholders or its Affiliates on

 

131



--------------------------------------------------------------------------------

other matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents, (y) the Administrative Agent, the
Collateral Agent, their respective Affiliates and the Lenders may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent, the Collateral Agent, any of their respective
Affiliates nor any Lender has any obligation to disclose any of such interests
to the Borrower, any other Loan Party or any of their respective Affiliates and
(z) the Lender Parties are acting solely as principals and not as the agents or
fiduciaries of any Loan Party, its management, stockholders, creditors or any
other Person. Each Loan Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate, that it is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that the Lender Parties have rendered
advisory services of any nature or respect, or owe a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto. To the fullest extent permitted by law, each of the Borrower and each
other Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the Collateral Agent, any of their respective
Affiliates or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

9.17 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or any Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

9.18 Security Documents and Intercreditor Agreements. The parties hereto
acknowledge and agree that any provision of any Loan Document to the contrary
notwithstanding, prior to the discharge in full of all “Obligations” (as defined
in the Term Loan DIP Credit Agreement and in the Prepetition Term Loan
Agreement), the Loan Parties shall not be required to act or refrain from acting
under any Security Document with respect to the Term Loan Priority Collateral in
any manner that would result in a “Default” or “Event of Default” (as defined in
the Term Loan DIP Credit Agreement and the Prepetition Term Loan Agreement)
under the terms and provisions of the “Loan Documents” (as defined in the Term
Loan DIP Credit Agreement and the Prepetition Term Loan Agreement).
Additionally, each Lender hereunder:

(a) consents to the subordination of Liens provided for in the Bankruptcy Court
DIP Order and the Canadian Court DIP Recognition Order; and

 

132



--------------------------------------------------------------------------------

(b) agrees that it will be bound by and will take no actions contrary to the
provisions of the Bankruptcy Court DIP Order and the Canadian Court DIP
Recognition Order.

The foregoing provisions are intended as an inducement to the lenders under the
Term Loan DIP Credit Agreement to enter into the Term Loan DIP Credit Agreement
and such lenders are intended third party beneficiaries of such provisions.

9.19 Canadian Anti-Money Laundering Legislation. (a) Each Loan Party
acknowledges that, pursuant to Canadian Anti-Money Laundering Legislation and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender or any Agent,
in order to comply with any applicable AML Legislation, whether now or hereafter
in existence.

(b) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of the Loan Parties for the purposes of applicable
AML Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

9.20 Judgment Currency. If for the purpose of obtaining judgment in any court it
is necessary to convert an amount due hereunder in the currency in which it is
due (the “Original Currency”) into another currency (the “Second Currency”), the
rate of exchange applied shall be that at which, in accordance with normal
banking procedures, the Administrative Agent could purchase, in the New York
foreign exchange market, the Original Currency with the Second Currency on the
date two (2) Business Days preceding that on which judgment is given. The
Borrower agrees that its obligation in respect of any Original Currency due from
it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Administrative Agent receives payment of any sum so adjudged to be
due hereunder in the Second Currency, the Administrative

 

133



--------------------------------------------------------------------------------

Agent may, in accordance with normal banking procedures, purchase, in the New
York foreign exchange market, the Original Currency with the amount of the
Second Currency so paid; and if the amount of the Original Currency so purchased
or could have been so purchased is less than the amount originally due in the
Original Currency, the Borrower agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Administrative
Agent against such loss; and if the amount of the Original Currency so purchased
or could have been so purchased is greater than the amount originally due in the
Original Currency, the Administrative Agent agrees to remit such excess amount
to the Borrower. The term “rate of exchange” in this Section 9.19 means the spot
rate at which the Administrative Agent, in accordance with normal practices, is
able on the relevant date to purchase the Original Currency with the Second
Currency, and includes any premium and costs of exchange payable in connection
with such purchase.

9.21 Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further, without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

9.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(b) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(c) the effects of any Bail-in Action on any such liability, including (without
limitation), if applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

134



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

9.23 Conflicts. If any provision in this Agreement or any other Loan Document
expressly conflicts with any provision in the Interim DIP Order or Final DIP
Order, the provisions in the Bankruptcy Court DIP Order shall govern and
control.

9.24 Revolver Termination. The parties hereto acknowledge and agree that the
Revolver Termination has been consummated notwithstanding that the Borrower
provided fewer than the three Business Days’ notice specified for termination of
commitments and prepayment of loans in Sections 2.11 and 2.13 of the Prepetition
ABL Agreement.

9.25 Amendment and Restatement. This Agreement constitutes an amendment to and
restatement of the Prepetition ABL Agreement. The parties hereto hereby agree to
the terms of this Agreement and in furtherance thereof, further agree that, on
the Closing Date, this Agreement shall be amended and restated as set forth
herein. The FILO Term Loan Lenders (as defined in the Prepetition ABL Agreement)
holding at least 66 2⁄3% of the FILO Term Loans (as defined in the Prepetition
ABL Agreement) hereby authorize and instruct the Administrative Agent and the
Collateral Agent to execute and deliver the other Loan Documents contemplated to
be executed and delivered on the date hereof, and shall be deemed to have
consented to, approved or accepted or to be satisfied with each such Loan
Document or other matter required thereunder to be consented to, approved or
accepted or satisfactory to the FILO Term Loan Lenders (as defined in the
Prepetition ABL Agreement) holding at least 66 2⁄3% of the FILO Term Loans (as
defined in the Prepetition ABL Agreement).

9.26 Termination of Certain Provisions of that certain Second Amendment, dated
as of May 15, 2020, and that certain Third Amendment, dated as of June 12, 2020.
Section 2 and Section 3 of that certain Second Amendment, dated as of May 15,
2020, and Section 2 of that certain Third Amendment, dated as of June 12, 2020,
in each case to the Prepetition ABL Agreement are hereby deleted and of no
further force or effect.

9.27 Operating Account. The parties hereto acknowledge and agree that the
Operating Account does not constitute (a) ABL Priority Collateral or
(b) Collateral for the Obligations.

SECTION 10. SECURITY AND PRIORITY

10.1 Collateral; Grant of Lien and Security Interest.

(a) Pursuant to, and otherwise subject to the terms of, the Bankruptcy Court DIP
Order and the Canadian Court DIP Recognition Order and in accordance with the
terms thereof and subject to the Carve Out, as security for the full and timely
payment and performance of all of the Obligations, the Loan Parties hereby
pledge and grant to the Collateral Agent (for the benefit of the Secured
Parties), a security interest in and to, and a Lien on, all of the Collateral.

 

135



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary (i) all proceeds received by
the Collateral Agent and the Lenders from the Collateral subject to the Liens
granted in this Section 10.1 and in each other Loan Document and by the
Bankruptcy Court DIP Order and the Canadian Court DIP Recognition Order shall be
subject in all respects to the Carve Out and (ii) no Person entitled to amounts
in respect of the Carve Out shall be entitled to sell or otherwise dispose, or
seek or object to the sale or other disposition, of any Collateral.

10.2 Priority and Liens Applicable to Loan Parties.

(a) Upon entry of the Interim DIP Order or Final DIP Order and subject to the
terms thereof, as the case may be, the Obligations, Liens and security interests
in favor of the Secured Parties shall, subject in all respects to the Carve Out,
at all times, pursuant to the Bankruptcy Code, be secured by a perfected Lien on
and security interest in all of the Collateral of the Loan Parties.

(b) The relative priorities of the Liens with respect to the Collateral shall be
as set forth in the Interim DIP Order (and, when entered, the Final DIP Order).

(c) Each Loan Party hereby confirms and acknowledges that, pursuant to the
Interim DIP Order (and, when entered, the Final DIP Order), the Liens in favor
of the Collateral Agent on behalf of and for the benefit of the Secured Parties
in all of the Collateral shall be created and perfected, to the maximum extent
permitted by law, without the execution or the recordation or filing in any land
records or filing offices of, any mortgage, assignment, security agreements,
mortgages, control agreements, pledge agreements, financing statements or other
similar documents, or the possession or control by the Collateral Agent of, or
over, any Collateral, as set forth in the Interim DIP Order (and, when entered,
the Final DIP Order).

10.3 Grants, Rights and Remedies. The Liens and security interests granted
pursuant to Section 10.1 hereof and the administrative claim priority and lien
priority granted pursuant to Section 10.2 hereof may be independently granted in
the Loan Documents. This Agreement, the Bankruptcy Court DIP Order and such
other Loan Documents supplement each other, and the grants, priorities, rights
and remedies of the Agents and the Lenders hereunder and thereunder are
cumulative; provided that to the extent of conflict the Bankruptcy Court DIP
Order controls.

10.4 No Filings Required. The Liens and security interests referred to herein
shall be deemed valid and perfected by entry of the Interim DIP Order or the
Final DIP Order, as the case may be, and entry of the Interim DIP Order shall
have occurred on or before the date of the initial Borrowing hereunder. The
Collateral Agent shall not be required to file any financing statements,
mortgages, notices of Lien or similar instruments in any jurisdiction or filing
office, take possession or control of any Collateral, or take any other action
in order to validate or perfect the Lien and security interest granted by or
pursuant to this Agreement, the Interim DIP Order or the Final DIP Order, as the
case may be, or any other Loan Document.

 

136



--------------------------------------------------------------------------------

10.5 Survival. Except as set forth in the Bankruptcy Court DIP Order and the
Canadian Court DIP Recognition Order, the Liens, lien priority, administrative
priorities and other rights and remedies granted to the Collateral Agent and the
Lenders pursuant to this Agreement, the Bankruptcy Court DIP Orders and the
other Loan Documents (specifically including, but not limited to, the existence,
perfection and priority of the Liens and security interests provided herein and
therein, and the administrative priority provided herein and therein) shall not
be modified, altered or impaired in any manner by any other financing or
extension of credit or incurrence of Indebtedness by the Borrower (pursuant to
Section 364 of the Bankruptcy Code or otherwise), or by any dismissal or
conversion of any of the Chapter 11 Cases, or by any other act or omission
whatsoever.

(signature pages follow)

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GNC CORPORATION By:  

 

  Name:   Title: GENERAL NUTRITION CENTERS, INC. By:  

 

  Name:   Title: GNC HOLDINGS, INC. By:  

 

  Name:   Title: GNC PARENT LLC By:  

 

  Name:   Title:

 

 

[Signature Page to Debtor-in-Possession ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and as Collateral Agent

By:  

 

  Name:   Title:

 

[Signature Page to Debtor-in-Possession ABL Credit Agreement]



--------------------------------------------------------------------------------

[______________], as Lender By:  

 

  Name:   Title:

 

[Signature Page to Debtor-in-Possession ABL Credit Agreement]



--------------------------------------------------------------------------------

[ALL SCHEDULES AND EXHIBITS TO DIP FILO CREDIT AGREEMENT INTENTIONALLY OMITTED,
OTHER THAN EXHIBIT B, WHICH FOLLOWS THIS PAGE]



--------------------------------------------------------------------------------

[Filed Version]

Exhibit B1

NEW REVOLVER BASKET AND EXIT FILO FACILITY TERM SHEET

Set forth below is a summary of the principal terms and conditions for the New
Revolver Facility and the Exit FILO Facility (each as defined below). Unless
otherwise noted below, capitalized terms used but not defined in this Exhibit B
shall have the meanings set forth in the Restructuring Support Agreement or the
Debtor-in-Possession ABL Credit Agreement (the “DIP ABL FILO Credit Agreement”).

Summary of Principal Terms and Conditions

 

Borrower:    Either (i) a new entity as contemplated by the Restructuring
Support Agreement or (ii) reorganized General Nutrition Centers, Inc., a
Delaware corporation, formerly a debtor and debtor-in-possession in the Chapter
11 Cases (the “Company” or the “Borrower”); provided that the Borrower shall be
the same as the borrower under Exit Term Loan Facility (as defined in the
Restructuring Support Agreement). Guarantors:   

Either (i) new entities as contemplated by the Restructuring Support Agreement
or (ii) each of the entities listed on Exhibit A-1 hereof (collectively, the
“Guarantors” and, together with the Borrower, the “Loan Parties”); provided that
the Guarantors shall be the same as the guarantors under the Exit Term Loan
Facility. All obligations of the Borrower under the Exit FILO Facility will be
unconditionally guaranteed on a joint and several basis by the Guarantors. [In
addition, [TaxFilerCo] shall provide a limited guarantee and security agreement
pledging Tax Refunds (as defined below) to the Agent for the benefit of the
Secured Parties, or alternatively, shall enter into an exit tax sharing
agreement.]

 

For the avoidance of doubt, each of the affiliates of the Borrower listed on
Exhibit A-2 hereof will not be a Guarantor.

New Revolver Facility Basket:   

A secured revolving credit facility on a “first-out” basis (the “New Revolver
Facility”) of new money revolving loans and letter of credit obligations
(collectively, the “New Revolver Loans”, and the lenders thereof, the “New
Revolver Lenders”). Such facility will be on market terms, will have the same
lien priority on the Collateral (as defined below) as the Exit FILO Facility (as
defined below) and will be paid prior to the Exit FILO Facility in the payment
waterfall.

 

For the avoidance of doubt, the consummation of the New Revolver Facility shall
not be a condition precedent to the effectiveness and consummation of the Plan
(as defined below), the Exit FILO Facility or the Exit Term Loan Facility. The
New Revolver Facility shall operate as a basket for future debt of the Company,
it being understood that the Borrower shall be permitted, whether at the Exit
Date or thereafter, to add the New Revolver Facility if, after giving effect
thereto, (a) the New Revolver Facility availability (not

 

1 

This Term Sheet will also be Exhibit B to the Exit Term Loan Facility Term
Sheet.



--------------------------------------------------------------------------------

   the commitments therefor) does not exceed the remainder of (x) the Borrowing
Base (without giving effect to the Availability Cushion (as defined below)) less
(y) the aggregate principal amount of Exit FILO Loans then outstanding and
(b) as a condition to drawing on such New Revolver Facility, the Borrower shall
be in compliance with the Borrowing Base (without giving effect to the
Availability Cushion) after giving effect to such borrowing. Exit FILO Facility:
  

A $275 million secured term loan credit facility (the “Exit FILO Facility”)
comprised of FILO Term Loans (as defined in the DIP ABL FILO Credit Agreement)
(the “DIP FILO Loans”) converted on a dollar-for-dollar basis on the Exit Date
(as defined below) (the “Exit FILO Loans”, and the lenders thereof, the “Exit
FILO Lenders”). The Exit FILO Loans will be incurred on a “last out” basis with
payment priority behind the New Revolver Facility (at any time that a New
Revolver Facility is in effect). For the avoidance of doubt, the Exit FILO Loans
shall include all unpaid amounts due and payable (including interest and fees)
in respect of the DIP FILO Loans (the “DIP FILO Unpaid Amounts”).

 

The “Plan” means the Chapter 11 Plan of Reorganization and the related
disclosure statement of the Debtors to be filed with the Bankruptcy Court, in
form and substance reasonably satisfactory to the Required FILO Lenders (as
defined below). The reorganization contemplated by the Plan is referred to
herein as the “Reorganization.”

Conversion of Claims and Use of Proceeds:    On the Exit Date, the DIP FILO
Loans and the DIP FILO Unpaid Amounts will be converted dollar-for-dollar into
Exit FILO Loans. Exit Date:    The date (the “Exit Date”) on which the Exit FILO
Loans are issued under the Exit FILO Facility and all Closing Conditions (as
defined below) have been satisfied or waived by lenders holding more than 66
2/3% of the loans under the Exit FILO Facility (the “Required FILO Lenders”).
Maturity:    With respect to the Exit FILO Loans, the date that is four
(4) years after the Exit Date. Collateral:    The New Revolver Facility and the
Exit FILO Facility will both be secured by a perfected lien on, with the
priority described below under the caption “Priority,” substantially all of the
Loan Parties’ tangible and intangible assets (collectively, the “Collateral”),
including owned and ground leased real property, tax refunds, the equity
interests of the Guarantors and other majority owned subsidiaries (subject to
customary exclusions) and all deposit and security accounts (which shall be
subject to control agreements to the extent set forth in the Pre-Existing FILO
Facility Documentation (as defined below)), with materiality thresholds and
exceptions to be agreed.     Priority:    The New Revolver Facility and the Exit
FILO Facility will both have (i) a first priority lien on ABL Priority
Collateral, subject to certain customary baskets and exceptions to be agreed
(“Permitted Liens”), and (ii) a second priority lien on Term Priority
Collateral, subject to Permitted Liens, which ABL Priority Collateral and Term
Priority Collateral shall be as defined in and subject to ranking and
intercreditor arrangements substantially

 

- 2 -



--------------------------------------------------------------------------------

  

consistent with the Prepetition Intercreditor Agreement or otherwise reasonably
satisfactory to the Required FILO Lenders, subject to any agreed post-closing
perfection requirements and subject to thresholds, exceptions and exclusions
substantially identical to the Pre-Existing FILO Facility Documentation.

 

The Exit Term Loan Facility will have (i) a first priority lien on Term Priority
Collateral, subject to Permitted Liens, and (ii) a second priority lien on ABL
Priority Collateral, subject to Permitted Liens.

Exit FILO Facility Documentation:    The loan documents governing the Exit FILO
Facility shall contain terms substantially similar to the terms of that certain
ABL Credit Agreement dated as of February 28, 2018, (as amended by that certain
First Amendment dated as of March 20, 2018 and as in effect on such date) among
GNC Corporation, a Delaware corporation, as parent, General Nutrition Centers,
Inc., a Delaware corporation, as borrower, each other borrower from time to time
party thereto, the several banks and other financial institutions or entities
from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Pre-Existing FILO Facility
Documentation”), with modifications to reflect this term sheet and other
adjustments reasonably satisfactory to the Borrower and the Required FILO
Lenders (such loan documents, the “Exit FILO Facility Documentation”).
Conditions to Closing:   

Limited to the following (collectively, the “Closing Conditions”):

 

A. The negotiation, execution and delivery of the Exit FILO Facility
Documentation by the Loan Parties.

 

B. The following documents shall be reasonably satisfactory to the Borrower and
the Required FILO Lenders:

 

•  the Plan;

 

•  the terms of the Exit Term Loan Facility, which terms shall be deemed
reasonably satisfactory to the Required FILO Lenders if substantially consistent
with the Exit Term Loan Facility Term Sheet in the form attached hereto as
Exhibit B; and

 

•  the confirmation order with respect to the Plan, and corresponding
recognition order of the Canadian Court.

 

C. To the extent that the Borrower or any Guarantor is a new entity formed as
contemplated by the Restructuring Support Agreement, all assets that are to be
owned by such new entity under the Plan shall have been transferred to such new
entity pursuant to documentation in form and substance reasonably acceptable to
the Agent.

 

D. Substantial consummation (as defined in Section 1101 of the Bankruptcy Code)
of the Plan (all conditions precedent set forth therein having been satisfied or
waived in accordance with the terms thereof).

  

E.  Immediately after the Exit Date, the Loan Parties shall have outstanding no
indebtedness for borrowed money other than indebtedness outstanding under the
New Revolver Facility (if any), the Exit FILO Facility, the Exit Term Loan
Facility and indebtedness contemplated by the Plan.

 

- 3 -



--------------------------------------------------------------------------------

  

F.  Accuracy in all material respects (or, in the case of representations and
warranties that are qualified by materiality, in all respects) on the Exit Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date) of representations and warranties contained in
the Exit FILO Facility Documentation which shall be no more burdensome to the
Company that those set forth in the Pre-Existing FILO Facility Documentation and
absence of an Event of Default under the Exit FILO Facility Documentation.

 

G. Compliance with customary documentation conditions for a facility of this
size, type, and purpose, including the delivery of customary legal opinions and
closing certificates (including a customary solvency certificate in
substantially the form provided under the Pre-Existing FILO Facility
Documentation), good standing certificates and certified organizational
documents, in each case, in form and substance reasonably satisfactory to the
Required FILO Lenders.

 

H. The Agent shall have a perfected lien on the Collateral of the Loan Parties,
subject to Permitted Liens and any post-closing perfection requirements, with
the priority set forth under the heading “Priority” hereunder; provided that
security interests will not be required to be perfected on the Exit Date other
than by (A) filings of UCC and PPSA financing statements in the office of the
secretary of state or provincial ministry (or similar central filing office) of
the Loan Parties, and (B) delivery to the Agent, for the benefit of the secured
parties, of promissory notes representing material intercompany indebtedness for
borrowed money and equity certificates (other than equity issued by GNC
Holdings, Inc.) representing equity issued by Loan Parties, in each case,
together with customary transfer powers executed in blank.

 

I.   Receipt by the Agent of reasonably satisfactory results of customary lien
searches.

 

J.   The Loan Parties shall have used commercially reasonable efforts to obtain
a public corporate credit rating (but not a specific rating) from either
Standard & Poor’s, a division of S&P Global, Inc., or Moody’s Investors Service,
Inc. in respect of the Exit FILO Facility.

 

K. All requisite governmental and material third party approvals shall have been
obtained, and there shall be no litigation, governmental, administrative or
judicial action against the Loan Parties, in each case, the failure to obtain or
existence of which would reasonably be expected to restrain, prevent or impose
materially burdensome restrictions on the substantial consummation of the Plan
or the Exit FILO Facility.

 

L.  Delivery of all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer”, anti-money
laundering rules and regulations, and the Patriot Act that has been reasonably
requested by the Exit FILO Lenders at least ten (10) business days prior to the
closing date of the Exit FILO Facility.

 

- 4 -



--------------------------------------------------------------------------------

  

M.   Payment by the Borrower on the Exit Date of all reasonable and documented
out-of-pocket costs, fees and expenses owed or otherwise required to be paid
pursuant to the Exit FILO Facility to the Agent and Lenders (including
reasonable and documented fees and expenses of counsel and one financial advisor
(which shall be Alix Partners for the FILO Ad Hoc Group); provided, that legal
fees shall be limited to the reasonable and documented fees and disbursements of
one counsel for the Agent and one U.S. counsel for the FILO Ad Hoc Group (which
shall be Paul, Weiss, Rifkind, Wharton & Garrison LLP) and, in addition, local
counsel for each in each appropriate jurisdiction), including reasonable and
documented out-of-pocket costs and expenses of (a) the Agent administering the
Exit FILO Facility and (b) preparing all documents relating to the Exit FILO
Facility.

 

N. The Company shall file with the SEC a Form 15 to deregister the outstanding
securities of the Company under the Exchange Act and will not be a reporting
company under the Exchange Act immediately following the effective date of the
Plan.

Interest Rate:   

With respect to the Exit FILO Loans, (i) initially, LIBOR + 9.00% per annum paid
in cash and (ii) upon elimination of the Availability Cushion, LIBOR + 7.00% per
annum paid in cash.

 

LIBOR will be subject to a 1.00% “floor”.

 

During the continuance of a payment or bankruptcy Event of Default, past due
amounts under the Exit FILO Facility will bear interest at an additional 2.00%
per annum above the interest rate otherwise applicable.

 

The Borrower shall also have the right to elect that the Exit FILO Loans bear
interest at a rate determined by reference to an “alternate base rate”, and the
interest rate margin with respect to Exit FILO Loans bearing interest at the
alternate base rate shall be reduced by 1.00% per annum.

Borrowing Base:    On the Exit Date, to be substantially identical (including
with respect to advance rates, reserves and cash dominion) to the DIP ABL FILO
Credit Agreement, including the component of the Borrowing Base thereunder
consisting of an amount equal to $17.5 million (the “Availability Cushion”),
which Availability Cushion shall be eliminated beginning July 1, 2021. The
Borrower may, at its option elect to reduce the Availability Cushion, in whole
or in part and on one or more occasions, earlier than set forth in the preceding
sentence (the date that the Availability Cushion is reduced to zero is referred
to herein as the “Availability Cushion Termination Date”). The Exit FILO
Facility shall not include “cash dominion” provisions. Any “reserves” shall
(i) prior to the occurrence of the Availability Cushion Termination Date, be
calculated as set forth in the DIP ABL FILO Credit Agreement, and (ii) on and
after the occurrence of the Availability Cushion Termination Date, be calculated
as set forth in the Pre-Existing FILO Facility Documentation.

 

- 5 -



--------------------------------------------------------------------------------

Financial Covenant:    None. Agency Fees:    As agreed with the Agent. Scheduled
Amortization:    None. Call Protection:    None. Lender Voting:    To be
substantially identical to the Pre-Existing FILO Facility Documentation, with
such modifications as may be reasonably agreed by the Required FILO Lenders and
the Company. For the avoidance of doubt, modifications with respect to customary
sacred rights provisions shall require consent of each affected lender and
modifications with respect to the Borrowing Base (including advance rates and
components thereof) shall require supermajority lenders consent. Covenants:   
To be substantially identical to the Pre-Existing FILO Facility Documentation
(including, without limitation, a covenant to use commercially reasonable
efforts to obtain a public rating for the Exit FILO Facility (but no requirement
to obtain or maintain a specific rating)), except that baskets based on “payment
conditions” or “distribution conditions” will be replaced by the baskets that
were included in the Prepetition Term Loan Documents (but were not included in
the Pre-Existing FILO Facility Documentation), with such modifications as may be
reasonably agreed by the Required FILO Lenders and the Company. Events of
Default:    To be substantially identical to the Pre-Existing FILO Facility
Documentation (collectively, the “Events of Default”). Mandatory Prepayments:   
Mandatory prepayments of the borrowings under the Exit FILO Facility shall be
made at par, without premium or penalty, subject to certain provisions,
including rights with respect to Term Priority Collateral, substantially similar
to those under the Pre-Existing FILO Facility Documentation and others to be
agreed, modified as appropriate to reflect the proposed exit facility,
including, subject to the following paragraph, with respect to receipt of tax
refunds by the Loan Parties (the “Tax Refunds”) at the end of the fiscal quarter
in which such proceeds are received; provided that (1) the amount of such Tax
Refunds prepayment at such quarter end shall be limited to the lesser of (x) the
amount of net cash proceeds so received and (y) the amount that would not cause
Liquidity (as defined below) (after giving effect to such prepayment and any
prepayment of the Exit Term Loan Facility) to be less than $75 million (the
difference between clauses (x) and (y), the “Holdback Amount”; and the
difference between clause (x) and the Holdback Amount, the “Refund Prepayment”)
and (2) if there is a Holdback Amount, then at the end of each subsequent fiscal
quarter a mandatory prepayment shall be made in an amount equal to the lesser of
(i) the Holdback Amount less any portion of the Holdback Amount so applied
pursuant to this clause (2) in prior fiscal quarters and (ii) the amount that
would not cause Liquidity (after giving effect to such prepayment and any
prepayment of the Exit Term Loan Facility) to be less than $75 million (any such
prepayment pursuant to this clause (2), a “Holdback Prepayment”; and Holdback
Prepayments and Refund Prepayments are collectively referred to herein as “Tax
Prepayments”).

 

- 6 -



--------------------------------------------------------------------------------

  

Any mandatory prepayment relating to Tax Prepayments shall be applied as
follows: a percentage to be agreed to prepay loans under the Exit Term Loan
Facility; and a percentage to be agreed to prepay the Exit FILO Loans (but not
the New Revolver Loans) (with such percentages to be agreed among the Borrower,
the Required FILO Lenders and the “Required Exit Lenders” (as defined the Exit
Term Loan Facility Term Sheet)).

 

Mandatory prepayments and the application of such proceeds at all times will be
subject to the intercreditor arrangements consistent with the Prepetition
Intercreditor Agreement, the Pre-Existing FILO Facility Documentation, and the
Prepetition Term Loan Documents, or otherwise reasonably satisfactory to the
Borrower, the Required FILO Lenders and the “required lenders” under the Exit
Term Loan Facility.

 

For purposes hereof, “Liquidity” shall mean unrestricted cash of the Loan
Parties and their restricted subsidiaries (other than cash held by foreign
subsidiaries that are not Guarantors, cash included in the Borrowing Base and
cash supporting letters of credit) and amounts available to be drawn under any
revolving credit facility.

Application of Payments:    To be substantially similar to the Pre-Existing FILO
Facility Documentation as reasonably agreed by the Required FILO Lenders and the
Company, with the New Revolver Loans taking the position of the Revolving Credit
Exposure (as defined in the Prepetition ABL Agreement) and the Exit FILO Loans
taking the position of the FILO Term Loan (as defined in the Prepetition ABL
Agreement) and subject to the terms and conditions of the intercreditor
arrangements between the New Revolver Lenders and the Exit FILO Lenders.
Voluntary Prepayments:    Voluntary prepayments of the borrowings under the Exit
FILO Facility will be permitted at any time at par, without premium or penalty,
subject to the reimbursement of the Exit FILO Lenders’ redeployment costs in the
case of a prepayment of LIBOR borrowings other than on the last day of the
relevant interest period. Governing Law:    State of New York. Agent:    To be
agreed between the Borrower and the Required FILO Lenders. Expenses and
Indemnification:    To be substantially consistent with the Pre-Existing FILO
Facility Documentation.

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A-1

TO

NEW REVOLVER BASKET AND EXIT FILO FACILITY TERM SHEET

Guarantor Entities*

* To be supplemented by adding the names of affiliates that provide collateral
under the DIP FILO.

GNC Holdings, Inc.

GNC Parent LLC

GNC Corporation

General Nutrition Corporation

General Nutrition Investment Company

Lucky Oldco Corporation

GNC Funding, Inc.

GNC International Holdings, Inc.

GNC Canada Holdings, Inc.

General Nutrition Centres Company

GNC Government Services, LLC

GNC Headquarters LLC

Gustine Sixth Avenue Associates, Ltd.

GNC China Holdco LLC

GNC Puerto Rico Holdings, Inc.

GNC Puerto Rico, LLC

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A-2

TO

NEW REVOLVER BASKET AND EXIT FILO FACILITY TERM SHEET

Non-Guarantor Entities

Nutra Insurance Company

GNC Korea Limited

GNC Hong Kong Limited

GNC (Shanghai) Trading Co., Ltd.

GNC China JV Holdco Limited

GNC (Shanghai) Food Technology Limited

GNC South Africa (Pty) Ltd.

GNC Jersey One Limited

GNC Jersey Two Unlimited

THSD

GNC Live Well Ireland

GNC Colombia SAS

GNC Newco Parent, LLC

Nutra Manufacturing, LLC

GNC Supply Purchaser, LLC

GNC Intermediate IP Holdings, LLC

GNC Intellectual Property Holdings, LLC

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT B

TO

NEW REVOLVER BASKET AND EXIT FILO FACILITY TERM SHEET

Exit Term Loan Facility Term Sheet

[SEE ANNEX B TO DIP BACKSTOP COMMITMENT LETTER ATTACHED AS EXHIBIT 10.3].

 

- 10 -



--------------------------------------------------------------------------------

Exhibit D

Form of Joinder Agreement

[Exhibit D to Restructuring Support Agreement Intentionally Omitted]